Exhibit 10.2

EXECUTION VERSION

 

 

 

 

LOGO [g451196ex10_2covpg1.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 12, 2012

among

WESCO DISTRIBUTION, INC.,

the other U.S. Borrowers party hereto,

WESCO DISTRIBUTION CANADA LP and

WDCC ENTERPRISES INC.,

as Canadian Borrowers,

The Other Loan Parties Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, and

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

as Canadian Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner and Sole Lead Arranger

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A,,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

DEFINITIONS

     2   

Section 1.01

 

Defined Terms

     2   

Section 1.02

 

Classification of Loans and Borrowings

     49   

Section 1.03

 

Terms Generally

     49   

Section 1.04

 

Accounting Terms; GAAP

     50   

Section 1.05

 

Currency Matters

     50   

ARTICLE II.

 

THE CREDITS

     51   

Section 2.01

 

Revolving Commitments

     51   

Section 2.02

 

Loans and Borrowings

     52   

Section 2.03

 

Requests for Revolving Borrowings

     52   

Section 2.04

 

Protective Advances

     53   

Section 2.05

 

Swingline Loans and Overadvances

     54   

Section 2.06

 

Letters of Credit

     59   

Section 2.07

 

Funding of Borrowings

     64   

Section 2.08

 

Interest Elections

     64   

Section 2.09

 

Termination and Reduction of Commitments; Increase in Revolving Commitments

     66   

Section 2.10

 

Repayment and Amortization of Loans; Evidence of Debt

     68   

Section 2.11

 

Prepayment of Loans

     69   

Section 2.12

 

Fees

     70   

Section 2.13

 

Interest

     71   

Section 2.14

 

Alternate Rate of Interest

     72   

Section 2.15

 

Increased Costs

     73   

Section 2.16

 

Break Funding Payments

     74   

Section 2.17

 

Taxes

     75   

Section 2.18

 

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     77   

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     80   

Section 2.20

 

Defaulting Lenders

     81   

Section 2.21

 

Returned Payments

     82   

Section 2.22

 

Banking Services and Swap Agreements

     83   

Section 2.23

 

Excess Resulting From Exchange Rate Change

     83   

ARTICLE III.

  REPRESENTATIONS AND WARRANTIES      84   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 3.01

 

Organization; Powers

     84   

Section 3.02

 

Authorization; Enforceability

     84   

Section 3.03

 

Governmental Approvals; No Conflicts

     84   

Section 3.04

 

Financial Condition; No Material Adverse Effect

     85   

Section 3.05

 

Properties

     85   

Section 3.06

 

Litigation and Environmental Matters

     85   

Section 3.07

 

Compliance with Laws and Agreements

     86   

Section 3.08

 

Investment Company Status

     86   

Section 3.09

 

Taxes

     86   

Section 3.10

 

ERISA; Canadian Pension Plans

     86   

Section 3.11

 

Disclosure

     87   

Section 3.12

 

Material Contracts

     87   

Section 3.13

 

Solvency

     87   

Section 3.14

 

Insurance

     88   

Section 3.15

 

Capitalization and Subsidiaries

     88   

Section 3.16

 

Security Interest in Collateral

     88   

Section 3.17

 

Employment Matters

     89   

Section 3.18

 

Common Enterprise

     89   

Section 3.19

 

Ranking; Other Indebtedness

     89   

ARTICLE IV.

 

CONDITIONS

     90   

Section 4.01

 

Restatement Date

     90   

Section 4.02

 

Each Credit Event

     95   

ARTICLE V.

 

AFFIRMATIVE COVENANTS

     95   

Section 5.01

 

Financial Statements; Canadian Borrowing Base; U.S. Borrowing Base and Other
Information

     95   

Section 5.02

 

Notices of Material Events

     99   

Section 5.03

 

Existence; Conduct of Business

     100   

Section 5.04

 

Payment of Obligations

     100   

Section 5.05

 

Maintenance of Properties

     100   

Section 5.06

 

Books and Records; Inspection Rights

     100   

Section 5.07

 

Compliance with Laws

     100   

Section 5.08

 

Use of Proceeds

     101   

Section 5.09

 

Insurance

     101   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 5.10

 

Casualty and Condemnation

     101   

Section 5.11

 

Appraisals; Field Examinations

     101   

Section 5.12

 

Depository Banks; Control Agreements

     102   

Section 5.13

 

Additional Collateral; Further Assurances

     103   

Section 5.14

 

Covenants Regarding Accounts

     107   

ARTICLE VI.

 

NEGATIVE COVENANTS

     107   

Section 6.01

 

Indebtedness

     107   

Section 6.02

 

Liens

     112   

Section 6.03

 

Fundamental Changes

     114   

Section 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     116   

Section 6.05

 

Asset Sales

     120   

Section 6.06

 

Sale and Leaseback Transactions

     121   

Section 6.07

 

Swap Agreements

     122   

Section 6.08

 

Restricted Payments; Certain Payments of Indebtedness

     122   

Section 6.09

 

Transactions with Affiliates

     126   

Section 6.10

 

Restrictive Agreements

     126   

Section 6.11

 

Amendment of Material Documents

     127   

Section 6.12

 

Fixed Charge Coverage Ratio

     127   

Section 6.13

 

Designation of Subsidiaries

     127   

ARTICLE VII.

 

EVENTS OF DEFAULT

     128   

ARTICLE VIII.

 

THE ADMINISTRATIVE AGENT AND CANADIAN ADMINISTRATIVE AGENT

     131   

ARTICLE IX.

 

MISCELLANEOUS

     135   

Section 9.01

 

Notices

     135   

Section 9.02

 

Waivers; Amendments

     136   

Section 9.03

 

Expenses; Indemnity; Damage Waiver

     138   

Section 9.04

 

Successors and Assigns

     140   

Section 9.05

 

Survival

     143   

Section 9.06

 

Counterparts; Integration; Effectiveness

     143   

Section 9.07

 

Severability

     143   

Section 9.08

 

Right of Setoff

     144   

Section 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     144   

Section 9.10

 

WAIVER OF JURY TRIAL

     144   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 9.11

 

Headings

     145   

Section 9.12

 

Confidentiality

     145   

Section 9.13

 

Several Obligations; Nonreliance; Violation of Law

     146   

Section 9.14

 

USA PATRIOT Act

     146   

Section 9.15

 

Disclosure

     146   

Section 9.16

 

Appointment for Perfection

     146   

Section 9.17

 

Interest Rate Limitation

     146   

Section 9.18

 

Judgment Currency Conversion

     147   

Section 9.19

 

Canadian Anti-Money Laundering Legislation

     147   

Section 9.20

 

Lender Loss Sharing Agreement

     148   

Section 9.21

 

Restatement

     149   

Section 9.22

 

ABL-Term Loan Intercreditor Agreement

     150   

ARTICLE X.

 

LOAN GUARANTY

     150   

Section 10.01

 

Guaranty

     150   

Section 10.02

 

Guaranty of Payment

     150   

Section 10.03

 

No Discharge or Diminishment of Loan Guaranty

     150   

Section 10.04

 

Defenses Waived

     151   

Section 10.05

 

Rights of Subrogation

     151   

Section 10.06

 

Reinstatement; Stay of Acceleration

     151   

Section 10.07

 

Information

     152   

Section 10.08

 

Termination

     152   

Section 10.09

 

Taxes

     152   

Section 10.10

 

Maximum Liability

     152   

Section 10.11

 

Contribution

     152   

Section 10.12

 

Liability Cumulative

     153   

ARTICLE XI.

 

THE BORROWER REPRESENTATIVE

     153   

Section 11.01

 

Appointment; Nature of Relationship

     153   

Section 11.02

 

Powers

     153   

Section 11.03

 

Employment of Agents

     154   

Section 11.04

 

Notices

     154   

Section 11.05

 

Successor Borrower Representative

     154   

Section 11.06

 

Execution of Loan Documents; Borrowing Base Certificate

     154   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 11.07

 

Reporting

     154   

ARTICLE XII.

 

LIMITATIONS ON OBLIGATIONS OF CANADIAN LOAN PARTIES

     154   

Section 12.01

 

Limitations

     154   

 

v



--------------------------------------------------------------------------------

SCHEDULES:

Revolving Commitment Schedule

Schedule 1.01 – Mandatory Costs

Schedule 2.06 – Existing Letters of Credit

Schedule 3.06 – Disclosed Matters

Schedule 3.10 – Canadian Pension Plans

Schedule 3.12 – Material Contracts

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 4.01 – Restatement Date Collateral Access Agreements

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.10 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Base Certificate

Exhibit C – Form of Compliance Certificate

Exhibit D-1 – Joinder Agreement

Exhibit D-2 – Form of Omnibus Joinder Agreement

Exhibit E-1 – Form of Intercreditor Agreement

Exhibit E-2 – Form of ABL-Term Loan Intercreditor Agreement

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 12, 2012 (as it may
be amended or modified from time to time, this “Agreement”), among WESCO
DISTRIBUTION, INC., a Delaware corporation, WESCO EQUITY CORPORATION, a Delaware
corporation, BRUCKNER SUPPLY COMPANY, INC., a Delaware corporation, WESCO
NEVADA, LTD., a Nevada corporation, COMMUNICATIONS SUPPLY CORPORATION, a
Connecticut corporation, CALVERT WIRE & CABLE CORPORATION, a Delaware
corporation, LIBERTY WIRE & CABLE, INC., a Delaware corporation, TVC
COMMUNICATIONS, L.L.C., a Delaware limited liability company, CARLTON-BATES
COMPANY, an Arkansas corporation, and CONNEY SAFETY PRODUCTS, LLC, a Delaware
limited liability company, as U.S. Borrowers, WESCO DISTRIBUTION CANADA LP, an
Ontario limited partnership, and WDCC ENTERPRISES INC., an Alberta corporation,
as Canadian Borrowers, the other Loan Parties party hereto, the Lenders party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent.

WHEREAS, the Loan Parties are parties to the Credit Agreement dated as of
August 22, 2011 among WESCO Distribution, Inc., as U.S. Borrower, the other U.S.
Borrowers party thereto, WESCO Distribution Canada LP, as Canadian Borrower, the
other Loan Parties party thereto, the lenders party thereto (the “Existing
Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent, as amended
by the First Amendment to Credit Agreement dated as of September 27, 2012 (as so
amended, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders agreed to make certain loans and provide certain other credit
accommodations to the borrowers thereunder from time to time;

WHEREAS, WDCC Enterprises Inc. (“WDCC Enterprises”) intends to acquire (the
“EECOL Acquisition”) all of the issued and outstanding equity interests of EECOL
Electric Corp., a corporation organized under the laws of Alberta (“EECOL
Electric”), through the purchase of the issued and outstanding shares of EECOL
Electric’s direct parent, EECOL Holdings, Ltd., and its direct or indirect
parent holding companies, Jarich Holdings, Ltd., an entity organized under the
laws of Alberta, and EESA Corp., an Alberta corporation (the “EECOL Parent”),
for an aggregate purchase price of $1,140,000,000, pursuant to that certain
Share Purchase Agreement dated as of October 15, 2012 (as amended from time to
time in accordance with this Agreement, the “EECOL Acquisition Agreement”) among
WDCC Enterprises, the EECOL Parent, the shareholders of the EECOL Parent party
thereto (the “EECOL Sellers”) and the other parties thereto;

WHEREAS, the Loan Parties have requested that the Existing Lenders agree to
amend and restate the Existing Credit Agreement in its entirety to, among other
things (a) increase the Aggregate Revolving Commitments of the Lenders from
$400,000,000 to $600,000,000, (b) add WDCC Enterprises as an additional Canadian
Borrower, (c) increase the Canadian Sublimit from $175,000,000 to $400,000,000,
(d) permit the consummation of the EECOL Acquisition and the Intercompany Step
Transactions (as hereinafter defined) and certain related transactions to occur
concurrently therewith and the use of the proceeds of Revolving Loans hereunder
to fund capital contributions and Intercompany Loans (as hereinafter defined) to
other Loan Parties which will ultimately be used to fund a portion of the
purchase price of the EECOL Acquisition and (e) make certain other modifications
to the terms and provisions of the Existing Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that the Existing Credit Agreement
is amended and restated in its entirety by this Agreement and hereby further
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2029 Convertible Debentures” means the 6.0% Convertible Debentures due 2029
issued by Holdings pursuant to the 2029 Convertible Debentures Indenture.

“2029 Convertible Debentures Indenture” means that certain Indenture dated as of
August 27, 2009 among Holdings as issuer, WESCO Distribution, Inc. as guarantor
and The Bank of New York Mellon, as trustee, including any supplemental
indenture executed or delivered in connection therewith, as the same may be
amended, modified, waived, or supplemented from time to time.

“ABL Priority Collateral” has the meaning assigned to such term in the ABL-Term
Loan Intercreditor Agreement.

“ABL-Term Loan Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of the date hereof, by and among the Administrative Agent,
the Canadian Administrative Agent, the Term Loan Agent and WESCO Distribution,
Inc., in substantially the form of Exhibit E-2 attached hereto, as the same may
be amended, supplemented or otherwise modified from time to time.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the U.S. Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” any transaction, or any series of related transactions,
consummated on or after the date hereof, by which any Borrower or Loan Guarantor
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) acquires all or
substantially all of the Equity Interests of any other Person.

“Adjusted Fixed Charge Coverage Ratio” means, for any period of four consecutive
fiscal quarters, the ratio of (a) EBITDA for such period to (b) Adjusted Fixed
Charges for such period, all calculated for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Adjusted Fixed Charges” means, for purposes of determining whether a particular
payment under Section 6.08(b)(vi) or a particular Investment (each a “Subject
Transaction”) may be made or consummated pursuant to the terms of this
Agreement, with reference to any period, without duplication, cash Interest
Expense for such period, plus prepayments and scheduled principal payments on
Indebtedness made during such period (excluding principal payments in respect of
(i) the Revolving Loans, (ii) Indebtedness owing under the Receivables
Securitization Agreements or (iii) the Permitted Debt Defeasance in an aggregate
amount not to exceed $95,000,000, but including repurchases of Indebtedness or
payments in respect of conversion rights relating to Indebtedness and any
payment to be made in respect of the Subject Transaction), plus expense for
taxes paid in cash for such period, plus Restricted Payments (other than
Restricted Payments made by any Loan Party or any Restricted

 

2



--------------------------------------------------------------------------------

Subsidiary of a Loan Party to any Loan Party or to one or more Intermediate
Holding Companies that subsequently distribute the proceeds of such Restricted
Payments to one or more Loan Parties) paid in cash during such period, plus
Capital Lease Obligation payments made during such period, plus cash
contributions to any Plan or any Canadian Pension Plan for such period
(excluding any cash contributions made in respect of the Canadian Pension Plan
assumed pursuant to the EECOL Acquisition in an aggregate amount not to exceed
$35,900,000) to the extent such contributions have not been deducted in the
calculation of EBITDA for such period, plus Capital Expenditures (other than any
such Capital Expenditures to the extent that such Capital Expenditures are made
with the proceeds from the sale of assets not constituting Collateral and such
sale is permitted by this Agreement) during such period, plus Investments made
under Sections 6.04(c)(iii), (d), (o) and (p) during such period (including
without limitation, any Investment to be made in respect of the Subject
Transaction), all calculated for Holdings and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Subordination Agreement” means the Affiliate Subordination Agreement
dated as of the Restatement Date among the Loan Parties party thereto and the
Administrative Agent, as the same may be amended, supplemented or otherwise
modified from time to time.

“Agents” means, individually and collectively, as the context may require, the
Administrative Agent and the Canadian Administrative Agent.

“Aggregate Availability” means, at any time, an amount equal to (a) the lower of
(i) (A) the Aggregate Revolving Commitments minus (B) the sum of (x) the
Priority Payables Reserve, (y) the Rent Reserve and (z) the Wage Earners
Protection Act Reserve and (ii) the Aggregate Borrowing Base minus (b) the
Aggregate Revolving Exposure (calculated with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

“Aggregate Borrowing Base” means the aggregate amount of the U.S. Borrowing Base
and the Canadian Borrowing Base; provided that the maximum amount of the
Canadian Borrowing Base which may be included in the Aggregate Borrowing Base is
the Canadian Sublimit.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
the Lenders at such time.

“Aggregate Revolving Commitments” means, at any time, the aggregate Revolving
Commitments of the Lenders at such time.

 

3



--------------------------------------------------------------------------------

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of the Lenders at such time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“AML Legislation” has the meaning assigned to such term in Section 9.19.

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the applicable rate per annum set forth
below, based upon the Average Utilization during the fiscal quarter most
recently ended:

 

Average Utilization

   Applicable
Commitment
Fee Rate  

> 50% of the Aggregate Revolving Commitments

     0.250 % 

£ 50% of the Aggregate Revolving Commitments

     0.375 % 

For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
adjusted on the fifth Business Day following each calendar quarter end.
Notwithstanding anything herein to the contrary, until the fifth Business Day
following the Borrowers’ fiscal quarter ending March 31, 2013, the Applicable
Commitment Fee Rate shall be 0.375%.

“Applicable Percentage” means (a) in the case of any Lender, with respect to
Revolving Loans, LC Exposure, Swingline Loans, or Overadvances, the percentage
of the Aggregate Revolving Commitments equal to such Lender’s Revolving
Commitment (or, if the Revolving Commitments have terminated or expired, such
Lender’s share of the Aggregate Revolving Exposure at that time), (b) in the
case of any U.S. Lender, with respect to U.S. Revolving Loans, U.S. LC Exposure,
U.S. Swingline Loans, or U.S. Overadvances, a percentage of the aggregate U.S.
Commitments equal to such U.S. Lender’s U.S. Commitment (or, if the U.S.
Commitments have terminated or expired, such U.S. Lender’s share of the
aggregate U.S. Revolving Exposure at that time) and (c) in the case of any
Canadian Lender, with respect to Canadian Revolving Loans, Canadian LC Exposure,
Canadian Swingline Loans, or Canadian Overadvances, a percentage of the total
Canadian Commitments equal to such Canadian Lender’s Canadian Commitment (or, if
the Canadian Commitments have terminated or expired, such Canadian Lender’s
share of the aggregate Canadian Revolving Exposure at that time); provided that
in the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Commitment (or U.S. Commitment or Canadian
Commitment, as applicable) shall be disregarded in any of such calculations.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, CDOR
Rate Loan, ABR Loan, Canadian Prime Rate Loan or LC Disbursement bearing
interest at the Overnight LIBO Rate, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread, CDOR Rate Spread and
Overnight LIBO Spread” or “ABR Spread and Canadian Prime Rate Spread”, as the
case may be, based upon Average Quarterly Availability during the most recently
completed fiscal quarter of Holdings; provided that until the fifth Business Day
following the Borrowers’ fiscal quarter ending March 31, 2013, the “Applicable
Rate” shall be the applicable spreads set forth below for Category 2:

 

Category

  

Average Quarterly Availability

   Eurodollar Spread,
CDOR Rate Spread
and Overnight LIBO
Spread     ABR Spread and
Canadian Prime Rate
Spread  

Category 1

  

>$350,000,000

     1.50 %      0.50 % 

Category 2

  

£$350,000,000 but >$150,000,000

     1.75 %      0.75 % 

Category 3

  

£$150,000,000

     2.00 %      1.00 % 

For purposes of the foregoing, the Applicable Rate shall be determined by the
Administrative Agent as of the end of each fiscal quarter of Holdings based upon
the Borrowing Base Certificates that are delivered from time to time pursuant to
Section 5.01(f) during such fiscal quarter, with any changes to the Applicable
Rate resulting from changes in the Average Quarterly Availability to be
effective on the fifth Business Day after the end of each fiscal quarter;
provided that the Applicable Rate shall be the applicable spreads set forth
above for Category 3 (A) at any time that any Event of Default has occurred and
is continuing (other than an Event of Default arising from the failure to
deliver any Borrowing Base Certificate) or (B) if the Borrowers fail to deliver
any Borrowing Base Certificate that is required to be delivered pursuant to
Section 5.01(f), during the period from the expiration of the time for delivery
thereof until five Business Days after such Borrowing Base Certificate is
delivered; provided further that, if any Borrowing Base Certificate is at any
time restated or otherwise revised or if the information set forth in any
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Rate would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any such applicable periods and
shall be due and payable on demand.

Notwithstanding the foregoing, in the event that the Leverage Ratio as of the
end of any fiscal quarter of Holdings (commencing with the fiscal quarter ending
March 31, 2013) is less than 2.50 to 1.00 as demonstrated by the certificate
delivered to the Administrative Agent pursuant to Section 5.01(d) with respect
to such fiscal quarter, then, during the period commencing on the fifth Business
Day after the Administrative Agent’s receipt of such certificate and continuing
until the fifth Business Day after the Administrative Agent’s receipt of a
certificate delivered pursuant to Section 5.01(d) in respect of any subsequent
fiscal quarter demonstrating that the Leverage Ratio is equal to or greater than
2.50 to 1.00, the Eurodollar Spread, CDOR Rate Spread and Overnight LIBO Spread
and the ABR Spread and Canadian Prime Rate Spread shall each be reduced by 25
basis points from the amounts set forth in the table above; provided that the
foregoing reduction shall automatically cease to be in effect (A) if any Event
of Default has occurred and is continuing (other than an Event of Default
arising from the failure to

 

5



--------------------------------------------------------------------------------

deliver any certificate required to be delivered pursuant to Section 5.01(d)),
during the period from the occurrence of such Event of Default until such time,
if any, as such Event of Default is waived or cured in accordance with the terms
of this Agreement or (B) if the Borrowers fail to deliver any certificate that
is required to be delivered pursuant to Section 5.01(d), during the period from
the expiration of the time for delivery thereof until five Business Days after
such certificate is delivered; provided further that, if any calculation of the
Leverage Ratio is at any time restated or otherwise revised or if the
information set forth in any such certificate otherwise proves to be false or
incorrect such that the Applicable Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any such
applicable periods and shall be due and payable on demand.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Restatement Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitments then in effect minus the Aggregate Revolving Exposure at such time
(calculated with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).

“Average Quarterly Availability” means, for any fiscal quarter, the average
daily Aggregate Availability for such fiscal quarter. Average Quarterly
Availability shall be calculated by the Borrower Representative in a manner
acceptable to the Administrative Agent.

“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period. Average Utilization shall be
calculated by the Borrower Representative in a manner acceptable to the
Administrative Agent.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) credit cards issued to
employees of Holdings and its Subsidiaries for travel, entertainment and similar
expenses, and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding or proposal, or has had a
receiver, interim receiver, receiver and manager, monitor, sequestrator,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding, proposal or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or Canada
or from the enforcement of judgments or writs of attachment on its assets or
permit such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the U.S.
Borrowers and the Canadian Borrowers.

“Borrower Representative” means WESCO Distribution, Inc., a Delaware
corporation, in its capacity as contractual representative of the Borrowers
pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or CDOR Rate
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan,
(c) a Protective Advance and (d) an Overadvance.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent and the Canadian Administrative Agent in their Permitted
Discretion, setting forth the Aggregate Borrowing Base, the Canadian Borrowing
Base and the U.S. Borrowing Base.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar Loan
or any U.S. Letter of Credit denominated in an LC Alternative Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the applicable currency in the London interbank market; (b) when
used in connection with any Canadian Dollar Loan or Canadian Letter of Credit,
the term “Business Day” shall also exclude any day in which commercial banks in
Toronto, Canada are authorized or required by law to remain closed; (c) in the
case of any U.S. Letter of Credit denominated in Euros, the term “Business Day”
shall also exclude any day which is not a TARGET Day as determined by the
Administrative Agent; and (d) when used in connection with any U.S. Letter of
Credit denominated in Sterling, the term “Business Day” shall also exclude any
day on which commercial banks in London, England are authorized or required by
law to remain closed.

“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch,
in its capacity as administrative agent for the Canadian Lenders hereunder.

 

7



--------------------------------------------------------------------------------

“Canadian Availability” means (a) the lesser of (i) (A) the Canadian Sublimit
minus (B) the sum of (x) the Priority Payables Reserve, (y) the Rent Reserve and
(z) the Wage Earner Protection Act Reserve and (ii) the sum of (A) the Canadian
Borrowing Base plus (B) solely to the extent the total Canadian Revolving
Exposure exceeds the Canadian Borrowing Base, the U.S. Availability (if any, to
the extent that it is available), minus (b) the total Canadian Revolving
Exposure (calculated with respect to any Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any Canadian employee or former Canadian employee, but excluding
any Canadian Pension Plans.

“Canadian Blocked Person” means any Person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.

“Canadian Borrower” or “Canadian Borrowers” means, individually or collectively
as the context may require, (a) WESCO Distribution Canada LP, a limited
partnership organized under the laws of Ontario, Canada, and WDCC Enterprises
Inc., a corporation organized under the laws of Alberta, Canada, and (b) any
entity resulting from an amalgamation (including without limitation, a
Post-Closing Amalgamation) between any Person referred to in the foregoing
clauses (a) or (b) and any other Person permitted by this Agreement.

“Canadian Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts owing to the Canadian Borrowers at such time, plus (b) the lesser of
(i) 70% of the Canadian Borrowers’ Eligible Inventory, valued at the lower of
cost or market value, determined on a first-in-first-out basis, at such time and
(ii) the product of 90% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by the Canadian Borrowers’ Eligible Inventory
(determined after taking into account adjustments made in such appraisal in the
calculation of the Net Orderly Liquidation Value percentage), valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time, minus (c) Reserves.

“Canadian Cash Management Bank” means (a) as of the Restatement Date, Toronto
Dominion Bank, in its capacity as the principal depositary bank for the Canadian
Loan Parties, and (b) at any time after the Restatement Date, any one or more of
the Canadian Lenders selected by the Canadian Loan Parties, with the prior
written consent of the Canadian Administrative Agent, to become the successor
principal depository bank for the Canadian Loan Parties; provided that, unless
the Canadian Administrative Agent otherwise consents in writing, no Person shall
become the successor “Canadian Cash Management Bank” unless and until such
Person shall have entered into a Control Agreement with the Canadian Loan
Parties and the Canadian Administrative Agent in form and substance reasonably
acceptable to the Canadian Administrative Agent.

“Canadian Collection Account” means the account at JPMorgan Chase Bank, N.A.,
Toronto Branch, so designated by the Administrative Agent, in a written notice
delivered to the Borrower Representative, to be the “Canadian Collection
Account”, to which funds on deposit in Deposit Accounts (other than Excluded
Accounts) maintained by the Canadian Loan Parties with the Canadian Cash
Management Bank and all collections and other payments received in respect of
the Accounts of the Canadian Loan Parties by the Canadian Cash Management Bank
shall be remitted at all times during a Cash Dominion Period.

 

8



--------------------------------------------------------------------------------

“Canadian Commitment” means, with respect to each Canadian Lender, the
commitment, if any, of such Canadian Lender to make Canadian Revolving Loans and
to acquire participations in Canadian Letters of Credit, Canadian Overadvances
and Canadian Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Canadian Lender’s Canadian Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Lender pursuant to Section 9.04. The initial amount of each Canadian Lender’s
Canadian Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Canadian Lender shall have
assumed its Canadian Commitment, as applicable. The Canadian Commitment is a
sub-facility of the Revolving Commitment and is not in addition to the Revolving
Commitment.

“Canadian Cross-Border Loan Guarantors” means, individually or collectively as
the context may require (a) WESCO Distribution Canada Co., an entity organized
under the laws of Nova Scotia, WESCO Distribution II ULC, an entity organized
under the laws of Nova Scotia, and TVC Canada Corp., an entity organized under
the laws of Nova Scotia and (b) any Canadian Subsidiary that becomes a party to
this Agreement after the Restatement Date pursuant to a Joinder Agreement and is
required to guarantee the payment of the Canadian Obligations and the U.S.
Obligations pursuant to Section 5.13 and (c) the successors and assigns of the
Persons described in clauses (a) and (b) of this definition.

“Canadian Dollar Loan” means any Loan denominated in Canadian Dollars bearing
interest at the Canadian Prime Rate or the CDOR Rate.

“Canadian Dollars” or “Cdn $” means the lawful currency of Canada.

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act, (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code, (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

“Canadian Guarantee” means, individually and collectively as the context may
require (a) the Amended and Restated Canadian Guarantee Agreement dated as of
the date hereof by the Canadian Loan Guarantors and the Dutch Loan Guarantors in
favor of the Administrative Agent (for the benefit of the Canadian Lender
Parties), which Amended and Restated Canadian Guarantee amends and restates in
its entirety the Canadian Guarantee dated as of the Original Closing Date by the
Canadian Loan Guarantors party thereto in favor of the Administrative Agent,
(b) the Amended and Restated Canadian Cross-Border Guarantee Agreement dated as
of the date hereof by the Canadian Cross-Border Loan Guarantors in favor of the
Administrative Agent (for the benefit of the Lender Parties), which Amended and
Restated Canadian Cross-Border Guarantee amends and restates in its entirety the
Canadian Cross-Border Guarantee dated as of the Original Closing Date by the
Canadian Cross-Border Loan Guarantors party thereto in favor of the
Administrative Agent and (c) any other Guarantee agreement entered into after
the Restatement Date by any Canadian Loan Party and/or Dutch Loan Guarantor in
favor of the Administrative Agent (for the benefit of the Canadian Lender
Parties or, in the case of any Canadian Cross-Border Loan Guarantor, the Lender
Parties) and governed by the laws of Ontario pursuant to the terms of this
Agreement, or any other Loan Document, including Section 5.13, in each case, as
the same may be amended, restated or otherwise modified from time to time.

“Canadian Hypothec” means, individually and collectively as the context may
require, (a) the Deed of Hypothec dated as of the date hereof of the Canadian
Loan Parties party thereto in favor of the Administrative Agent (for the benefit
of the Canadian Lender Parties), (b) the Deed of Hypothec dated as

 

9



--------------------------------------------------------------------------------

of the Original Closing Date by the Canadian Loan Parties party thereto in favor
of the Administrative Agent, and (c) any other deed of hypothec entered into
after the Restatement Date by any Canadian Loan Party pursuant to the terms of
this Agreement, or any other Loan Document, including Section 5.13, in each
case, as the same may be amended, restated or otherwise modified from time to
time.

“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).

“Canadian LC Exposure” means, at any time, the sum of the Commercial LC Exposure
and the Standby LC Exposure of the Canadian Borrowers. The Canadian LC Exposure
of any Canadian Lender at any time shall be its Applicable Percentage of the
total Canadian LC Exposure at such time.

“Canadian Lender Parties” means, individually and collectively as the context
may require, the Canadian Administrative Agent, the Issuing Banks issuing
Canadian Letters of Credit and the Canadian Lenders.

“Canadian Lenders” means the Persons listed on the Revolving Commitment Schedule
as having a Canadian Commitment (provided that such Person or an Affiliate of
such Person also has a U.S. Commitment) and any other Person that shall acquire
a Canadian Commitment (provided that at such time such Person or an Affiliate of
such Person has, or is acquiring, a U.S. Commitment pursuant to an Assignment
and Assumption or becomes a lender pursuant to an Aggregate Commitment Increase
in accordance with Section 2.09), other than any such Person that ceases to be a
Canadian Lender pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Canadian Lenders” includes the Canadian Swingline
Lender. Each Canadian Lender shall be a Canadian Qualified Lender.

“Canadian Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for the Canadian Borrowers or any Canadian
Subsidiary.

“Canadian Loan Documents” means, individually and collectively as the context
may require, the Canadian Guarantee, the Canadian Security Agreement, the
Canadian Hypothec and all other agreements, instruments and certificates
delivered by a Canadian Loan Party and/or a Dutch Loan Guarantor, from time to
time in connection therewith, in each case as amended, restated or otherwise
modified from time to time.

“Canadian Loan Guarantors” means, individually or collectively as the context
may require (a) WESCO Distribution Canada GP Inc., an entity organized under the
laws of Nova Scotia, (b) the Canadian Borrowers (in respect of the other’s
obligations), (c) New Canada LP I, a limited partnership organized under the
laws of Alberta, (d) New Canada LP II, a limited partnership organized under the
laws of Alberta, (e) WESCO Holdings, LLC, a limited liability company organized
under the laws of Delaware, (f) from and after the EECOL Acquisition Closing
Date and the compliance by the Loan Parties with Section 5.13(g), each EECOL
Acquired Entity, (g) any Canadian Subsidiary (other than the EECOL Acquired
Entities) or CFC Subsidiary Holding Company that becomes a party to this
Agreement after the Restatement Date pursuant to a Joinder Agreement and
guarantees the payment of the Canadian Obligations (but not the U.S.
Obligations) pursuant to Section 5.13 and (h) the successors and assigns of the
Persons described in clauses (a) through (g) of this definition, including
without limitation, any entity resulting from an amalgamation (including without
limitation, a Post-Closing Amalgamation) between any such Person and any other
Person to the extent permitted by this Agreement.

“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrowers, the Canadian Loan Guarantors and the Canadian
Cross-Border Loan Guarantors.

 

10



--------------------------------------------------------------------------------

“Canadian Loans” means, individually and collectively as the context may
require, the Canadian Revolving Loans, the Canadian Swingline Loans, the
Canadian Overadvances and the Canadian Protective Advances.

“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Loans, all Canadian LC Exposure, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties and the Dutch Loan Guarantors to the Canadian Lenders or
to any Canadian Lender, the Administrative Agent, the Canadian Administrative
Agent, any Issuing Bank with respect to Canadian Letters of Credit or any
indemnified party arising under the Loan Documents; provided that the
obligations of the Canadian Cross-Border Loan Guarantors (i) as guarantors of
the U.S. Obligations and (ii) under the Canadian Security Agreement to the
extent such obligations relate to the U.S. Obligations shall not constitute
Canadian Obligations.

“Canadian Overadvance” has the meaning assigned to such term in Section 2.05(f).

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its Canadian employees or
former Canadian employees, but does not include a Canadian Union Plan, the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Canadian Administrative Agent to be the greater of (i) the rate of interest
per annum most recently announced or established by JPMorgan Chase Bank, N.A.,
Toronto Branch as its reference rate in effect on such day for determining
interest rates for Canadian Dollar denominated commercial loans in Canada and
commonly known as “prime rate” (or its equivalent or analogous such rate), such
rate not being intended to be the lowest rate of interest charged by JPMorgan
Chase Bank, N.A., Toronto Branch and (ii) the sum of (a) the yearly interest
rate to which the one-month CDOR Rate is equivalent plus (b) one percent (1.0%).

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based on the Canadian Prime Rate.

“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“Canadian Qualified Lender” means a financial institution that is listed on
Schedule I, II, or III of the Bank Act (Canada), has received an approval to
have a financial establishment in Canada pursuant to Section 522.21 of the Bank
Act (Canada), or is not a foreign bank for purposes of the Bank Act (Canada),
and if such financial institution is not resident in Canada and is not deemed to
be resident in Canada for purposes of the ITA, that financial institution deals
at arm’s length with the Canadian Borrowers for purposes of the ITA.

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of (a) the outstanding principal amount of Canadian Revolving
Loans of such Canadian Lender at such time, plus (b) an amount equal to such
Canadian Lender’s Applicable Percentage of the aggregate principal amount of the
Canadian Swingline Loans outstanding at such time, plus (c) an amount equal to
the such Canadian Lender’s Applicable Percentage of the aggregate Canadian LC
Exposure outstanding at such time, plus (d) an amount equal to such Canadian
Lender’s Applicable Percentage of the aggregate principal amount of the Canadian
Overadvances outstanding at such time.

“Canadian Revolving Loan” means a Revolving Loan made to the Canadian Borrowers.

 

11



--------------------------------------------------------------------------------

“Canadian Secured Obligations” means all Canadian Obligations, together with all
(a) Banking Services Obligations of the Canadian Loan Parties; and (b) Swap
Obligations of the Canadian Loan Parties owing to one or more Canadian Lenders
or their respective Affiliates; provided that promptly after any transaction
relating to such Swap Obligation is executed, the Canadian Lender or Affiliate
of a Canadian Lender party thereto (other than JPMorgan or its Affiliates) shall
have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Canadian Secured
Obligation entitled to the benefits of the Collateral Documents in favor of the
Canadian Lender Parties.

“Canadian Security Agreement” means, individually and collectively as the
context may require, (a) the Amended and Restated Canadian Pledge and Security
Agreement, dated as of the date hereof, of the Canadian Borrowers and the
Canadian Loan Guarantors in favor of the Administrative Agent (for the benefit
of the Canadian Lender Parties), which Amended and Restated Canadian Pledge and
Security Agreement amends and restates in its entirety the Canadian Pledge and
Security Agreement dated as of the Original Closing Date among the
Administrative Agent and the Canadian Loan Parties party thereto, (b) the
Amended and Restated Canadian Cross-Border Pledge and Security Agreement, dated
as of the date hereof, of the Canadian Cross-Border Loan Guarantors in favor of
the Administrative Agent (for the benefit of the Lender Parties), which Amended
and Restated Canadian Cross-Border Pledge and Security Agreement amends and
restates in its entirety the Canadian Cross-Border Pledge and Security Agreement
dated as of the Original Closing Date among the Administrative Agent and the
Canadian Cross-Border Loan Guarantors party thereto and (c) any other pledge,
security agreement or hypothec entered into, after the Restatement Date, by any
Canadian Loan Party pursuant to the terms of this Agreement or any other Loan
Document, including Section 5.13, as the same may be amended, restated or
otherwise modified from time to time.

“Canadian Sublimit” means $400,000,000, as such amount may be decreased pursuant
to Section 2.09(c) or increased pursuant to Section 2.09(g).

“Canadian Subsidiary” means any Subsidiary of Holdings organized under the laws
of Canada or one of the provinces of Canada.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” means a Loan made by the Canadian Swingline Lender
pursuant to Section 2.05(b).

“Canadian Union Plan” means any registered pension plan for the benefit of
Canadian employees or former Canadian employees of a Loan Party or any of its
Subsidiaries that is not maintained, sponsored or administered by a Loan Party
or any of its Subsidiaries, but to which a Loan Party or any of its Subsidiaries
is required to contribute pursuant to a collective agreement.

“Canadian U.S. Borrowing Base Utilization” means, as of any date of
determination, the result (so long as it is a positive number) of (a) the total
Canadian Revolving Exposure of the Canadian Lenders as of such date, minus
(b) the Canadian Borrowing Base as of such date; if the result of the foregoing
is a negative number, then the Canadian U.S. Borrowing Base Utilization is zero.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, but excluding in

 

12



--------------------------------------------------------------------------------

each case, any expenditure constituting the consideration paid (and transaction
expenses incurred) in connection with the EECOL Acquisition or any Permitted
Acquisition.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Dominion Period” means the period (a) commencing on the day that either
(i) an Event of Default occurs or (ii) Aggregate Availability falls below 10% of
the Aggregate Revolving Commitments; and (b) continuing until the date on which
the Borrower Representative requests that the Cash Dominion Period cease,
provided that the Borrower Representative may only request a cessation of a Cash
Dominion Period twice during each period of twelve consecutive months and only
if at all times during the forty-five (45) consecutive days prior to such
request, no Event of Default has existed and Aggregate Availability has exceeded
ten percent (10%) of the Aggregate Revolving Commitments.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. Toronto local time on such day and, if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Canadian Administrative Agent after 10:00 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest) plus (b) 0.10% per annum; provided that if such
rates are not available on the Reuters Screen CDOR Page on any particular day,
then the Canadian deposit offered rate component of such rate on that day shall
be calculated as the cost of funds quoted by the Canadian Administrative Agent
to raise Canadian dollars for the applicable Interest Period as of 10:00 a.m.
Toronto local time on such day for commercial loans or other extensions of
credit to businesses of comparable credit risk; or if such day is not a Business
Day, then as quoted by the Canadian Administrative Agent on the immediately
preceding Business Day.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars the rate of
interest applicable to which is based on the CDOR Rate.

“CFC Subsidiary” shall mean any Foreign Subsidiary that constitutes a controlled
foreign corporation within the meaning of Section 957 of the Code to the extent
the providing by such Foreign Subsidiary of a Guarantee of the Obligations of
the U.S. Borrowers could reasonably be expected to result in adverse tax
consequences to Holdings or any of its Subsidiaries.

“CFC Subsidiary Holding Company” shall mean any Domestic Subsidiary engaged in
no material business activities other than the holding of Equity Interests and
other investments in one or more CFC Subsidiaries.

“Change in Control” means (a) the acquisition (whether by stock purchase,
merger, amalgamation, consolidation or other transaction) of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings;
(b) during any period of twelve consecutive calendar months,

 

13



--------------------------------------------------------------------------------

individuals who at the beginning of such period constituted the board of
directors of Holdings (together with any new directors whose election by the
board of directors of Holdings or whose nomination for election by the
stockholders of Holdings was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; (c) other than pursuant to a
transaction permitted under Section 6.05, cessation of ownership (directly or
indirectly) by Holdings of 100% of the outstanding voting Equity Interests of
the other Loan Parties on a fully diluted basis; or (d) the occurrence of any
“Fundamental Change” as defined in the 2029 Convertible Debentures Indenture.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all personal/movable property owned, leased or
operated by a Person expressly described as Collateral in the Collateral
Documents and any and all other personal/movable property of any Loan Party, now
existing or hereafter acquired, that becomes subject, under the terms of the
Collateral Documents, to a security interest, hypothec or Lien in favor of the
Administrative Agent, on behalf of the Lender Parties (to secure the Secured
Obligations) and the Canadian Lender Parties (to secure the Canadian Secured
Obligations), as the case may be. For clarification, Collateral does not include
(a) interests in real property, Accounts sold under Receivables Securitization
Agreements or Equity Interests in Excluded Subsidiaries, Unrestricted
Subsidiaries or in the Real Estate Subsidiaries, or (b) with respect to any U.S.
Secured Obligation, (i) the assets of any CFC Subsidiary or (ii) more than 65%
of the issued and outstanding Equity Interests of any CFC Subsidiary or CFC
Subsidiary Holding Company entitled to vote (within the meaning of United States
Treasury Regulations Section 1.956-2(c)(2)).

“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement.

“Collateral Documents” means, individually and collectively as the context may
require, the Canadian Security Agreement, the Canadian Hypothec, the Dutch
Pledge Agreements, the U.S. Security Agreement, each Collateral Access
Agreement, each Control Agreement, each Lock Box Agreement (as defined in the
U.S. Security Agreement), if any, each additional security and pledge agreement
of a Loan Party entered into pursuant to the terms of this Agreement (including
Section 5.13 hereof) or any other

 

14



--------------------------------------------------------------------------------

Loan Document and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Combined Availability” means, at any time, the sum of (a) Aggregate
Availability and (b) Securitization Availability.

“Combined Availability Trigger Amount” means, at any time, the sum of
(a) $160,000,000 and (b) 15% of the amount (so long as it is a positive number)
by which (i) the Combined Commitments at such time exceed (ii) $1,075,000,000.

“Combined Commitments” means, at any time, the sum of (a) the Aggregate
Revolving Commitments and (b) the Securitization Purchase Limit.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total Commercial LC Exposure at such time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” has the meaning assigned to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding a Loan
under this Agreement (specifically identified and including the particular
Default, if any) cannot be satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after request by a Lender Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Lender Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent; or (d) has become the subject
of a Bankruptcy Event.

 

15



--------------------------------------------------------------------------------

“Deposit Account” has the meaning set forth in Article 9 of the UCC.

“Designated Immaterial Subsidiary” has the meaning assigned to such term in
Section 5.13(i).

“Designated Immaterial Subsidiary Notice” has the meaning assigned to such term
in Section 5.13(i).

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
three (3) most recently ended fiscal months divided by (b) total gross sales for
the three (3) most recently ended fiscal months.

“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the U.S. Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is organized under the laws of the United States, any State of the
United States or the District of Columbia.

“Dutch Loan Guarantors” means, individually or collectively as the context may
require, (a) WDINESCO III B.V., (b) WDINESCO III C.V., (c) WDINESCO II C.V.,
(d) WDINESCO C.V., and (e) any Dutch Subsidiary that becomes a party to a
Canadian Guarantee after the Restatement Date and guarantees the payment of the
Canadian Obligations (but not the U.S. Obligations) pursuant to Section 5.13.

“Dutch Pledge Agreements” means, collectively, (a) the Netherlands Pledge
Agreements dated as of the Restatement Date (or such later date as the may be
approved by the Administrative Agent) executed by WESCO Enterprises, Inc., New
Canada LP I, WDINESCO III B.V., WDCC Enterprises Inc., WDINESCO II B.V., WESCO
Distribution Canada Co., WESCO Distribution II ULC, WDINESCO III C.V., WDINSECO
II C.V., WDINESCO C.V. and any other applicable Loan Party or Subsidiary in
favor of the Administrative Agent and (b) any and all other Netherlands Pledge
Agreements executed after the date hereof by the Loan Parties or any of their
Subsidiaries pursuant to which any equity interests in any Dutch Subsidiary are
pledged to the Administrative Agent as required by Section 5.13 or any other
Loan Document, in each case, as the same may be amended, restated, or otherwise
modified from time to time.

“Dutch Subsidiary” means any Subsidiary of Holdings organized under the laws of
the Netherlands.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and

 

16



--------------------------------------------------------------------------------

amortization expense for such period, (iv) amortized debt discount, (v) any
non-cash losses or non-cash charges for such period that relate to the
write-down or write-off of inventory to the extent such non-cash charges or
non-cash losses do not exceed $10,000,000 in the aggregate during such period,
and (vi) any other non-cash losses or non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period) and, minus (b) without duplication and to the extent
included in Net Income, (i) income tax credits and refunds, (ii) interest
income, (iii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) taken in a prior period, (iv) any non-cash
gains and non-cash items of income for such period that relate to any write-up
of inventory to the extent such non-cash gains and non-cash income does not
exceed $10,000,000 in the aggregate during such period, and (v) any other
non-cash gains and non-cash items of income for such period, all calculated for
Holdings and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP. If during any period for which EBITDA is being determined, Holdings
or any Restricted Subsidiary shall have consummated any Acquisition, then,
(A) for all purposes of this Agreement, in the case of any Acquisition other
than the EECOL Acquisition, and (B) solely for purposes of calculating the Total
Leverage Ratio, in the case of the EECOL Acquisition, EBITDA shall be determined
on a pro forma basis as if such Acquisition had been consummated on the first
day of such period, taking into account such adjustments as are consistent with
the standards set forth in Rule 11-02(b)(6) of Regulation S-X; provided that
such pro forma adjustments are acceptable to the Administrative Agent in its
Permitted Discretion.

“EECOL Acquired Entity” or “EECOL Acquired Entities” means, individually or
collectively as the context may require (a) the EECOL Parent, (b) EESA Holdings
Ltd., an entity organized under the laws of Alberta, (c) Jarich Holdings Ltd.,
an entity organized under the laws of Alberta, (d) EECOL Holdings Ltd., an
entity organized under the laws of Alberta, (e) EECOL Electric, and (f) EECOL
Properties Corp. a corporation organized under the laws of Alberta.

“EECOL Acquisition” has the meaning assigned to such term in the recitals of
this Agreement.

“EECOL Acquisition Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

“EECOL Acquisition Closing Date” means the date on which the EECOL Acquisition
is consummated in accordance with the EECOL Acquisition Documents.

“EECOL Acquisition Documents” means the EECOL Acquisition Agreement and all
related documents executed and delivered in connection with the EECOL
Acquisition.

“EECOL Electric” has the meaning assigned to such term in the recitals of this
Agreement.

“EECOL Parent” has the meaning assigned to such term in the recitals of this
Agreement.

“EECOL Sellers” has the meaning assigned to such term in the recitals of this
Agreement.

“Eligible Accounts” means, at any time, Accounts originated by any Borrower
which the Administrative Agent determines in its Permitted Discretion are
eligible either (x) as the basis for the extension of Revolving Loans, Swingline
Loans and the issuance of Letters of Credit hereunder or (y) for inclusion as
Eligible Securitization Receivables. Eligible Accounts shall not include any
Account:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the

 

17



--------------------------------------------------------------------------------

case may be); provided that Accounts comprising Eligible Securitization
Receivables shall not be subject to a Lien in favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be), and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be); provided that Accounts comprising Eligible
Securitization Receivables shall be subject to Liens in favor of the financial
institutions which are purchasers (i.e. lenders) under the Receivables
Securitization Agreements;

(c) in the case of any Account originated by a U.S. Borrower, (i) with respect
to which the scheduled due date is more than 90 days after the original invoice
date, (ii) which is unpaid more than 120 days after the date of the original
invoice therefor or more than 90 days after the original due date, or
(iii) which has been written off the books of the applicable Borrower or
otherwise designated as uncollectible;

(d) in the case of any Account originated by a Canadian Borrower, (i) with
respect to which the scheduled due date is more than 60 days after the original
invoice date, (ii) which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
(iii) which has been written off the books of the applicable Borrower or
otherwise designated as uncollectible, provided that Accounts of the Canadian
Borrowers in an aggregate amount not exceeding 7.5% of the aggregate amount of
all Eligible Accounts (as determined without giving effect to this proviso) of
the Canadian Borrowers shall not be deemed ineligible by reason of this clause
(d) so long as (A) the scheduled due date thereof is more than 60 but less than
91 days after the original invoice date, (B) such Accounts remain unpaid for
more than 90 but less than 121 days after the date of the original invoice
therefor or more than 60 but less than 91 days after the original due date, and
(C) such Accounts have not been written off the books of the applicable Borrower
or otherwise designated as uncollectible;

(e) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder;

(f) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to any Borrower or to
WESCO Receivables exceeds 20% of the aggregate amount of Eligible Accounts (for
clarification, only the amount of Accounts in excess of such percentage shall be
deemed ineligible under this clause (f));

(g) with respect to which any covenant, representation, or warranty contained in
this Agreement, the U.S. Security Agreement, or in the Canadian Security
Agreement, as applicable, has been breached and not cured or is not true;

(h) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent in its Permitted
Discretion which has been sent to the Account Debtor, (iii) represents a
progress billing (which term, for greater certainty, shall not include sales in
connection with an ongoing project where each sale represents a separate
billable sale), (iv) is contingent upon any Borrower’s completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval,

 

18



--------------------------------------------------------------------------------

consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;

(i) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or its designee or for which the services giving rise to such
Account have not been performed by the applicable Borrower that originated such
Account or if such Account was invoiced more than once;

(j) [intentionally omitted];

(k) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, interim receiver, custodian,
trustee, monitor, administrator, sequestrator or liquidator of its assets,
(ii) has had possession of all or a material part of its property taken by any
receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, or (vi) ceased operation of its business;

(l) [intentionally omitted];

(m) which is owed by an Account Debtor which (i) does not maintain a principal
place of business in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent;

(n) which is owed in any currency other than U.S. or Canadian dollars;

(o) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent,
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq., the “Assignment
of Claims Act”), has been complied with to the Administrative Agent’s
satisfaction, or (iii) the federal government of Canada, unless the Financial
Administration Act (Canada), as amended, has been complied with to the
Administrative Agent’s satisfaction and any other steps necessary to perfect the
Lien of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction in its Permitted Discretion; provided, that,
Accounts owed by the government of the U.S. (or any department, agency, public
corporation or instrumentality thereof) or the federal government of Canada in
an aggregate amount not in excess of an amount equal to 3% of the aggregate
amount of Eligible Accounts as of any relevant date of determination shall not
be excluded from “Eligible Accounts” pursuant to this clause (o);

(p) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any

 

19



--------------------------------------------------------------------------------

security, deposit, progress payment, retainage or other similar advance made by
or for the benefit of an Account Debtor, in each case to the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(s) which is evidenced by any promissory note, chattel paper, or instrument;

(t) which is owed by an Account Debtor located in Minnesota, New Jersey, West
Virginia or any other jurisdiction which requires filing of a “Notice of
Business Activities Report” or other similar report in order to permit the
applicable Borrower or WESCO Receivables to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower or WESCO
Receivables, as applicable, has filed such report or qualified to do business in
such jurisdiction;

(u) with respect to which such Borrower or WESCO Receivables has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Borrower or WESCO Receivables created
a new receivable for the unpaid portion of such Account;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, provincial, territorial
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has an
ownership interest in such goods, or which indicates any party other than such
Borrower as payee or remittance party;

(x) which was created on cash on delivery terms; or

(y) which the Administrative Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Administrative Agent otherwise
determines, in its Permitted Discretion, is unacceptable.

In the event that an Account in an amount in excess of $5,000,000 which was
previously an Eligible Account ceases to be an Eligible Account hereunder, such
Borrower or the Borrower Representative shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. In determining the amount of an Eligible Account,
the face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that such Borrower may
be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by such
Borrower or WESCO Receivables to reduce the amount of such Account.
Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall not (x) change the standards of eligibility set forth herein to make
such standards more restrictive or (y) exclude from Eligible Accounts any
Account that meets the eligibility standards set forth herein unless, in either
case,

 

20



--------------------------------------------------------------------------------

the Administrative Agent shall have provided the Borrower Representative not
less than five (5) Business Days advance notice of such change or exclusion.

“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be);

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be) and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be);

(c) which is, in the Administrative Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(d) with respect to which (i) any covenant contained in this Agreement, the U.S.
Security Agreement or any Canadian Security Agreement has been breached and not
cured or (ii) any representation or warranty contained in this Agreement, the
U.S. Security Agreement, or the Canadian Security Agreement is not true and
correct in all material respects (provided that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) and which does not
conform to all standards imposed by any applicable Governmental Authority;

(e) in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest (other than with respect to interests described in
clause (b) of the definition of Permitted Encumbrances) or title to such
Inventory or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;

(f) which is not finished goods or is not goods held for sale or which
constitutes work in process, samples, prototypes, displays or display items,
bill and hold or ship in place goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on consignment
or goods which are not of a type held for sale in the ordinary course of
business; provided, that Inventory constituting work in process having a value
not in excess of $3,000,000 in the aggregate at any time shall not be excluded
from “Eligible Inventory” pursuant to this clause (f);

(g) which is in transit with a common carrier from vendors and suppliers or is
not located in: (i) the U.S. with respect to Inventory owned by a U.S. Borrower;
or (ii) Canada with respect to Inventory owned by a Canadian Borrower, except
that Inventory in transit between U.S. locations, between U.S. locations and
Canadian locations, and between Canadian locations

 

21



--------------------------------------------------------------------------------

of the Borrowers shall not be excluded from “Eligible Inventory” pursuant to
this clause (g) so long as the Administrative Agent’s Liens have been perfected
at origin and destination;

(h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) an appropriate Rent Reserve has been established by the Administrative
Agent in its Permitted Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate reserve has been established by the
Administrative Agent in its Permitted Discretion;

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(k) which is located at any customer location; provided that Inventory having a
value not in excess of $3,000,000 in the aggregate at any time shall not be
excluded from “Eligible Inventory” pursuant to this clause (k) so long as such
Inventory is located at a customer location acceptable to the Administrative
Agent in its Permitted Discretion;

(l) which is the subject of a consignment by such Borrower as consignor;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to such
Borrower unless the Administrative Agent in its Permitted Discretion is
satisfied that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(o) which is not reflected in a current perpetual inventory report of such
Borrower or other report acceptable to the Administrative Agent;

(p) for which reclamation rights have been asserted by the seller;

(q) which is located at any location where the aggregate value of all Inventory
of the Borrowers is less than $100,000; or

(r) which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable.

In the event that Inventory in an amount in excess of $5,000,000 which was
previously Eligible Inventory ceases to be Eligible Inventory hereunder, such
Borrower or the Borrower Representative shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. Notwithstanding anything to the contrary set forth
herein, the Administrative Agent shall not (x) change the standards of
eligibility set forth herein to make such standards more restrictive or
(y) exclude from Eligible Inventory any Inventory that meets the eligibility
standards set forth herein unless, in either case, the Administrative Agent
shall have provided the Borrower Representative not less than five (5) Business
Days advance notice of such change or exclusion.

 

22



--------------------------------------------------------------------------------

“Eligible Securitization Receivables” means Eligible Accounts that have been
sold to WESCO Receivables pursuant to the Receivables Securitization Agreements;
provided that no such Accounts shall be Eligible Securitization Receivables
unless (i) the Administrative Agent shall have determined, based on the results
of the most recent field examination of the Accounts of the Borrowers and WESCO
Receivables conducted by the Administrative Agent, that the Borrowers and WESCO
Receivables are in compliance with Section 5.14, (ii) the Administrative Agent
shall have obtained a first priority pledge of 100% of the equity interests of
WESCO Receivables, and (iii) the Administrative Agent, WESCO Receivables and PNC
Bank National Association shall have entered into a Control Agreement with
respect to the master collection account of WESCO Receivables maintained at PNC
Bank National Association into which all proceeds of Accounts sold to WESCO
Receivables are required to be remitted under the terms of the Receivables
Securitization Agreements.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (Page BOFC or such other Page as
may replace such Page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between Borrower Representative and Administrative Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any
Borrower or any of its ERISA Affiliates to make by its due date a

 

23



--------------------------------------------------------------------------------

required installment under Section 430(j) of the Code with respect to any Plan
or any failure by any Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 303(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by any Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Accounts” means, collectively, (a) any Deposit Account of any Loan
Party which is used exclusively for the payment of payroll, payroll taxes,
employee benefits or escrow deposits or to maintain client postage advances, and
(b) any other Deposit Account or Securities Account of any Loan Party, so long
as the aggregate amount of available funds on deposit in such Deposit Account or
the aggregate value of all cash, investment property and other financial assets
in such Securities Account, as applicable, does not at any time exceed
$2,000,000 for more than three (3) consecutive Business Days, provided that the
sum of (i) the aggregate amount of available funds on deposit in all Deposit
Accounts under this clause (b) plus (ii) the aggregate value of all cash,
investment property and other financial assets in all Securities Accounts under
this clause (b) does not at any time exceed $5,000,000.

“Excluded Subsidiary” means (a) any Foreign Subsidiary (other than any Foreign
Subsidiary which is, or pursuant to the terms hereof is required to be, a party
to a Dutch Pledge Agreement, the Canadian Security Agreement, the Canadian
Guarantee or the U.S. Security Agreement), (b) any Immaterial Domestic
Subsidiary (other than a Designated Immaterial Subsidiary) or (c) any Immaterial
Canadian Subsidiary (other than a Designated Immaterial Subsidiary).

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, Canada or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction in which any Borrower is
located and (c) in the case of a Non U.S. Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non U.S. Lender’s failure to comply
with Section 2.17(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Taxes pursuant to Section 2.17(a).

 

24



--------------------------------------------------------------------------------

“Existing Canadian Letters of Credit” means the letters of credit listed on
Schedule 2.06 hereto, which letters of credit have been issued by an Issuing
Bank or any Lender for the purpose of providing capital support to the Canadian
Borrowers. For avoidance of doubt, effective upon the EECOL Acquisition Closing
Date and the compliance by the Loan Parties with the terms and provisions of
Section 5.13(g), the letters of credit issued by The Bank of Nova Scotia for the
account of certain of the EECOL Acquired Entities and listed on the updated
Schedule 2.06 attached to the Omnibus Joinder Agreement shall constitute
“Existing Canadian Letters of Credit”.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

“Existing Lenders” has the meaning assigned to such term in the recitals of this
Agreement.

“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.

“Existing Letters of Credit” means the Existing Canadian Letters of Credit and
the Existing U.S. Letters of Credit.

“Existing U.S. Letters of Credit” means the letters of credit listed on Schedule
2.06 hereto, which letters of credit have been issued by an Issuing Bank or any
Lender for the purpose of providing credit support to the U.S. Borrowers.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or corporate controller of a Borrower or
other officer so designated by the Borrower.

“Fixed Charge Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Fixed Charges for such
period, all calculated for Holdings and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

“Fixed Charge Coverage Trigger Event” means any day on which either (a) an Event
of Default occurs or (b) Aggregate Availability falls below ten percent (10%) of
the Aggregate Revolving Commitments.

“Fixed Charge Coverage Trigger Period” means the period (a) commencing on the
occurrence of a Fixed Charge Coverage Trigger Event and (b) continuing until the
date on which the Borrower Representative requests that the Fixed Charge
Coverage Trigger Period cease, provided that the Borrower Representative may
only request a cessation of a Fixed Charge Coverage Trigger Period five
(5) times during the term of this Agreement and only if, at all times during the
thirty (30) consecutive days prior to

 

25



--------------------------------------------------------------------------------

such request, no Event of Default has existed and Aggregate Availability has
exceeded ten percent (10%) of the Aggregate Revolving Commitments.

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus prepayments and scheduled principal payments on
Indebtedness made during such period (excluding principal payments in respect of
(i) the Revolving Loans, (ii) Indebtedness owing under the Receivables
Securitization Agreements or (iii) the Permitted Debt Defeasance in an aggregate
amount not to exceed $95,000,000, but including repurchases of Indebtedness or
payments in respect of conversion rights relating to Indebtedness), plus expense
for taxes paid in cash, plus Restricted Payments paid in cash to Persons other
than Loan Parties or Subsidiaries of Loan Parties, plus Capital Lease Obligation
payments, plus cash contributions to any Plan or any Canadian Pension Plan for
such period (excluding any cash contributions made in respect of the Canadian
Pension Plan assumed pursuant to the EECOL Acquisition in an aggregate amount
not to exceed $35,900,000) to the extent such contributions have not been
deducted in the calculation of EBITDA for such period, plus Capital Expenditures
(other than any such Capital Expenditures to the extent that such Capital
Expenditures are made with proceeds from the sale of assets not constituting
Collateral and such sale is permitted by this Agreement) for such period, all
calculated for Holdings and its Restricted Subsidiaries on a consolidated basis
in accordance with GAAP.

“Foreign Credit Extensions” means credit extended by any Lender (or any of its
affiliates) to one or more of Holdings’ Foreign Subsidiaries, including Letters
of Credit issued for the accounts of Holdings’ Foreign Subsidiaries (other than
Letters of Credit issued under this Agreement), working capital and other loans
made by any Lender (or any of its Affiliates) to Holdings’ Foreign Subsidiaries,
guarantees by JPMorgan or any Lender (or any of its Affiliates) of indebtedness
of Holdings’ Foreign Subsidiaries, international trade instruments issued or
guaranteed by any Lender (or any of its affiliates) for the accounts of
Holdings’ Foreign Subsidiaries, or other similar extensions of credit by any
Lender (or any of its Affiliates) to Holdings’ foreign subsidiaries.

“Foreign Credit Reserves” means reserves (in an amount of US dollars
constituting the Equivalent Amount of the currency in which such credit
extension is denominated) established by the Administrative Agent in its
Permitted Discretion in respect of Foreign Credit Extensions.

“Foreign Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is not a Domestic Subsidiary or a Canadian Subsidiary of such
Person.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America; provided, however, that with respect to any determination involving a
Canadian Loan Party on a stand alone basis, “GAAP” means generally accepted
accounting principles in Canada.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial, or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance

 

26



--------------------------------------------------------------------------------

or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means WESCO International, Inc., a Delaware corporation.

“Hybrid Security” means, collectively, the Promissory Note issued by WDCC
Enterprises to WDC Holding. in the original principal amount of $480,000,000 and
the following related agreements: (i) the Forward Contribution Agreement by and
between WDC Holding and New Canada LP I, (ii) the Forward Contribution Agreement
by and between New Canada LP I and WDINESCO III B.V., (iii) the Forward
Contribution Agreement by and between WDINESCO III B.V. and WDCC Enterprises and
(v) the Guarantee Agreement by and between WDC Holding and WDCC Enterprises.

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

“Immaterial Canadian Subsidiary” means any Canadian Subsidiary, whether existing
as of the Restatement Date or formed or acquired thereafter, (i) the revenues of
which, as of end of any fiscal year, for the period of four consecutive fiscal
quarters then ended, were less than 5% of the consolidated revenues of Holdings
and its Domestic Subsidiaries and Canadian Subsidiaries which are Restricted
Subsidiaries for such period and (ii) the consolidated assets of which, as of
end of any fiscal year, were less than 5% of the consolidated total assets of
Holdings and its Domestic Subsidiaries and Canadian Subsidiaries which are
Restricted Subsidiaries as of the end of such fiscal year, in each case as
reflected on the most recent annual or quarterly consolidated financial
statements of Holdings and its Subsidiaries.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary, whether existing
as of the Restatement Date or formed or acquired thereafter, (i) the revenues of
which, as of end of any fiscal year, for the period of four consecutive fiscal
quarters then ended, were less than 5% of the consolidated revenues of Holdings
and its Domestic Subsidiaries and Canadian Subsidiaries which are Restricted
Subsidiaries for such period and (ii) the consolidated assets of which, as of
end of any fiscal year, were less than 5% of the consolidated total assets of
Holdings and its Domestic Subsidiaries and Canadian Subsidiaries which are
Restricted Subsidiaries as of the end of such fiscal year, in each case as
reflected on the most recent annual or quarterly consolidated financial
statements of Holdings and its Subsidiaries.

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary, whether existing
as of the Restatement Date or formed or acquired thereafter, (i) the revenues of
which, as of end of any fiscal year, for the period of four consecutive fiscal
quarters then ended, were less than 5% of the consolidated

 

27



--------------------------------------------------------------------------------

revenues of Holdings and its Domestic Subsidiaries and Canadian Subsidiaries
which are Restricted Subsidiaries for such period and (ii) the consolidated
assets of which, as of end of any fiscal year, were less than 5% of the
consolidated total assets of Holdings and its Domestic Subsidiaries and Canadian
Subsidiaries which are Restricted Subsidiaries as of the end of such fiscal
year, in each case as reflected on the most recent annual or quarterly
consolidated financial statements of Holdings and its Subsidiaries.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person under any liquidated earn-out, (l) all Swap
Obligations of such Person (measured as provided in the definition of “Material
Indebtedness”) and (m) any other Off-Balance Sheet Liability of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, Indebtedness shall not include operating leases
as defined under GAAP as of the Restatement Date to the extent that such leases
are deemed to be Indebtedness solely as a result of any change in the
requirements under GAAP after the Restatement Date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Insurance Schedule” means the schedule of insurance coverage of the Loan
Parties and the Restricted Subsidiaries delivered by the Loan Parties to the
Administrative Agent on or prior to the date hereof, which schedule specifies
that it constitutes the “Insurance Schedule” for purposes of this Agreement, as
such schedule may be updated, amended or amended and restated pursuant to the
Omnibus Joinder Agreement.

“Intercompany Guarantee” means a guaranty by any Loan Party of an Intercompany
Obligation of another Loan Party.

“Intercompany Loan” means a loan or advance made by one Loan Party to another
Loan Party, whether or not evidenced by a promissory note or other instrument.

“Intercompany Note” means any promissory note or other instrument evidencing an
Intercompany Obligation.

“Intercompany Obligation” means any liability or obligation, contingent or
otherwise, of one or more Loan Parties to one or more other Loan Parties,
whether in respect of an Intercompany Loan or an Intercompany Guarantee, or in
respect of property or other goods sold or delivered or for services rendered,
or under a conditional sale or other title retention agreement, and, in each
case, whether or not evidenced by an Intercompany Note.

 

28



--------------------------------------------------------------------------------

“Intercompany Step Transactions” means the series of Intercompany Loans
(including without limitation, the WDCC Enterprises $90,000,000 Intercompany
Loan and the New Canada LP I $150,000,000 Intercompany Loan), capital
contributions, property transfers and other transactions scheduled to occur
during the period commencing on or about the Restatement Date and ending on or
about the EECOL Acquisition Closing Date, all as more fully described in the
Step Plan.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of the date hereof, by and among the Administrative Agent,
the Term Loan Agent, WESCO Distribution, Inc., WESCO Receivables and PNC Bank
National Association as receivables agent, in the form of Exhibit E-1 attached
hereto (which Amended and Restated Intercreditor Agreement amends and restates
in its entirety the Intercreditor Agreement dated as of the Original Closing
Date among the Administrative Agent, WESCO Distribution, Inc., WESCO Receivables
and PNC Bank National Association, as receivables agent), as the same may be
amended, supplemented or otherwise modified from time to time.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, total interest expense
(whether cash or non-cash interest expense and including interest expense
attributable to Capital Lease Obligations) of Holdings and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Restricted Subsidiaries (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for Holdings and its Restricted
Subsidiaries for such period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan and Canadian
Prime Rate Loan (other than a Swingline Loan), the first Business Day of each
calendar month and the Maturity Date, and (b) with respect to any Eurodollar
Loan or CDOR Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing or a CDOR Rate Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.

“Interest Period” means with respect to: (a) any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, and (b) any CDOR Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
date that is 30, 60 or 90 days thereafter, as the Borrower Representative may
elect; provided, that, in each case, (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a CDOR Rate
Borrowing or a Eurodollar Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

29



--------------------------------------------------------------------------------

“Intermediate Holding Company” means a Subsidiary which has no Indebtedness
(other than pursuant to the Loan Documents or intercompany Indebtedness to
Holdings or any Restricted Subsidiary of Holdings not prohibited by
Section 6.01) and holds no material assets other than Equity Interests in
another Subsidiary.

“Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such short sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) the entering into of any Guarantee
of, or other contingent obligation with respect to, Indebtedness or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person. Notwithstanding the foregoing,
Capital Expenditures shall not be deemed “Investments” for purposes hereof.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan, Bank of America, N.A., The Bank of Nova
Scotia (it being understood that The Bank of Nova Scotia shall be deemed to be
an Issuing Bank solely with respect to the Existing Canadian Letters of Credit
issued by The Bank of Nova Scotia for the account of certain of the EECOL
Acquired Entities and listed on the updated Schedule 2.06 attached to the
Omnibus Joinder Agreement, together with any amendments, renewals or extensions
thereof issued by The Bank of Nova Scotia) and any other Lender proposed by the
Borrower Representative that has agreed to act at an Issuing Bank and is
reasonably acceptable to the Administrative Agent, each in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(j). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Banks” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act (Canada) and the regulations thereunder, as
amended.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

“LC Alternative Currency” means any lawful currency (other than dollars or
Canadian Dollars) acceptable to the Issuing Banks and which is freely
transferable and convertible into dollars in the United States or London
currency market, as applicable, and is freely available to the applicable
Issuing Bank in the London interbank deposit market.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit, provided that, with respect to any component of any such amount in an
LC Alternative Currency under a U.S. Letter of Credit, such amount shall be the
Equivalent Amount thereof in dollars.

 

30



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of the U.S. LC Exposure and the
Canadian LC Exposure.

“Lender Parties” means, individually and collectively as the context may
require, the Agents, the Lenders and the Issuing Banks.

“Lenders” means, individually and collectively as the context may require, the
Canadian Lenders and the U.S. Lenders. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit or similar instrument (including a
bank guarantee) acceptable to the Administrative Agent and the applicable
Issuing Bank issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) EBITDA for the then most recently ended period of four consecutive
fiscal quarters for which financial statements are available, provided that, to
the extent any Borrower or any Restricted Subsidiary makes any acquisition
permitted pursuant to Section 6.04 or disposition of assets outside the ordinary
course of business that is permitted by Section 6.05 during the period of four
fiscal quarters of Holdings most recently ended, the Leverage Ratio shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a Financial Officer of
the Borrower Representative), as if such acquisition or such disposition (and
any related incurrence, repayment or assumption of Indebtedness) had occurred in
the first day of such four quarter period.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

31



--------------------------------------------------------------------------------

“Loan Documents” means, individually and collectively as the context may
require, this Agreement, any promissory notes issued pursuant to this Agreement,
any Letter of Credit applications, the Collateral Documents, the Loan Guaranty,
the Canadian Guarantee, the Intercreditor Agreement, the ABL-Term Loan
Intercreditor Agreement, the Affiliate Subordination Agreement, the Omnibus
Joinder Agreement and each additional guaranty entered into by a Canadian Loan
Party pursuant to Section 5.13, and all other agreements, instruments, documents
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, the Administrative Agent, the Canadian Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent, the Canadian Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantor” means (a) with respect to the U.S. Obligations, each Loan Party
(other than the Canadian Borrowers and the Canadian Loan Guarantors) and any
other Person that becomes a U.S. Loan Guarantor pursuant to Section 5.13; and
(b) with respect to the Canadian Obligations, each Loan Party and any other
Person that becomes a Loan Guarantor pursuant to Section 5.13.

“Loan Guaranty” means Article X of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, delivered by
each Loan Guarantor that is a Foreign Subsidiary of Holdings (which Guarantee
shall be governed by the laws of the country in which such Foreign Subsidiary is
located), as it may be amended or modified and in effect from time to time.

“Loan Parties” means, individually and collectively as the context may require,
the U.S. Loan Parties and the Canadian Loan Parties.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Lock Box” means a postal lock box established by any Person with any banking
institution, securities intermediary or other financial institution.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of Holdings and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under the Loan Documents to which they are a
party, (c) the Collateral, the Administrative Agent’s Liens (for the benefit of
the Lender Parties or the Canadian Lender Parties, as the case may be) on the
Collateral or the priority of such Liens (this clause (c) to be taken as a
whole), or (d) the rights of or benefits available to the Administrative Agent,
the Canadian Administrative Agent, the Issuing Bank or the Lenders under any of
the Loan Documents.

“Material Contracts” has the meaning assigned to such term in Section 3.12

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Restricted Subsidiaries in an aggregate principal
amount exceeding $20,000,000. For purposes of

 

32



--------------------------------------------------------------------------------

determining Material Indebtedness, the “obligations” of any Loan Party or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Loan Party or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.

“Maturity Date” means August 22, 2016 or any earlier date on which the Revolving
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Monthly Financials Reporting Trigger Period” means the period (a) commencing on
the day that (i) an Event of Default occurs, (ii) Combined Availability falls
below the Combined Availability Trigger Amount or (iii) U.S. Availability falls
below 10% of the U.S. Borrowing Base; and (b) continuing until the date on
which, at all times during the preceding sixty (60) consecutive days, (i) no
Event of Default has existed, (ii) Combined Availability has been greater than
the Combined Availability Trigger Amount, and (iii) U.S. Availability has been
greater than 10% of the U.S. Borrowing Base. Notwithstanding the foregoing,
clauses (a)(iii) and (b)(iii) above regarding U.S. Availability as a percentage
of the U.S. Borrowing Base shall not apply until July 1, 2013 (it being
understood for avoidance of doubt that such clauses shall be in effect at all
times from and after July 1, 2013).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with Holdings or any of its
Restricted Subsidiaries, (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary) in which Holdings or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Holdings or a Restricted Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is prohibited by the terms of any
contractual obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid

 

33



--------------------------------------------------------------------------------

(or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

“New Canada LP I” means WESCO Canada I, LP, a limited partnership organized
under the laws of Alberta.

“New Canada LP I $150,000,000 Intercompany Loan” means that certain Intercompany
Loan by WDC Holding Inc. to New Canada LP I in the original principal amount of
$150,000,000 evidenced by the New Canada LP I Intercompany Note.

“New Canada LP I $150,000,000 Intercompany Note” means that certain Subordinated
Promissory Note from New Canada LP I to WDC Holding Inc. dated on or about the
Restatement Date in the original principal amount of $150,000,000.

“New Canada LP II” means WESCO Canada II, LP, a limited partnership organized
under the laws of Alberta.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means, individually and collectively as the context may require,
the U.S. Obligations and the Canadian Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Omnibus Joinder Agreement” means the Omnibus Joinder Agreement, dated on or
about the EECOL Acquisition Closing Date, among the Administrative Agent, the
Loan Parties and the ECCOL Acquired Entities, in substantially the form of
Exhibit D-2 attached hereto, as the same may be amended, supplemented or
otherwise modified from time to time.

“Original Closing Date” means August 22, 2011.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under,

 

34



--------------------------------------------------------------------------------

or engaged in any other transaction pursuant to, or enforced, any Loan
Document), or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overadvances” means, individually and collectively as the context may require,
the U.S. Overadvances and the Canadian Overadvances.

“Overnight LIBO Rate” means, with respect to any LC Disbursement that bears
interest at the Overnight LIBO Rate pursuant to the terms of this Agreement,
(a) the rate of interest per annum (rounded upwards, if necessary, to the next
1/16 of 1%) at which overnight deposits in dollars or an LC Alternative
Currency, as applicable, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or affiliate of the Administrative Agent in the London interbank market
for such currency to major banks in the London interbank market plus (b) the
Mandatory Cost.

“Owned and Leased Property Schedule” means the schedule of owned and leased
parcels of real property of the Loan Parties delivered by the Loan Parties to
the Administrative Agent on or prior to the date hereof, which schedule
specifies that it constitutes the “Owned and Leased Property Schedule” for
purposes of this Agreement, as such schedule may be updated, amended or amended
and restated pursuant to the Omnibus Joinder Agreement.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Event” means (a) the whole or partial withdrawal of a Canadian Loan
Party from a Canadian Pension Plan during a plan year; or (b) the filing of a
notice of interest to terminate in whole or in part a Canadian Pension Plan or
the treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the institution of proceedings by any Governmental Authority
to terminate in whole or in part or have a trustee appointed to administer a
Canadian Pension Plan; or (d) any other event or condition which might
reasonably constitute grounds for the termination of, winding up or partial
termination of winding up or the appointment of trustee to administer, any
Canadian Pension Plan.

“Permitted Acquisition” means any Acquisition (other than the EECOL Acquisition)
by any Borrower or Loan Guarantor in a transaction that satisfies each of the
following requirements: (a) such Acquisition is not a hostile acquisition or
contested by the Person to be acquired; (b) the assets being acquired (other
than a de minimis amount of assets in relation to Borrowers’ and Loan
Guarantors’ total assets), or the Person whose Equity Interests are being
acquired, are useful in or engaged in, as applicable, the business of Holdings
or any of its Restricted Subsidiaries or a business reasonably related thereto;
(c)

 

35



--------------------------------------------------------------------------------

both before and after giving effect to such Acquisition, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the context thereof); (d) no Default or Event of
Default shall have occurred and be continuing or would result from the
consummation of such Acquisition; (e) in the case of any Acquisition for Total
Consideration in excess of $200,000,000, (i) as soon as available, but not less
than fifteen (15) days prior to such Acquisition, the Borrowers have provided
the Administrative Agent with notice of such Acquisition and a summary of the
terms of such Acquisition, (ii) as soon as available, but not less than ten
(10) days prior to such Acquisition, the Borrowers shall have provided the
Administrative Agent with a copy of all available business and financial
information reasonably requested by Administrative Agent including pro forma
financial statements, statements of cash flow, financial covenant projections,
and Aggregate Availability, Canadian Availability and U.S. Availability
projections, and (iii) not less than three (3) days prior to the anticipated
closing date of such Acquisition, Borrowers shall have provided the
Administrative Agent with the then current drafts of the acquisition agreement
and other material documents relative to such Acquisition; (f) in the case of
any Acquisition for Total Consideration of less than or equal to $200,000,000
but greater than $25,000,000, as soon as available, but not less than five
(5) days prior to such Acquisition, the Borrowers have provided the
Administrative Agent with (i) notice of such Acquisition and (ii) a summary of
the terms of such Acquisition and such other information related to such
Acquisition as the Administrative Agent may reasonably request (it being
understood, for the avoidance of doubt, that the information required by
subclauses (i) and (ii) of this clause (f) shall not be required for any
Acquisition for Total Consideration of $25,000,000 or less); (g) if such
Acquisition is an acquisition of the Equity Interests of a Person, the
Acquisition is structured so that the acquired Person shall become a
wholly-owned Restricted Subsidiary of a Borrower or Loan Guarantor and, in
accordance with Section 5.13, a Loan Party pursuant to the terms of this
Agreement; (h) if such Acquisition is an acquisition of assets, the Acquisition
is structured so that a Borrower or Loan Guarantor shall acquire such assets;
(i) a material portion of the assets being acquired are located within the
United States or Canada, or the Person whose Equity Interests are being acquired
is organized in a jurisdiction located within the United States or Canada;
(j) no Indebtedness will be incurred, assumed, or would exist with respect to
Holdings or its Restricted Subsidiaries as a result of such Acquisition, other
than Indebtedness permitted under Section 6.01 and no Liens will be incurred,
assumed, or would exist with respect to the assets of Holdings or its Restricted
Subsidiaries as a result or such Acquisition other than Permitted Liens; (k) for
the period of sixty (60) days prior to, and as of the date of such Acquisition,
in each case, after giving effect to the consummation of such Acquisition (and
any Revolving Loans or loans, transfers or sales made under the Receivables
Securitization Agreements to fund such Acquisition), Combined Availability
exceeds the Combined Availability Trigger Amount (provided that (i) in
calculating Combined Availability for the sixty day period prior to such
Acquisition for purposes of this clause (k), Combined Availability for such
sixty day period shall be determined on a pro forma basis, as if such
Acquisition (and any Revolving Loans or loans, transfers or sales made under the
Receivables Securitization Agreements to fund such Acquisition) had been
consummated on the first day of such period and (ii) if at any time during such
sixty day period, Combined Availability shall be less than the Combined
Availability Trigger Amount and (x) the Borrowers shall raise additional capital
through the issuance of Equity Interests by Holdings or the incurrence of
Indebtedness permitted under Section 6.01 and utilize a portion of the proceeds
of such additional capital raise to pay down outstanding Revolving Loans or
outstanding amounts owing under the Receivables Securitization Agreements or
(y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or amounts owing under the
Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such sixty day period), and (l) after giving effect
to the consummation of such Acquisition (and any

 

36



--------------------------------------------------------------------------------

Revolving Loans made to fund such Acquisition), U.S. Availability shall not be
less than 10% of the U.S. Borrowing Base. Unless otherwise consented to in
writing by the Administrative Agent, in no event will assets acquired pursuant
to a Permitted Acquisition constitute assets eligible for inclusion in the
Aggregate Borrowing Base prior to completion of a field examination and other
due diligence acceptable to Administrative Agent in its Permitted Discretion;
provided that with respect to any Permitted Acquisition as to which the
aggregate value of the assets being acquired by any U.S. Loan Party or Canadian
Loan Party is less than 5% of the Aggregate Borrowing Base, respectively (each
determined prior to giving effect to any inclusion of any such assets in the
Aggregate Borrowing Base, as applicable), Accounts or Inventory acquired in
connection with such Permitted Acquisition which would otherwise constitute
Eligible Accounts and Eligible Inventory may be included in the Aggregate
Borrowing Base, as applicable, without a field examination for a period of
ninety (90) days after the consummation of such Permitted Acquisition, it being
understood that, unless otherwise agreed by the Administrative Agent in its
Permitted Discretion, such Accounts and Inventory will cease to be included in
the Aggregate Borrowing Base from and after the 90th day after the consummation
of such Permitted Acquisition if the Administrative Agent has not received a
field examination and other due diligence acceptable to the Administrative Agent
by such 90th day.

“Permitted Debt Defeasance” means, with respect to the Senior Subordinated
Notes, that all Indebtedness relating thereto (a) has been repaid in full and
discharged, (b) has been discharged or defeased in accordance with Article VIII
of the Senior Subordinated Notes Indenture, (c) has been called for redemption
and for which funds sufficient to redeem such Indebtedness have been remitted to
the trustee under the Senior Subordinated Notes Indenture by or at the
discretion of WESCO Distribution, Inc. or (d) has otherwise been discharged or
defeased to the satisfaction of the Administrative Agent, in the case of each of
the foregoing clauses (a) through (d), in a manner permitted by the Existing
Credit Agreement.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (n) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any

 

37



--------------------------------------------------------------------------------

monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any
Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of such government), in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or Canada or any State or province thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and AAA by Moody’s, and (iii) have portfolio assets of
at least $500,000,000.

“Permitted Lien” means any Lien permitted under Section 6.02.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Subsidiary” means a Subsidiary whose Equity Interests (or any portion
thereof) have been pledged to the Administrative Agent as security for the U.S.
Obligations and/or the Canadian Obligations.

“Post-Closing Amalgamations” means the various amalgamations occurring after the
EECOL Acquisition Closing Date as contemplated by the Step Plan, whereby the
EECOL Acquired Entities (other than EECOL Properties Corp.), in one or more
transactions, shall amalgamate with each other and with WDCC Enterprises such
that, after giving effect to such transactions, such EECOL Acquired Entities and
WDCC Enterprises shall continue under the laws of Alberta as “EECOL Electric
Corp.”, which corporation shall be a direct, wholly-owned Subsidiary of WDINESCO
III B.V. (it being understood that

 

38



--------------------------------------------------------------------------------

WDINESCO III B.V. shall be a direct, wholly-owned Subsidiary of New Canada LP
I). Any single amalgamation between any Canadian Loan Party and any other
Canadian Loan Party contemplated by the Step Plan may be referred to herein as a
“Post-Closing Amalgamation.”

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto and related Minister’s Orders, provided that if perfection
or the effect of perfection or non-perfection or the priority of any Lien
created hereunder or under any other Loan Document on the Collateral is governed
by the personal property security legislation or other applicable legislation
with respect to personal property security in effect in a jurisdiction in Canada
other than the Province of Ontario, “PPSA” means the Personal Property Security
Act or such other applicable legislation in effect from time to time in such
other jurisdiction in Canada for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral of any Loan Party, other than
dispositions described in Section 6.05(a); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Collateral of
any Loan Party; or

(c) the issuance by Holdings of any Equity Interests (other than Equity
Interests issued pursuant to an employee stock option plan or similar plan, or
pursuant to a merger permitted by Section 6.03), or the receipt by Holdings of
any capital contribution; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means (a) for the purpose of Loans made available to the U.S.
Borrowers, the rate of interest per annum publicly announced from time to time
by JPMorgan as its prime rate at its offices at 270 Park Avenue in New York City
or any successor executive office, and (b) for the purpose of dollar-denominated
Loans made available to the Canadian Borrowers, the rate of interest per annum
publicly announced from time to time by the Canadian Administrative Agent at its
Toronto office as its U.S. base rate for dollar-denominated commercial loans;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Priority Payables Reserve” means reserves for amounts secured by any Liens,
choate or inchoate, which rank or are capable of ranking in priority to the
Administrative Agent’s or any other Canadian Lender Parties’ Liens, including
without limitation, in the Permitted Discretion of the Canadian Administrative
Agent, any such amounts due and not paid for wages, vacation pay, amounts due
and not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the ITA, amounts currently or past due and not paid for realty,
municipal or similar taxes (to the extent impacting personal or moveable
property) and all amounts currently or past due and not contributed, remitted or
paid to or under any Canadian Pension Plan or under the Canada Pension Plan, the
Pension Benefits Act (Ontario) or any similar legislation, other than amounts
included in the Wage Earner Protection Act Reserve.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

 

39



--------------------------------------------------------------------------------

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advance” means, individually and collectively as the context may
require, the U.S. Protective Advances and the Canadian Protective Advances.

“Real Estate Loan Agreements” means, collectively (a) the Loan Agreement dated
as of December 13, 2002 originally between WESCO Real Estate IV, LLC as borrower
and Bear Stearns Commercial Mortgage, Inc. as lender, (b) the Loan Agreement
dated as of February 14, 2003 originally between WESCO Real Estate I, LLC, as
borrower and Bear Stearns Commercial Mortgage, Inc., as lender, (c) the Loan
Agreement dated as of February 24, 2003 originally between WESCO Real Estate II,
LLC, as borrower and Bear Stearns Commercial Mortgage, Inc., as lender, and
(d) the Loan Agreement dated as of January 30, 2003 originally between WESCO
Real Estate III, LLC, as borrower and Bear Stearns Commercial Mortgage, Inc., as
lender, in each case, as amended, restated, modified, waived or supplemented
from time to time.

“Real Estate Subsidiaries” means WESCO Real Estate I, LLC, WESCO Real Estate II,
LLC, WESCO Real Estate III, LLC, and WESCO Real Estate IV, LLC, each of which is
a Delaware limited liability company.

“Receivables Securitization” means the transactions contemplated by the
Receivables Securitization Agreements.

“Receivables Securitization Agreements” means (a) that certain Third Amended and
Restated Receivables Purchase Agreement dated as of April 13, 2009 among WESCO
Receivables, as seller, WESCO Distribution, Inc., as servicer, the purchasers
from time to time party thereto, and PNC Bank National Association, as
administrator, (b) that certain Purchase and Sale Agreement dated as of June 30,
1999, among WESCO Receivables, WESCO Distribution, Inc. and the other parties
from time to time party thereto, and (c) all other documents executed or
delivered in connection therewith, in each case, as amended, restated,
supplemented or otherwise modified or replaced from time to time in accordance
with Section 6.11 (including, for greater certainty, amendments and replacements
which increase the maximum amount available under such facilities which are not
prohibited by Section 6.11).

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rent Reserve” means with respect to any leased facility, warehouse,
distribution center, depot or other place where any Inventory is located, a
reserve equal to three (3) months’ rent at such leased facility, warehouse,
distribution center, depot or other place.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Aggregate Credit Exposure and unused Revolving Commitments representing
more than 50% of the sum of the total Aggregate Credit Exposure and total unused
Revolving Commitments at such time; provided that, as long as there are only two
Lenders, Required Lenders shall mean both Lenders.

 

40



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Priority Payables Reserves, Wage Earner Protection Act Reserve, Banking Services
Reserves, Foreign Credit Reserves, Rent Reserves, Dilution Reserves, reserves
for consignee’s, warehousemen’s and bailee’s charges, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Obligations, reserves for any Unfunded
Pension Liability in any Canadian Pension Plan, and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party; provided that to the extent any reserve (including, without
limitation, any Priority Payables Reserve, Wage Earner Protection Act Reserve,
Banking Services Reserve, Foreign Credit Reserve, reserve for Swap Obligations
or reserve for Unfunded Pension Liability in any Canadian Pension Plan) with
respect to any specific item, claim, liability or potential claim or liability
is deducted by the Administrative Agent in the computation of the U.S. Borrowing
Base, such reserve for such specific item, claim, liability or potential claim
or liability shall not be deducted in the computation of the Canadian Borrowing
Base, and vice-versa, it being the intention of the parties to avoid duplication
of reserves with respect to any specific item, claim, liability or potential
claim or liability in the computation of the Aggregate Borrowing Base, Canadian
Borrowing Base and U.S. Borrowing Base.

“Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Loan
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in Holdings or any option, warrant or other right to acquire any such
Equity Interests in Holdings.

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, which commitment may be
(a) comprised of both a U.S. Commitment and a Canadian Commitment or solely a
U.S. Commitment, as set forth on the Revolving Commitment Schedule or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable, and (b) reduced or increased from time to
time pursuant to (i) Section 2.09 and (ii) assignments by or to such Lender
pursuant to Section 9.04. As of the Restatement Date, the Aggregate Revolving
Commitments total $600,000,000.

“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.

“Revolving Exposure” means, individually and collectively as the context may
require, the U.S. Revolving Exposure and the Canadian Revolving Exposure.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

41



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Obligations” means, individually and collectively as the context may
require, the U.S. Secured Obligations and the Canadian Secured Obligations.

“Securities Account” has the meaning assigned to such term in Article 8 of the
UCC or the Securities Transfer Act of Ontario, as applicable.

“Securitization Additional Availability” means (a) 85% of the book value of
Eligible Securitization Receivables less (b) Reserves, less (c) the greater of
(i) the amount of credit actually extended to WESCO Receivables by the
Securitization Lenders, and (ii) the Securitization Maximum Potential Capital
(but not in excess of the Securitization Purchase Limit); provided, that,
notwithstanding the foregoing, in no event shall Securitization Additional
Availability exceed the lesser of (A) $50,000,000 and (B) fifteen percent
(15%) of the lesser at such time of (1) the Aggregate Revolving Commitments and
(2) the Aggregate Borrowing Base.

“Securitization Availability” means, at any time, the available borrowing
capacity of WESCO Receivables under the Receivables Securitization Agreements,
which available borrowing capacity is equal to (a) the lesser, at such time, of
(i) the Securitization Maximum Potential Capital and (ii) the Securitization
Purchase Limit minus (b) the amount of credit extended at such time to WESCO
Receivables by the Securitization Lenders.

“Securitization Lenders” means the purchasers (i.e., the lenders) of Eligible
Accounts that have been sold to WESCO Receivables under the Receivables
Securitization Agreements.

“Securitization Maximum Potential Capital” means, at any time, the maximum
amount of credit that could be extended to WESCO Receivables at such time (based
on Eligible Securitization Receivables) by the Securitization Lenders under the
Receivables Securitization Agreements, which amount is set forth on the monthly
reports delivered by WESCO Receivables to the Securitization Lenders as the
“Maximum Potential Capital”.

“Securitization Purchase Limit” means on any date the aggregate commitment of
the Securitization Lenders under the Receivables Securitization Agreements, as
the same may be increased or decreased from time to time under the Receivables
Securitization Agreements. As of the Restatement Date, the Securitization
Purchase Limit under the Receivables Securitization Agreements is $475,000,000.

“Senior Subordinated Notes” means the 7.50% Senior Subordinated Notes due 2017
issued by WESCO Distribution, Inc. pursuant to the Senior Subordinated Notes
Indenture, as amended, modified, waived or supplemented from time to time.

“Senior Subordinated Notes Indenture” means that certain Indenture dated as of
September 27, 2005 among WESCO Distribution, Inc. as issuer, Holdings as
guarantor and Bank of New York Mellon, as trustee, including any supplemental
indenture executed or delivered in connection therewith, as the same may be
amended, modified, waived, or supplemented from time to time. References in this
Agreement to this defined term shall have no further force or effect at any time
after the Permitted Debt Defeasance is consummated.

 

42



--------------------------------------------------------------------------------

“Settlement” has the meaning assigned to such term in Section 2.05(i).

“Settlement Date” has the meaning assigned to such term in Section 2.05(i).

“Significant Subsidiary” shall mean, with respect to paragraphs (k), (l) and
(m) of Article VII hereof, on any date of determination, (a) any Restricted
Subsidiary that, together with its Subsidiaries that constitute Restricted
Subsidiaries, would constitute a “significant subsidiary” as set forth in Rule
1-02(w) of Regulation S-X under the Securities Act, and (b) any Restricted
Subsidiary which, when aggregated with all other Restricted Subsidiaries that
are not otherwise Significant Subsidiaries and as to which any event described
in paragraph (k), (l) or (m) of Article VII hereof has occurred, would
collectively satisfy the criteria for the determination of a Significant
Subsidiary under clause (a) of this definition.

“Specified Foreign Credit Extensions” means Foreign Credit Extensions of which
the Administrative Agent has received notice in accordance with Section 2.22.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total Standby LC Exposure at such time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lenders are subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Step Plan” means that certain “Project Odyssey” step plan dated December 5,
2012, prepared for WESCO International Inc.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of a Loan Party, as
applicable.

 

43



--------------------------------------------------------------------------------

“Supermajority Revolving Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Exposure and unused Revolving Commitments
representing at least 75% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means, individually and collectively as the context may
require, the U.S. Swingline Lender and the Canadian Swingline Lender.

“Swingline Loan” means, individually and collectively as the context may
require, each U.S. Swingline Loan and each Canadian Swingline Loan.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, or withholdings imposed by any
Governmental Authority, including any interest, additions to tax, fines or
penalties applicable thereto.

“Term Loan Agent” means Credit Suisse AG and its successors and assigns.

“Term Loan Agreement” means that certain Term Loan Agreement among WESCO
Distribution, Inc., WDCC Enterprises, Holdings, the Term Loan Lenders, the Term
Loan Agent and the other agents and arrangers party thereto dated as of the date
hereof, pursuant to which the Term Loan Lenders are making a $700,000,000 term
loan to WESCO Distribution, Inc. and a Cdn $150,000,000 term loan to WDCC
Enterprises, the proceeds of which shall be used to fund a portion of the
purchase price for the EECOL Acquisition and a portion of the fees and expenses
related thereto, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the ABL-Term Loan Intercreditor Agreement.

 

44



--------------------------------------------------------------------------------

“Term Loan Documents” means the Term Loan Agreement, each Term Loan Security
Document, and each other “Loan Document” as defined in the Term Loan Agreement
(other than the ABL-Term Loan Intercreditor Agreement).

“Term Loan Lenders” means the lenders from time to time party to the Term Loan
Agreement.

“Term Loan Priority Collateral” has the meaning assigned to such term in the
ABL-Term Loan Intercreditor Agreement.

“Term Loan Security Documents” means the “Security Documents” as defined in the
Term Loan Agreement, and any other documents that are designated under the Term
Loan Agreement as “Term Loan Security Documents” for purposes of the ABL-Term
Loan Intercreditor Agreement.

“Total Consideration” means, with respect to any Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) Indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, and (d) the
amount of Indebtedness assumed in connection with such Acquisition.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP, provided that for
purposes of this definition, the 2029 Convertible Debentures shall be included
in Total Indebtedness at par value.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties (and any Foreign Subsidiaries which are party to any Dutch Pledge
Agreement, the Canadian Security Agreement, the Canadian Guarantee or the U.S.
Security Agreement) of this Agreement and the other Loan Documents, the
borrowing of Loans and other credit extensions, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the granting of Liens under
the Collateral Documents, (b) the execution, delivery and performance by the
Loan Parties of the Term Loan Agreement and the other Term Loan Documents, the
borrowing of the Term Loans thereunder, the use of the proceeds thereof and the
granting of Liens under the Term Loan Security Documents, (c) the Intercompany
Step Transactions, including, without limitation, the Intercompany Loans and
capital contributions made by the Loan Parties and their Subsidiaries to other
Loan Parties and (d) the execution, delivery and performance by the Loan Parties
of the EECOL Acquisition Documents and the consummation of the EECOL Acquisition
and the other transactions related thereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the ABR, the Canadian Prime Rate, the CDOR Rate or
the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfunded Pension Liability” means, at a point in time, with respect to any
defined benefit Canadian Pension Plan, the total unfunded liability or solvency
deficiency as determined by a professional actuary for the purposes of the
Employment Pension Plans Act (Alberta) or such other provincial pension
standards legislation that my be applicable to the funding and solvency
requirements of that plan.

 

45



--------------------------------------------------------------------------------

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means (a) any Subsidiary of a Borrower that is formed
or acquired after the Restatement Date that is designated as an Unrestricted
Subsidiary in accordance with Section 6.13, (b) any Restricted Subsidiary
designated or re-designated as an Unrestricted Subsidiary by the Borrower
Representative in a written notice to the Administrative Agent and in accordance
with Section 6.13, and (c) each Subsidiary of an Unrestricted Subsidiary.

“USA Patriot Act” has the meaning assigned to such term in Section 9.14.

“U.S. Availability” means, as of any date of determination, (a) the lesser of
(i) (A) the total U.S. Commitments as of such date minus (B) the sum of (x) the
Priority Payables Reserve, (y) the Rent Reserve and (z) the Wage Earner
Protection Act Reserve, and (ii) the U.S. Borrowing Base as of such date, minus
(b) the sum of (i) the total U.S. Revolving Exposure of all U.S. Lenders as of
such date (calculated with respect to any Defaulting Lender as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings), and (ii) the Canadian U.S. Borrowing Base Utilization as of such
date.

“U.S. Borrower” or “U.S. Borrowers” means, individually or collectively as the
context may require (a) WESCO Distribution, Inc., a Delaware corporation, WESCO
Equity Corporation, a Delaware corporation, Bruckner Supply Company, Inc., a
Delaware corporation, WESCO Nevada, Ltd., a Nevada corporation, Communications
Supply Corporation, a Connecticut corporation, Calvert Wire & Cable Corporation,
a Delaware corporation, Liberty Wire & Cable, Inc., a Delaware corporation, TVC
Communications, L.L.C., a Delaware limited liability company, Carlton-Bates
Company, an Arkansas corporation, and Conney Safety Products, LLC, a Delaware
limited liability company, and (b) any Domestic Subsidiary of Holdings that
becomes a party to this Agreement as an additional borrower after the
Restatement Date pursuant to a Joinder Agreement in accordance with
Section 5.13.

“U.S. Borrowing Base” means, at any time, the sum of (a) the lesser of (i) 70%
of the U.S. Borrowers’ Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time and (ii) the
product of 90% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the U.S. Borrowers’ Eligible Inventory (determined after
taking into account adjustments made in such appraisal in the calculation of the
Net Orderly Liquidation Value percentage), valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time, plus (b) the
Securitization Additional Availability, minus (c) Reserves.

“U.S. Cash Management Bank” means (a) as of the Restatement Date, PNC Bank
National Association, in its capacity as the principal depositary bank for the
U.S. Loan Parties (other than the Canadian Cross-Border Loan Guarantors), and
(b) at any time after the Restatement Date, any one or more of the Lenders
selected by the U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors), in consultation with the Administrative Agent, to become the
successor principal depository bank for the U.S. Loan Parties (other than the
Canadian Cross-Border Loan Guarantors); provided that, unless the Administrative
Agent otherwise consents in writing, no Person shall become the successor “U.S.
Cash Management Bank” unless and until such Person shall have entered into a
Control Agreement with the U.S. Loan Parties (other than the Canadian
Cross-Border Loan Guarantors) and the Administrative Agent in form and substance
reasonably acceptable to the Administrative Agent.

 

46



--------------------------------------------------------------------------------

“U.S. Collection Account” means the account at JPMorgan, so designated by the
Administrative Agent, in a written notice delivered to the Borrower
Representative, to be the “U.S. Collection Account”, to which funds on deposit
in Deposit Accounts (other than Excluded Accounts) maintained by the U.S. Loan
Parties (other than Canadian Cross-Border Loan Guarantors) with the U.S. Cash
Management Bank and all collections and other payments received in respect of
the Accounts of the U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors) by the U.S. Cash Management Bank shall be remitted at all times
(subject to the provisions of the Intercreditor Agreement) during a Cash
Dominion Period.

“U.S. Commitment” means, with respect to each U.S. Lender, the commitment, if
any, of such U.S. Lender to make U.S. Revolving Loans and to acquire
participations in U.S. Letters of Credit, U.S. Overadvances and U.S. Swingline
Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such U.S. Lender’s U.S. Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such U.S. Lender pursuant to
Section 9.04. The initial amount of each U.S. Lender’s U.S. Commitment is set
forth on the Revolving Commitment Schedule, or in the Assignment and Assumption
pursuant to which such U.S. Lender shall have assumed its U.S. Commitment, as
applicable. The U.S. Commitment is a sub-facility of the Revolving Commitment
and is not in addition to the Revolving Commitment.

“U.S. LC Exposure” means, at any time, the sum of the Commercial LC Exposure and
the Standby LC Exposure of the U.S. Borrowers. The U.S. LC Exposure of any U.S.
Lender at any time shall be its Applicable Percentage of the total U.S. LC
Exposure at such time.

“U.S. Lender Parties” means, individually and collectively as the context may
require, the Administrative Agent, the U.S. Lenders, and the Issuing Banks
issuing U.S. Letters of Credit.

“U.S. Lenders” means the Persons listed on the Revolving Commitment Schedule as
having a U.S. Commitment and any other Person that shall acquire a U.S.
Commitment pursuant to an Assignment and Assumption or become a lender pursuant
to an Aggregate Commitment Increase in accordance with Section 2.09, other than
any such Person that ceases to be such a Person hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “U.S. Lenders”
includes the U.S. Swingline Lender.

“U.S. Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for any U.S. Borrower, any Domestic
Subsidiary or any Foreign Subsidiary.

“U.S. Loan Guarantors” means, individually or collectively, as the context may
require (a) Holdings, WESCO Finance Corporation, a Delaware corporation, CDW
Holdco, LLC, a Delaware limited liability company, WDC Holding Inc., a Delaware
corporation, Conney Investment Holdings, LLC, a Delaware limited liability
company, WESCO Nigeria, Inc., a Delaware corporation, CBC LP Holdings, LLC, a
Delaware limited liability company, WDCH, LP, a Pennsylvania limited
partnership, WESCO Enterprises, Inc., a Delaware corporation, and WDCH US LP, a
Delaware limited partnership, (b) any Canadian Cross-Border Loan Guarantor,
(c) any Domestic Subsidiary that becomes a party to this Agreement after the
Restatement Date pursuant to a Joinder Agreement and guarantees payment of the
U.S. Obligations and the Canadian Obligations pursuant to Section 5.13 and
(d) the successors and assigns of the Persons described in clauses (a), (b) and
(c) of this definition.

“U.S. Loan Parties” means, individually or collectively, as the context may
require, the U.S. Borrowers and the U.S. Loan Guarantors.

 

47



--------------------------------------------------------------------------------

“U.S. Loans” means, individually and collectively as the context may require,
the U.S. Revolving Loans, the U.S. Swingline Loans, the U.S. Overadvances, and
the U.S. Protective Advances.

“U.S. Obligations” means, with respect to the U.S. Loan Parties, all unpaid
principal of and accrued and unpaid interest on the U.S. Loans, all U.S. LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the U.S. Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank with respect to a U.S.
Letter of Credit or any indemnified party arising under the Loan Documents.

“U.S. Overadvances” has the meaning assigned to such term in Section 2.05(e).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“U.S. Revolving Exposure” means, with respect to any U.S. Lender at any time,
the sum of (a) the outstanding principal amount of U.S. Revolving Loans of such
U.S. Lender at such time, plus (b) an amount equal to such U.S. Lender’s
Applicable Percentage of the aggregate principal amount of the U.S. Swingline
Loans outstanding at such time, plus (c) an amount equal to such U.S. Lender’s
Applicable Percentage of the aggregate U.S. LC Exposure outstanding at such
time, plus (d) an amount equal to such U.S. Lender’s Applicable Percentage of
the aggregate principal amount of the U.S. Overadvances outstanding at such
time.

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrowers.

“U.S. Secured Obligations” means all U.S. Obligations, together with all
(a) Banking Services Obligations of the U.S. Loan Parties; (b) Swap Obligations
of the U.S. Loan Parties owing to one or more U.S. Lenders or their respective
Affiliates; provided that promptly after any transaction relating to such Swap
Obligation is executed, the U.S. Lender or Affiliate of a U.S. Lender party
thereto (other than JPMorgan or its Affiliates) shall have delivered written
notice to the Administrative Agent that such a transaction has been entered into
and that it constitutes a U.S. Secured Obligation entitled to the benefits of
the Collateral Documents in favor of the U.S. Lender Parties; and (c) all
obligations of the U.S. Loan Parties in respect of all Guarantees provided by
such U.S. Loan Parties of Indebtedness of Foreign Subsidiaries under Foreign
Credit Extensions; provided that promptly after any such Guarantee by any U.S.
Loan Party relating to such Foreign Credit Extension is entered into, the U.S.
Lender or Affiliate of a U.S. Lender party thereto (other than JPMorgan or its
Affiliates) shall have delivered written notice to the Administrative Agent that
such a Guarantee has been entered into and that it constitutes a U.S. Secured
Obligation entitled to the benefits of the Collateral Documents in favor of the
U.S. Lender Parties.

“U.S. Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, among the U.S. Loan Parties,
WDINESCO II B.V. and the Administrative Agent, for the benefit of the Lender
Parties, which Amended and Restated Pledge and Security Agreement amends and
restates in its entirety the Pledge and Security Agreement among the U.S. Loan
Parties, WDINESCO II B.V. and the Administrative Agent, for the benefit of the
Lender Parties, dated as of the Original Closing Date, and any other pledge or
security agreement entered into after the Restatement Date by any other U.S.
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, in each case, as the same may be amended, restated or otherwise
modified from time to time.

 

48



--------------------------------------------------------------------------------

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” means a Loan made by the U.S. Swingline Lender pursuant to
Section 2.05(a).

“Wage Earner Protection Act Reserve” means, on any date of determination, a
reserve established from time to time by Administrative Agent in such amount as
Administrative Agent determines reflects the amounts that may become due under
the Wage Earner Protection Program Act (Canada) with respect to the employees of
any Loan Party employed in Canada which would give rise to a Lien with priority
under applicable law over the Lien of Administrative Agent.

“WDCC Enterprises $90,000,000 Intercompany Loan” means that certain Intercompany
Loan by New Canada LP II to WDCC Enterprises in the original principal amount of
Cdn $90,000,000 made on or about the EECOL Acquisition Closing Date and
evidenced by the WDCC Enterprises Cdn $90,000,000 Intercompany Note.

“WDCC Enterprises $90,000,000 Intercompany Note” means that certain Intercompany
Note from WDCC Enterprises to New Canada LP II dated on or about the Acquisition
Closing Date in the original principal amount of Cdn $90,000,000.

“WDC Holding” means WDC Holding, Inc., a Delaware corporation.

“Weekly Reporting Trigger Period” means the period (a) commencing on the day
that (i) an Event of Default occurs, (ii) Aggregate Availability falls below 10%
of the Aggregate Revolving Commitments, or (iii) U.S. Availability falls below
10% of the U.S. Borrowing Base; and (b) continuing until the date on which, at
all times during the preceding sixty (60) consecutive days, (i) no Event of
Default has existed, (ii) Aggregate Availability has exceeded 10% of the
Aggregate Revolving Commitments and (iii) U.S. Availability has exceeded 10% of
the U.S. Borrowing Base. Notwithstanding the foregoing, clauses (a)(iii) and
(b)(iii) above regarding U.S. Availability as a percentage of the U.S. Borrowing
Base shall not apply until July 1, 2013 (it being understood for avoidance of
doubt that such clauses shall be in effect at all times from and after July 1,
2013).

“WESCO Receivables” means WESCO Receivables Corp., a Delaware corporation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be

 

49



--------------------------------------------------------------------------------

construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, replaced, or otherwise modified (subject to
any restrictions on such amendments, supplements, replacements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any time” shall refer to the same time or period for all calculations or
determination within such definition, and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All certificates and other documents required to
be provided by a specified officer of a Loan Party shall be deemed to be
provided by such person solely in their capacity as such officer.

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (j) an “agent” shall
be deemed to include a “mandatary”.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if, after
the date hereof, the Borrowers migrate to IFRS or there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of such
migration to IFRS or any change occurring after the date hereof in GAAP or in
the application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such migration to IFRS or such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such migration or change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party at “fair value”, as defined therein.

SECTION 1.05 Currency Matters. Principal, interest, reimbursement obligations,
fees, and all other amounts payable under this Agreement and the other Loan
Documents to Agents and the Lenders shall be payable in the currency in which
such Obligations are denominated, provided that any reimbursement by a U.S.
Borrower of an LC Disbursement in respect of a U.S. Letter of Credit

 

50



--------------------------------------------------------------------------------

denominated in an LC Alternative Currency or any payment by a Lender to the
Administrative Agent or an Issuing Bank in respect of its participation with
respect to any such Letter of Credit shall be payable in dollars. Unless stated
otherwise, all calculations, comparisons, measurements or determinations under
this Agreement shall be made in dollars. For the purpose of such calculations,
comparisons, measurements or determinations, amounts or proceeds denominated in
other currencies shall be converted to the Equivalent Amount of dollars on the
date of calculation, comparison, measurement or determination. In particular,
without limitation, for purposes of valuations or computations under Article II,
Article III, Article V, Article VI and Article VII and calculating the Canadian
Availability, the Canadian Borrowing Base, the Canadian Commitments, the
Canadian LC Exposure, Canadian Overadvances, Canadian Protective Advances,
Canadian Revolving Exposure, eligibility criteria including Eligible Accounts,
Eligible Inventory, Revolving Commitments or Revolving Exposure, unless
expressly provided otherwise, where a reference is made to a dollar amount, the
amount is to be considered as the amount in dollars and, therefore, each other
currency shall be converted into the Equivalent Amount thereof in dollars.

ARTICLE II.

The Credits

SECTION 2.01 Revolving Commitments. Subject to the terms and conditions set
forth herein, (a) each U.S. Lender agrees to make U.S. Revolving Loans to the
U.S. Borrowers denominated in dollars from time to time during the Availability
Period, and (b) each Canadian Lender agrees to make Canadian Revolving Loans to
the Canadian Borrowers denominated in either dollars or Canadian Dollars from
time to time during the Availability Period, so long as, in each case after
giving effect thereto:

(i) the U.S. Revolving Exposure, Canadian Revolving Exposure or Revolving
Exposure of any Lender would not exceed such Lender’s U.S. Commitment, Canadian
Commitment or Revolving Commitment, as the case may be;

(ii) U.S. Availability would not be less than zero;

(iii) Canadian Availability would not be less than zero;

(iv) Aggregate Availability would not be less than zero; and

(v) either (A) U.S. Availability would exceed 10% of the U.S. Borrowing Base or
(B) the Fixed Charge Coverage Ratio would exceed 1.10 to 1.00;

subject to the Administrative Agent’s or Canadian Administrative Agent’s
authority, as applicable, in their sole discretion, to make Protective Advances
and Overadvances pursuant to the terms of Section 2.04 and 2.05. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow Revolving Loans. On the Restatement
Date, the Administrative Agent shall reallocate the commitments and loans of the
Lenders under the Existing Credit Agreement in accordance with the Lenders’
respective Applicable Percentages and all loans outstanding as of the
Restatement Date under the Existing Credit Agreement shall automatically and
without further action by the parties hereto be deemed converted into Loans
under this Agreement and shall be included in the calculations as of the
Restatement Date of “Aggregate Revolving Exposure” and “Revolving Exposure”. All
liabilities of the Loan Parties with respect to such Loans shall constitute
Obligations and it is the intention of the Loan Parties that such Obligations
shall continue to be secured by Collateral Documents.

 

51



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04 and 2.05.

(b) Subject to Section 2.14: (i) each U.S. Borrowing shall be denominated in
dollars; (ii) each Canadian Borrowing shall be denominated in dollars or
Canadian Dollars; (iii) each U.S. Borrowing denominated in dollars shall be
comprised entirely of ABR Loans or Eurodollar Loans, in each case, as the
Borrower Representative may request in accordance herewith; (iv) each Canadian
Borrowing denominated in dollars shall be comprised entirely of ABR Loans or
Eurodollar Loans, in each case, as the Borrower Representative may request; and
(v) each Canadian Borrowing denominated in Canadian Dollars shall be comprised
entirely of Canadian Prime Rate Loans or CDOR Rate Loans, in each case, as the
Borrower Representative may request in accordance herewith; provided that all
Borrowings made on the Restatement Date must be made as ABR Borrowings or
Canadian Prime Rate Borrowings but may be converted into Eurodollar Borrowings
or CDOR Rate Borrowings, as applicable, in accordance with Section 2.08. Each
Swingline Loan shall be an ABR Loan or a Canadian Prime Rate Loan. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the commencement of each
Interest Period for any CDOR Rate Revolving Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. ABR Revolving Borrowings and Canadian Prime Rate Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of: (i) eight (8) Eurodollar Borrowings outstanding; and
(ii) eight (8) CDOR Rate Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent or
the Canadian Administrative Agent, as applicable, of such request either in
writing (delivered by hand, facsimile or electronic mail delivery) in a form
approved by the Administrative Agent or the Canadian Administrative Agent, as
applicable, and signed by the Borrower Representative or by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Chicago time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
CDOR Rate Borrowing, not later than 11:00 a.m., Chicago time, two Business Days
before the date of the proposed Borrowing, (c) in the case of a ABR Borrowing,
not later than 11:00 a.m. Chicago time, on the date of the proposed Borrowing,
or (d) in the case of a Canadian Prime Rate Borrowing, not later than 11:00
a.m., Chicago time, on the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing or a Canadian Prime Rate Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may
be given not later than 2:00 p.m., Chicago time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, facsimile or electronic mail delivery to
the Administrative Agent or the Canadian Administrative Agent, as applicable, of
a written Borrowing Request in a form reasonably approved by the Administrative
Agent or the Canadian Administrative

 

52



--------------------------------------------------------------------------------

Agent, as applicable, and signed by the Borrower Representative. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) in the case of a Canadian Borrowing, the applicable currency in which the
Borrowing will be funded;

(iv) whether such Borrowing is to be a ABR Borrowing, a Eurodollar Borrowing, a
Canadian Prime Rate Borrowing, or a CDOR Rate Borrowing; and

(v) in the case of a Eurodollar Borrowing or a CDOR Rate Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (a) an ABR Borrowing in the case of a
U.S. Revolving Loan or Canadian Revolving Loan requested in dollars, or (b) a
Canadian Prime Rate Borrowing in the case of a Canadian Revolving Loan requested
in Canadian Dollars. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing or CDOR Rate Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s (or, in the case of a CDOR Rate Revolving Borrowing, 30 days’)
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent or the Canadian Administrative Agent, as
applicable, shall advise each applicable Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Protective Advances. (a) Subject to the limitations set forth
below, each of the Administrative Agent and the Canadian Administrative Agent,
as applicable, is authorized by the Borrowers and the Lenders, from time to time
in the Administrative Agent’s or the Canadian Administrative Agent’s, as the
case may be, sole discretion (but, in either case, shall have absolutely no
obligation to), to make (i) in the case of the Administrative Agent, Loans to
the U.S. Borrowers in dollars, on behalf of the U.S. Lenders (each such Loan, a
“U.S. Protective Advance”), or (ii) in the case of the Canadian Administrative
Agent, Loans to the Canadian Borrowers in Canadian Dollars or dollars, on behalf
of the Canadian Lenders (each such Loan, a “Canadian Protective Advance”), which
the Administrative Agent or Canadian Administrative Agent, as applicable, in its
Permitted Discretion, deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C) to
pay any other amount chargeable to or required to be paid by the applicable
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents; provided that,
(x) the aggregate amount of U.S. Protective Advances outstanding at any time
shall not exceed $15,000,000 and (y) the aggregate amount of Canadian Protective
Advances outstanding at any time shall not exceed $15,000,000; provided further
that, (1) the aggregate amount of outstanding U.S. Protective Advances in favor
of the U.S. Borrowers plus the aggregate U.S. Revolving Exposure shall not
exceed (I) the aggregate U.S. Commitments minus (II) the sum of (X) the Priority
Payables Reserve, (Y) the Rent Reserve and (Z) the Wage Earner Protection Act
Reserve, (2) the aggregate amount of outstanding Canadian Protective Advances in
favor of the Canadian Borrowers plus the aggregate Canadian Revolving Exposure
shall not exceed the (I) aggregate Canadian Commitments minus (II) the sum of
(X)

 

53



--------------------------------------------------------------------------------

the Priority Payables Reserve, (Y) the Rent Reserve and (Z) the Wage Earner
Protection Act Reserve, (3) the aggregate amount of all outstanding Protective
Advances plus the Aggregate Revolving Exposure shall not exceed (I) the
Aggregate Revolving Commitments minus (II) the sum of (X) the Priority Payables
Reserve, (Y) the Rent Reserve and (Z) the Wage Earner Protection Act Reserve,
(4) the sum of (I) the aggregate amount of all outstanding Protective Advances
plus (II) the aggregate amount of all outstanding Overadvances shall not exceed
$60,000,000, and (5) a Protective Advance shall not be made if such Protective
Advance would cause the sum of (I) any Lender’s Revolving Exposure plus (II)
such Lender’s Applicable Percentage (determined for purposes of this clause (II)
in accordance with clause (a) of the definition of Applicable Percentage set
forth in Section 1.01) of all outstanding Protective Advances to exceed such
Lender’s Revolving Commitment. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The
(i) U.S. Protective Advances shall be secured by the Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties) in and to the
Collateral of the U.S. Loan Parties; and (ii) Canadian Protective Advances shall
be secured by the Liens in favor of the Administrative Agent (for the benefit of
the Canadian Lender Parties) in and to the Collateral of the Loan Parties. All
U.S. Protective Advances shall constitute U.S. Obligations and all Canadian
Protective Advances shall constitute Canadian Obligations. All U.S. Protective
Advances and Canadian Protective Advances denominated in dollars shall be ABR
Borrowings, and all Canadian Protective Advances denominated in Canadian Dollars
shall be Canadian Prime Rate Borrowings. The Administrative Agent’s or Canadian
Administrative Agent’s, as the case may be, authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s or the Canadian Administrative Agent’s (as applicable)
receipt thereof. At any time that there is sufficient: (I) U.S. Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the U.S. Lenders to make a U.S. Revolving Loan
to repay a U.S. Protective Advance; and (II) Canadian Availability and the
conditions precedent set forth in Section 4.02 have been satisfied, the Canadian
Administrative Agent may request the Canadian Lenders to make a Canadian
Revolving Loan, in the currency in which the applicable Canadian Protective
Advance was denominated, to repay a Canadian Protective Advance. At any other
time the Administrative Agent or Canadian Administrative Agent (as applicable)
may require the Lenders to fund, in the currency in which the applicable
Protective Advance was denominated, their risk participations described in
Section 2.04(b).

(b) Upon the making of a U.S. Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each U.S. Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such U.S. Protective
Advance in proportion to its Applicable Percentage. Upon the making of a
Canadian Protective Advance by the Canadian Administrative Agent (whether before
or after the occurrence of a Default), each Canadian Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Canadian Administrative Agent without recourse or
warranty, an undivided interest and participation in such Canadian Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent or the Canadian
Administrative Agent, as applicable, shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent or the
Canadian Administrative Agent, as applicable, in respect of such Protective
Advance.

SECTION 2.05 Swingline Loans and Overadvances. (a) Subject to the terms and
conditions set forth herein, the U.S. Swingline Lender agrees to make U.S.
Swingline Loans to the U.S. Borrowers from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding U.S. Swingline Loans
exceeding $50,000,000, (ii) U.S. Availability being less than zero,
(iii) Aggregate Availability being less than zero

 

54



--------------------------------------------------------------------------------

or (iv) the U.S. Revolving Exposure or Revolving Exposure of any Lender
exceeding such Lender’s U.S. Commitment or Revolving Commitment, as the case may
be; provided that the U.S. Swingline Lender shall not be required to make a U.S.
Swingline Loan to refinance an outstanding U.S. Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
U.S. Borrowers may borrow, prepay and reborrow U.S. Swingline Loans. To request
a U.S. Swingline Loan, the Borrower Representative shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile or
electronic mail), not later than 11:00 a.m., Chicago time, on the day of a
proposed U.S. Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested U.S. Swingline Loan. The Administrative Agent will promptly advise the
U.S. Swingline Lender of any such notice received from the Borrower
Representative. The U.S. Swingline Lender shall make each U.S. Swingline Loan
available to the U.S. Borrowers by means of a credit to the Funding Account(s)
of the U.S. Borrowers (or, in the case of a U.S. Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank, and in the case of repayment of
another U.S. Loan or fees or expenses as provided by Section 2.18(c), by
remittance to the Administrative Agent to be distributed to the U.S. Lenders) by
2:00 p.m., Chicago time, on the requested date of such U.S. Swingline Loan.

(b) Subject to the terms and conditions set forth herein, the Canadian Swingline
Lender agrees to make Canadian Swingline Loans to the Canadian Borrowers from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Canadian Swingline Loans exceeding $40,000,000, (ii) Canadian
Availability being less than zero, (iii) Aggregate Availability being less than
zero or (iv) the Canadian Revolving Exposure or Revolving Exposure of any Lender
exceeding such Lender’s Canadian Commitment or Revolving Commitment, as the case
may be; provided that the Canadian Swingline Lender shall not be required to
make a Canadian Swingline Loan to refinance an outstanding Canadian Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Canadian Borrowers may borrow, prepay and reborrow Canadian
Swingline Loans. To request a Canadian Swingline Loan, the Borrower
Representative shall notify the Canadian Administrative Agent of such request by
telephone (confirmed by facsimile or electronic mail), not later than 11:00
a.m., Chicago time, on the day of a proposed Canadian Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Canadian Swingline Loan. The
Canadian Administrative Agent will promptly advise the Canadian Swingline Lender
of any such notice received from the Borrower Representative. The Canadian
Swingline Lender shall make each Canadian Swingline Loan available to the
Canadian Borrowers by means of a credit to the Funding Account(s) of the
Canadian Borrowers (or, in the case of a Canadian Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank, and in the case of repayment of
another Canadian Loan or fees or expenses as provided by Section 2.18(c), by
remittance to the Canadian Administrative Agent to be distributed to the
Canadian Lenders) by 2:00 p.m., Chicago time, on the requested date of such
Canadian Swingline Loan.

(c) The U.S. Swingline Lender may by written notice given to the Administrative
Agent not later than 11:00 a.m., Chicago time, on any Business Day require the
U.S. Lenders to acquire participations on such Business Day in all or a portion
of the U.S. Swingline Loans outstanding. Such notice shall specify the aggregate
amount of U.S. Swingline Loans in which U.S. Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each U.S. Lender, specifying in such notice such U.S. Lender’s Applicable
Percentage of such U.S. Swingline Loan or Loans. Each U.S. Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the U.S. Swingline
Lender, such Lender’s Applicable Percentage of such U.S. Swingline Loan or
Loans. Each U.S. Lender acknowledges

 

55



--------------------------------------------------------------------------------

and agrees that its obligation to acquire participations in U.S. Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each U.S. Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the U.S. Lenders), and the Administrative Agent shall promptly pay to the U.S.
Swingline Lender the amounts so received by it from the U.S. Lenders. The
Administrative Agent shall notify the Borrower Representative of any
participations in any U.S. Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such U.S. Swingline Loan shall be made to
the Administrative Agent and not to the U.S. Swingline Lender. Any amounts
received by the U.S. Swingline Lender from the U.S. Borrowers (or other party on
behalf of the U.S. Borrowers) in respect of a U.S. Swingline Loan after receipt
by the U.S. Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the U.S. Lenders that shall have made their payments
pursuant to this paragraph and to the U.S. Swingline Lender, as their interests
may appear; provided that any such payment so remitted shall be repaid to the
U.S. Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrowers for any
reason. The purchase of participations in a U.S. Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.
Notwithstanding the foregoing, a U.S. Lender shall not have any obligation to
acquire a participation in a U.S. Swingline Loan pursuant to this paragraph if
an Event of Default shall have occurred and be continuing at the time such U.S.
Swingline Loan was made and such U.S. Lender shall have notified the U.S.
Swingline Lender in writing, at least one Business Day prior to the time such
U.S. Swingline Loan was made, that such Event of Default has occurred and that
such Lender will not acquire participations in U.S. Swingline Loans made while
such Event of Default is continuing.

(d) The Canadian Swingline Lender may by written notice given to the Canadian
Administrative Agent not later than 11:00 a.m., Chicago time, on any Business
Day require the Canadian Lenders to acquire participations on such Business Day
in all or a portion of the Canadian Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Canadian Swingline Loans in which Canadian
Lenders will participate. Promptly upon receipt of such notice, the Canadian
Administrative Agent will give notice thereof to each Canadian Lender,
specifying in such notice such Canadian Lender’s Applicable Percentage of such
Canadian Swingline Loan or Loans. Each Canadian Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Canadian Administrative Agent, for the account of the Canadian Swingline Lender,
such Lender’s Applicable Percentage of such Canadian Swingline Loan or Loans.
Each Canadian Lender acknowledges and agrees that its obligation to acquire
participations in Canadian Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each
Canadian Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Canadian Lenders),
and the Canadian Administrative Agent shall promptly pay to the Canadian
Swingline Lender the amounts so received by it from the Canadian Lenders. The
Canadian Administrative Agent shall notify the Borrower Representative of any
participations in any Canadian Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Canadian Swingline Loan
shall be made to the Canadian Administrative Agent and not to the Canadian
Swingline Lender. Any amounts received by the Canadian Swingline Lender from the
Canadian Borrowers (or other party on behalf of the

 

56



--------------------------------------------------------------------------------

Canadian Borrowers) in respect of a Canadian Swingline Loan after receipt by the
Canadian Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Canadian Administrative Agent; any such
amounts received by the Canadian Administrative Agent shall be promptly remitted
by the Canadian Administrative Agent to the Canadian Lenders that shall have
made their payments pursuant to this paragraph and to the Canadian Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Canadian Swingline Lender or to the Canadian
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Canadian Swingline Loan pursuant to this paragraph shall not
relieve the Borrowers of any default in the payment thereof. Notwithstanding the
foregoing, a Canadian Lender shall not have any obligation to acquire a
participation in a Canadian Swingline Loan pursuant to this paragraph if an
Event of Default shall have occurred and be continuing at the time such Canadian
Swingline Loan was made and such Canadian Lender shall have notified the
Canadian Swingline Lender in writing, at least one Business Day prior to the
time such Canadian Swingline Loan was made, that such Event of Default has
occurred and that such Lender will not acquire participations in Canadian
Swingline Loans made while such Event of Default is continuing.

(e) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Borrowers, on behalf of the U.S. Lenders, in amounts that exceed U.S.
Availability (any such excess U.S. Revolving Loans are herein referred to
collectively as “U.S. Overadvances”); provided that, no U.S. Overadvance shall
result in a Default due to U.S. Borrowers’ failure to comply with Section 2.01
for so long as such U.S. Overadvance remains outstanding in accordance with the
terms of this paragraph, but solely with respect to the amount of such U.S.
Overadvance. In addition, U.S. Overadvances may be made even if the condition
precedent set forth in Section 4.02(c) has not been satisfied, it being
understood that the conditions precedent set forth in Sections 4.02(a), (b) and
(d) shall continue to apply (subject to the proviso set forth in the immediately
preceding sentence). All U.S. Overadvances shall constitute ABR Borrowings. The
authority of the Administrative Agent to make U.S. Overadvances is limited to an
aggregate amount not to exceed $25,000,000 at any time, no U.S. Overadvance may
remain outstanding for more than forty-five (45) days, no U.S. Overadvance shall
cause any U.S. Lender’s U.S. Revolving Exposure or Revolving Exposure to exceed
its U.S. Commitment or Revolving Commitment (as applicable), no U.S. Overadvance
shall cause the Aggregate Revolving Exposure to exceed (i) the Aggregate
Revolving Commitments minus (ii) the sum of (A) the Priority Payables Reserve,
(B) the Rent Reserve and (C) the Wage Earner Protection Act Reserve and no U.S.
Overadvance shall cause the sum of (x) the aggregate amount of all outstanding
Overadvances plus (y) the aggregate amount of all outstanding Protective
Advances to exceed $60,000,000; provided that, the Supermajority Revolving
Lenders may at any time revoke the Administrative Agent’s authorization to make
U.S. Overadvances. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.

(f) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Canadian Administrative Agent may in
its sole discretion (but with absolutely no obligation), make Canadian Revolving
Loans to the Canadian Borrowers, on behalf of the Canadian Lenders, in amounts
that exceed Canadian Availability (any such excess Canadian Revolving Loans are
herein referred to collectively as “Canadian Overadvances”); provided that, no
Canadian Overadvance shall result in a Default due to Canadian Borrowers’
failure to comply with Section 2.01 for so long as such Canadian Overadvance
remains outstanding in accordance with the terms of this paragraph, but solely
with respect to the amount of such Canadian Overadvance. In addition, Canadian
Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied, it being understood that the conditions
precedent set forth in Sections 4.02(a), (b) and (d) shall continue to apply
(subject to the proviso set forth in the immediately preceding sentence). All
Canadian Overadvances shall constitute ABR Borrowings or Canadian Prime Rate
Borrowings. The authority of

 

57



--------------------------------------------------------------------------------

the Canadian Administrative Agent to make Canadian Overadvances is limited to an
aggregate amount not to exceed $25,000,000 at any time, no Canadian Overadvance
may remain outstanding for more than forty-five (45) days, no Canadian
Overadvance shall cause any Canadian Lender’s Canadian Revolving Exposure or
Revolving Exposure to exceed its Canadian Commitment or Revolving Commitment (as
applicable), no Canadian Overadvance shall cause the Aggregate Revolving
Exposure to exceed (i) the Aggregate Revolving Commitments minus (ii) the sum of
(A) the Priority Payables Reserve, (B) the Rent Reserve and (C) the Wage Earners
Protection Act Reserve, and no Canadian Overadvance shall cause the sum of
(x) the aggregate amount of all outstanding Overadvances plus (y) the aggregate
amount of all outstanding Protective Advances to exceed $60,000,000; provided
that, the Supermajority Revolving Lenders may at any time revoke the Canadian
Administrative Agent’s authorization to make Canadian Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Canadian Administrative Agent’s receipt thereof.

(g) Upon the making of a U.S. Overadvance by the Administrative Agent, each U.S.
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such U.S.
Overadvance in proportion to its Applicable Percentage of the aggregate U.S.
Commitments. The Administrative Agent may, at any time, require the U.S. Lenders
to fund their participations. From and after the date, if any, on which any U.S.
Lender is required to fund its participation in any U.S. Overadvance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Loan.

(h) Upon the making of a Canadian Overadvance by the Canadian Administrative
Agent, each Canadian Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Canadian
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Canadian Overadvance in proportion to its Applicable
Percentage of the aggregate Canadian Commitments. The Canadian Administrative
Agent may, at any time, require the Canadian Lenders to fund their
participations. From and after the date, if any, on which any Canadian Lender is
required to fund its participation in any Canadian Overadvance purchased
hereunder, the Canadian Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Canadian Administrative
Agent in respect of such Loan.

(i) Each of the Administrative Agent and the Canadian Administrative Agent, on
behalf of the U.S. Swingline Lender or the Canadian Swingline Lender, as
applicable, shall request settlement (a “Settlement”) with the U.S. Lenders or
Canadian Lenders, as applicable, on at least a weekly basis or on any more
frequent date that the Administrative Agent or Canadian Administrative Agent, as
the case may be, elects, by notifying the applicable Revolving Lenders of such
requested Settlement by facsimile, telephone, or electronic mail no later than
11:00 a.m., Chicago time, on the date of such requested Settlement (the
“Settlement Date”). With respect to Settlements involving U.S. Loans, each U.S.
Lender (other than the U.S. Swingline Lender, in the case of the U.S. Swingline
Loans) shall transfer in dollars the amount of such U.S. Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to an
account of the Administrative Agent as the Administrative Agent may designate,
not later than noon, Chicago time, on such Settlement Date. With respect to
Settlements involving Canadian Loans, each Canadian Lender (other than the
Canadian Swingline Lender, in the case of the Canadian Swingline Loans) shall
transfer, in the currency in which the applicable Loan was denominated, the
amount of such Canadian Lender’s Applicable Percentage of the outstanding
principal amount of the applicable Loan with respect to which Settlement is
requested to the Canadian Administrative Agent, to an account of the Canadian
Administrative Agent as the Canadian Administrative Agent may designate, not
later than noon,

 

58



--------------------------------------------------------------------------------

Chicago time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to:
(i) the Administrative Agent shall be applied against the amounts of the U.S.
Swingline Lender’s U.S. Swingline Loans and, together with U.S. Swingline
Lender’s Applicable Percentage of such U.S. Swingline Loan, shall constitute
U.S. Revolving Loans of such U.S. Lenders, respectively; and (ii) the Canadian
Administrative Agent shall be applied against the amounts of the Canadian
Swingline Lender’s Canadian Swingline Loans and, together with Canadian
Swingline Lender’s Applicable Percentage of such Canadian Swingline Loan, shall
constitute Canadian Revolving Loans of such Canadian Lenders, respectively. If
any such amount is not transferred to the Administrative Agent or the Canadian
Administrative Agent, as applicable, by any Revolving Lender on such Settlement
Date, the applicable Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower Representative may request the issuance of
Letters of Credit (denominated in dollars or in an LC Alternative Currency in
the case of U.S. Letters of Credit and denominated in dollars or Canadian
Dollars in the case of Canadian Letters of Credit) for its own account or for
the account of another Restricted Subsidiary, in a form reasonably acceptable to
the applicable Issuing Bank, the Administrative Agent in the case of U.S.
Letters of Credit, and the Canadian Administrative Agent in the case of Canadian
Letters of Credit, at any time and from time to time during the Availability
Period; provided that if the account party for any such Letter of Credit is not
a Borrower, a U.S. Borrower, in the case of an account party which is a Domestic
Subsidiary or a Foreign Subsidiary constituting a Restricted Subsidiary, or a
Canadian Borrower, in the case of an account party which is a Canadian
Subsidiary constituting a Restricted Subsidiary, shall be a co-applicant with
respect to such Letter of Credit and shall be jointly and severally liable with
such Subsidiary for all reimbursement and other obligations in respect of such
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrowers to, or
entered into by the Borrowers with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent in the case of U.S.
Letters of Credit and the Canadian Administrative Agent in the case of Canadian
Letters of Credit (with a copy to the Administrative Agent) (in each case, prior
to noon, Chicago time, at least three Business Days prior to the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Loan Party or Restricted Subsidiary for
whose account such Letter of Credit is to be issued, the currency in which such
Letter of Credit will be denominated (which may be in: (x) dollars or an LC
Alternative Currency in the case of U.S. Letters of Credit and (y) dollars or
Canadian Dollars in the case of Canadian Letters of Credit), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on the applicable Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the U.S. LC Exposure

 

59



--------------------------------------------------------------------------------

shall not exceed $60,000,000, (ii) the Canadian LC Exposure shall not exceed
$30,000,000, (iii) U.S. Availability shall not be less than zero, (iv) Canadian
Availability shall not be less than zero, (v) Aggregate Availability shall not
be less than zero, (vi) the aggregate LC Exposure with respect to all Letters of
Credit issued in an LC Alternative Currency shall not exceed $20,000,000 and
(vii) each Lender’s U.S. Revolving Exposure, Canadian Revolving Exposure and
Revolving Exposure shall not exceed such Lender’s U.S. Commitment, Canadian
Commitment and Revolving Commitment, respectively.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (or, at the discretion of
the applicable Issuing Bank, up to two years) after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (ii) the date that is five Business
Days prior to the Maturity Date; provided, that in the case of any Letter of
Credit providing for annual automatic renewal, such Letter of Credit may be
automatically extended for a period of up to one year after the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable Issuing
Bank hereby grants to each U.S. Lender, with respect to a U.S. Letter of Credit,
and each Canadian Lender, with respect to a Canadian Letter of Credit, and each
U.S. Lender and Canadian Lender, as applicable, hereby acquires from the
applicable Issuing Bank, a participation in each such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, (i) with respect to each U.S. Letter of Credit, each U.S. Lender
hereby absolutely and unconditionally agrees to pay in dollars to the
Administrative Agent, and (ii) with respect to any Canadian Letters of Credit,
each Canadian Lender hereby absolutely and unconditionally promises to pay, in
the same currency in which such Canadian Letter of Credit is issued, the
Canadian Administrative Agent, in each case for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement, made
by such Issuing Bank and not reimbursed by the applicable Borrower on the date
due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to such Borrowers for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, U.S. Commitments or Canadian Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to (i) the Administrative Agent (in the case of any U.S.
Letter of Credit) in dollars, and (ii) the Canadian Administrative Agent (in the
case of any Canadian Letter of Credit) in the same currency as the applicable LC
Disbursement, an amount equal to such LC Disbursement not later than noon,
Chicago time, on the date that such LC Disbursement is made, if the Borrower
Representative shall have received notice of such LC Disbursement prior to 10:00
a.m., Chicago time, on such date, or, if such notice has not been received by
the Borrower Representative prior to such time on such date, then not later than
noon, Chicago time, on (x) the Business Day that the Borrower Representative
receives such notice, if such notice is received prior to 10:00 a.m., Chicago
time, on the date of receipt, or (y) the Business Day immediately following the
day that the Borrower Representative receives such notice, if such notice is not
received prior to such time on the date of receipt; provided that the Borrowers
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or U.S. Swingline Loan (in the case of U.S.

 

60



--------------------------------------------------------------------------------

Letters of Credit), or a Canadian Prime Rate Revolving Borrowing or Canadian
Swingline Loan (in the case of Canadian Letters of Credit), in an equivalent
amount and, to the extent so financed (in the event that such LC Disbursement
with respect to a U.S. Letter of Credit was made in an LC Alternative Currency,
such Borrowing Request shall be for an amount equal to the Equivalent Amount in
dollars of the amount of such LC Disbursement), the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing, Canadian Prime Rate Revolving Borrowing or Swingline Loan.
If the Borrowers fail to make such payment when due, the Administrative Agent or
the Canadian Administrative Agent, as applicable, shall notify each U.S. Lender
of the applicable LC Disbursement with respect to U.S. Letters of Credit and
each Canadian Lender of the applicable LC Disbursement with respect of Canadian
Letters of Credit, the payment then due from the applicable Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice with respect to any Letter of Credit, each U.S. Lender
(in the case of any U.S. Letter of Credit) and each Canadian Lender (in the case
of any Canadian Letter of Credit) shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the applicable Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
such Lenders. Promptly following receipt by the Administrative Agent or the
Canadian Administrative Agent, as the case may be, of any payment from the
Borrowers pursuant to this paragraph, the Administrative Agent and Canadian
Administrative Agent, as applicable, shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and the applicable Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans, Canadian Prime Rate Revolving Loans, or a Swingline Loan as
contemplated above) shall not constitute a Loan (but shall be a Secured
Obligation) and shall not relieve the Borrowers of their obligation to reimburse
such LC Disbursement.

(f) Exchange Indemnification and Increased Costs. The U.S. Borrowers shall, upon
demand from any Issuing Bank or any U.S. Lender, pay to such Issuing Bank or
such U.S. Lender, the amount of (i) any loss or cost or increased cost incurred
by such Issuing Bank or such U.S. Lender, (ii) any reduction in any amount
payable to or in the effective return on the capital to such Issuing Bank or
such U.S. Lender, (iii) any currency exchange loss, in each case with respect to
clauses (i), (ii) and (iii), that such Issuing Bank or such U.S. Lender sustains
as a result of the U.S. Borrowers’ repayment in dollars of any U.S. Letter of
Credit that was denominated in an LC Alternative Currency or (iv) any interest
or any other return, including principal, foregone by such Issuing Bank as a
result of the introduction of, change over to or operation of the Euro in any
member state participating in the Euro. A certificate of the applicable Issuing
Bank setting forth in reasonable detail the basis for determining such
additional amount or amounts necessary to compensate such Issuing Bank shall be
conclusively presumed to be correct save for manifest error.

(g) Obligations Absolute. The joint and several obligations of U.S. Borrowers to
reimburse LC Disbursements and the obligation of the Canadian Borrowers to
reimburse LC Disbursements on account of Canadian Letters of Credit, in each
case, as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance

 

61



--------------------------------------------------------------------------------

whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. None of
the Administrative Agent, the Canadian Administrative Agent, the Revolving
Lenders nor any Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse the applicable Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(h) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent (in the case of U.S. Letters of
Credit), the Canadian Administrative Agent (in the case of Canadian Letters of
Credit) and the applicable Borrower by telephone (confirmed by facsimile or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the applicable Issuing Bank and the applicable Revolving
Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum (i) then applicable to ABR Revolving Loans in the case of LC
Disbursements made in dollars; (ii) then applicable to Canadian Prime Rate
Revolving Loans in the case of LC Disbursements made in Canadian Dollars; and
(iii) equal to the Overnight LIBO Rate plus the Overnight LIBO Spread as set
forth in the definition of “Applicable Rate” in the case of LC Disbursements
made in an LC Alternative Currency; provided that, if the applicable Borrowers
fail to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(f) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

 

62



--------------------------------------------------------------------------------

(j) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the Issuing Bank to be replaced and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent, the Canadian Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph,
(i) the U.S. Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the Lender
Parties (the “LC Collateral Account”), an amount in cash equal to 103% of the
U.S. LC Exposure as of such date plus accrued and unpaid interest thereon; and
(ii) the Canadian Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Canadian Lender Parties (the “Canadian LC Collateral Account”), an amount in
cash equal to 103% of the Canadian LC Exposure as of such date plus accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (k) or (l) of Article VII. Such deposits shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations in the case of deposits in the LC Collateral Account, and
the Canadian Secured Obligations in the case of deposits in the Canadian LC
Collateral Account. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such accounts; and
(x) the U.S. Borrowers hereby grant the Administrative Agent (for the benefit of
the Lender Parties) a security interest in the LC Collateral Account and (y) the
Canadian Borrowers hereby grant the Administrative Agent (for the benefit of the
Canadian Lender Parties) a security interest in the Canadian LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the U.S. Borrowers or the Canadian Borrowers, as applicable, for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Required Lenders), be applied, in the case of moneys in the LC
Collateral Account, to satisfy other Secured Obligations or, in the case of
moneys in the Canadian LC Collateral Account, to satisfy other Canadian Secured
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all such Events of Default have been
cured or waived.

(l) Treatment of Existing Letters of Credit. On the Restatement Date, (i) each
Existing U.S. Letter of Credit, to the extent outstanding, shall automatically
and without further action by

 

63



--------------------------------------------------------------------------------

the parties thereto be deemed converted into a U.S. Letter of Credit under this
Agreement (as reflected on Schedule 2.06) and each Existing Canadian Letter of
Credit, to the extent outstanding, shall automatically and without further
action by the parties thereto be deemed converted into a Canadian Letter of
Credit under this Agreement (as reflected on Schedule 2.06), in each case,
pursuant to this Section 2.06 and subject to the provisions hereof as if each
such Existing U.S. Letter of Credit and each Existing Canadian Letter of Credit
had been issued on the Restatement Date, (ii) each Existing U.S. Letter of
Credit shall be included in the calculation of U.S. LC Exposure and each
Existing Canadian Letter of Credit shall be included in the calculation of
Canadian LC Exposure, and (iii) all liabilities of the Borrowers and the other
Loan Parties with respect to such Existing Letters of Credit shall constitute
Obligations.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Chicago time, to the account of the
Administrative Agent or the Canadian Administrative Agent, as applicable, most
recently designated by it for such purpose by notice to the Lenders; provided
that, Swingline Loans shall be made as provided in Section 2.05. Each of the
Administrative Agent and the Canadian Administrative Agent, as applicable, will
make such Loans available to the Borrower Representative by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
ABR Revolving Loans made to finance the reimbursement of (i) an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent or
the Canadian Administrative Agent, as applicable, to the applicable Issuing
Bank, (ii) a U.S. Protective Advance or a U.S. Overadvance shall be retained by
the Administrative Agent, and (iii) a Canadian Protective Advance or a Canadian
Overadvance shall be retained by the Canadian Administrative Agent. U.S. Loans
and participations in U.S. Swingline Loans and U.S. Letters of Credit will be
funded by each U.S. Lender pro rata in accordance with its Applicable Percentage
of the U.S. Commitments. Canadian Loans and participations in Canadian Swingline
Loans and Canadian Letters of Credit will be funded by each Canadian Lender pro
rata in accordance with its Applicable Percentage of the Canadian Commitments.

(b) Unless the Administrative Agent or the Canadian Administrative Agent, as
applicable, shall have received notice from a Lender prior to the proposed date
of any Borrowing that such Lender will not make available to the Administrative
Agent or the Canadian Administrative Agent, as applicable, such Lender’s share
of such Borrowing, the Administrative Agent or the Canadian Administrative
Agent, as applicable, may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent or the
Canadian Administrative Agent, as applicable, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent or the Canadian
Administrative Agent, as applicable, forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent or the Canadian Administrative Agent, as
applicable, at (i) in the case of such Lender, the greater of either the Federal
Funds Effective Rate (in the case of dollar denominated amounts) or the Canadian
Administrative Agent’s cost of funds (in the case of Canadian Dollar denominated
amounts) and a rate determined by the Administrative Agent or the Canadian
Administrative Agent, as applicable, in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans (in the case of dollar denominated amounts), or
Canadian Prime Rate Loans (in the case of Canadian Dollar denominated amounts).
If such Lender pays such amount to the Administrative Agent or the Canadian
Administrative Agent, as applicable, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing or a

 

64



--------------------------------------------------------------------------------

CDOR Rate Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower Representative may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing or a CDOR Rate
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower Representative may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing, provided that a Borrowing in one currency may
only be converted to another Type of Borrowing denominated in the same currency
as the Borrowing to be so converted. This Section shall not apply to Swingline
Borrowings, Overadvances or Protective Advances, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the (i) Administrative Agent, with respect to each U.S. Revolving
Loan, and (ii) the Canadian Administrative Agent (with a copy to the
Administrative Agent) with respect to any Canadian Revolving Loan, of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile or electronic mail
delivery to the Administrative Agent or the Canadian Administrative Agent (with
a copy to the Administrative Agent), as applicable, of a written Interest
Election Request in a form approved by the Administrative Agent or the Canadian
Administrative Agent, as applicable, and signed by the Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the currency in which such Borrowing is to be funded;

(iv) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian Prime
Rate Borrowing, a CDOR Rate Borrowing, or a Eurodollar Borrowing; and

(v) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Rate Borrowing but does not specify an Interest Period, then the Borrowers shall
be deemed to have selected an Interest Period of one month’s (or, in the case of
a CDOR Rate Borrowing, 30 days’) duration.

(d) Promptly following receipt of an Interest Election Request by (i) the
Administrative Agent, the Administrative Agent shall advise each U.S. Lender of
the details thereof and

 

65



--------------------------------------------------------------------------------

of such U.S. Lender’s portion of each resulting Borrowing, and (ii) the Canadian
Administrative Agent, the Canadian Administrative Agent shall advise each
Canadian Lender of the details thereof and of such Canadian Lender’s portion of
each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing, in the case of a Eurodollar Borrowing of either U.S. Revolving
Loans or Canadian Revolving Loans denominated in dollars. Notwithstanding any
contrary provision hereof, if a Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as a Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing of U.S. Revolving Loans or
Canadian Revolving Loans denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

(f) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a CDOR Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Canadian Prime Rate Borrowing. Notwithstanding any contrary provision hereof,
if a Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as a Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a CDOR Rate Borrowing and (ii) unless repaid, each CDOR Rate
Borrowing shall be converted to a Canadian Prime Rate Borrowing of the same
class at the end of the Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments; Increase in Revolving
Commitments. (a) Unless previously terminated, all Revolving Commitments shall
terminate on the Maturity Date. For clarification, all U.S. Commitments and
Canadian Commitments, as sub-facilities of the Revolving Commitments, shall
terminate upon the termination of the Revolving Commitments.

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full in cash of all outstanding U.S. Loans, in the case of
the U.S. Commitment, and Canadian Loans, in the case of the Canadian Commitment,
together with accrued and unpaid interest thereon and on any U.S. Letters of
Credit, in the case of the U.S. Commitment, and Canadian Letters of Credit, in
the case of the Canadian Commitment, as applicable, (ii) the cancellation and
return of all outstanding U.S. Letters of Credit, in the case of the U.S.
Commitment, and Canadian Letters of Credit, in the case of the Canadian
Commitment (or alternatively, (A) with respect to each such U.S. Letter of
Credit, the deposit in the LC Collateral Account of cash equal to 103% of the
U.S. LC Exposure or with respect to each such Canadian Letter of Credit, the
deposit in the Canadian LC Collateral Account of cash equal to 103% Canadian LC
Exposure, as applicable, as of such date in accordance with Section 2.06(k), or
(B) with the consent of the Administrative Agent and the Canadian Administrative
Agent, as applicable, and each applicable Issuing Bank, a back-up standby letter
of credit equal to 103% of the U.S. LC Exposure or Canadian LC Exposure, as
applicable, as of such date), (iii) the payment in full in cash of the accrued
and unpaid fees, and (iv) the payment in full in cash of all reimbursable
expenses and other U.S. Obligations or Canadian Obligations, as applicable,
together with accrued and unpaid interest thereon. For clarification, all U.S.
Commitments and Canadian Commitments, as sub-facilities of the Revolving
Commitments, shall terminate upon the termination of the Revolving Commitments.

(c) The Borrowers may from time to time reduce the Aggregate Revolving
Commitments; provided that (i) each reduction of the Aggregate Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $5,000,000 and (ii) the Borrowers shall

 

66



--------------------------------------------------------------------------------

not reduce the Aggregate Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
Aggregate Availability would be less than zero. Each reduction of the Aggregate
Revolving Commitments shall be made ratably among the Lenders in accordance with
their Applicable Percentages. In connection with any reduction of the Aggregate
Revolving Commitments, the aggregate U.S. Commitments shall be automatically
reduced on a dollar-for-dollar basis by the amount of the reduction in the
Aggregate Revolving Commitments, and, to the extent that the reduction in the
Aggregate Revolving Commitments would cause the Canadian Sublimit to exceed the
aggregate amount of the Canadian Commitments of the Canadian Lenders, the
Canadian Sublimit shall be automatically reduced so that after giving effect to
the reduction in the Aggregate Revolving Commitments, the Canadian Sublimit does
not exceed the aggregate amount of the Canadian Commitments of the Canadian
Lenders.

(d) The Borrower Representative shall notify the Administrative Agent and the
Canadian Administrative Agent of any election to terminate or reduce the
Revolving Commitments under paragraphs (b) or (c) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent or the Canadian Administrative
Agent, as applicable, shall advise the U.S. Lenders or the Canadian Lenders, as
applicable, of the contents thereof. Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent.

(e) The Borrowers shall have the right to increase the Aggregate Revolving
Commitments (an “Aggregate Commitment Increase”) by obtaining additional
Revolving Commitments, either from one or more of the Lenders or another lending
institution, provided that (i) any such request for an Aggregate Commitment
Increase shall be in a minimum amount of $25,000,000, (ii) the Borrower
Representative, on behalf of the Borrowers, may make a maximum of four (4) such
requests, (iii) the Administrative Agent has approved the identity of any such
new Lender, such approval not to be unreasonably withheld, (iv) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder,
(v) the aggregate amount of all such Aggregate Commitment Increases shall not
exceed $100,000,000, (vi) the conditions described in Section 2.09(f) shall be
satisfied and (vii) no Lender shall have any obligation to increase its
Revolving Commitment in connection with any such Aggregate Commitment Increase
requested by the Borrowers hereunder. Administrative Agent may, in consultation
with the Borrower Representative, allocate the additional Revolving Commitments
between U.S. Commitments and Canadian Commitments.

(f) Any amendment hereto for such an Aggregate Commitment Increase shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
only require the written signatures of the Administrative Agent, the Borrowers
and the Lender(s) being added or increasing their Revolving Commitment(s),
subject only to the approval of all Lenders if any such increase would cause the
Aggregate Revolving Commitments to exceed $700,000,000. As condition precedents
to such an increase, the Borrower Representative shall deliver to the
Administrative Agent a certificate of each Loan Party (in sufficient copies for
each Lender) signed by an authorized officer of such Loan Party (A) certifying
and attaching the authorizations adopted by such Loan Party approving or
consenting to such increase, and (B) in the case of the Borrowers, certifying
that, before and after giving effect to such increase, (1) the representations
and warranties contained in Article III and the other Loan Documents are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to

 

67



--------------------------------------------------------------------------------

any representations or warranties that are already qualified or modified by
materiality in the text thereof), and (2) no Default exists.

(g) In addition, the Borrowers shall have the right to request in connection
with an Aggregate Commitment Increase that the Canadian Sublimit be increased (a
“Canadian Sublimit Increase”) through the increase by one or more Canadian
Lenders of their Canadian Commitments or the addition of one or more new lending
institutions as additional Canadian Lenders hereunder. Any request for a
Canadian Sublimit Increase shall be subject to the following conditions (which
conditions shall be in addition to the conditions set forth in Sections 2.09(e)
and (f) above): (i) such request shall be submitted by the Borrower
Representative to the Administrative Agent in writing not less than 15 days
prior to the proposed dates of such Canadian Sublimit Increase, (ii) the
Borrower Representative, on behalf of the Canadian Borrowers, shall be entitled
to submit such a request on only one occasion during the term of this Agreement,
(iii) the aggregate amount of the Canadian Sublimit Increase shall not exceed
$25,000,000, (iv) the Borrowers shall have executed and delivered to the
Administrative Agent an amendment hereto in form and substance satisfactory to
the Administrative Agent effecting such increase, which amendment shall require
only the signature of the Borrowers, the Administrative Agent and the Lender(s)
increasing their Canadian Commitments, (v) the Borrowers shall have delivered to
the Administrative Agent a certificate of each Loan Party (in sufficient copies
for each Lender) signed by an authorized officer of such Loan Party
(A) certifying and attaching the authorizations adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that are already qualified or modified by materiality in the text
thereof), and (2) no Default exists, and (vi) no Lender shall have any
obligation to increase its Canadian Commitment in connection with any such
Canadian Sublimit Increase requested by the Borrowers hereunder.

(h) Within a reasonable time after the effective date of any Aggregate
Commitment Increase or Canadian Sublimit Increase, the Administrative Agent
shall, and is hereby authorized and directed to, revise the Revolving Commitment
Schedule to reflect such increase and shall distribute such revised Revolving
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Revolving Commitment Schedule shall replace the old Revolving Commitment
Schedule and become part of this Agreement. On the Business Day following any
such Aggregate Commitment Increase, all outstanding ABR Loans and Canadian Prime
Rate Loans shall be reallocated among the Lenders (including any newly added
Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages. Eurodollar Loans and CDOR Rate Loans shall not be reallocated among
the Lenders prior to the expiration of the applicable Interest Period in effect
at the time of any such increase.

SECTION 2.10 Repayment and Amortization of Loans; Evidence of Debt. (a) (i) The
U.S. Borrowers hereby unconditionally promise to pay (A) to the Administrative
Agent for the account of each U.S. Lender the then unpaid principal amount of
each U.S. Revolving Loan on the Maturity Date, (B) to the Administrative Agent
the then unpaid amount of each U.S. Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent and (C) to the
Administrative Agent the then unpaid principal amount of each U.S. Overadvance
on the earliest of the Maturity Date, the forty-fifth (45th) day after such U.S.
Overadvance is made, and demand by the Administrative Agent; and (ii) the
Canadian Borrowers hereby unconditionally promise to pay (A) to the Canadian
Administrative Agent for the account of each Canadian Lender the then unpaid
principal amount of each Canadian Revolving Loan on the Maturity Date, (B) to
the Canadian Administrative Agent the then unpaid amount of each Canadian
Protective Advance on the earlier of the Maturity Date and demand by the
Canadian Administrative Agent and (C) to the Canadian Administrative Agent the
then unpaid principal amount of each Canadian

 

68



--------------------------------------------------------------------------------

Overadvance on the earliest of the Maturity Date, the forty-fifth (45th) day
after such Canadian Overadvance is made, and demand by the Canadian
Administrative Agent.

(b) On each Business Day during any Cash Dominion Period, (i) the Administrative
Agent shall apply all funds credited to each U.S. Collection Account on such
Business Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available) first to prepay any
U.S. Protective Advances and U.S. Overadvances that may be outstanding, pro
rata, and second to prepay the U.S. Revolving Loans (including U.S. Swingline
Loans) and to cash collateralize outstanding U.S. LC Exposure; and (ii) the
Canadian Administrative Agent shall apply all funds credited to each Canadian
Collection Account on such Business Day or the immediately preceding Business
Day (at the discretion of the Canadian Administrative Agent, whether or not
immediately available) first to prepay any Canadian Protective Advances and
Canadian Overadvances that may be outstanding, pro rata, and second to prepay
the Canadian Revolving Loans (including Canadian Swingline Loans) and to cash
collateralize outstanding Canadian LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) (i) The Administrative Agent shall maintain accounts in which it shall
record (A) the amount of each U.S. Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (B) the amount of any
principal or interest due and payable or to become due and payable from the U.S.
Borrowers to each U.S. Lender hereunder and (C) the amount of any sum received
by the Administrative Agent hereunder for the account of the U.S. Lenders and
each U.S. Lender’s share thereof; and (ii) the Canadian Administrative Agent
shall maintain accounts in which it shall record (A) the amount of each Canadian
Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (B) the amount of any principal or interest due and payable
or to become due and payable from the Canadian Borrowers to each Canadian Lender
hereunder and (C) the amount of any sum received by the Canadian Administrative
Agent hereunder for the account of the Canadian Lenders and each Canadian
Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein subject to manifest error; provided that the
failure of any Lender, the Administrative Agent, or the Canadian Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time, without premium or penalty other than any break
funding payments required in accordance with Section 2.16, to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (f) of this Section.

 

69



--------------------------------------------------------------------------------

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that (i) Aggregate Availability shall be less than zero, (ii) U.S.
Availability shall be less than zero, or (iii) Canadian Availability shall be
less than zero, the Borrowers shall immediately prepay (or in the case of the LC
Exposure, cash collateralize) the Revolving Loans, LC Exposure and/or Swingline
Loans in an aggregate amount sufficient to cause Aggregate Availability, U.S.
Availability and Canadian Availability to no longer be less than zero.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event during any Cash
Dominion Period, the Borrowers shall, immediately after such Net Proceeds are
received by any Loan Party, prepay the Obligations as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds
(without any reduction in the Revolving Commitments), provided that any Net
Proceeds received in respect of any Prepayment Event described in clause (a) or
(b) of the definition thereof which are clearly identifiable as proceeds of Term
Loan Priority Collateral shall be remitted to the Term Loan Agent in accordance
with and to the extent required by the ABL-Term Loan Intercreditor Agreement In
addition, if the EECOL Acquisition is not consummated in accordance with the
EECOL Acquisition Documents, as in effect on the date hereof, within ten
(10) days after the Restatement Date (such tenth day being the “EECOL
Acquisition Outside Date”), then, on the EECOL Acquisition Outside Date, the
U.S. Borrowers shall prepay the U.S. Revolving Loans in a principal amount equal
to the aggregate principal amount of U.S. Revolving Loans borrowed by the U.S.
Borrowers during the period commencing on the Restatement Date and ending on the
EECOL Acquisition Outside Date.

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Aggregate Revolving Commitments and to
cash collateralize outstanding LC Exposure (in an amount up to 103% of the
outstanding LC Exposure). Notwithstanding the foregoing, any such application of
proceeds from the Collateral securing solely the Canadian Obligations shall be
made solely in respect of the Canadian Obligations.

(e) The Borrower Representative shall notify the Administrative Agent and the
Canadian Administrative Agent by telephone (confirmed by facsimile or electronic
mail) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing or a CDOR Rate Revolving Borrowing, not later than 11:00
a.m., Chicago time, three (or, in the case of a CDOR Rate Revolving Borrowing,
two) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing or a Canadian Prime Rate Revolving
Borrowing, not later than noon, Chicago time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12 Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from

 

70



--------------------------------------------------------------------------------

and including the Restatement Date to but excluding the date on which such
Lenders’ Revolving Commitment terminates. Accrued commitment fees shall be
payable monthly in arrears on the first day of each calendar month and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

(b) The (i) U.S. Borrowers agree to pay to the Administrative Agent for the
account of each U.S. Lender a participation fee with respect to its
participations in U.S. Letters of Credit and (ii) Canadian Borrowers agree to
pay to the Canadian Administrative Agent for the account of each Canadian Lender
a participation fee with respect to its participations in Canadian Letters of
Credit, which, in each case, shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s applicable LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure. In addition, each Borrower
agrees to pay to the applicable Issuing Bank with respect to each Letter of
Credit issued for the account of such Borrower by such Issuing Bank a fronting
fee in an amount separately agreed upon between the Borrowers and the applicable
Issuing Bank, as well as the applicable Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Restatement Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Fronting fees in respect of any Letter of Credit shall be
payable on the date of the issuance of such Letter of Credit and on the date of
any renewal thereof. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the Canadian Administrative
Agent, as applicable, (or to the applicable Issuing Bank in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for such Type of
Loan.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.

(c) The Loans comprising each Canadian Prime Rate Borrowing shall bear interest
at the Canadian Prime Rate plus the Applicable Rate for such Type of Loan.

(d) The Loans comprising each CDOR Rate Borrowing shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.

 

71



--------------------------------------------------------------------------------

(e) Each Protective Advance and each Overadvance shall bear interest at the
Canadian Prime Rate, if denominated in Canadian Dollars, or at the Alternate
Base Rate, if denominated in dollars, plus the Applicable Rate for corresponding
Revolving Loans plus 2% per annum.

(f) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% above the rate applicable to such fee or other
obligation, if any, as provided hereunder.

(g) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (f) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan or a Canadian Prime Rate Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan or
CDOR Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Canadian Prime Rate, CDOR Rate, Adjusted LIBO Rate or LIBO
Rate shall be determined by the Administrative Agent or the Canadian
Administrative Agent, as applicable, and such determination shall be conclusive
absent manifest error.

(i) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

SECTION 2.14 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or electronic mail as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving

 

72



--------------------------------------------------------------------------------

rise to such notice no longer exist, (A) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective, and (B) if
any Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b) If prior to the commencement of any Interest Period for a CDOR Rate
Borrowing:

(i) the Canadian Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the CDOR Rate for such Interest Period; or

(ii) the Canadian Administrative Agent is advised by the Required Lenders that
the CDOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

then the Canadian Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or electronic mail as
promptly as practicable thereafter and, until the Canadian Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a CDOR Rate Borrowing shall be ineffective, and (B) if any
Borrowing Request requests a CDOR Borrowing, such Borrowing shall be made as a
Canadian Prime Rate Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or CDOR Rate Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Excluded Taxes and
(B) Other Connection Taxes on gross or net income, profits or receipts
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender (or such other Recipient) of making or maintaining any Eurodollar Loan or
CDOR Rate Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or such Issuing Bank (or such other Recipient)
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or Issuing Bank (or
such other Recipient) hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender or Issuing Bank (or such other
Recipient), as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank (or such other Recipient), as the case
may be, for such additional costs incurred or reduction suffered.

 

73



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by a Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Rate Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Rate Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.09(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the U.S. Borrowers shall compensate each U.S. Lender and the
Canadian Borrowers shall compensate each Canadian Lender, as applicable, for the
loss, cost and expense incurred by such Lender that is attributable to such
event. In the case of a Eurodollar Loan or CDOR Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate or the CDOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period to such Eurodollar Loan from other banks in the
eurodollar market, or for Canadian Dollar deposits of a comparable amount and
period to such CDOR Rate Loan from other banks in the Canadian bankers’
acceptance market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the

 

74



--------------------------------------------------------------------------------

Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17 Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any Loan
Party under this Agreement or any other Loan Document shall be made without
deduction or withholding for any Taxes, unless such deduction or withholding is
required by any law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to deduct or withhold Taxes,
then such Withholding Agent may so deduct or withhold and shall timely pay the
full amount of deducted or withheld Taxes to the relevant Governmental Authority
in accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by such Loan Party shall be increased as necessary so that, net
of such deduction or withholding (including such deduction or withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with this Agreement or any other Loan
Document (including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to the Borrower
Representative a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Recipient and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement or
any other Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
this Agreement or any other Loan Document shall deliver to the Borrower
Representative and the Administrative Agent, at the time or times reasonably
requested by the Borrower Representative or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without, or at a reduced rate of,

 

75



--------------------------------------------------------------------------------

withholding. In addition, any Lender, if requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower
Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
Representative or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower Representative and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Borrower Representative and the Administrative
Agent (in such number of copies reasonably requested by the Borrower
Representative and the Administrative Agent) on or prior to the date on which
such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement or any other Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a tax certificate substantially in the form of Exhibit F-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of such Borrower within the meaning
of Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender)

 

76



--------------------------------------------------------------------------------

(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
tax certificate substantially in the form of Exhibit F-2 on behalf of such
partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower Representative or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(iii) If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent or the Canadian
Administrative Agent, as applicable, be deemed to

 

77



--------------------------------------------------------------------------------

have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 10 South Dearborn Street, 22nd Floor,
Chicago, Illinois, except (i) payments of principal, interest, fees or
reimbursements of LC Disbursements relating to any Canadian Loan or Canadian
Letter of Credit shall be made to the Canadian Administrative Agent at its
offices at 200 Bay Street, Royal Bank Plaza, Floor 18, Toronto M57 2J2 Canada,
(ii) payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein shall be made to such Issuing Bank or Swingline
Lender, and (iii) payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall
be made directly to the Persons entitled thereto. Each of the Administrative
Agent and the Canadian Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient,
in like funds, promptly following receipt thereof. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in the currency in which the
applicable Obligations are denominated (subject to the proviso set forth in the
first sentence of Section 1.05), and, if not otherwise specified, in dollars.

(b) Subject to the terms of the ABL-Term Loan Intercreditor Agreement, any
proceeds of Collateral received by the Administrative Agent or the Canadian
Administrative Agent after an Event of Default has occurred and is continuing
and the Administrative Agent or the Canadian Administrative Agent so elects, or
the Required Lenders so direct, shall be applied ratably (based in respect of
each of the following separate categories, computed independently of the other
categories, on each Lender Party’s interest in the aggregate specific type of
outstanding Secured Obligations described within (and only within) each specific
category of Secured Obligations listed respectively below) first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
Administrative Agent, the Canadian Administrative Agent, and each Issuing Bank
from the Borrowers (other than in connection with Banking Services or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of Swingline Loans,
Overadvances and Protective Advances, fourth, to pay the principal of Swingline
Loans, Overadvances and Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than Swingline Loans, Overadvances and Protective
Advances), sixth, to prepay principal on the Loans (other than Swingline Loans,
Overadvances and Protective Advances) and unreimbursed LC Disbursements,
seventh, to pay an amount to the Administrative Agent equal to one hundred three
percent (103%) of the U.S. LC Exposure, and to pay an amount to the Canadian
Administrative Agent equal to one hundred three percent (103%) of the Canadian
LC Exposure, to be held as cash collateral for such Obligations, eighth, to pay
any amounts owing to the Lenders and their Affiliates with respect to Specified
Foreign Credit Extensions up to and including the amount most recently provided
to the Administrative Agent pursuant to Section 2.22, ninth, to pay any amounts
owing to the Lenders and their Affiliates with respect to Banking Services up to
and including the amount most recently provided to the Administrative Agent
pursuant to Section 2.22, Swap Obligations up to and including the amount most
recently provided to the Administrative Agent pursuant to Section 2.22 and
Foreign Credit Extensions (other than Specified Foreign Credit Extensions), and
tenth, to pay any other Secured Obligation due to the Administrative Agent, the
Canadian Administrative Agent or any Lender by the Borrowers. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, neither the
Administrative Agent, the Canadian Administrative Agent, nor any Lender shall
apply any payment which it receives to any Eurodollar Loan or CDOR Rate Loan of
a Class, except (a) on the expiration date of the Interest Period applicable to
any such Eurodollar Loan or such CDOR Rate Loan or (b) in the event, and only to
the extent, with respect to CDOR Rate Loans, that there are no outstanding
Canadian Prime Rate Loans of the same Class, and with respect to Eurodollar
Loans, that there are no outstanding ABR Loans of the same Class and, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent, the Canadian
Administrative Agent

 

78



--------------------------------------------------------------------------------

and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations. Notwithstanding the foregoing but subject to Section 9.20,
any such application of proceeds from Collateral securing solely the Canadian
Obligations shall be made solely in respect of Canadian Obligations.

(c) At the election of the Administrative Agent or the Canadian Administrative
Agent, as the case may be, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent or the Canadian Administrative Agent. Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent or the
Canadian Administrative Agent, as applicable, to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable and (ii) the Administrative Agent or
the Canadian Administrative Agent, as applicable, to charge any deposit account
of any Borrower maintained with the Administrative Agent or the Canadian
Administrative Agent, as applicable, for each payment of principal, interest and
fees as it becomes due hereunder or any other amount due under the Loan
Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of the Lenders or an Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent or the Canadian Administrative
Agent, as applicable, may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the

 

79



--------------------------------------------------------------------------------

case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or the Issuing Banks, as the case
may be, severally agrees to repay to the Administrative Agent or the Canadian
Administrative Agent, as applicable, forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent or the Canadian
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent or the Canadian Administrative
Agent, as applicable, in accordance with banking industry rules on interbank
compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the Canadian
Administrative Agent, may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of such Lender to satisfy such Lender’s obligations hereunder until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and apply any such
amounts to, any future funding obligations of such Lender hereunder; application
of amounts pursuant to (i) and (ii) above shall be made in such order as may be
determined by the Administrative Agent or the Canadian Administrative Agent, as
applicable, in its discretion.

(g) Notwithstanding the foregoing, unless requested otherwise by the Canadian
Borrowers (i) no Borrowings shall be made to a Canadian Borrower for the purpose
of paying any U.S. Obligations; and (ii) deposit accounts of the Canadian
Borrowers may only be charged to pay Canadian Obligations.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14, 2.15 or 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent and the Issuing Banks,
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or 2.15 or payments required

 

80



--------------------------------------------------------------------------------

to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

(c) If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
the Lender shall first use reasonable efforts to mitigate its costs or the
effects of the applicable law or Change in Law, and any request for additional
compensation shall specify in sufficient detail the reasons therefor and the
mitigating actions taken.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Revolving Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders or the Supermajority Revolving Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.02), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(k) for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) of this Section 2.20(c), the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (ii) of this Section 2.20(c), then the fees payable to the Lenders
pursuant to Section 2.12(a)

 

81



--------------------------------------------------------------------------------

and Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or

(v) if all or any portion of any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.20(c), then, without
prejudice to any rights or remedies of the applicable Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such Defaulting
Lender’s LC Exposure is cash collateralized and/or reallocated;

(d) no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.20(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank or the Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender shall not be required to fund any Swingline Loan, unless the
Issuing Bank or the Swingline Lender, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the Issuing
Bank or the Swingline Lender, as the case may be, to defease any risk in respect
of such Lender hereunder;

(e) in the event and on the date that each of the Administrative Agent, the
Canadian Administrative Agent, the Borrowers, the Issuing Banks and the
Swingline Lenders agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

(f) For purposes of any covenant which permits or restricts actions by any Loan
Party or any Subsidiary of a Loan Party or calculates compliance with financial
covenants or any other provision of this Agreement, in each case, based in whole
or in part upon the calculation of Aggregate Availability, U.S. Availability,
Canadian Availability or Combined Availability, with respect to any Defaulting
Lender, Aggregate Availability, U.S. Availability, Canadian Availability and
Combined Availability shall be calculated (i) as if such Defaulting Lender had
funded its Applicable Percentage of all outstanding Borrowings and
(ii) including such Defaulting Lender’s Revolving Commitment in the same manner
as if such Lender were not a Defaulting Lender.

SECTION 2.21 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent,
the Canadian Administrative Agent or any Lender is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other

 

82



--------------------------------------------------------------------------------

reason, then the Obligations or part thereof intended to be satisfied shall be
revived and continued and this Agreement shall continue in full force as if such
payment or proceeds had not been received by the Administrative Agent, the
Canadian Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent, the Canadian
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.

SECTION 2.22 Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party, or providing Foreign Credit Extensions to any Foreign Subsidiary, shall
deliver to the Administrative Agent, promptly after entering into such Banking
Services, Swap Agreements or Foreign Credit Extensions, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Obligations of such Loan Party to such Lender or Affiliate or the aggregate
amount of all Foreign Credit Extensions by such Lender to such Foreign
Subsidiary, as applicable (in each case, whether matured or unmatured, absolute
or contingent). In furtherance of that requirement, each such Lender or
Affiliate thereof shall furnish the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, a summary of the
amounts due or to become due in respect of such Banking Services Obligations,
Swap Obligations and Foreign Credit Extensions. The most recent information
provided to the Administrative Agent shall be used in determining which tier of
the waterfall, contained in Section 2.18(b), such Banking Services Obligations,
Swap Obligations and/or Foreign Credit Extensions will be placed.

SECTION 2.23 Excess Resulting From Exchange Rate Change. (a) With respect to the
Canadian Commitments, at any time following one or more fluctuations in the
exchange rate of the Canadian Dollar against the dollar, (i) the aggregate
Canadian Revolving Exposure of the Canadian Lenders exceeds the lesser of:
(A) the Canadian Borrowing Base plus U.S. Availability, or (B) (x) the Canadian
Sublimit minus (y) the sum of (1) the Priority Payables Reserve, (2) the Rent
Reserve and (3) the Wage Earner Protection Act Reserve, or (ii) the aggregate
Canadian Obligations exceeds any other limit based on dollars set forth herein
for such Canadian Obligations, the Canadian Borrowers shall (A) if such excess
is an aggregate amount that is less than $1,000,000 and such excess continues to
exist in an aggregate amount less than $1,000,000 for at least five Business
Days, within two Business Days of notice from the Canadian Administrative Agent,
(B) if such excess is in an aggregate amount that is greater than or equal to
$1,000,000 but less than $5,000,000, within two Business Days of notice from the
Canadian Administrative Agent, or (C) if such excess is in an aggregate amount
greater than or equal to $5,000,000 or if any Event of Default has occurred and
is continuing, immediately, (x) make the necessary payments or repayments to
reduce such Canadian Obligations to an amount necessary to eliminate such excess
or (y) maintain or cause to be maintained with the Administrative Agent (for the
benefit of the Canadian Lender Parties) deposits as continuing collateral
security for the Canadian Obligations in an amount equal to or greater than the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are acceptable to the Canadian Administrative Agent. Without in any way
limiting the foregoing provisions, the Canadian Administrative Agent shall,
weekly or more frequently in the sole discretion of the Canadian Administrative
Agent, make the necessary exchange rate calculations to determine whether any
such excess exists on such date and advise the Borrowers if such excess exists.

(b) With respect to the U.S. Commitments, at any time following one or more
fluctuations in the exchange rate of any LC Alternative Currency against the
dollar, (i) the sum of the aggregate U.S. Revolving Exposure of the U.S. Lenders
plus the Canadian U.S. Borrowing Base Utilization exceeds the lesser of: (A) the
U.S. Borrowing Base, or (B) (x) the total U.S. Commitments minus (y) the sum of
(1) the Priority Payables Reserve, (2) the Rent Reserve and (3) the Wage Earner
Protection Act Reserve, or (ii) the aggregate U.S. Obligations exceeds any other
limit based on dollars set

 

83



--------------------------------------------------------------------------------

forth herein for such U.S. Obligations, the U.S. Borrowers shall (A) if such
excess is an aggregate amount that is less than $1,000,000 and such excess
continues to exist in an aggregate amount less than $1,000,000 for at least five
Business Days, within two Business Days of notice from the Administrative Agent,
(B) if such excess is in an aggregate amount that is greater than or equal to
$1,000,000 but less than $5,000,000, within two Business Days of notice from the
Administrative Agent, or (C) if such excess is in an aggregate amount greater
than or equal to $5,000,000 or if any Event of Default has occurred and is
continuing, immediately, (x) make the necessary payments or repayments to reduce
such U.S. Obligations to an amount necessary to eliminate such excess or
(y) maintain or cause to be maintained with the Administrative Agent (for the
benefit of the Lender Parties) deposits as continuing collateral security for
the Obligations in an amount equal to or greater than the amount of such excess,
such deposits to be maintained in such form and upon such terms as are
acceptable to the Administrative Agent. Without in any way limiting the
foregoing provisions, the Administrative Agent shall, weekly or more frequently
in the sole discretion of the Administrative Agent, make the necessary exchange
rate calculations to determine whether any such excess exists on such date and
advise the Borrowers if such excess exists.

(c) If one or more of the U.S. Borrowers provide cash collateral to secure
obligations related to U.S. Letters of Credit that are denominated in an LC
Alternative Currency (including, without limitation, pursuant to
Section 2.06(k), 2.10(b) or 2.18(b)) and, as a result of fluctuations in the
applicable exchange rate between dollars and the applicable LC Alternative
Currency, the Equivalent Amount in dollars of cash collateral held by the
Administrative Agent is less than the specified amount of cash collateral so
required to be maintained by the U.S. Borrowers, the U.S. Borrowers shall,
promptly following a request therefor by the Administrative Agent, deposit in
the LC Collateral Account an additional amount of cash collateral in dollars
equal to such shortfall to be held as cash collateral in accordance with
Section 2.06(k).

ARTICLE III.

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties, each Dutch Loan
Guarantor and each Pledged Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where the failure to so qualify would reasonably be expected to have a Material
Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s and each Dutch Loan Guarantor’s organizational powers and have been
duly authorized by all necessary organizational actions and, if required,
actions by equity holders. The Loan Documents to which each Loan Party and each
Dutch Loan Guarantor is a party have been duly executed and delivered by such
Loan Party or Dutch Loan Guarantor and constitute a legal, valid and binding
obligation of such Loan Party or Dutch Loan Guarantor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for

 

84



--------------------------------------------------------------------------------

filings necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate any Requirement of Law applicable to any Loan Party or any
of its Restricted Subsidiaries, (c) will not violate or result in a default
under any Material Indebtedness or Material Contract, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Restricted Subsidiaries, (d) will not violate the certificate of incorporation,
by-laws, memorandum of association, management, operating or partnership
agreement or other organizational documents of any Loan Party or any of its
Restricted Subsidiaries, and (e) except where failure to comply would not
reasonably be expected to have a Material Adverse Effect, will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of its
Restricted Subsidiaries, except Liens created pursuant to the Loan Documents or
the Term Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Effect. (a) Holdings has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2011, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2012, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments (all of
which when taken as a whole, would not be materially adverse) and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2011.

SECTION 3.05 Properties. (a) As of the date of this Agreement, the Owned and
Leased Property Schedule sets forth the address of each parcel of real property
that is owned or leased by any Loan Party. Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any Loan Party to any such lease or sublease exists,
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Each Loan Party and each Restricted Subsidiary has
good and indefeasible title to, or valid leasehold interests in, all of its real
and personal property, free of all Liens other than those permitted by
Section 6.02.

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by the
Loan Parties and their Restricted Subsidiaries does not infringe in any material
respect upon the rights of any other Person, and the Loan Parties’ rights
thereto are not subject to any licensing agreement or similar arrangement,
except in each case where the failure to do so could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened in writing
against or affecting the Loan Parties or any of their Subsidiaries (i) which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party nor any Restricted
Subsidiary has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) no Loan
Party

 

85



--------------------------------------------------------------------------------

nor any Restricted Subsidiary (A) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (B) has become subject to any
Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements.

(a) Each Loan Party and its Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

(b) No Loan Party nor any Subsidiary thereof, nor any director, officer or
employee of any Loan Party or any Subsidiary thereof, nor, to the knowledge of
the Borrowers, any agent or Affiliate of any Loan Party or any Subsidiary
thereof is currently subject to any U.S. sanctions administered by OFAC. None of
the transactions contemplated by the Loan Documents violates the Canadian
Economic Sanctions and Export Control Laws. Furthermore, no Loan Party nor any
Subsidiary thereof is a Canadian Blocked Person and, to the actual knowledge of
each Loan Party, no Loan Party or Subsidiary thereof engages in any dealings or
transactions, or is otherwise associated, with a Canadian Blocked Person.

SECTION 3.08 Investment Company Status. No Loan Party nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each Loan Party and its Restricted Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except Taxes that are being contested in good faith by appropriate
proceedings, for which such Loan Party or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves, and to the extent the
failure to pay such taxes could not reasonably be expected to result in a
Material Adverse Effect. No Liens for Taxes (other than Permitted Encumbrances)
have been filed other than tax liens which in an aggregate amount do not exceed
$5,000,000 and no claims are being asserted with respect to any such Taxes. Each
Loan Party and its Restricted Subsidiaries has withheld all employee
withholdings and has made all employer contributions to be withheld and made by
it pursuant to applicable law on account of the Canada and Quebec pension plans,
employment insurance and employee income taxes.

SECTION 3.10 ERISA; Canadian Pension Plans. (a) No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Financial Accounting Standards Board Accounting Standards
Codification 715-30) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan.

(b) Each Canadian Loan Party and its Subsidiaries is in compliance with the
requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to

 

86



--------------------------------------------------------------------------------

each Canadian Pension Plan, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect. No fact or situation
that may reasonably be expected to result in a Material Adverse Effect exists in
connection with any Canadian Pension Plan. No Pension Event which has resulted
or could reasonably be expected to result in any Loan Party incurring any
liability in excess of $5,000,000 has occurred. All contributions required to be
made by a Loan Party or any of its Subsidiaries under the Canadian Union Plans
have been made in the amounts and in the manner set forth in the applicable
collective agreement. As of the date hereof, except as set forth on Schedule
3.10, each Canadian Pension Plan has no solvency deficiency and is funded as
required under the most recent actuarial valuation filed with the applicable
Governmental Authority pursuant to generally accepted actuarial practices and
principles. All contributions (including employee contributions made by
authorized payroll deductions or other withholdings) required to be made to the
appropriate funding agency in accordance with all applicable laws and the terms
of each Canadian Pension Plan have been made in accordance with all applicable
laws and the terms of each Canadian Pension Plan. All contributions required to
be made by a Loan Party or any of its Subsidiaries under the Canadian Union
Plans have been made, and the sole obligation of a Loan Party or any of its
Subsidiaries under any Canadian Union Plan is to make contributions to the
Canadian Union Plan, in the amounts and in the manner set forth in the
applicable collective agreement.

SECTION 3.11 Disclosure. Each Borrower and Holdings has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any Subsidiary is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, other than matters effecting the economy generally or the
industry segments in which the Loan Parties operate. No report, financial
statement, certificate or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to the Projections and any
other projected financial information or forecasts, the Borrowers and Holdings
represent only that such information and materials have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Restatement Date, as of the Restatement
Date, and no representation or warranty is made as to the actual attainability
of any such Projections or forecasts.

SECTION 3.12 Material Contracts. All material agreements and contracts to which
any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 3.12 (the “Material Contracts”). No Loan Party is in material
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any Material Contract to which it is a
party or (ii) any agreement or instrument evidencing or governing Material
Indebtedness.

SECTION 3.13 Solvency. (a) Immediately after the consummation of the
Transactions to occur on each of the Restatement Date and the EECOL Acquisition
Closing Date, (i) the fair value of the assets of the U.S. Borrowers, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the U.S. Borrowers, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the U.S. Borrowers, taken
as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (iv) the U.S. Borrowers, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted after each of the
Restatement Date and the EECOL Acquisition Closing Date,

 

87



--------------------------------------------------------------------------------

and (v) no Canadian Borrower shall be an “insolvent person” as such term is
defined in the Bankruptcy and Insolvency Act (Canada).

(b) Immediately after the consummation of the Transactions to occur on each of
the Restatement Date and the EECOL Acquisition Date, (i) the fair value of the
assets of the Canadian Borrowers, taken as a whole, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Canadian Borrowers,
taken as a whole, will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Canadian Borrowers, taken as a whole, will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Canadian
Borrowers, taken as a whole, will not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted after each of the Restatement Date and
the EECOL Acquisition Closing Date.

(c) Immediately after the consummation of the Transactions to occur on each of
the Restatement Date and the EECOL Acquisition Closing Date, (i) the fair value
of the assets of the Loan Parties, taken as a whole, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Loan Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Loan Parties, taken as a whole, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Loan Parties, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after each of the Restatement Date and the EECOL
Acquisition Closing Date.

(d) The Loan Parties and their Restricted Subsidiaries (taken as a whole) do not
intend to incur debts beyond their ability to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by the Loan
Parties and their Restricted Subsidiaries (taken as a whole) and the timing of
the amounts of cash to be payable on or in respect of the Indebtedness of the
Loan Parties and their Restricted Subsidiaries (taken as a whole).

SECTION 3.14 Insurance. The Insurance Schedule sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Restatement Date. As of the Restatement Date, all premiums in respect of
such insurance have been paid. The Loan Parties believe that the insurance
maintained by or on behalf of the Loan Parties is adequate.

SECTION 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) an
organizational chart of Holdings and its Subsidiaries showing the name and
relationship of each and all of Holdings’ Subsidiaries to Holdings, (b) a true
and complete listing of each class of each of the Loan Parties’ authorized
Equity Interests, of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.15, and (c) the type of entity of
Holdings and each of its Subsidiaries (other than Excluded Subsidiaries). All of
the issued and outstanding Equity Interests owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and is fully paid and non-assessable.

SECTION 3.16 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Lender Parties and
the Canadian Lender Parties, as the case may be, and such Liens

 

88



--------------------------------------------------------------------------------

constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law or agreement, (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral, and (c) Liens in favor of the Term Loan Agent on Term Loan Priority
Collateral pursuant to the Term Loan Documents to the extent provided in the
ABL-Term Loan Intercreditor Agreement.

SECTION 3.17 Employment Matters. As of the Restatement Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrowers, threatened. The hours
worked by and payments made to employees of the Loan Parties and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act, the
Employee Standards Act (Ontario) or any other applicable federal, provincial,
territorial, state, local or foreign law dealing with such matters. All payments
due from any Loan Party or any Restricted Subsidiary, or for which any claim may
be made against any Loan Party or any Restricted Subsidiary, on account of
wages, vacation pay, and employee health and welfare insurance and other
benefits, including with respect to the Canada Pensions Plans, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary, except
where the failure to so comply would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.18 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
or indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.19 Ranking; Other Indebtedness. The Obligations constitute “Designated
Senior Indebtedness” as such term is defined in each of the 2029 Convertible
Debentures Indenture. The Obligations rank, and at all times after the
Restatement Date will rank, senior in right of payment to the obligations of
WESCO Distribution, Inc. and Holdings under the 2029 Convertible Debentures
Indenture. The execution, delivery and performance by the Loan Parties of this
Agreement and the other Loan Documents and the making of the Loans hereunder do
not violate the terms of the 2029 Convertible Debentures Indenture, the
Receivables Securitization Agreements or any Real Estate Loan Agreement.

Each of the representations and warranties set forth above in this Article III
shall be deemed to be made by the Loan Parties on the Restatement Date, on the
date of each Borrowing and each issuance, amendment, renewal or extension of any
Letter of Credit, at any other time specified in any Loan Document or other
document, certificate or instrument delivered in connection with any Loan
Document and upon the EECOL Acquisition Closing Date and the execution and
delivery of the Omnibus Joinder Agreement pursuant to Section 5.13(g) by the
parties thereto. For greater certainty, the Loan Parties hereby acknowledge and
agree that upon the EECOL Acquisition Closing Date and the execution and
delivery of the Omnibus Joinder Agreement and at any time thereafter when the
representations and warranties set forth above in this Article III are deemed to
be made as provided in the immediately

 

89



--------------------------------------------------------------------------------

preceding sentence (i) each of such representations and warranties shall be
deemed to be made as to the Loan Parties and their Subsidiaries, including
without limitation, the EECOL Acquired Entities, (ii) all references set forth
above in this Article III to the Schedules, the Owned and Leased Property
Schedule and the Insurance Schedule shall be deemed to refer to the updated or
amended and restated versions of such schedules attached to the Omnibus Joinder
Agreement, (iii) the representations and warranties set forth in Section 3.04
shall be deemed to include a representation and warranty of the Loan Parties
that the financial statements of the EECOL Acquired Entities described in
Section 4.01(b)(iv) present fairly, in all material respects, the financial
position and results of operations and cash flows of the EECOL Acquired Entities
and their consolidated Subsidiaries as of the applicable dates and for the
applicable periods in accordance with Accounting Standards for Private
Enterprises, or in the cases where reconciliations to GAAP are available, GAAP,
(iv) any such representation and warranty stated to be true and correct “as of
the date hereof”, “as of the date of this Agreement”, or “as of the Restatement
Date” shall be deemed to be true and correct as of the EECOL Acquisition Closing
Date and (v) the Administrative Agent is authorized to replace the versions of
the Schedules, the Owned and Leased Property Schedule and the Insurance Schedule
attached to this Agreement and the versions of the schedules attached to the
Collateral Documents as of the Restatement Date with the updated or amended and
restated schedules attached to the Omnibus Joinder Agreement. It is understood
and agreed for purposes of this paragraph that, with respect to representations
and warranties made or deemed made on the date of any Borrowing (other than any
Borrowing on the EECOL Acquisition Closing Date), any such representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects (or, in the case of any
representation or warranty already qualified or modified by materiality, in all
respects) only as of such specified date.

ARTICLE IV.

Conditions

SECTION 4.01 Restatement Date. The amendment and restatement of the Existing
Credit Agreement and the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and written
opinions of the Loan Parties’ counsel, addressed to the Administrative Agent,
the Canadian Administrative Agent, the Issuing Banks and the Lenders in form and
substance satisfactory to the Agents.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Holdings for the 2011 fiscal
year, (ii) unaudited interim consolidated financial statements of Holdings for
each fiscal month and quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of Holdings, as
reflected in the financial statements delivered pursuant to clause (i) of this
paragraph, (iii)

 

90



--------------------------------------------------------------------------------

satisfactory projections through 2015 and (iv) the audited consolidated
financial statements of the EECOL Acquired Entities for the fiscal year ended
January 31, 2012 and unaudited balance sheets and statements of income of EECOL
Electric and EECOL Properties Corp., for the fiscal quarter ended July 31, 2012.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Officers and any other officers of such
Loan Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party (or officer of
such Loan Party, as is customary in certain jurisdictions other than the United
States) and a true and correct copy of its by-laws or operating, management or
partnership agreement, and (ii) a long form good standing certificate (or
equivalent, as is customary in certain jurisdictions other than the United
States) for each Loan Party from its jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of each Borrower and each other Loan
Party, on the initial Borrowing date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

(e) Fees. The Lenders, the Administrative Agent and the Canadian Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Restatement Date. All such amounts will be
paid on the Restatement Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties and the
EECOL Acquired Entities are organized, and such search shall reveal no liens on
any of the assets of the Loan Parties or the EECOL Acquired Entities except for
liens permitted by Section 6.02 or discharged on or prior to the Restatement
Date (or, in the case of the EECOL Acquired Entities, on or prior to the EECOL
Acquisition Closing Date) pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

(g) Payoff Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness of the EECOL Acquired Entities
(excluding Indebtedness of any Foreign Subsidiaries of the EECOL Acquired
Entities to the extent such Indebtedness would be permitted hereunder from and
after the EECOL Acquisition Closing Date) to be repaid upon the consummation of
the EECOL Acquisition, confirming that all Liens upon any of the property of the
EECOL Acquired Entities which would constitute Collateral (other than Permitted
Liens) will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit.

(h) Funding Accounts. The Administrative Agent shall have received a notice from
the Borrower Representative setting forth the deposit account(s) of the
Borrowers (the “Funding Accounts”) to which the Lender is authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.

 

91



--------------------------------------------------------------------------------

(i) Control Agreements. The Administrative Agent shall have received each
Control Agreement required to be provided pursuant to Section 5.12 (excluding
Section 5.12(c)(iii)), to the extent not already provided in connection with the
Existing Credit Agreement.

(j) Collateral Access Agreements. The Administrative Agent shall have received
Collateral Access Agreements with respect to the leased locations listed on
Schedule 4.01 hereto, to the extent not already provided in connection with the
Existing Credit Agreement.

(k) Solvency. The Administrative Agent shall have received solvency certificates
from one or more Financial Officers of the Loan Parties.

(l) Borrowing Base Certificate. The Administrative Agent shall have received
Borrowing Base Certificate which calculate the Aggregate Borrowing Base, U.S.
Borrowing Base and the Canadian Borrowing Base as of October 31, 2012.

(m) Closing Aggregate Availability. After giving effect to all Borrowings to be
made on (or, in the case of any Borrowings made in connection with the
consummation of the EECOL Acquisition, promptly following) the Restatement Date,
all other Loans remaining outstanding on the Restatement Date, all Letters of
Credit (including Existing Letters of Credit) to be issued or to remain
outstanding on the Restatement Date, payment of all fees and expenses due
hereunder and all borrowings under the Receivables Securitization Agreements to
be obtained on (or, in the case of any such borrowings obtained in connection
with the consummation of the EECOL Acquisition, promptly following) the
Restatement Date and all other amounts outstanding under the Receivables
Securitization Agreements, and with all of the Loan Parties’ indebtedness,
liabilities, and obligations current, (i) Aggregate Availability shall not be
less than $100,000,000 (it being understood for avoidance of doubt that such
calculation of Aggregate Availability shall be made without giving effect to the
inclusion of any assets of the EECOL Acquired Entities in the Borrowing Base)
and (ii) Combined Availability (calculated solely for purposes of this clause
(ii) after giving effect to the EECOL Acquisition as if the EECOL Acquisition
had been consummated, the Loan Parties had complied with all of their
obligations under Section 5.13(g) and the assets of the EECOL Acquired Entities
which would otherwise constitute Eligible Accounts or Eligible Inventory had
been included in the Borrowing Base as of the Restatement Date) shall not be
less than $200,000,000.

(n) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) to the extent applicable and to extent not already provided in
connection with the Existing Credit Agreement, the certificates representing the
shares of Equity Interests of WESCO Receivables pledged pursuant to the U.S.
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, (ii) to the extent applicable and to the extent not already provided in
connection with the Existing Credit Agreement, copies of the certificates
representing the shares of Equity Interests (other than the Equity Interests of
WESCO Receivables) pledged pursuant to the U.S. Security Agreement, the Canadian
Security Agreement and the Dutch Pledge Agreements, together with copies of an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof (it being understood that the
originals of such certificates and stock powers shall be delivered to and held
by the Term Loan Agent pursuant to the ABL-Term Loan Intercreditor Agreement),
(iii) to the extent applicable and to the extent not already provided in
connection with the Existing Credit Agreement, each promissory note issued by
WESCO Receivables to any Loan Party pledged to the Administrative Agent pursuant
to the U.S. Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof, and
(iv) to the extent required by the U.S. Security Agreement, the Canadian
Security Agreement or the Dutch Pledge Agreements and to the extent not already
provided in connection with the Existing Credit Agreement, copies of each
promissory note (other

 

92



--------------------------------------------------------------------------------

than the promissory notes issued by WESCO Receivables) pledged to the
Administrative Agent pursuant to the U.S. Security Agreement, the Canadian
Security Agreement or the Dutch Pledge Agreements endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof (it being understood that the originals of such promissory notes and
transfer forms shall be delivered to and held by the Term Loan Agent pursuant to
the ABL-Term Loan Intercreditor Agreement).

(o) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement, PPSA financing statement or RDPRM
recordation) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lender Parties or the Canadian Lender Parties, as the case may be, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

(p) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the U.S. Security Agreement and Section 4.12 of the Canadian
Security Agreement.

(q) Borrowing Request. The Borrower Representative shall have executed and
delivered to the Administrative Agent a borrowing request, in form and substance
satisfactory to the Administrative Agent, pursuant to which the Borrower
Representative, on behalf of the U.S. Borrowers, shall have requested Revolving
Loans in accordance with the terms hereof.

(r) Amendments to Receivables Securitization Documents. The Administrative Agent
shall have received a true, correct and complete copy of that certain Seventh
Amendment to Third Amended and Restated Receivables Purchase Agreement, together
with such other amendments to the Receivables Securitization Agreements as the
Administrative Agent shall reasonably request, in each case, in form and
substance satisfactory to the Administrative Agent, which amendments shall be
fully-executed and in full force and effect as of the Restatement Date.

(s) Intercreditor Agreement. The Administrative Agent shall have received a
fully executed copy of the Intercreditor Agreement among the Administrative
Agent, the Term Loan Agent, WESCO Distribution, Inc., WESCO Receivables and PNC
Bank National Association, as receivables agent.

(t) Term Loan Financing. Concurrently herewith (i) the Loan Parties, the Term
Loan Agent and the Term Loan Lenders shall have executed and delivered the Term
Loan Agreement and the other Term Loan Documents, (ii) the Administrative Agent
shall have received copies of the Term Loan Documents, which documents shall be
reasonably satisfactory to the Administrative Agent and shall be in full force
and effect and shall not have been amended or otherwise modified, (iii) WESCO
Distribution, Inc. shall have received net cash proceeds of $700,000,000 and
WDCC Enterprises shall have received net cash proceeds of Cdn $150,000,000 from
the Term Loans made under the Term Loan Agreement, and (iv) the Administrative
Agent shall have received a certificate of a Financial Officer of the Borrower
Representative, in form and substance satisfactory to the Administrative Agent,
to the effect that the conditions set forth in the foregoing clauses (i) through
(iii) have been satisfied.

(u) ABL-Term Loan Intercreditor Agreement. The Administrative Agent shall have
received a fully executed copy of the ABL-Term Loan Intercreditor Agreement.

 

93



--------------------------------------------------------------------------------

(v) Intercompany Step Transactions. The Intercompany Step Transactions scheduled
to occur on or prior to the Restatement Date shall have been consummated and the
Administrative Agent shall have received a certificate of a Financial Officer of
the Borrower Representative, in form and substance satisfactory to the
Administrative Agent, to such effect.

(w) Necessary Governmental Permits, Licenses, Authorizations and Consents. The
Loan Parties shall have obtained all other permits, licenses, authorizations and
consents from all Governmental Authorities and all consents of other Persons
with respect Material Indebtedness, Liens and Material Contracts, in each case,
that are necessary or advisable in connection with the Transactions and the
operation of the business of the Loan Parties as proposed to be conducted by the
Loan Parties after the EECOL Acquisition, and each of the foregoing shall be in
full force and effect. All applicable waiting periods in connection with the
Transactions shall have expired or been terminated without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the Transactions. No action, request for
stay, petition for review or rehearing, reconsideration or appeal with respect
to any of the foregoing shall be pending, and the time for any applicable
Governmental Authority to take action to set aside its consent on its own motion
shall have expired.

(x) EECOL Acquisition.

(i) All conditions precedent to the consummation of the EECOL Acquisition and
related transactions deemed to be material by the Administrative Agent in its
Permitted Discretion, including those set forth in the EECOL Acquisition
Documents (but excluding the payment of the purchase price thereunder) shall
have been satisfied or the fulfillment of any such conditions shall have been
waived with the consent of the Administrative Agent;

(ii) the Administrative Agent shall have received copies of the EECOL
Acquisition Agreement and the other EECOL Acquisition Documents, each of the
foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent and no provision thereof shall have been revised, waived,
amended, supplemented or otherwise modified in any manner which could be
expected to be materially adverse to the rights and interests of the Lenders, in
the reasonable discretion of the Administrative Agent, without the consent of
the Administrative Agent; and

(iii) the Administrative Agent shall have received evidence that all filings and
registrations required to be made with Governmental Authorities in connection
with the consummation of the EECOL Acquisition shall have been submitted and, to
the extent applicable, approved, all applicable waiting periods expired, the
Administrative Agent shall have received copies of any advanced ruling
certificates or no action letters (including under the Competition Act (Canada)
received and the same shall be effective.

(y) Permitted Debt Defeasance. Prior to the date hereof, the Permitted Debt
Defeasance shall have been consummated in accordance with the Senior
Subordinated Notes Indenture and applicable law and the Administrative Agent
shall have received a certificate of a Financial Officer of the Borrower
Representative, in form and substance satisfactory to the Administrative Agent,
to the effect that the foregoing condition has been satisfied.

(z) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in this Agreement shall be true and correct on and as of
the date hereof.

 

94



--------------------------------------------------------------------------------

(aa) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank, any Lender or their respective counsel may have reasonably
requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit (i) U.S. Availability shall not be less than
zero, (ii) Canadian Availability shall not be less than zero, (iii) Aggregate
Availability shall not be less than zero and (iv) either (A) U.S. Availability
shall exceed 10% of the U.S. Borrowing Base or (B) the Fixed Charge Coverage
Ratio shall exceed 1.10 to 1.00.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

ARTICLE V.

Affirmative Covenants

Until all the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lender Parties that:

SECTION 5.01 Financial Statements; Canadian Borrowing Base; U.S. Borrowing Base
and Other Information. The Borrowers will furnish to the Administrative Agent
and each Lender:

(a) within 90 days after the end of each fiscal year of Holdings, (i) the
audited consolidated balance sheet of Holdings and its Subsidiaries and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year (in the same format as the financial statements historically
filed with the Securities and Exchange Commission), setting forth in each case
in

 

95



--------------------------------------------------------------------------------

comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants, and
(ii) the unaudited consolidating balance sheets of Holdings and its Subsidiaries
and related consolidating statements of operations as of the end of and for such
year (which unaudited consolidating financial statements shall be in a format
reasonably satisfactory to the Administrative Agent, it being understood that
such financial statements may be delivered to the Administrative Agent in
electronic format), all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its Subsidiaries
on a consolidating basis;

(b) within 45 days after the end of each fiscal quarter of Holdings (other than
the last fiscal quarter of a fiscal year), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year (in the same format as the financial statements historically filed with the
Securities and Exchange Commission), setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year and showing all
adjustments necessary to eliminate the results of all Unrestricted Subsidiaries,
all certified by one of the Financial Officers of the Borrower Representative as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) during any Monthly Financials Reporting Trigger Period, within 30 days after
the end of each fiscal month of Holdings (other than months which are the last
month of a fiscal quarter), its consolidated balance sheet and related
statements of operations, cash flows, and other reports, as of the end of and
for such fiscal month and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year and showing all adjustments necessary to eliminate the
results of all Unrestricted Subsidiaries, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(d) concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (i) certifying, in the
case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) in the case of certificates provided concurrently with the delivery of
financial statements under clauses (a) and (b) above, setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio (x) demonstrating
compliance with Section 6.12 if a Fixed Charge Coverage Trigger Period is then
in effect or (y) for informational purposes only if a Fixed Charge Coverage
Trigger Period is not then in effect, (iv) in the case of the financial
statements delivered under clause (b), setting forth a reasonably detailed
calculation of the Leverage Ratio, (v) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial

 

96



--------------------------------------------------------------------------------

statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (vi) certifying, in the case of the certificate delivered
concurrently with the financial statements under clause (a) above, a list of
names of all Excluded Subsidiaries and Unrestricted Subsidiaries at such time
and that each Subsidiary set forth on such list qualifies as an Excluded
Subsidiary or Unrestricted Subsidiary, as the case may be;

(e) as soon as available, but in any event not more than 45 days after the end
of each fiscal year of Holdings, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
statement of cash flows) of Holdings and its Restricted Subsidiaries for each
quarter of the upcoming fiscal year (the “Projections”) in form reasonably
satisfactory to the Administrative Agent;

(f) as soon as available but in any event within 20 days after the end of each
calendar month (or, by Wednesday of each week, with respect to the most recently
ended calendar week during any Weekly Reporting Trigger Period), and at such
other times as may be requested by the Administrative Agent, as of the period
then ended, Borrowing Base Certificates which calculate the Aggregate Borrowing
Base, the U.S. Borrowing Base, and the Canadian Borrowing Base, and supporting
information in connection therewith, together with any additional reports with
respect to the Canadian Borrowing Base and the U.S. Borrowing Base as the
Administrative Agent may reasonably request;

(g) as soon as available but in any event within 20 days after the end of each
calendar month and at such other times as may be requested by the Administrative
Agent, as of the period then ended, all delivered electronically in a text
formatted file acceptable to the Administrative Agent:

(i) a summary aging of the Canadian Borrowers’ Accounts, including all invoices
aged by invoice date or due date (with an explanation of the terms offered)
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a detailed aging specifying the name, address, and balance due for each
Account Debtor, if requested by the Administrative Agent;

(ii) a schedule detailing the Borrowers’ Inventory, in form satisfactory to the
Administrative Agent by location (showing Inventory in transit, any Inventory
located with a third party under any consignment, bailee arrangement, or
warehouse agreement) which Inventory shall be valued at the lower of cost
(determined on a first-in, first-out basis) or market and adjusted for Reserves
as the Administrative Agent has previously indicated to the Borrower
Representative are deemed by the Administrative Agent to be appropriate, and, if
requested by the Administrative Agent, such schedule to also provide detailing
of the Borrowers’ Inventory by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand and include a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by Borrowers and complaints and
claims made against the Borrowers);

(iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

(h) as soon as available but in any event within 30 days after the end of each
calendar quarter (or, within 20 days after the end of each calendar month, with
respect to the most recently ended calendar month during any period
(a) commencing on the day that (i) an Event of Default occurs, (ii) Aggregate
Availability falls below 10% of the Aggregate Revolving Commitments or (iii)

 

97



--------------------------------------------------------------------------------

U.S. Availability falls below 10% of the U.S. Borrowing Base, and (b) continuing
until the date on which, at all times during the preceding sixty
(60) consecutive days (i) no Event of Default has existed and (ii) Aggregate
Availability has exceeded 10% of the Aggregate Revolving Commitments) and at
such other times as may be requested by the Administrative Agent, as of the
period then ended, all delivered electronically in a text formatted file
acceptable to the Administrative Agent:

(i) a summary aging of the U.S. Borrowers’ Accounts, including all invoices aged
by invoice date or due date (with an explanation of the terms offered) prepared
in a manner reasonably acceptable to the Administrative Agent, together with a
detailed aging specifying the name, address, and balance due for each Account
Debtor, if requested by the Administrative Agent;

(ii) a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and

(iii) a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement;

(i) as soon as available but in any event within 20 days after the end of each
calendar month and at such other times as may be requested by the Administrative
Agent, a summary of the Borrowers’ accounts payable, delivered electronically in
a text formatted file acceptable to the Administrative Agent in its Permitted
Discretion;

(j) promptly upon the Administrative Agent’s request during a Weekly Reporting
Trigger Period, the Borrowers’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debt memo/credit journal;

(k) promptly upon the Administrative Agent’s request:

(i) copies of invoices issued by the Borrowers in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party;

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties; and

(iv) copies of all tax returns filed by any Loan Party with the U.S. Internal
Revenue Service or the Canada Revenue Agency;

(l) within 20 days after each June 30, an updated list of customers from certain
divisions of the Borrowers as requested by the Administrative Agent in form and
with such details that are satisfactory to the Administrative Agent, which shall
be certified as true and correct by a Senior Officer of the Borrower
Representative;

(m) within 20 days after June 30 of each year, a certificate of good standing
for each Loan Party from the appropriate governmental officer in its
jurisdiction of incorporation, formation, or organization;

 

98



--------------------------------------------------------------------------------

(n) within 30 days after the end of each calendar quarter, a list of all Swap
Agreements and amendments to Swap Agreements, in each case, having a term of 60
or more days, entered into by any Loan Party during such calendar quarter, which
list shall include the estimated exposure of the Loan Parties under each such
Swap Agreement and the counterparty party thereto;

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
with the Securities and Exchange Commission, the Ontario Securities Commission
or any Governmental Authority succeeding to any or all of the functions of said
Commissions, or with any national securities exchange, or distributed by any
Loan Party to its shareholders generally, as the case may be;

(p) promptly after the consummation of any Permitted Acquisition, final copies
of the acquisition agreement and other material documents related to such
Acquisition;

(q) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and the AML
Legislation; and

(r) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Restricted Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request.

SECTION 5.02 Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period specified below) written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $20,000,000, (ii) is asserted or instituted against any Plan or any
Canadian Pension Plan, its fiduciaries or its assets an amount in excess of
$10,000,000, (iii) alleges criminal misconduct by any Loan Party, (iv) alleges
the violation of any law regarding, or seeks remedies in connection with, any
Environmental Laws to the extent such results in, or could reasonably be
expected to result in, damages or liabilities in excess of $20,000,000, or
(v) contests any tax, fee, assessment, or other governmental charge in excess of
$5,000,000;

(c) any Lien (other than Permitted Encumbrances and Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be)) or claim made or asserted in writing
against Collateral having a value in excess of $5,000,000;

(d) any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more, whether or not covered by insurance;

(e) any and all default notices received with respect to any leased location or
public warehouse where Collateral having a value in excess of $2,000,000 is
located;

(f) all material amendments to and any documents evidencing any Material
Indebtedness, together with a copy of each such amendment;

 

99



--------------------------------------------------------------------------------

(g) the occurrence of any ERISA Event or Pension Event that, alone or together
with any other ERISA Events and Pension Events that have occurred, could
reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $10,000,000; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary (other than an Excluded Subsidiary or Unrestricted
Subsidiary) to, (a) (i) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and to maintain
December 31 as the last day of its fiscal year, (ii) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and (iii) maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where the failure to comply with clauses (ii) and (iii) of the
Section 5.03 could not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing in this clause (a) shall not prohibit any
merger, consolidation, amalgamation, sale, disposition, liquidation or
dissolution permitted under Section 6.03 or otherwise permitted under this
Agreement and (b) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Restricted Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) such liabilities
would not result in aggregate liabilities in excess of $20,000,000 and none of
the Collateral becomes subject to forfeiture or loss as a result of the contest.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each material Restricted Subsidiary to, keep and maintain all property material
to the conduct of its business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted.

SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Restricted Subsidiary to, (i) keep their books of record and
account in accordance with GAAP and (ii) permit any representatives designated
by the Administrative Agent (including employees of the Administrative Agent, or
any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders.

SECTION 5.07 Compliance with Laws. Each Loan Party will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law applicable to it
or its property, except where the

 

100



--------------------------------------------------------------------------------

failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes of the Borrowers and their Restricted Subsidiaries in
the ordinary course of business, to fund Permitted Acquisitions, to fund
permitted Restricted Payments, to fund payments, repurchases and prepayments of
Indebtedness permitted under this Agreement, to refinance existing Indebtedness
and to fund Intercompany Loans and capital contributions to be made by Loan
Parties and certain of their Restricted Subsidiaries to other Loan Parties which
will ultimately be used on the EECOL Acquisition Closing Date to fund a portion
of the purchase price of the EECOL Acquisition. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Furthermore, the Borrowers will not directly
or indirectly use the proceeds of any Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC, or for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business to obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended. Notwithstanding the foregoing, the provisions of
Section 3.07 and this Section 5.08 shall not be interpreted to contravene, or
require any notification to the Attorney General of Canada under, the Foreign
Extraterritorial Measures (United States) Order, 1992, by any Canadian Borrower,
any Canadian Loan Guarantor or any Canadian Subsidiary.

SECTION 5.09 Insurance. The Loan Parties (taken as a whole) will maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (a) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or damage by fire and
loss in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) all insurance required pursuant to the Collateral Documents.
The Borrowers will furnish to the Lenders, upon request of the Administrative
Agent in its Permitted Discretion, information in reasonable detail as to the
insurance so maintained. Notwithstanding any provision to the contrary contained
in this Agreement, if any Loan Party’s insurance carrier at any time becomes
insolvent or its financial strength weakens such that such insurance carrier
loses the ratings described herein, such event shall not constitute a breach of
this Section 5.09 provided that the Loan Parties replace such insurance carrier
with a carrier that meets the requirements of this Section 5.09 within sixty
(60) days.

SECTION 5.10 Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the Net Proceeds of any such event (whether
in the form of insurance proceeds, condemnation awards or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement and the Collateral Documents.

SECTION 5.11 Appraisals; Field Examinations. (a) Upon request by the
Administrative Agent, the Borrowers and their Subsidiaries will provide the
Administrative Agent with appraisals or updates thereof of their Inventory from
an appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided, however, that (i) if

 

101



--------------------------------------------------------------------------------

(A) Aggregate Availability shall equal or exceed 10% of the Aggregate Revolving
Commitments and (B) U.S. Availability shall equal or exceed 10% of the U.S.
Borrowing Base, only one such appraisal per calendar year shall be conducted,
(ii) if either (A) Aggregate Availability shall fall below 10% of the Aggregate
Revolving Commitments or (B) U.S. Availability shall fall below 10% of the U.S.
Borrowing Base, up to two such appraisals per calendar year shall be conducted,
and (iii) if an Event of Default shall have occurred and be continuing, there
shall be no limit on the number or frequency of appraisals conducted.
Notwithstanding the foregoing, clauses (i)(B) and (ii)(B) in the preceding
sentence regarding U.S. Availability as a percentage of the U.S. Borrowing Base
shall not apply until July 1, 2013 (it being understood for the avoidance of
doubt that such clauses shall be in effect at all times from and after July 1,
2013). All appraisals conducted hereunder shall be at the expense of the Loan
Parties.

(b) Upon request by the Administrative Agent, the Borrowers and their
Subsidiaries will allow the Administrative Agent to conduct field examinations
or updates thereof during normal business hours to ensure the adequacy of
Collateral included in the Canadian Borrowing Base or the U.S. Borrowing Base
and related reporting and control systems; provided, however, that (i) if
(A) Aggregate Availability shall equal or exceed 10% of the Aggregate Revolving
Commitments and (B) U.S. Availability shall equal or exceed 10% of the U.S.
Borrowing Base, only one such field examination per calendar year shall be
conducted, (ii) if either (A) Aggregate Availability shall fall below 10% of the
Aggregate Revolving Commitments or (B) U.S. Availability shall fall below 10% of
the U.S. Borrowing Base, up to two such field examinations per calendar year
shall be conducted, and (iii) if an Event of Default shall have occurred and be
continuing, there shall be no limit on the number or frequency of field
examinations conducted. Notwithstanding the foregoing, clauses (i)(B) and
(ii)(B) in the preceding sentence regarding U.S. Availability as a percentage of
the U.S. Borrowing Base shall not apply until July 1, 2013 (it being understood
for the avoidance of doubt that such clauses shall be in effect at all times
from and after July 1, 2013). All field examinations conducted hereunder shall
be at the expense of the Loan Parties.

(c) In addition to the appraisals and field examinations referred to in Sections
5.11(a) and (b) above, no later than 60 days (or, at the discretion of the
Administrative Agent, 100 days) after the EECOL Acquisition Closing Date, the
Borrowers and their Subsidiaries will (i) provide the Administrative Agent with
appraisals of the Inventory of the EECOL Acquired Entities from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
satisfactory to the Administrative Agent, such appraisals to include, without
limitation, information required by applicable law and regulations and
(ii) allow the Administrative Agent to conduct a field examination with respect
to the EECOL Acquired Entities during normal business hours to ensure the
adequacy of the Collateral of the EECOL Acquired Entities included in the
Canadian Borrowing Base and related reporting and control systems. All
appraisals and field examinations under this Section 5.11(c) shall be conducted
at the expense of the Loan Parties.

SECTION 5.12 Depository Banks; Control Agreements.

(a) The U.S. Loan Parties (other than the Canadian Cross-Border Loan Guarantors)
will at all times maintain the U.S. Cash Management Bank as their principal
depository bank, including for the maintenance of operating, administrative,
cash management, collection activity, and other Deposit Accounts for the conduct
of their business. The Canadian Loan Parties will at all times maintain the
Canadian Cash Management Bank as their principal depository bank, including for
the maintenance of operating, administrative, cash management, collection
activity, and other Deposit Accounts for the conduct of its business.

(b) On or before the Restatement Date, to the extent that the Loan Parties have
not already done so in connection with the Existing Credit Agreement (i) the
U.S. Loan Parties (other than the

 

102



--------------------------------------------------------------------------------

Canadian Cross-Border Loan Guarantors) will cause the U.S. Cash Management Bank
to enter into a Control Agreement with respect to all Deposit Accounts and
Securities Accounts (other than Excluded Accounts) maintained by the U.S. Loan
Parties (other than the Canadian Cross-Border Loan Guarantors) with the U.S.
Cash Management Bank as of the Restatement Date, (ii) the Canadian Loan Parties
will cause the Canadian Cash Management Bank to enter into a Control Agreement
with respect to all Deposit Accounts and Securities Accounts (other than
Excluded Accounts) maintained with the Canadian Loan Parties at the Canadian
Cash Management Bank as of the Restatement Date and (iii) the Loan Parties will
cause each other depository bank or other institution at which any Deposit
Account or Securities Account (other than Excluded Accounts) is maintained as of
the Restatement Date to enter into a Control Agreement with respect to such
Deposit Account or Securities Account.

(c) The Loan Parties will (i) provide prompt written notice to the
Administrative Agent of the establishment of any Deposit Account, Securities
Account or Lock Box after the Restatement Date, (ii) contemporaneous with the
establishment of such Deposit Account or Securities Account (other than an
Excluded Account) or Lock Box, obtain a Control Agreement with respect to such
Deposit Account, Securities Account or Lock Box and (iii) within 120 days after
the EECOL Acquisition Closing Date, cause the EECOL Acquired Entities to enter
into cash management arrangements (including without limitation, Control
Agreements with respect to all Deposit Accounts or Securities Accounts (other
than Excluded Accounts) or Lock Boxes of the EECOL Acquired Entities)
satisfactory to the Administrative Agent. The U.S. Loan Parties (other than the
Canadian Cross-Border Loan Guarantors) will not change the U.S. Cash Management
Bank without the prior written consent of the Administrative Agent. The Canadian
Loan Parties will not change the Canadian Cash Management Bank without the prior
written consent of the Canadian Administrative Agent.

(d) At all times during the continuance of a Cash Dominion Period (i) the U.S.
Cash Management Bank shall be required to remit to the U.S. Collection Account
on a daily basis (A) all available funds on deposit in any Deposit Account
(other than an Excluded Account) maintained by the U.S. Loan Parties (other than
the Canadian Cross-Border Loan Guarantors) with the U.S. Cash Management Bank
and (B) collections and other similar payments relating to or constituting
payments made in respect of Accounts of the U.S. Loan Parties (other than the
Canadian Cross-Border Loan Guarantors) received by the U.S. Cash Management
Bank, including any such items remitted to any Deposit Account which is subject
to a Control Agreement and maintained or controlled by the U.S. Cash Management
Bank (provided that the disbursement of payments received in respect of Accounts
that have been sold to WESCO Receivables shall be subject to the provisions of
the Intercreditor Agreement), and (ii) the Canadian Cash Management Bank shall
be required to remit to the Canadian Collection Account on a daily basis (A) all
available funds on deposit in any Deposit Account (other than an Excluded
Account) maintained by the Canadian Loan Parties with the Canadian Cash
Management Bank and (B) collections and other similar payments relating to or
constituting payments made in respect of Accounts of the Canadian Loan Parties
received by the Canadian Cash Management Bank, including any such items remitted
to any Deposit Account which is subject to a Control Agreement and maintained or
controlled by the Canadian Cash Management Bank.

SECTION 5.13 Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Loan Party shall cause each of its Domestic Subsidiaries
(other than any Domestic Subsidiary constituting an Excluded Subsidiary, an
Unrestricted Subsidiary and or a CFC Subsidiary Holding Company) formed or
acquired after the date of this Agreement in accordance with the terms of this
Agreement to become a U.S. Loan Party by executing the Joinder Agreement set
forth as Exhibit D-1 hereto (the “Joinder Agreement”). Upon execution and
delivery thereof, each such Person (i) shall automatically become a U.S.
Borrower or U.S. Loan Guarantor hereunder, as specified by such Person at the
time of such joinder, and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan

 

103



--------------------------------------------------------------------------------

Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Lender Parties, in all personal property of a type required to be
encumbered pursuant to the Collateral Documents.

(b) Subject to applicable law, Holdings, the Canadian Borrowers and each other
Canadian Loan Party shall cause each of their Subsidiaries (other than any
Canadian Subsidiary constituting an Excluded Subsidiary, an EECOL Acquired
Entity or an Unrestricted Subsidiary) formed or acquired after the date of this
Agreement (i) that is organized under the laws of Canada or any province thereof
or is a CFC Subsidiary Holding Company to become a Canadian Loan Party by
executing a Joinder Agreement and to become party to a Canadian Guarantee that
guarantees repayment of the Canadian Obligations (which guarantee agreement
shall be in form and substance satisfactory to Administrative Agent) and a
Canadian Security Agreement (which shall, among other things, pledge 100% of the
Equity Interests in each such Subsidiary and grant a security interest in all
the personal property of a type required to be encumbered pursuant to the
Collateral Documents, the foregoing to be in a form substantially similar to the
Canadian Security Agreement) that secures repayment of the Canadian Obligations,
together with such other documentation and filings that the Administrative Agent
may reasonably require in order to perfect its first priority security interest
in the assets subject to the terms of such security agreement, and (ii) that is
organized under the laws of the Netherlands (other than such a Subsidiary
constituting an Immaterial Foreign Subsidiary) to become a Dutch Loan Guarantor
by executing a joinder to a Canadian Guarantee that guarantees repayment of the
Canadian Obligations (which guarantee shall be in form and substance
satisfactory to the Administrative Agent).

(c) To secure the prompt payment and performance of all U.S. Secured
Obligations, Holdings, each Domestic Subsidiary that is a U.S. Loan Party and
each Canadian Cross-Border Loan Guarantor will cause (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than an Excluded
Subsidiary, an Unrestricted Subsidiary, a CFC Subsidiary Holding Company, any
Subsidiary which is a borrower under a Real Estate Loan Agreement or any other
Subsidiary that is a special purpose entity which has no assets other than real
property) that is formed or acquired after the Restatement Date, (ii) 65% of the
Equity Interests constituting the total combined classes of Equity Interests
entitled to vote in each first-tier Foreign Subsidiary (other than an Immaterial
Foreign Subsidiary or an Unrestricted Subsidiary) or CFC Subsidiary Holding
Company that is formed or acquired after the Restatement Date, and (iii) 100% of
the non-voting Equity Interests of each of first-tier Foreign Subsidiary (other
than an Immaterial Foreign Subsidiary or an Unrestricted Subsidiary) or CFC
Subsidiary Holding Company that is formed or acquired after the Restatement
Date, to become subject to a perfected Lien in favor of the Administrative Agent
(for the benefit of the U.S. Lender Parties) pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request within thirty (30) days of the
formation or acquisition of such Subsidiary, which Lien shall be senior in
priority to all other Liens other than the Liens in favor of the Term Loan Agent
pursuant to the Term Loan Documents to the extent provided in the ABL-Term Loan
Intercreditor Agreement.

(d) To secure the prompt payment and performance of all Canadian Secured
Obligations, Holdings and each Subsidiary that is a Canadian Loan Party will
cause 100% of the issued and outstanding Equity Interests of each Canadian
Subsidiary or Dutch Subsidiary acquired after the Restatement Date (other than
any Canadian Subsidiary constituting an Excluded Subsidiary or an Unrestricted
Subsidiary), to be subject at all times to a perfected Lien in favor of the
Administrative Agent (for the benefit of the Canadian Lender Parties) pursuant
to the terms and conditions of the Loan Documents or other security documents as
the Administrative Agent shall reasonably request, which Lien shall be senior in
priority to all other Liens other than the Liens in favor of the Term Loan Agent
pursuant to the Term Loan Documents to the extent provided in the ABL-Term Loan
Intercreditor Agreement.

 

104



--------------------------------------------------------------------------------

(e) Without limiting the foregoing, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties.

(f) If any assets constituting personal property of a type required to be
encumbered under the Collateral Documents (other than equity of a Domestic
Subsidiary or Canadian Subsidiary constituting an Excluded Subsidiary, an
Unrestricted Subsidiary, any Subsidiary which is a borrower under a Real Estate
Loan Agreement or any other Subsidiary that is a special purpose entity which
has no material assets other than real property) are acquired by any Loan Party
(other than assets constituting Collateral under the U.S. Security Agreement or
the Canadian Security Agreement that become subject to the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) upon acquisition thereof), the Borrower
Representative will promptly notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent or the Required Lenders,
the Borrowers will cause such assets to be subjected to a Lien in favor of
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) securing the U.S. Secured Obligations and/or
the Canadian Secured Obligations, as applicable, and will take, and cause the
applicable Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties. Notwithstanding anything herein or in any other
Loan Document to the contrary, any provision of this Agreement or any other Loan
Document which would otherwise exempt any Excluded Subsidiary or Unrestricted
Subsidiary from any requirement under this Agreement or any other Loan Document
to Guarantee the Obligations or grant Liens on its assets as security for the
Obligations shall not be in effect if and to the extent such Excluded Subsidiary
or Unrestricted Subsidiary provides any Guarantee or grants any Lien under or in
respect of the Term Loan Documents.

(g) On or prior to the EECOL Acquisition Closing Date, each Loan Party shall,
and shall cause each EECOL Acquired Entity to (i) execute and deliver, or cause
to be executed and delivered, to the Administrative Agent the Omnibus Joinder
Agreement, pursuant to which (A) each EECOL Acquired Entity shall become a party
to (x) this Agreement as additional Loan Party hereunder, (y) a Canadian
Guarantee that guarantees repayment of the Canadian Obligations as an additional
Canadian Loan Guarantor thereunder and (z) a Canadian Security Agreement that
secures repayment of the Canadian Obligations as an additional Grantor
thereunder and (B) the Loan Parties and the EECOL Acquired Entities, as
applicable, shall pledge 100% of the Equity Interests in the EECOL Acquired
Entities as security or the U.S. Secured Obligations and/or the Canadian Secured
Obligations, as applicable, and (ii) execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such Control Agreements,
Canadian Hypothec, landlord waivers, opinions, certificates, amendments,
instruments, agreements and other documents, and shall take or cause to be taken
such further actions (including the filing and recording of financing
statements, and other documents and such other actions or deliveries of the type
required by Section 4.01, as applicable), which may be required by law or which
the Administrative Agent may reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Loan Parties. Notwithstanding
anything herein to the contrary, (1) Accounts and Inventory of the EECOL
Acquired Entities acquired in the EECOL Acquisition which would otherwise
constitute Eligible Accounts and

 

105



--------------------------------------------------------------------------------

Eligible Inventory may be included in the Canadian Borrowing Base without a
field examination or Inventory appraisal for a period of 60 days (or such longer
period, not to exceed 100 days, as the Administrative Agent, in its discretion,
may agree) after the consummation of the EECOL Acquisition and the execution and
delivery of the Omnibus Joinder Agreement and other documents and items referred
to above in this Section 5.13(g), it being understood that, unless otherwise
agreed by the Administrative Agent in its Permitted Discretion, such Accounts
and Inventory will cease to be included in the Canadian Borrowing Base from and
after the 60th day (or such later date, not later than the 100th day, as the
Administrative Agent, in its discretion, may agree) after the consummation of
the EECOL Acquisition if the Administrative Agent has not received a field
examination and Inventory appraisal in accordance with Section 5.11(c) and other
due diligence acceptable to the Administrative Agent by such 60th day (or such
later date, not later than the 100th day, as the Administrative Agent, in its
discretion, may agree), and (2) the Loan Parties shall not be required to
deliver legal opinions and secretary certificates as to the EECOL Acquired
Entities until the first to occur of (I) the consummation of the Post-Closing
Amalgamation among the EECOL Parent, EESA Holdings Ltd., Jarich Holdings Ltd.
and EECOL Holdings Ltd. and (II) the date which is four (4) Business Days after
the EECOL Acquisition Closing Date.

(h) Upon the consummation of any Post-Closing Amalgamation, the Loan Parties
shall, and shall cause the entity resulting from such Post-Closing Amalgamation
to, execute and deliver such ratification and confirmation documents,
amendments, opinions, instruments and other documents, and shall take or cause
to be taken such further actions (including the filing and recording of
financing statements and financing change statements, and other documents and
such other actions or deliveries of the type required by Section 4.01, as
applicable), which the Administrative Agent may reasonably request to confirm
that such entity has succeeded to and is bound by all of the obligations of each
Canadian Loan Party party to such amalgamation under the Loan Documents in the
same manner and to the same extent as each such Canadian Loan Party was so bound
immediately prior to such amalgamation as a Canadian Loan Guarantor or Canadian
Borrower, as applicable, under the Loan Documents and to ensure the continued
perfection and priority of the Liens created or intended to be created by the
Collateral Documents on the assets and Equity Interests of such entity, all at
the expense of the Loan Parties.

(i) If either (i) the aggregate revenues of all Excluded Subsidiaries and
Unrestricted Subsidiaries, as of end of any fiscal year, constitute 15% or more
of the consolidated revenues of Holdings and its Subsidiaries for such period or
(ii) the aggregate consolidated assets of all Excluded Subsidiaries and
Unrestricted Subsidiaries, as of end of any fiscal year, constitute 15% or more
of the consolidated total assets of Holdings and its Subsidiaries as of the end
of such fiscal year, in each case as reflected on the most recent annual or
quarterly consolidated financial statements of Holdings and its Subsidiaries,
then, the Loan Parties (A) shall submit a written notice (a “Designated
Immaterial Subsidiary Notice”) to the Administrative Agent designating one or
more Immaterial Domestic Subsidiaries and/or Immaterial Canadian Subsidiaries as
Subsidiaries which shall no longer constitute Excluded Subsidiaries (any such
Subsidiary so designated being a “Designated Immaterial Subsidiary”) such that,
after giving effect to such designation, (x) the aggregate revenues of all
Excluded Subsidiaries and Unrestricted Subsidiaries, as of end of such fiscal
year (calculated for purposes of this clause (x) on a pro forma basis as if each
such Designated Immaterial Subsidiary had not been an Excluded Subsidiary at any
time during such fiscal year), constitute less than 15% of the consolidated
revenues of Holdings and its Subsidiaries for such period and (y) the
consolidated total assets of all Excluded Subsidiaries and Unrestricted
Subsidiaries, as of end of such fiscal year (calculated for purposes of this
clause (y) on a pro forma basis as if each such Designated Immaterial Subsidiary
had not been an Excluded Subsidiary as the last day of such fiscal year),
constitute less than 15% of the consolidated total assets of Holdings and its
Subsidiaries as of the end of such fiscal year and (B) shall cause each such
Designated Immaterial Subsidiary to become a U.S. Loan Guarantor (in the case of
a Designated Immaterial Subsidiary which is a Domestic Subsidiary) or a Canadian
Loan Guarantor (in the case of a Designated Immaterial Subsidiary

 

106



--------------------------------------------------------------------------------

which is a Canadian Subsidiary) and shall, and shall cause each such Designated
Immaterial Subsidiary to, execute and deliver to the Administrative Agent all
Joinder Agreements, guarantees, Collateral Documents and other agreements and
documents and shall take, and cause each such Designated Immaterial Subsidiary
to take, such other actions as shall be necessary or which the Administrative
Agent may reasonably request to comply with this clause (i) and clauses
(a) through (f) of this Section 5.13 as to each such Designated Immaterial
Subsidiary (it being understood for avoidance of doubt that, solely for purposes
of this clause (B), in determining compliance with such clauses (a) through
(f) of this Section 5.13, each such Designated Immaterial Subsidiary shall be
treated as if it had been acquired or formed by the Loan Parties as of the date
of delivery of the Designated Immaterial Subsidiary Notice with respect
thereto).

SECTION 5.14 Covenants Regarding Accounts. In the ordinary course of its
business, the Borrowers and WESCO Receivables process their Accounts in a manner
such that (i) each payment received by each Borrower or WESCO Receivables in
respect of an Account is allocated to a specifically identified invoice, which
invoice corresponds to a particular Account owing to such Borrower or WESCO
Receivables, and (ii) in the event that, at any time, less than 100% of the
Accounts of the U.S. Borrowers are sold to WESCO Receivables under the
Receivables Securitization Agreements, payments received in respect of those
Accounts that are sold to WESCO Receivables under the Receivables Securitization
Agreements would be identifiable and separate from payments received in respect
of Accounts that are not sold to WESCO Receivables under the Receivables
Securitization Agreements. No Canadian Loan Party shall enter into any
Receivables Securitization or any other similar financing or transaction at any
time.

ARTICLE VI.

Negative Covenants

Until all of the Revolving Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Loan Parties covenant and agree, jointly and severally, with the Lender
Parties that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof as set forth in Schedule 6.01
(which scheduled Indebtedness shall include, without limitation, the 2029
Convertible Debentures) and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof;

(c) Indebtedness of WESCO Receivables under the Receivables Securitization
Agreements (including for greater certainty any replacement thereof);

(d) Indebtedness of any Loan Party or any Restricted Subsidiary of a Loan Party
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including equipment (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) hereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such

 

107



--------------------------------------------------------------------------------

construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed $50,000,000 at any
time outstanding;

(e) Indebtedness of any Loan Party or any Restricted Subsidiary (including
without limitation, Indebtedness owing under the Real Estate Loan Agreements)
secured by a Lien on any real property (including any fixtures, equipment or
other fixed or capital assets located at any such real property) and extensions,
renewals and replacements of any such Indebtedness in accordance with clause
(f) hereof; provided that (i) the Loan Party or Restricted Subsidiary has used
commercially reasonable efforts to obtain an access agreement with respect to
any such property subject to a Lien, in form and substance satisfactory to
Administrative Agent, from the holder of such Indebtedness (it being understood
that to the extent such an access agreement is not obtained, Administrative
Agent may establish a Reserve in its Permitted Discretion); (ii) the aggregate
outstanding principal amount of Indebtedness permitted by this clause (e) shall
not at any time exceed an amount equal to 85% of the value of real estate owned
or hereafter acquired by such Loan Party or such Restricted Subsidiary; and
(iii) no Event of Default has occurred and is continuing at the time any such
Indebtedness is incurred, or would result therefrom;

(f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in clauses (b), (d) or (r) hereof;
provided that, solely with respect to Indebtedness of the type described in
clauses (b) or (d) (i) the principal amount of such Indebtedness is not
increased, (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) in the case of any extension,
refinancing, replacement or renewal of any of the Indebtedness described in
clauses (b) or (d), such extension, refinancing, replacement or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced, replaced or renewed, (v) the terms of any such extension,
refinancing, replacement or renewal are not materially less favorable to the
obligor thereunder than the original terms of such Indebtedness, and (vi) if the
Indebtedness that is refinanced, renewed, replaced or extended was subordinated
in right of payment to the Secured Obligations, then the terms and conditions of
the refinancing, renewal, replacement or extension Indebtedness must include
subordination terms and conditions that are substantially similar to those that
were applicable to the refinanced, renewed, replaced or extended Indebtedness;
provided further that in the case of any such extension, refinancing,
replacement or renewal of the Indebtedness described in clause (r), such
extension, refinancing, replacement or renewal does not violate and continues to
be subject to the ABL-Term Loan Intercreditor Agreement;

(g) (i) Indebtedness owing by any U.S. Loan Party to any U.S. Loan Party and
Guarantees by any U.S. Loan Party of Indebtedness of any U.S. Loan Party,
(ii) Indebtedness owing by any Canadian Loan Party to any other Canadian Loan
Party and Guarantees by any Canadian Loan Party of Indebtedness of any other
Canadian Loan Party, and (iii) Indebtedness owing by any U.S. Loan Party to any
Canadian Loan Party and Guarantees by any Canadian Loan Party of Indebtedness of
any U.S. Loan Party, provided that (A) in the case of (1) any Indebtedness owing
by any U.S. Loan Party to any other U.S. Loan Party or to any Canadian Loan
Party and (2) any Indebtedness owing by any Canadian Loan Party to any other
Canadian Loan Party, such Indebtedness shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent,
(B) Guarantees permitted under this clause (g) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations and (C) for purposes of this
Section 6.01(g), a Canadian Cross-Border Loan Guarantor shall be treated only as
a Canadian Loan Party and not as a U.S. Loan Party;

(h) Indebtedness owing by any Canadian Loan Party to any U.S. Loan Party and
Guarantees by any U.S. Loan Party of any Indebtedness of any Canadian Loan Party
(provided that for

 

108



--------------------------------------------------------------------------------

purposes of this Section 6.01(h), a Canadian Cross-Border Loan Guarantor shall
be treated only as a Canadian Loan Party and not as a U.S. Loan Party) so long
as: (i) the aggregate amount of all such Indebtedness owing or Guaranteed
(together with the aggregate amount of all investments made pursuant to
Section 6.04(c)(iii)) does not exceed at one time outstanding the sum of
(x) $25,000,000 and (y) the net proceeds of any issuance of Equity Interests by
Holdings or incurrence of Indebtedness by any U.S. Loan Party permitted under
Section 6.01 (other than Indebtedness incurred under the Receivables
Securitization Agreements) which Equity Interests or Indebtedness is incurred
for the purpose of funding a loan or advance by such U.S. Loan Party to a
Canadian Loan Party; (ii) no Event of Default has occurred and is continuing at
the time of the incurrence of any such Indebtedness or execution of such
Guarantee, or would result therefrom; (iii) for the period of sixty
(60) consecutive days prior to, and as of the date of, the incurrence of any
such Indebtedness or execution and delivery of such Guarantee, in each case,
after giving effect to the incurrence of such Indebtedness or execution and
delivery of such Guarantee, Aggregate Availability exceeds ten percent (10%) of
the Aggregate Revolving Commitments (provided that (A) in calculating Aggregate
Availability for the sixty day period prior to the incurrence of any such
Indebtedness or execution and delivery of any such Guarantee for purposes of
this clause (iii), Aggregate Availability for such sixty day period shall be
determined on a pro forma basis, as if such Indebtedness had been incurred or
such Guarantee had been executed and delivered on the first day of such period
and (B) if at any time during such sixty day period, Aggregate Availability
shall be less than or equal to 10% of the Aggregate Revolving Commitments and
(x) the Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under this
Section 6.01 and utilize a portion of the proceeds of such additional capital
raise to pay down outstanding Revolving Loans or (y) the Aggregate Revolving
Commitments are increased pursuant to Section 2.09(e) hereof, for purposes of
determining whether the Borrowers have met the foregoing test, Aggregate
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or such increase in the Aggregate
Revolving Commitments, as applicable, had occurred on the first day of such
sixty day period); (iv) in the case of Indebtedness owing by any Canadian Loan
Party to any U.S. Loan Party, such Indebtedness shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent; (v) Guarantees permitted under this clause (h) shall be subordinated to
the Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations; and (vi) after giving effect to the
incurrence of any such Indebtedness or execution and delivery of any such
Guarantee, U.S. Availability shall not be less than 10% of the U.S. Borrowing
Base;

(i) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(j) Indebtedness of any Loan Party or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business and so
long as the aggregate amount of all Indebtedness pursuant to this
Section 6.01(j) does not exceed $75,000,000 at any one time outstanding;

(k) Indebtedness owing by any Foreign Subsidiary which is a Restricted
Subsidiary to any Loan Party and Guarantees by any Loan Party of Indebtedness of
any Foreign Subsidiary which is a Restricted Subsidiary so long as (i) the
aggregate amount of all such Indebtedness owing or Guaranteed (together with the
aggregate amount of all Investments made pursuant to Section 6.04(d)) does not
exceed $75,000,000 at any one time outstanding, (ii) such Guarantees are
unsecured, (iii) no Event of Default has occurred and is continuing at the time
of incurrence of such Indebtedness or execution of such Guarantee, or would
result therefrom, (iv) for the period of sixty (60) consecutive days prior to,
and as of the date of, the incurrence of any such Indebtedness or execution and
delivery of such Guarantee, in each case, after

 

109



--------------------------------------------------------------------------------

giving effect to the incurrence of such Indebtedness or execution and delivery
of such Guarantee, Aggregate Availability exceeds 10% of the Aggregate Revolving
Commitments (provided that (A) in calculating Aggregate Availability for the
sixty day period prior to the incurrence of any such Indebtedness or execution
and delivery of any such Guarantee for purposes of this clause (iv), Aggregate
Availability for such sixty day period shall be determined on a pro forma basis,
as if such Indebtedness had been incurred or such Guarantee had been executed
and delivered on the first day of such period and (B) if at any time during such
sixty day period, Aggregate Availability shall be less than or equal to 10% of
the Aggregate Revolving Commitments and (x) the Borrowers shall raise additional
capital through the issuance of Equity Interests by Holdings or the incurrence
of Indebtedness permitted under this Section 6.01 and utilize a portion of the
proceeds of such additional capital raise to pay down outstanding Revolving
Loans or (y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof, for purposes of determining whether the Borrowers have
met the foregoing test, Aggregate Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or such increase in the Aggregate Revolving Commitments, as applicable,
had occurred on the first day of such sixty day period); and (v) in the case of
any Indebtedness owing by any such Foreign Subsidiary to any U.S. Loan Party or
any Guarantee by any U.S. Loan Party of any Indebtedness of any such Foreign
Subsidiary, after giving effect to the incurrence of such Indebtedness or
execution and delivery of such Guarantee, U.S. Availability shall not be less
than 10% of the U.S. Borrowing Base;

(l) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (l) shall not exceed $50,000,000 at any
time outstanding;

(m) other unsecured Indebtedness of any Loan Party (including, without
limitation, Subordinated Indebtedness); provided that (i) the stated maturity
date of such Indebtedness is not earlier than 181 days after the Maturity Date
(as such Maturity Date is in effect at the time of issuance of such
Indebtedness), and (ii) the interest rate, principal amortization and other
terms of such Indebtedness are acceptable to the Administrative Agent in its
Permitted Discretion, with no fee to be imposed by the Administrative Agent with
respect to any such approval;

(n) secured or unsecured Indebtedness of any Foreign Subsidiary which is a
Restricted Subsidiary or any other Excluded Subsidiary to any financial
institution or other Person that (i) is not Guaranteed by any Loan Party or
(ii) if Guaranteed by any Loan Party, such Guarantee is permitted under
Section 6.01(k);

(o) Indebtedness owing by any Canadian Loan Party to any U.S. Loan Party and
Guarantees by any U.S. Loan Party of any Indebtedness of any Canadian Loan Party
(provided that for purposes of this Section 6.01(o), a Canadian Cross-Border
Loan Guarantor shall be treated only as a Canadian Loan Party and not as a U.S.
Loan Party) so long as: (i) at the time of and after giving effect to the
incurrence of such Indebtedness or the execution of such Guarantee, the Adjusted
Fixed Charge Coverage Ratio (calculated for the period of four consecutive
fiscal quarters then most recently ended as if such Indebtedness had been
incurred or such Guarantee executed on the first day of such period) shall be
not less than 1.1 to 1.0; (ii) the Borrower Representative shall have delivered
to the Administrative Agent a written certification as to and a reasonably
detailed calculation of the Adjusted Fixed Charge Coverage Ratio demonstrating
compliance with the foregoing clause (i), which certification and calculation
shall reasonably satisfactory in form and substance to the Administrative Agent,
(iii) no Event of Default has occurred and is continuing at the time of the
incurrence of any such Indebtedness or execution of such Guarantee, or would
result therefrom; (iv) for the period of sixty (60) consecutive days prior to,
and as of the date of, the incurrence of any such Indebtedness or execution and
delivery of such

 

110



--------------------------------------------------------------------------------

Guarantee, in each case, after giving effect to the incurrence of such
Indebtedness or execution and delivery of such Guarantee, Combined Availability
exceeds the Combined Availability Trigger Amount (provided that (A) in
calculating Combined Availability for the sixty day period prior to the
incurrence of any such Indebtedness or execution and delivery of any such
Guarantee for purposes of this clause (iv), Combined Availability for such sixty
day period shall be determined on a pro forma basis, as if such Indebtedness had
been incurred or such Guarantee had been executed and delivered on the first day
of such period and (B), if at any time during such sixty day period, Combined
Availability shall be less than the Combined Availability Trigger Amount and
(x) the Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under
Section 6.01 and utilize a portion of the proceeds of such additional capital
raise to pay down outstanding Revolving Loans or outstanding amounts owing under
the Receivables Securitization Agreements or (y) the Aggregate Revolving
Commitments are increased pursuant to Section 2.09(e) hereof or the
Securitization Purchase Limit is increased pursuant to the Receivables
Securitization Agreements, for purposes of determining whether the Borrowers
have met the foregoing test, Combined Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or amounts owing under the Receivables Securitization Agreements or such
increase in the Aggregate Revolving Commitments or Securitization Purchase
Limit, as applicable, had occurred on the first day of such sixty day period);
(v) in the case of Indebtedness owing by any Canadian Loan Party to any U.S.
Loan Party, such Indebtedness shall be subordinated to the Secured Obligations
on terms reasonably satisfactory to the Administrative Agent; (vi) Guarantees
permitted under this clause (o) shall be subordinated to the Secured Obligations
on the same terms as the Indebtedness so Guaranteed is subordinated to the
Secured Obligations; and (vii) after giving effect to the incurrence of any such
Indebtedness or execution and delivery of any such Guarantee, U.S. Availability
shall not be less than 10% of the U.S. Borrowing Base;

(p) Indebtedness owing by any Foreign Subsidiary which is a Restricted
Subsidiary to any Loan Party and Guarantees by any Loan Party of Indebtedness of
any Foreign Subsidiary which is a Restricted Subsidiary so long as (i) at the
time of and after giving effect to the incurrence of such Indebtedness or the
execution of such Guarantee, the Adjusted Fixed Charge Coverage Ratio
(calculated for the period of four consecutive fiscal quarters then most
recently ended as if such Indebtedness had been incurred or such Guarantee
executed on the first day of such period) shall be not less than 1.1 to 1.0,
(ii) the Borrower Representative shall have delivered to the Administrative
Agent a written certification as to and a reasonably detailed calculation of the
Adjusted Fixed Charge Coverage Ratio demonstrating compliance with the foregoing
clause (i), which certification and calculation shall reasonably satisfactory in
form and substance to the Administrative Agent, (iii) such Guarantees are
unsecured, (iv) no Event of Default has occurred and is continuing at the time
of incurrence of such Indebtedness or execution of such Guarantee, or would
result therefrom, (v) for the period of sixty (60) consecutive days prior to,
and as of the date of, the incurrence of such Indebtedness or execution and
delivery of any such Guarantee, in each case, after giving effect to the
incurrence of such Indebtedness or execution and delivery of such Guarantee,
Combined Availability exceeds the Combined Availability Trigger Amount (provided
that (A) in calculating Combined Availability for the sixty day period prior to
the incurrence of any such Indebtedness or execution and delivery of any such
Guarantee for purposes of this clause (v), Combined Availability for such sixty
day period shall be determined on a pro forma basis, as if such Indebtedness had
been incurred or such Guarantee had been executed and delivered on the first day
of such period and (B) if at any time during such sixty day period, Combined
Availability shall be less than the Combined Availability Trigger Amount and
(x) the Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under
Section 6.01 and utilize a portion of the proceeds of such additional capital
raise to pay down outstanding Revolving Loans or outstanding amounts owing under
the Receivables Securitization Agreements or (y) the Aggregate Revolving
Commitments are increased pursuant to Section 2.09(e) hereof or the
Securitization Purchase Limit is increased pursuant to the Receivables
Securitization Agreements, for purposes of determining

 

111



--------------------------------------------------------------------------------

whether the Borrowers have met the foregoing test, Combined Availability shall
be determined on a pro forma basis, as if such capital raise and pay down of
outstanding Revolving Loans or amounts owing under the Receivables
Securitization Agreements or such increase in the Aggregate Revolving
Commitments or Securitization Purchase Limit, as applicable, had occurred on the
first day of such sixty day period); (vi) in the case of Indebtedness owing by
any such Foreign Subsidiary to any Loan Party, such Indebtedness shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent; and (vii) in the case of any Indebtedness owing by any
such Foreign Subsidiary to any U.S. Loan Party or any Guarantee by any U.S. Loan
Party of any Indebtedness of any such Foreign Subsidiary, after giving effect to
the incurrence of such Indebtedness or execution and delivery of such Guarantee,
U.S. Availability shall not be less than 10% of the U.S. Borrowing Base;

(q) Indebtedness with respect to Swap Agreements permitted under Section 6.07;

(r) Indebtedness under the Term Loan Documents, provided that the aggregate
principal amount of such Indebtedness does not exceed an amount equal to (i) the
sum of $1,000,000,000 plus Cdn $150,000,000 minus (ii) aggregate amount of any
and all repayments of principal made thereunder on or after the Restatement
Date;

(s) Indebtedness of New Canada LP I to WDC Holding under the New Canada LP I
$150,000,000 Intercompany Note, provided that WDC Holding shall have
collaterally assigned and pledged all of its right, title and interest in and to
the New Canada LP I $150,000,000 Loan and the New Canada LP I Intercompany Note
to the Administrative Agent, for the benefit of the Lender Parties, pursuant to
the U.S. Security Agreement (it being understood that the original of such
promissory note shall be delivered to and held by the Term Loan Agent in
accordance with the ABL-Term Loan Intercreditor Agreement); and

(t) To the extent constituting Indebtedness, Indebtedness of WDCC Enterprises to
WDC Holding in respect of the Hybrid Security.

For greater certainty, the Borrowers may elect from time to time to consider
Indebtedness as falling within one or more of the categories above and may
divide Indebtedness among two or more categories. The restrictions set forth in
any subpart of this Section 6.01 by way of description of Indebtedness shall not
be deemed to require that Indebtedness meeting such description be placed in
such subpart for purposes of determining compliance with this Section.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created pursuant to any Loan Document;

(b) any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof to the extent permitted by Section 6.01(f);

(c) Liens on Accounts sold to WESCO Receivables pursuant to the Receivables
Securitization Agreements;

 

112



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Loan Party; provided that (i) such security interests secure Indebtedness
permitted by clause (d) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of such Borrower or
Subsidiary or any other Borrower or Subsidiary;

(e) Liens on real property, and fixed and capital assets (including equipment);
provided that (i) such security interests secure Indebtedness permitted by
clause (e) of Section 6.01, and (ii) such security interests shall not apply to
any other property or assets of such Borrower or Subsidiary or any other
Borrower or Subsidiary;

(f) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Loan Party or existing on any
property or asset (other than Accounts and Inventory) of any Person (other than
the EECOL Acquired Entities) that becomes a Loan Party after the date hereof
prior to the time such Person becomes a Loan Party; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Loan Party, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Loan Party and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Loan Party, as the case may be and
extensions, renewals and replacements thereof to the extent permitted by
Section 6.01(f);

(g) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(h) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(i) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(j) Permitted Encumbrances;

(k) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

(l) Liens granted by any Foreign Subsidiary which is a Restricted Subsidiary on
assets of such Foreign Subsidiary not constituting Collateral;

(m) Liens not otherwise permitted by this Section 6.02 so long as (i) the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed $20,000,000 at any time and (ii) such Liens do not cover any
Collateral;

(n) Liens in favor the Term Loan Agent on the Collateral securing the
Indebtedness permitted by Section 6.01(r), provided that (i) the Liens of the
Term Loan Agent on ABL Priority Collateral shall be junior and subordinate to
the Liens of the Administrative Agent on such Collateral as provided by the
ABL-Term Loan Intercreditor Agreement and (ii) the rights and remedies of the
Term Loan Agent and the Term Loan Lenders with respect to the Collateral shall
be subject to the ABL-Term Loan Intercreditor Agreement.

 

113



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (1) none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (A) Accounts, other than
(x) those permitted under clause (a) of the definition of Permitted Encumbrance
and clauses (a), (n) and (o) above and (y) Accounts sold to WESCO Receivables
pursuant to the Receivables Securitization Agreements or (B) Inventory, other
than those permitted under clauses (a) and (b) of the definition of Permitted
Encumbrance and clauses (a), (n) and (o) above.

SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
Restricted Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, or liquidate or dissolve (and distribute its assets), except that, if
at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any U.S. Loan Party (other
than a Canadian Cross-Border Loan Guarantor) may merge into another U.S. Loan
Party (including the merger of any U.S. Borrower into another U.S. Borrower but
excluding any merger involving a Canadian Cross-Border Loan Guarantor) so long
as in a transaction in which a U.S. Borrower is involved, such U.S. Borrower is
the surviving corporation, (ii) any Canadian Loan Party may merge or amalgamate
into another Canadian Loan Party so long as in a transaction (other than the
Post-Closing Amalgamation Transactions) in which a Canadian Borrower is
involved, such Canadian Borrower is the surviving corporation, (iii) TVC Canada
Corp. may merge or amalgamate into WDCH, LP or another Canadian Loan Party or
may liquidate or dissolve, (iv) any Restricted Subsidiary that is not a Loan
Party may liquidate or dissolve (and distribute its assets to its immediate
parent) if Holdings determines in good faith that such liquidation or
dissolution is in the best interests of Holdings and is not materially
disadvantageous to the Lenders, (v) any Restricted Subsidiary may transfer its
assets to a Loan Party and any Restricted Subsidiary which is not a Loan Party
may transfer its assets to another Restricted Subsidiary which is not a Loan
Party, (vi) any Loan Party may merge or amalgamate with any other Person in
connection with the consummation of a Permitted Acquisition so long as (A) no
Change of Control results therefrom, (B) in the case of a merger of any Loan
Party with any other Person, such Loan Party is the surviving entity and (C) in
the case of the amalgamation of any Canadian Loan Party (the “Constituent
Canadian Loan Party”) with any other Person, the entity resulting from such
amalgamation shall confirm in writing that it is a Canadian Loan Party and has
succeeded to and is bound by all of the obligations of the Constituent Canadian
Loan Party under the Loan Documents in the same manner and to the same extent as
the Constituent Canadian Loan Party was so bound immediately prior to such
amalgamation and shall take such other actions and execute and deliver such
other documents as the Administrative Agent may reasonably request to ratify and
confirm such obligations and the continuing validity, perfection and priority of
the Administrative Agent’s Liens in the Collateral of the Constituent Canadian
Loan Party after giving effect to such amalgamation, all of which shall be
satisfactory in form and substance to the Administrative Agent and (vi) the Loan
Parties may consummate the Post-Closing Amalgamation Transactions so long as the
Loan Parties comply with Section 5.13(h) concurrently therewith.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
(other than Excluded Subsidiaries which are not Loan Parties), to engage in any
business other than businesses substantially similar to the type conducted by
the Loan Parties on the date of execution of this Agreement and businesses
reasonably related thereto.

(c) Holdings will not engage in any business or activity other than the
ownership of Equity Interests in its Subsidiaries and activities incidental
thereto. Holdings will not own or acquire any material assets (other than Equity
Interests in its Subsidiaries and the cash proceeds of any Restricted Payments
permitted by Section 6.08) or incur any liabilities (other than liabilities
under the Loan Documents, Indebtedness permitted under Section 6.01, and
liabilities reasonably incurred in connection with its maintenance of its
existence).

 

114



--------------------------------------------------------------------------------

(d) WESCO Receivables will not engage in any business or activity other than the
ownership of Accounts sold to WESCO Receivables by the U.S. Borrowers pursuant
to the Receivables Securitization Agreements and the incurrence of Indebtedness
pursuant to the Receivables Securitization Agreements and activities incidental
thereto. WESCO Receivables will not own or acquire any material assets other
than Accounts sold to WESCO Receivables by the U.S. Borrowers or incur any
liabilities, in each case, except pursuant to and in accordance with the
Receivables Securitization Agreements (other than liabilities reasonably
incurred in connection with its maintenance of its existence).

(e) The Real Estate Subsidiaries will not engage in any business or activity
other than the ownership and leasing of real property (and the fixtures and
equipment located thereon) and the incurrence of Indebtedness pursuant to the
Real Estate Loan Agreements or as otherwise permitted by Section 6.01(e) and
activities incidental thereto. The Real Estate Subsidiaries will not own or
acquire any material assets other than real property (and the fixtures and
equipment located thereon) or incur any liabilities, in each case, except
pursuant to and in accordance with the Real Estate Loan Agreements or as
otherwise permitted by Section 6.01(e) (other than liabilities reasonably
incurred in connection with its maintenance of its existence).

(f) Unless such entity shall have complied with the applicable provisions of
Section 5.13 within the time periods set forth in such Section (and except as
otherwise contemplated by the EECOL Acquisition and the Intercompany Step
Transactions):

(i) TVC International Holding, LLC, WESCO Distribution III ULC, and Carlton
Bates Company of Texas GP, Inc. will not engage in any business or activity and
will not own or acquire any material assets or incur any liabilities (other than
liabilities reasonably incurred in connection with the maintenance of their
existence);

(ii) TVC Canada Corp. will not engage in any business or activity other than the
ownership of Equity Interests in WESCO Distribution Canada Co. and activities
incidental thereto; and

(iii) TVC Canada Corp. will not own or acquire any material assets (other than
Equity Interests in WESCO Distribution Canada Co.) or incur any liabilities
(other than Indebtedness under the Loan Documents and liabilities reasonably
incurred in connection with the maintenance of its existence).

(g) WDINESCO II B.V. will not engage in any business or activity other than the
ownership of Equity interests in WDCH, LP and in Excluded Subsidiaries and in
Unrestricted Subsidiaries and activities incidental thereto. WDINESCO II B.V.
will not own or acquire any material assets (other than Equity Interests in
WDCH, LP and in Excluded Subsidiaries and in Unrestricted Subsidiaries and
intercompany Indebtedness owing from Holdings or one or more of its Subsidiaries
to WDINESCO II B.V.) or incur any liabilities (other than liabilities reasonably
incurred in connection with the maintenance of its existence and intercompany
Indebtedness owing from WDINESCO II B.V. to Holdings or one or more of its
Subsidiaries).

(h) WDINESCO II C.V. will not engage in any business or activity other than the
ownership of Equity interests in WDINESCO C.V. and in Excluded Subsidiaries and
in Unrestricted Subsidiaries and activities incidental thereto. WDINESCO II C.V.
will not own or acquire any material assets (other than Equity Interests in
WDINESCO C.V. and in Excluded Subsidiaries and in Unrestricted Subsidiaries and
intercompany Indebtedness owing from Holdings or one or more it its Subsidiaries
to WDINESCO II C.V.) or incur any liabilities (other than liabilities reasonably
incurred in connection with

 

115



--------------------------------------------------------------------------------

the maintenance of its existence and intercompany Indebtedness owing from
WDINESCO II C.V. to Holdings or one or more of its Subsidiaries).

(i) WDINESCO C.V. will not engage in any business or activity other than the
ownership of Equity interests in WESCO Distribution Canada GP Inc., in WESCO
Distribution Canada LP, in Excluded Subsidiaries and in Unrestricted
Subsidiaries and activities incidental thereto. WDINESCO C.V. will not own or
acquire any material assets (other than Equity Interests in WESCO Distribution
Canada GP, in WESCO Distribution Canada LP, in Excluded Subsidiaries and in
Unrestricted Subsidiaries and intercompany Indebtedness owing to WDINESCO C.V.
from Holdings or one or more of its Subsidiaries) or incur any liabilities
(other than liabilities reasonably incurred in connection with the maintenance
of its existence and intercompany Indebtedness owing from WDINESCO C.V. to
Holdings or one or more of its Subsidiaries).

(j) WDINESCO III C.V. will not engage in any business or activity other than the
ownership of Equity interests in WDINESCO II C.V. and in Excluded Subsidiaries
and in Unrestricted Subsidiaries and activities incidental thereto. WDINESCO III
C.V. will not own or acquire any material assets (other than Equity Interests in
WDINESCO II C.V. and in Excluded Subsidiaries and in Unrestricted Subsidiaries
and intercompany Indebtedness owing to WDINESCO III C.V. from Holdings or one or
more of its Subsidiaries) or incur any liabilities (other than liabilities
reasonably incurred in connection with the maintenance of its existence and
intercompany Indebtedness owing from WDINESCO III C.V. to Holdings or one or
more of its Subsidiaries).

(k) WDINESCO III B.V. will not engage in any business or activity other than the
ownership of Equity interests in WDCC Enterprises. and in Excluded Subsidiaries
and in Unrestricted Subsidiaries and activities incidental thereto. WDINESCO III
B.V. will not own or acquire any material assets (other than Equity Interests in
WDCC Enterprises and in Excluded Subsidiaries and in Unrestricted Subsidiaries
and intercompany Indebtedness owing to WDINESCO III B.V. from Holdings or one or
more of its Subsidiaries) or incur any liabilities (other than liabilities
reasonably incurred in connection with the maintenance of its existence and
intercompany Indebtedness owing from WDINESCO III B.V. to Holdings or one or
more of its Subsidiaries.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary (other than Excluded Subsidiaries
and Unrestricted Subsidiaries) to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a Loan Party and a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any Investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise), except:

(a) Permitted Investments, subject (as provided in the U.S. Security Agreement
or the Canadian Security Agreement, as the case may be) to control agreements in
favor of the Administrative Agent (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be) or otherwise subject to a perfected
security interest in favor of the Administrative Agent (for the benefit of the
Lender Parties or the Canadian Lender Parties, as the case may be);

(b) Investments in existence on the date hereof (including Investments by the
Loan Parties in Equity Interests in their respective Subsidiaries);

 

116



--------------------------------------------------------------------------------

(c) Investments made after the date hereof by: (i) a U.S. Loan Party in any
other U.S. Loan Party; (ii) a Canadian Loan Party in any other Canadian Loan
Party; or (iii) a U.S. Loan Party in a Canadian Loan Party so long as, in the
case of this subclause (iii): (A) the aggregate amount of such Investments
(together with the aggregate Indebtedness and Guarantees outstanding pursuant to
Section 6.01(h)) shall not exceed at any time outstanding (in each case
determined without regarding to any write-downs or write-offs) the sum of
(x) $25,000,000 and (y) the net proceeds of any issuance of Equity Interests by
Holdings or any incurrence of Indebtedness by any U.S. Loan Party permitted
under Section 6.01 (other than Indebtedness incurred under the Receivables
Securitization Agreements) which Indebtedness is incurred for the purpose of
funding an investment in a Canadian Loan Party, (B) no Event of Default has
occurred and is continuing at the time of such Investment, or would result
therefrom; (C) for the period of sixty (60) consecutive days prior to, and as of
the date of, such Investment, in each case, after giving effect to such
Investment (and any Revolving Loans made to fund such Investment), Aggregate
Availability exceeds 10% of the Aggregate Revolving Commitments (provided that
(x) in calculating Aggregate Availability for the sixty day period prior to the
making of such Investment for purposes of this clause (C), Aggregate
Availability for such sixty day period shall be determined on a pro forma basis,
as if such Investment (and any Revolving Loans made to fund such Investment) had
been made on the first day of such period and (y) if at any time during such
sixty day period, Aggregate Availability shall be less than or equal to 10% of
the Aggregate Revolving Commitments and (1) the Borrowers shall raise additional
capital through the issuance of Equity Interests by Holdings or the incurrence
of Indebtedness permitted under Section 6.01 and utilize a portion of the
proceeds of such additional capital raise to pay down outstanding Revolving
Loans or (2) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof, for purposes of determining whether the Borrowers have
met the foregoing test, Aggregate Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or such increase in the Aggregate Revolving Commitments, as applicable,
had occurred on the first day of such sixty day period); provided, that, for
purposes of this Section 6.04(c), a Canadian Cross-Border Loan Guarantor shall
be treated only as a Canadian Loan Party and not as a U.S. Loan Party; and
(D) after giving effect to such Investment (and any Revolving Loans made to fund
such Investment), U.S. Availability shall not be less than 10% of the U.S.
Borrowing Base;

(d) Investments made after the date hereof by a Loan Party in any Foreign
Subsidiary, Unrestricted Subsidiary or in any Intermediate Holding Company which
owns directly, or through one or more subsidiaries, a Foreign Subsidiary or
Unrestricted Subsidiary (whether consisting of (i) Investments in existing
Foreign Subsidiaries or Unrestricted Subsidiaries (or Intermediate Holding
Companies) or (ii) the acquisition or formation of any new Foreign Subsidiary or
Unrestricted Subsidiary (or Intermediate Holding Company)) so long as: (A) the
aggregate amount of such Investments (together with the aggregate Indebtedness
and Guarantees outstanding pursuant to Section 6.01(k)) shall not exceed
$75,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs), (B) no Event of Default has occurred and is
continuing at the time of such Investment, or would result therefrom; (C) for
the period of sixty (60) consecutive days prior to, and as of the date of, such
Investment, in each case, after giving effect to such Investment (and any
Revolving Loans made to fund such Investment), Aggregate Availability exceeds
10% of the Aggregate Revolving Commitments (provided that (x) in calculating
Aggregate Availability for the sixty day period prior to the making of such
Investment for purposes of this clause (C), Aggregate Availability for such
sixty day period shall be determined on a pro forma basis, as if such Investment
(and any Revolving Loans made to fund such Investment) had been made on the
first day of such period and (y) if at any time during such sixty day period,
Aggregate Availability shall be less than or equal to 10% of the Aggregate
Revolving Commitments and (1) the Borrowers shall raise additional capital
through the issuance of Equity Interests by Holdings or the incurrence of
Indebtedness permitted under Section 6.01 and utilize a portion of the proceeds
of such additional capital raise to pay down outstanding Revolving Loans or
(2) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof, for purposes of determining

 

117



--------------------------------------------------------------------------------

whether the Borrowers have met the foregoing test, Aggregate Availability shall
be determined on a pro forma basis, as if such capital raise and pay down of
outstanding Revolving Loans or such increase in the Aggregate Revolving
Commitments, as applicable, had occurred on the first day of such sixty day
period); and (D) in the case of any such Investment by a U.S. Loan Party in such
Foreign Subsidiary, Unrestricted Subsidiary or Intermediate Holding Company,
after giving effect to such Investment (and any Revolving Loans made to fund
such Investment), U.S. Availability shall not be less than 10% of the U.S.
Borrowing Base;

(e) loans or advances made by the Loan Parties (i) to employees of the Loan
Parties on an arms-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $1,000,000 in the aggregate at any one time
outstanding and (ii) to executive officers of Holdings on an arms-length basis
in the ordinary course of business to permit such officers to purchase Equity
Interests in Holdings (or to exercise options to purchase Equity Interests in
Holdings) up to a maximum of $5,000,000 in the aggregate at any one time
outstanding;

(f) subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement and the
Canadian Security Agreement, notes payable, or stock or other securities issued
by Account Debtors to a Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(g) Investments in the form of Swap Agreements permitted by Section 6.07;

(h) Investments received in connection with the dispositions of assets permitted
by Section 6.05;

(i) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances;”

(j) Permitted Acquisitions;

(k) Investments constituting Indebtedness permitted under Section 6.01(j);

(l) the formation by (i) any U.S. Loan Party of any Domestic Subsidiary,
Canadian Subsidiary or Foreign Subsidiary, (ii) any Canadian Loan Party of any
Canadian Subsidiary or Foreign Subsidiary, and (iii) any Foreign Subsidiary of
any other Foreign Subsidiary, so long as, in each case: (i) the Loan Parties
comply with Section 5.13, and (ii) no Event of Default has occurred and is
continuing or would result after giving effect to such formation;

(m) Investments made by Foreign Subsidiaries which are Restricted Subsidiaries;

(n) Guarantees of obligations of Canadian Subsidiaries or Foreign Subsidiaries
which are Restricted Subsidiaries incurred in the ordinary course of business
and not constituting Indebtedness for borrowed money;

(o) Investments (other than those made in reliance on any other paragraph of
this Section 6.04) in an aggregate amount not to exceed $20,000,000, so long as
(i) no Event of Default has occurred and is continuing or would result after
giving effect to any such Investment; (ii) for the period of sixty
(60) consecutive days prior to, and as of the date of, such Investment, in each
case, after giving effect to such Investment (and any Revolving Loans made to
fund such Investment), Aggregate Availability exceeds 10% of the Aggregate
Revolving Commitments (provided that (A) in calculating

 

118



--------------------------------------------------------------------------------

Aggregate Availability for the sixty day period prior to the making of such
Investment for purposes of this clause (ii), Aggregate Availability for such
sixty day period shall be determined on a pro forma basis, as if such Investment
(and any Revolving Loans made to fund such Investment) had been made on the
first day of such period and (B) if at any time during such sixty day period,
Aggregate Availability shall be less than or equal to 10% of the Aggregate
Revolving Commitments and (x) the Borrowers shall raise additional capital
through the issuance of Equity Interests by Holdings or the incurrence of
Indebtedness permitted under Section 6.01 and utilize a portion of the proceeds
of such additional capital raise to pay down outstanding Revolving Loans or
(y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof, for purposes of determining whether the Borrowers have
met the foregoing test, Aggregate Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or such increase in the Aggregate Revolving Commitments, as applicable,
had occurred on the first day of such sixty day period); and (iii) in the case
of any such Investment made by a U.S. Loan Party, after giving effect to such
Investment (and any Revolving Loans made to fund such Investment), U.S.
Availability shall not be less than 10% of the U.S. Borrowing Base;

(p) Investments (other than those made in reliance on any other paragraph of
this Section 6.04), so long as (i) at the time of and after giving effect to
such Investment, the Adjusted Fixed Charge Coverage Ratio (calculated for the
period of four consecutive fiscal quarters then most recently ended as if such
Investment had been made on the first day of such period) shall be not less than
1.1 to 1.0; (ii) the Borrower Representative shall have delivered to the
Administrative Agent a written certification as to and a reasonably detailed
calculation of the Adjusted Fixed Charge Coverage Ratio demonstrating compliance
with the foregoing clause (i), which certification and calculation shall
reasonably satisfactory in form and substance to the Administrative Agent,
(iii) no Event of Default has occurred and is continuing or would result after
giving effect to any such Investment; (iv) for the period of sixty
(60) consecutive days prior to, and as of the date of, such Investment, in each
case, after giving effect to such Investment (and any Revolving Loans or loans,
transfers or sales under the Receivables Securitization Agreements made to fund
such Investment), Combined Availability exceeds the Combined Availability
Trigger Amount (provided that (A) in calculating Combined Availability for the
sixty day period prior to the making of such Investment for purposes of this
clause (iv), Combined Availability for such sixty day period shall be determined
on a pro forma basis, as if such Investment (and any Revolving Loans or loans,
transfers or sales under the Receivables Securitization Agreements made to fund
such Investment) had been made on the first day of such period and (B) if at any
time during such sixty day period, Combined Availability shall be less than the
Combined Availability Trigger Amount and (x) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding Revolving
Loans or outstanding amounts owing under the Receivables Securitization
Agreements or (y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or amounts owing under the
Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such sixty day period); and (v) in the case of any
such Investment made by a U.S. Loan Party, after giving effect to such
Investment (and any Revolving Loans made to fund such Investment), U.S.
Availability shall not be less than 10% of the U.S. Borrowing Base;

(q) the EECOL Acquisition;

(r) the New Canada LP II $150,000,000 Intercompany Loan;

(s) the issuance by WDCC Enterprises to WDC Holding of the Hybrid Security; and

 

119



--------------------------------------------------------------------------------

(t) any other Investments by Loan Parties and Restricted Subsidiaries in other
Loan Parties and Restricted Subsidiaries contemplated by the Intercompany Step
Transactions.

For greater certainty, the Borrowers may elect from time to time to consider
Investments as falling within one or more of the categories above and may divide
Investments among two or more categories. The restrictions set forth in any
subpart of this Section by way of description of Investments shall not be deemed
to require that Investments meeting such description be placed in such subpart
for purposes of determining compliance with this Section.

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
(other than Excluded Subsidiaries which are not Loan Parties and Unrestricted
Subsidiaries) to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary (other than Excluded Subsidiaries and Unrestricted Subsidiaries) to
issue any additional Equity Interest in such Subsidiary (other than to another
Loan Party in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of Inventory in the ordinary course of
business;

(b) sales, transfers, leases and dispositions by: (i) any U.S. Loan Party to any
other U.S. Loan Party, or (ii) any Canadian Loan Party to any other Canadian
Loan Party; provided, that, for purposes of this Section 6.05(b), a Canadian
Cross-Border Loan Guarantor shall be treated only as a Canadian Loan Party and
not as a U.S. Loan Party;

(c) sales of Accounts by the U.S. Borrowers to WESCO Receivables pursuant to the
Receivables Securitization Agreements;

(d) sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(e) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clause (h) of Section 6.04;

(f) sale and leaseback transactions permitted by Section 6.06;

(g) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Restricted Subsidiary;

(h) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business;

(i) the granting of Permitted Liens;

(j) sales, transfers and dispositions to the extent constituting Investments
permitted under Section 6.04 (other than sales of Equity Interests in Loan
Parties or in any Parent of any Loan Party); and

(k) sales, transfers and other dispositions of real property, equipment or other
fixed or capital assets that are no longer used or useful to the business
operations of the Loan Parties;

 

120



--------------------------------------------------------------------------------

(l) sales, transfers and other dispositions of Equity Interests in Excluded
Subsidiaries;

(m) any sales, transfers or other dispositions by Loan Parties and Subsidiaries
to other Loan Parties and Subsidiaries contemplated by the Intercompany Step
Transactions;

(n) so long as no Event of Default has occurred and is continuing or would
result therefrom, transfers and other dispositions of assets (other than assets
constituting Collateral or Equity Interests in Loan Parties or in any Parent of
any Loan Party) that are not permitted by any other paragraph of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (n) shall not exceed
$20,000,000 during any fiscal year, provided further that, subject to the
condition set forth at the beginning of this Section 6.05(n), any portion of the
basket amount set forth in the foregoing proviso that is not utilized by the
Loan Parties in any particular fiscal year may be carried forward and utilized
in any subsequent fiscal year; and

(o) sales of Accounts in connection with factoring arrangements entered into by
Loan Parties and non-Affiliates in the ordinary course of business, provided
that the total amount of all such Accounts sold pursuant to such factoring
arrangements shall not exceed $10,000,000 in the aggregate at any one time
outstanding;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraph (b) above) shall be made for
fair value.

SECTION 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary (other than Excluded Subsidiaries which are not Loan
Parties and Unrestricted Subsidiaries) to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for: (a) any such sale of any fixed or capital assets by any
Borrower or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset; and
(b) other sales of any fixed or capital assets by any Borrower or any Restricted
Subsidiary so long as: (i) no Event of Default has occurred and is continuing at
the time of any such sale, or would result therefrom ; and (ii) for the period
of sixty (60) consecutive days prior to, and as of the date of, such sale of
fixed or capital assets, in each case, after giving effect to such sale of fixed
or capital assets, Combined Availability exceeds the Combined Availability
Trigger Amount (provided that (A) in calculating Combined Availability for the
sixty day period prior to any such sale of fixed of capital assets for purposes
this clause (b), Combined Availability for such sixty day period shall be
determined on a pro forma basis, as if such sale had been made on the first day
of such period and (B) if at any time during such sixty day period, Combined
Availability shall be less than the Combined Availability Trigger Amount and
(x) the Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under
Section 6.01 and utilize a portion of the proceeds of such additional capital
raise to pay down outstanding Revolving Loans or outstanding amounts owing under
the Receivables Securitization Agreements or (y) the Aggregate Revolving
Commitments are increased pursuant to Section 2.09(e) hereof or the
Securitization Purchase Limit is increased pursuant to the Receivables
Securitization Agreements, for purposes of determining whether the Borrowers
have met the foregoing test, Combined Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or amounts owing under the Receivables Securitization Agreements or such
increase in the Aggregate Revolving Commitments or Securitization Purchase
Limit, as applicable, had occurred on the first day of such sixty day period).

 

121



--------------------------------------------------------------------------------

SECTION 6.07 Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary (other than Excluded Subsidiaries which are not Loan Parties and
Unrestricted Subsidiaries) to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Loan Party has
actual exposure (other than those in respect of Equity Interests of any Loan
Party), and (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Loan Party.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Restricted Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except

(i) each of Holdings and each Restricted Subsidiary may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock;

(ii) any U.S. Loan Guarantor may make dividends to any other U.S. Loan Guarantor
or to any U.S. Borrower, provided that for purposes of this Section 6.08(a)(ii),
a Canadian Cross-Border Loan Guarantor shall be treated only as a Canadian Loan
Party and not as a U.S. Loan Guarantor;

(iii) any U.S. Borrower may make dividends to any other U.S. Borrower;

(iv) any Canadian Loan Party (other than a Canadian Borrower) may make dividends
to any other Canadian Loan Party or any U.S. Loan Party, provided that for
purposes of this Section 6.08(a)(iv), a Canadian Cross-Border Loan Guarantor
shall be treated only as a Canadian Loan Party and not as a U.S. Loan Party;

(v) any Foreign Subsidiary which is a Restricted Subsidiary may make dividends
(A) to any other Foreign Subsidiary which is a Restricted Subsidiary or (B) to
any Loan Party;

(vi) any Restricted Subsidiary may make dividends to any direct holder of its
Equity Interests, provided that, (A) if any Intermediate Holding Company
receives any dividend at any time, substantially contemporaneously with its
receipt of such dividend, such Intermediate Holding Company shall use all of the
proceeds thereof to make a dividend to a Loan Party or to another Intermediate
Holding Company and (B) Holdings may not make any Restricted Payments other than
as provided in clause (vii) of this Section 6.08(a); and

(vii) Holdings may make dividends to the holders of Equity Interests in Holdings
and may repurchase its Equity Interests and outstanding Indebtedness (in public
or private transactions, including tender and exchange offers and the Loan
Parties and their Subsidiaries may make Restricted Payments to Holdings, or to
such entity’s respective equity holders, for the purpose of funding such
dividends and repurchases) so long as (A) such dividends and repurchases are
made in accordance with applicable law; (B) no Event of Default has occurred and
is continuing or would result after giving effect to any such dividend or
repurchase; (C) for the period of sixty (60) consecutive days prior to, and as
of the date of, such dividend or repurchase, in each case, after giving effect
to such dividend or repurchase (and any Revolving Loans or loans, transfers or
sales under the Receivables Securitization Agreements made to fund such dividend
or repurchase), Combined Availability exceeds the Combined Availability Trigger
Amount (provided that (x) in calculating Combined Availability for the sixty day
period prior to

 

122



--------------------------------------------------------------------------------

the such dividend or repurchase for purposes of this clause (C), Combined
Availability for such sixty day period shall be determined on a pro forma basis,
as if dividend or repurchase (and any Revolving Loans or loans, transfers or
sales under the Receivables Securitization Agreements made to fund such dividend
or repurchase) had been made on the first day of such period and (y) if at any
time during such sixty day period, Combined Availability shall be less than the
Combined Availability Trigger Amount and (1) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding Revolving
Loans or outstanding amounts owing under the Receivables Securitization
Agreements or (2) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be determined on a pro forma basis, as if such capital raise
and pay down of outstanding Revolving Loans or amounts owing under the
Receivables Securitization Agreements or such increase in the Aggregate
Revolving Commitments or Securitization Purchase Limit, as applicable, had
occurred on the first day of such sixty day period); and (D) after giving effect
to any such dividend or repurchase (and any Revolving Loans made to fund such
dividend or repurchase), U.S. Availability shall not be less than 10% of the
U.S. Borrowing Base.

For greater certainty, the Borrowers may elect from time to time to consider
Restricted Payments as falling within one or more of the categories above and
may divide Restricted Payments among two or more categories. The restrictions
set forth in any subpart of this Section by way of description of any Restricted
Payments shall not be deemed to require that any Restricted Payments meeting
such description be placed in such subpart for purposes of determining
compliance with this Section.

(b) No Loan Party will, nor will it permit any Subsidiary (other than
(i) Unrestricted Subsidiaries or (ii) Excluded Subsidiaries which are not Loan
Parties) to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(v) payment of Indebtedness owed by a Loan Party or Restricted Subsidiary of a
Loan Party to any other Loan Party or Subsidiary of a Loan Party, provided that
(A) such Indebtedness is permitted by Section 6.01 and (B) no Loan Party shall
be permitted to make any payment in respect of any Indebtedness to any
Subsidiary which is not a Loan Party if (x) an Event of Default has occurred and
is continuing or would result therefrom or (y) such payment would be prohibited
by the subordination provisions of such Indebtedness;

 

123



--------------------------------------------------------------------------------

(vi) payment by Holdings or WESCO Distribution, Inc. in respect of any
conversion, put or mandatory repurchase obligation with respect to the 2029
Convertible Debentures in an aggregate amount not to exceed $5,000,000 in any
fiscal year; provided, however, that

(A) if (x) any such payment by Holdings or WESCO Distribution, Inc. would cause
the aggregate amount of such payments made in respect of the 2029 Convertible
Debentures in any fiscal year to exceed $5,000,000, (y) as of the date of, and
at all times during the period of sixty (60) consecutive days prior to, such
payment, in each case, after giving effect to such payment (and any Revolving
Loans or loans, transfers or sales under the Receivables Securitization
Agreements made to fund such payment): (1) Aggregate Availability is greater
than or equal to 10% of the Aggregate Revolving Commitments and (2) Aggregate
Availability does not equal or exceed 17.5% of the Aggregate Revolving
Commitments and Combined Availability does not equal or exceed the Combined
Availability Trigger Amount (it being understood that for purposes of this
clause (y), (I) Aggregate Availability and Combined Availability for the sixty
day period prior to any such payment shall be calculated on a pro forma basis as
if the applicable payment (and any Revolving Loans or loans, transfers or sales
under the Receivables Securitization Agreements made to fund such payment) had
been made on the first day of such sixty day period and (II) if at any time
during such sixty day period, Aggregate Availability shall be less than 10% of
the Aggregate Revolving Commitments and (aa) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding Revolving
Loans or (bb) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof, for purposes of determining whether the Borrowers have
met the test set forth in the foregoing clause (y)(1), Aggregate Availability
shall be determined on a pro forma basis, as if such capital raise and pay down
of outstanding Revolving Loans or such increase in the Aggregate Revolving
Commitments, as applicable, had occurred on the first day of such sixty day
period) and (z) at the time of and after giving effect to any such payment, the
Adjusted Fixed Charge Coverage Ratio (calculated for the period of four
consecutive fiscal quarters then most recently ended as if such payment had been
made on the first day of such period) shall be not less than 1.1 to 1.0, then,
Holdings or WESCO Distribution shall be permitted to make such payment under
this paragraph (A) so long as such payment would not cause the aggregate amount
of all such payments made in respect of the 2029 Convertible Debentures during
such fiscal year to exceed $30,000,000 and, after giving effect to such payment
(and any Revolving Loans made to fund such payment), U.S. Availability would not
be less than 10% of the U.S. Borrowing Base; and

(B) if (x) any such payment by Holdings or WESCO Distribution, Inc. would cause
the aggregate amount of such payments made in respect of the 2029 Convertible
Debentures in any fiscal year to exceed $5,000,000 and (y) as of the date of,
and at all times during the period of sixty (60) consecutive days prior to, such
payment, in each case, after giving effect to such payment (and any Revolving
Loans or loans, transfers or sales under the Receivables Securitization
Agreements made to fund such payment): (1) Aggregate Availability is greater
than or equal to 17.5% of the Aggregate Revolving Commitments or (2) Combined
Availability is greater than or equal to the Combined Availability Trigger
Amount (it being understood that (I) for purposes of this clause (y), Aggregate
Availability and Combined Availability for the sixty day period prior to any
such payment shall be calculated on a pro forma basis as if the applicable
payment (and any Revolving Loans or loans, transfers or sales under the
Receivables Securitization

 

124



--------------------------------------------------------------------------------

Agreements made to fund such payment) had been made on the first day of such
period and (II) if at any time during such sixty day period, Aggregate
Availability shall be less than 17.5% of the Aggregate Revolving Commitments or
Combined Availability shall be less than the Combined Availability Trigger
Amount and (aa) the Borrowers shall raise additional capital through the
issuance of Equity Interests by Holdings or the incurrence of Indebtedness
permitted under Section 6.01 and utilize a portion of the proceeds of such
additional capital raise to pay down outstanding Revolving Loans or outstanding
amounts owing under the Receivables Securitization Agreements or (bb) the
Aggregate Revolving Commitments are increased pursuant to Section 2.09(e) hereof
or the Securitization Purchase Limit is increased pursuant to the Receivables
Securitization Agreements, for purposes of determining whether the Borrowers
have met the test set forth in the foregoing clauses (y)(1) or (y)(2), Aggregate
Availability and Combined Availability shall be determined on a pro forma basis,
as if such capital raise and pay down of outstanding Revolving Loans or amounts
owing under the Receivables Securitization Agreements or such increase in the
Aggregate Revolving Commitments or Securitization Purchase Limit, as applicable,
had occurred on the first day of such sixty day period), then, Holdings or WESCO
Distribution, Inc. shall be permitted to make such payment under this paragraph
(B) regardless of the amount thereof, provided that, after giving effect to such
payment (and any Revolving Loans made to fund such payment), U.S. Availability
shall not be less than 10% of the U.S. Borrowing Base;

(vii) payment or prepayment of any Indebtedness if (A) after giving effect to
such payment, no Default or Event of Default has occurred and is continuing,
(B) for the period of sixty (60) consecutive days prior to, and as of the date
of, such payment or prepayment, in each case, after giving effect to such
payment or prepayment (and any Revolving Loans or loans, transfers or sales made
under the Receivables Securitization Agreements to fund such payment or
prepayment), Combined Availability exceeds the Combined Availability Trigger
Amount (provided that (x) in calculating Combined Availability for the sixty day
period prior to the making of such payment or prepayment for purposes of this
clause (B), Combined Availability for such sixty day period shall be determined
on a pro forma basis, as if payment or prepayment (and any Revolving Loans or
loans, transfers or sales under the Receivables Securitization Agreements made
to fund such payment or prepayment) had been made on the first day of such
period and (y) if any time during such sixty day period, Combined Availability
shall be less than the Combined Availability Trigger Amount and (1) the
Borrowers shall raise additional capital through the issuance of Equity
Interests by Holdings or the incurrence of Indebtedness permitted under
Section 6.01 and utilize a portion of the proceeds of such additional capital
raise to pay down outstanding Revolving Loans or outstanding amounts owing under
the Receivables Securitization Agreements or (2) the Aggregate Revolving
Commitments are increased pursuant to Section 2.09(e) hereof or the
Securitization Purchase Limit is increased pursuant to the Receivables
Securitization Agreements, for purposes of determining whether the Borrowers
have met the foregoing test, Combined Availability shall be determined on a pro
forma basis, as if such capital raise and pay down of outstanding Revolving
Loans or amounts owing under the Receivables Securitization Agreements or such
increase in the Aggregate Revolving Commitments or Securitization Purchase
Limit, as applicable, had occurred on the first day of such sixty day period)
and (C) after giving effect to such payment (and any Revolving Loans made to
fund such payment), U.S. Availability shall not be less than 10% of the U.S.
Borrowing Base;

(viii) mandatory prepayments of principal under and in accordance with the Term
Loan Agreement in respect of excess cash flow, asset sales, issuance of
unpermitted indebtedness

 

125



--------------------------------------------------------------------------------

and insurance and condemnation events to the extent such payments would not
violate the terms of ABL-Term Loan Intercreditor Agreement.

For greater certainty, the Borrowers may elect from time to time to consider
payments in respective of Indebtedness as falling within one or more of the
categories above and may divide such payments among two or more categories. The
restrictions set forth in any subpart of this Section by way of description of
any such payments shall not be deemed to require that any payments meeting such
description be placed in such subpart for purposes of determining compliance
with this Section.

SECTION 6.09 Transactions with Affiliates. Except as otherwise permitted by this
Agreement, no Loan Party will, nor will it permit any Restricted Subsidiary to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) transactions that
(i) are in the ordinary course of business and (ii) are at prices and on terms
and conditions not less favorable to such Loan Party or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among: (i) any U.S. Loan Parties; or
(ii) any Canadian Loan Parties (provided that, for purposes of this clause (b),
a Canadian Cross-Border Loan Guarantor shall be treated only as a Canadian Loan
Party and not as a U.S. Loan Party), (c) investments permitted by Section 6.04,
(d) Indebtedness permitted under Section 6.01, (e) sale and lease back
transactions permitted by Section 6.06; (f) Restricted Payments permitted by
Section 6.08, (f) loans or advances to employees permitted under Section 6.04,
(g) the payment of reasonable fees to directors of any Loan Party who are not
employees of such Loan Party, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Loan Parties in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Loan Party’s board of directors.

SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any the
Collateral, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to any Borrower or any other Subsidiary or to
Guarantee Indebtedness of any Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof with respect to
documents identified on Schedule 6.10 or any extension or renewal of, or any
amendment, modification or replacement of such documents (to the extent such
extension, renewal, amendment, modification or replacement is not prohibited by
this Agreement) which does not expand the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to customary restrictions and conditions contained in
any agreement relating to Indebtedness of a special purpose entity if such
restriction applies to the creation of Liens on the assets of such special
purpose entity or limits such special purpose entity from paying dividends or
distributions in respect of such special purpose entity’s income or property,
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vi) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof, and
(vii) the foregoing shall not apply to restrictions and conditions set forth in
the Term Loan Agreement, as in effect on the Restatement Date or as amended,
restated, supplemented,

 

126



--------------------------------------------------------------------------------

modified, renewed, replaced or refinanced from time to time in accordance with
the ABL-Term Loan Intercreditor Agreement.

SECTION 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any term or
provision of (a) the 2029 Convertible Notes Indenture, the Real Estate Loan
Agreements or the Receivables Securitization Agreements, except for amendments
to the Receivable Securitization Agreements which do not adversely affect the
Collateral, the Intercreditor Agreement or the Administrative Agent’s rights
thereunder; (b) the Term Loan Documents in any manner which would violate the
ABL-Term Loan Intercreditor Agreement; or (c) (i) its certificate of
incorporation, by-laws, operating, memorandum of association, management or
partnership agreement or other organizational documents or (ii) any other
document evidencing any Material Indebtedness (other than Indebtedness described
in clauses (a) through (b) of this Section 6.11), to the extent any such
amendment, modification or waiver of any instrument, contract or agreement
described in this clause (c) would be materially adverse to the Lenders.

SECTION 6.12 Fixed Charge Coverage Ratio. If a Fixed Charge Coverage Trigger
Event shall occur, the Loan Parties will not permit the Fixed Charge Coverage
Ratio to be less than 1.00 to 1.00 (a) as of the last day of the fiscal quarter
which has ended immediately prior to such Fixed Charge Coverage Trigger Event
and for which financial statements are available or are required to be delivered
hereunder (the “Initial Test Date”) and (b) as of the last day of each fiscal
quarter ending after such Initial Test Date until the Fixed Charge Coverage
Trigger Period shall no longer be continuing.

SECTION 6.13 Designation of Subsidiaries. No Loan Party will designate any
Restricted Subsidiary as an Unrestricted Subsidiary unless (i) the Borrower
Representative delivers a written notice to the Administrative Agent of such
designation, (ii) immediately before and after such designation, no Default or
Event of Default shall have occurred and be continuing, (iii) immediately after
giving effect to such designation, the Leverage Ratio is less than 4.75 to 1.00
as of the last day of the most recently completed period of four consecutive
fiscal quarters ending prior to the date of such designation for which the
financial statements and certificates required by Section 5.01(a) or 5.01(b), as
the case may be, and Section 5.01(d), have been delivered and, as a condition
precedent to the effectiveness of any the designation such Borrower
Representative shall deliver to the Administrative Agent a certificate setting
forth in reasonable detail the calculations demonstrating such compliance,
(iv) such Subsidiary is not designated as a “Restricted Subsidiary” (or the
equivalent) for the purpose of the 2029 Convertible Debentures, any other
Subordinated Indebtedness or the Term Loan Documents and is not otherwise
generally subject to the representations, warranties, covenants and events of
default under the 2029 Convertible Debentures, any other Subordinated
Indebtedness or Term Loan Documents, (v) such Restricted Subsidiary and its
subsidiaries do not own any Equity Interests or Indebtedness of, or own or hold
any Lien on, any property of any Loan Party, (vi) such Subsidiary or such
Subsidiary’s subsidiaries have not at the time of designation, and do not,
thereafter, create, incur, issue, assume, guarantee, or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of any Loan Party, (vii) such
Subsidiary is not a Subsidiary which is a Borrower or other Loan Party as of the
Restatement Date, an EECOL Acquired Entity, WESCO Receivables or any Subsidiary
which holds any Equity Interests or Indebtedness of WESCO Receivables,
(viii) such Subsidiary is not an operating company, (ix) the revenues of such
Subsidiary, as of end of any fiscal year, for the period of four consecutive
fiscal quarters then ended, were less than 5% of the consolidated revenues of
Holdings and its Subsidiaries for such period, (x) the revenues of such
Subsidiary, as of end of any fiscal year, for the period of four consecutive
fiscal quarters then ended, when taken together with the revenues of all
Excluded Subsidiaries and all other Unrestricted Subsidiaries were less than 15%
of the consolidated revenues of Holdings and its Subsidiaries for such period,
(xi) the consolidated assets of such Subsidiary, as of end of any fiscal year,
were less than 5% of the consolidated total assets of Holdings and its
Subsidiaries as of the end of such fiscal year, and (xii) the consolidated

 

127



--------------------------------------------------------------------------------

assets of such Subsidiary, as of end of any fiscal year, when taken together
with the consolidated assets of all Excluded Subsidiaries and all other
Unrestricted Subsidiaries were less than 15% of the consolidated total assets of
Holdings and its Subsidiaries as of the end of such fiscal year (in the case of
each of the foregoing clauses (ix) through (xii), as reflected on the most
recent annual or quarterly consolidated financial statements of Holdings and its
Subsidiaries). The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment therein by such Borrower and its Restricted
Subsidiaries, as applicable, at the date of designation in an amount equal to
the fair market value of the applicable parties’ investment therein (the fair
market value of such investment to be calculated without regard to any guarantee
provided by such designated or re designated Unrestricted Subsidiary). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (A) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (B) a return
on any Investment by such Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of such Borrower’s and its
Restricted Subsidiaries’ (as applicable) Investment in such Subsidiary.
Notwithstanding anything to the contrary herein, any Unrestricted Subsidiary
that has been redesignated as a Restricted Subsidiary may not be subsequently
redesignated as an Unrestricted Subsidiary.

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made by or on behalf of any Loan Party or any
Restricted Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in: (i) Section 5.02(a), 5.03 (with respect to a Loan
Party’s existence) or 5.08 or in Article VI of this Agreement, or (ii) Article
IV or Article VII of the Canadian Security Agreement or the U.S. Security
Agreement;

(e) any Loan Party or Dutch Loan Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another Section of
this Article), and such failure shall continue unremedied for a period of
(i) 5 days after the earlier of any Loan Party’s knowledge of such failure or
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender) if such failure relates to terms or provisions of
Section 5.01,

 

128



--------------------------------------------------------------------------------

(ii) 10 days after the earlier of any Loan Party’s knowledge of such failure or
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender) if such failure relates to terms or provisions of
Section 5.02 (other than Section 5.02(a)), 5.03 (other than with respect to a
Loan Party’s existence) through 5.07, 5.09, 5.10, 5.12 or 5.14 of this Agreement
or (iii) 30 days after the earlier of any Loan Party’s or Dutch Loan Guarantor’s
knowledge of such failure or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such failure relates to
terms or provisions of any other Section of this Agreement or any other Loan
Document;

(f) any Loan Party or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any “Event of Default” occurs under the 2029 Convertible Debentures
Indenture (as such term is defined under such Indenture);

(h) any “Event of Default” occurs under any Real Estate Loan Agreement (as such
term is defined therein);

(i) any “Termination Event” (or any other similar event) occurs under the
Receivables Securitization Agreements (as “Termination Event” is defined
therein);

(j) any event or condition occurs that results in any Material Indebtedness
(other than the 2029 Convertible Debentures) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Material Indebtedness
or any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(k) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party, a Significant Subsidiary or WESCO Receivables or its
debts, or of a substantial part of its assets, under any federal, state,
provincial or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, interim receiver,
trustee, custodian, sequestrator, monitor, administrator, conservator or similar
official for any Loan Party, any Significant Subsidiary or WESCO Receivables or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(l) any Loan Party, any Significant Subsidiary or WESCO Receivables shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state, provincial
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (k) of
this Article, (iii) apply for or consent to the appointment of a receiver,
interim receiver, trustee, custodian, sequestrator, monitor, administrator,
conservator or similar official for such Loan Party, such Significant Subsidiary
or WESCO Receivables or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding,

 

129



--------------------------------------------------------------------------------

(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(m) any Loan Party, any Significant Subsidiary or WESCO Receivables shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(n) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has not disputed coverage) shall be rendered against
any Loan Party or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party to enforce any such judgment
or any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(o) (i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $20,000,000 for all periods; or
(ii) a Pension Event shall occur which, in the Administrative Agent’s
determination, constitutes grounds for the termination under any applicable law,
of any Canadian Pension Plan or for the appointment by the appropriate
Governmental Authority of a trustee for any Canadian Pension Plan, or if any
Canadian Pension Plan shall be terminated or any such trustee shall be requested
or appointed, or if a Loan Party or any of its Subsidiaries is in default with
respect to payments to a Multiemployer Plan or Canadian Pension Plan resulting
from their complete or partial withdrawal from such Canadian Pension Plan and
any such event may reasonably be expected to have a Material Adverse Effect or
any Canadian Loan Party is in default of or with respect to any required
contributions to a Canadian Pension Plan or a Canadian Union Plan or any Lien
arises (except for contribution amounts not yet due) in connection with any
Canadian Pension Plan and any such event may reasonably be expected to have a
Material Adverse Effect;

(p) a Change in Control shall occur;

(q) Intentionally Omitted;

(r) the Loan Guaranty or the Canadian Guarantee shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or the Canadian Guarantee,
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or the Canadian Guarantee to which it is a party, or any
Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty or the Canadian Guarantee to which it is a party, or shall give notice
to such effect;

(s) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

 

130



--------------------------------------------------------------------------------

(t) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (k) or (l) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately and (ii) declare the Loans and other Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in paragraph
(k) or (l) of this Article, the Revolving Commitments shall automatically
terminate and the principal of the Loans and other Obligations then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent or the Canadian Administrative Agent,
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to it under the Loan Documents or at law or equity, including
all remedies provided under the UCC and the PPSA. Notwithstanding anything
herein or in any other Loan Document to the contrary, the Administrative Agent
shall not deliver a notice to the U.S. Borrowers instructing such Borrowers to
terminate and cease all transfers of Receivables (as defined in the
Intercreditor Agreement) from the U.S. Borrowers to WESCO Receivables prior to
the occurrence of one or more of the following: (A) an Event of Default under
paragraphs (k), (l) or (m) of this Article VII or (B) any declaration by the
Administrative Agent that the Loans and other Obligations are due and payable
pursuant to clause (ii) of this paragraph.

ARTICLE VIII.

The Administrative Agent and Canadian Administrative Agent

Each of the Lender Parties hereby irrevocably appoints each of the
Administrative Agent and the Canadian Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent and the Canadian Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent and the Canadian Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

Without limiting the generality of the paragraph above, for the purposes of
creating a solidarité active in accordance with Article 1541 of the Civil Code,
between each Lender Party, taken individually, on the one hand, and the
Administrative Agent, on the other hand, each Loan Party, each such Lender Party
and the Administrative Agent acknowledge and agree with the Administrative Agent
that each such Lender Party and the Administrative Agent are hereby conferred
the legal status of solidary creditors of each Loan Party in respect of all
Obligations, present and future, owed by each such Loan Party to the
Administrative Agent and each such Lender Party hereunder and under the other
Loan Documents (collectively, the “Solidary Claim”). Each Loan Party which is
not a signatory of this Agreement but is or

 

131



--------------------------------------------------------------------------------

may become a signatory to any other Loan Documents shall be deemed to have
accepted the provisions contained in this paragraph by its execution of such
other Loan Documents. Accordingly, but subject (for the avoidance of doubt) to
Article 1542 of the Civil Code of Québec, each such Loan Party is irrevocably
bound towards the Administrative Agent and each Lender Party in respect of the
entire Solidary Claim of the Administrative Agent and such Lender Party. As a
result of the foregoing, the parties hereto acknowledge that the Administrative
Agent and each Lender Party shall at all times have a valid and effective right
of action for the entire Solidary Claim of the Administrative Agent and such
Lender Party and the right to give full acquittance for same. The parties
further agree and acknowledge that the Administrative Agent’s Liens on the
Collateral under the Collateral Documents shall be granted to the Administrative
Agent, for its own benefit and for the benefit of the Lender Parties, as
solidary creditor as hereinabove set forth.

In addition, and without limiting any of the foregoing, for the purposes of
holding any security granted by any Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by any
Borrower or any Loan Party, each of the Lender Parties hereby irrevocably
appoints and authorizes the Administrative Agent and, to the extent necessary,
ratifies the appointment and authorization of the Administrative Agent, to act
as the person holding the power of attorney (i.e. “fondé de pouvoir”) (in such
capacity, the “Attorney”) of the Lender Parties as contemplated under Article
2692 of the Civil Code of Québec, and to enter into, to take and to hold on its
behalf, and for its benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any hypothec. Moreover,
without prejudice to such appointment and authorization to act as the person
holding the power of attorney as aforesaid, each of the Lender Parties hereby
irrevocably appoints and authorizes the Administrative Agent (in such capacity,
the “Custodian”) to act as agent and custodian for and on behalf of the Lender
Parties to hold and be the sole registered holder of any bond which may be
issued under any hypothec, the whole notwithstanding Section 32 of An Act
respecting the special powers of legal persons (Quebec) or any other applicable
law, and to execute all related documents. Each of the Attorney and the
Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lender Parties, and (c) be entitled to delegate from time
to time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender Party shall, by its execution of an Assignment and Assumption,
be deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender Party, all actions taken by the Attorney in such capacity,
and (ii) the Custodian as the agent and custodian as aforesaid and to have
ratified, as of the date it becomes a Lender Party, all actions taken by the
Custodian in such capacity. The substitution of the Administrative Agent
pursuant to the provisions of this Article VIII shall also constitute the
substitution of the Attorney and the Custodian.

The bank serving as the Administrative Agent or the Canadian Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Canadian Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Loan Parties or any Subsidiary of a Loan Party or
other Affiliate thereof as if it were not the Administrative Agent or the
Canadian Administrative Agent hereunder.

Neither the Administrative Agent nor the Canadian Administrative Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) neither the
Administrative Agent nor the Canadian Administrative Agent shall be

 

132



--------------------------------------------------------------------------------

subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent and the
Canadian Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent or the Canadian Administrative Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents,
neither the Administrative Agent nor the Canadian Administrative Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or
Canadian Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent and the Canadian Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent or the Canadian Administrative Agent, as the case may be, shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent and the Canadian Administrative Agent by the
Borrower Representative or a Lender Party, and the Administrative Agent and the
Canadian Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
adequacy, accuracy or completeness of any information (whether oral or written)
set forth or in connection with any Loan Document, (v) the legality, the
validity, enforceability, effectiveness, adequacy or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent and the Canadian
Administrative Agent, as the case may be.

The Administrative Agent and the Canadian Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any
representation, notice, request, certificate, consent, statement, instrument,
document or other writing or communication believed by it to be genuine, correct
and to have been authorized, signed or sent by the proper Person. The
Administrative Agent and the Canadian Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made or
authorized by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent and the Canadian Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent and the Canadian Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent or the Canadian
Administrative Agent, as the case may be. The Administrative Agent, the Canadian
Administrative Agent and any such sub-agent thereof may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Canadian Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative Agent
and the Canadian Administrative Agent.

 

133



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent
and the Canadian Administrative Agent, as the case may be, as provided in this
paragraph, the Administrative Agent and the Canadian Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor (which shall,
in the case of the Canadian Administrative Agent only, be an Affiliate of the
Administrative Agent acting through a branch or an office in Canada). If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Canadian Administrative Agent, as the case may be, gives notice of its
resignation, then the retiring Administrative Agent or Canadian Administrative
Agent, as the case may be, may, on behalf of the Lender Parties, appoint a
successor Administrative Agent which shall be a commercial bank or an Affiliate
of any such commercial bank (which shall, in the case of the Canadian
Administrative Agent only, be an Affiliate of the Administrative Agent acting
through an office in Canada). Upon the acceptance of its appointment as
Administrative Agent or Canadian Administrative Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring (or
retired) Administrative Agent or Canadian Administrative Agent, as the case may
be, and the retiring Administrative Agent or Canadian Administrative Agent shall
be discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent and Canadian Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s or
Canadian Administrative Agent’s resignation hereunder, the provisions of this
Article, Section 2.17(d) and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent or Canadian Administrative Agent
as the case may be, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or Canadian Administrative Agent as the case may
be.

All services rendered in Canada under this Agreement or any other Loan Document
to be performed by the Administrative Agent or the Canadian Administrative Agent
will be performed by a Canadian resident for purposes of the ITA or an
authorized foreign bank for purposes of the Bank Act (Canada).

Each Lender Party acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Canadian Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender Party also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Canadian Administrative Agent or any other
Lender Party and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent or the Canadian
Administrative Agent; (b) the Administrative Agent and the Canadian
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent and the Canadian Administrative
Agent undertake no obligation to update, correct or supplement the Reports;
(d) it will keep all Reports confidential and strictly for its internal use, not
share the Report with any Loan Party or any other Person except as

 

134



--------------------------------------------------------------------------------

otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent, the Canadian Administrative Agent and any such other
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

The Sole Bookrunner, the Sole Lead Arranger and the Co-Documentation Agents
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement, except in their capacities, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

ARTICLE IX.

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail, as
follows:

 

  (i) if to any Loan Party, to the Borrower Representative at:

WESCO Distribution, Inc.

Suite 700

225 West Station Square Drive

Pittsburgh, PA 15219

Attention: Treasurer

Facsimile No: 412-454-2374

Email: BBegg@wesco.com

with copies to:

WESCO Distribution, Inc.

Suite 700

225 West Station Square Drive

Pittsburgh, PA 15219

Attention: General Counsel

Facsimile No.: 412-454-4236

Email: DLazzaris@wesco.com

K&L Gates LLP

210 Sixth Avenue

Pittsburgh, PA 19222

Attention: Charles E. Harris

Facsimile No: 412-355-6501

Email: Charles.Harris@klgates.com

 

  (ii) if to the Administrative Agent, or the U.S. Swingline Lender, to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

 

135



--------------------------------------------------------------------------------

Cleveland, OH 44114

Attention: David Waugh

Facsimile No: 216-781-2071

Email: david.j.waugh@chase.com

 

  (iii) if to the Canadian Administrative Agent, or the Canadian Swingline
Lender, to:

JPMorgan Chase Bank, N.A., Toronto Branch

Royal Bank Plaza, South Tower

1800 –200 Bay Street

Toronto, Ontario

M5J 2J2

Attention: Augie Marchetti

Facsimile No: 416-981-2375

Email: agostino.a.marchetti@jpmorgan.com

(iv) if to any other Lender or any Issuing Bank, to it at its address, facsimile
number or electronic mail address set forth in its Administrative Questionnaire
or in any other writing delivered by any such Person to the Administrative
Agent.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or electronic mail shall be deemed
to have been given when sent, provided that if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
to compliance or Default certificates delivered pursuant to Section 5.01 or
unless otherwise agreed by the Administrative Agent and the Canadian
Administrative Agent, as the case may be, and the applicable Lender. The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address, electronic mail address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by any Lender Party in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or

 

136



--------------------------------------------------------------------------------

the exercise of any other right or power. The rights and remedies of the Lenders
Parties, hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Canadian Administrative Agent (to the extent it is a
party to such Loan Document) and each Loan Party that is a party thereto, with
the consent of the Required Lenders; provided that no such agreement shall
(A) increase the U.S. Commitment or Canadian Commitment of any Lender without
the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby (including any such Lender that is a Defaulting
Lender), (C) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, postpone the scheduled date of expiration of the Revolving
Commitment, without the written consent of each Lender (including any such
Lender that is a Default Lender) directly affected thereby, (D) change
Section 2.18(b) in any manner adverse to any Lender without such Lender’s
consent or in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender affected thereby, (E) increase the
advance rates set forth in the definition of Canadian Borrowing Base or U.S.
Borrowing Base or add new categories of eligible assets, without the written
consent of the Supermajority Revolving Lenders, (F) change any of the provisions
of this Section or the definition of “Required Lenders” or “Supermajority
Revolving Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (G) release any
Loan Guarantor from its obligation under its Loan Guaranty or Canadian Guarantee
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender, (H) except as provided in clause (c) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Canadian Administrative Agent, any Issuing Bank or
any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Canadian Administrative Agent, such Issuing Bank or
such Swingline Lender, as the case may be (it being understood that any change
to Section 2.20 shall require the consent of the Administrative Agent, the
Canadian Administrative Agent, the Swingline Lenders and the Issuing Banks).
Notwithstanding the foregoing, (x) the Administrative Agent may also amend the
Revolving Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04 and (y) any amendment entered into in connection with an Aggregate
Commitment Increase or a Canadian Sublimit Increase pursuant to Section 2.09(f)
or Section 2.09(g), as applicable, shall require only the signature of the
Administrative Agent, the Borrowers and the Lender(s) being added or increasing
their Revolving Commitment(s) or Canadian Commitments, as applicable, except as
otherwise provided in such Section 2.09(f).

(c) The Lender Parties hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan

 

137



--------------------------------------------------------------------------------

Parties or the Canadian Loan Parties, as the case may be, on any Collateral
(i) upon the termination of all Revolving Commitments, payment and satisfaction
in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to each affected Lender Party, (ii) constituting property
being sold or disposed of if the Loan Party disposing of such property certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interest of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guaranty or Canadian Guarantee provided by such Subsidiary,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement,
(iv) constituting an Account originated by a Loan Party which has been sold or
otherwise transferred to WESCO Receivables pursuant to the Receivables
Securitization Agreements; (v) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII; or
(vi) otherwise having a value in the aggregate not in excess of $20,000,000
during any calendar year. Except as provided in the preceding sentence, the
Administrative Agent will not release any Liens on Collateral valued in the
aggregate (A) in excess of $20,000,000 but not in excess of $50,000,000 during
any calendar year without the prior written authorization of the Required
Lenders; and (B) in excess of $50,000,000 during any calendar year without the
prior written authorization of the Supermajority Revolving Lenders; provided
that the consent of all Lenders shall be required for a release of all or
substantially all of the Collateral as provided in Section 9.02(b)(H). Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent
(1) shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04 and
(2) such assignee bank or other entity shall have consented to the applicable
amendment, waiver or consent, and (ii) the Borrowers shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Canadian Administrative Agent and their Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Canadian Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the

 

138



--------------------------------------------------------------------------------

transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the applicable Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof. Expenses
being reimbursed by the Borrowers under this Section include, without limiting
the generality of the foregoing, costs and expenses incurred by the Agents and
their Affiliates in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) taxes, fees and other charges for (A) lien searches and (B) recording the
Collateral Documents, filing financing statements and continuations, and other
actions to perfect, protect, and continue the Administrative Agent’s Liens;

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Canadian Administrative Agent, each Issuing Bank and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, incremental taxes (other than taxes
based on income), liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any Person (including any Borrower, any
other Loan Party or any shareholder or Affiliate of any Borrower or any other
Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, (iv) the failure of the Borrowers to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.17, or (v) any actual or prospective

 

139



--------------------------------------------------------------------------------

claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Canadian
Administrative Agent, such Issuing Bank or such Swingline Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent, the Canadian Administrative
Agent, such Issuing Bank or such Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Loan Parties or any
of their Affiliates) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it):

(A) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of the Borrower Representative (which consent shall be deemed to
have been given by the Borrower Representative if the Borrower Representative
shall not have responded within five Business Days of a request for such
consent), provided that no consent of the Borrower Representative shall be
required for an assignment to a Lender, an Affiliate of a

 

140



--------------------------------------------------------------------------------

Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

(B) with the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld); and

(C) with the prior written consent of the Issuing Banks (such consent not to be
unreasonably withheld).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

(E) any assignments of all or a portion of a Lender’s Canadian Commitment or
other rights and obligations under this Agreement relating to the Canadian
Borrowers shall be made to a Canadian Qualified Lender.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such

 

141



--------------------------------------------------------------------------------

Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Canadian Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Borrowers, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Canadian Administrative Agent, the Issuing Banks or the Swingline
Lenders, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had

 

142



--------------------------------------------------------------------------------

acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank (or to any other central bank having
jurisdiction over such Lender), and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Canadian Administrative Agent constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Canadian Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

143



--------------------------------------------------------------------------------

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) The
Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws (and not the law of Conflicts) of the State of New York, but giving effect
to federal laws applicable to national banks; provided, however, that if the
laws of any jurisdiction other than the State of New York shall govern in regard
to the validity, perfection or effect of perfection of any Lien or in regard to
procedural matters affecting enforcement of any Liens on all or any party of the
Collateral, such laws of such other jurisdictions shall continue to apply to
that extent.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in New York County, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court; provided that claims with
respect to Canadian Loan Documents may, as provided therein, also be tried in
the courts of the Province of Ontario. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE

 

144



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Lender Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Lender Party on a non-confidential
basis from a source other than the Borrowers unless such Lender Party knows that
such information was obtained in violation of any confidentiality agreement or
arrangement. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to any Lender Party
on a non-confidential basis prior to disclosure by the Borrowers; provided that,
in the case of information received from the Borrowers after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE

 

145



--------------------------------------------------------------------------------

SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE
AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”) hereby notifies Holdings and the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies Holdings, the Borrowers and the
other Loan Parties, which information includes the names and addresses of
Holdings, the Borrowers and the other Loan Parties and other information that
will allow such Lender to identify Holdings, the Borrowers and the other Loan
Parties in accordance with the USA Patriot Act.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender Party hereby appoints each
other Lender Party as its agent for the purpose of perfecting Liens, for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be, in assets which, in accordance with Article 9 of the UCC, the PPSA, the
Securities Transfer Act (Ontario) or any other applicable law can be perfected
only by possession. Should any Lender Party (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender Party shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

146



--------------------------------------------------------------------------------

SECTION 9.18 Judgment Currency Conversion. (a) The obligations of the Loan
Parties hereunder and under the other Loan Documents to make payments in dollars
or in Canadian Dollars, as the case may be (the “Obligation Currency”), shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the applicable Loan Party of the full amount of the
Obligation Currency expressed to be payable to the applicable Loan Party under
this Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the Administrative Agent’s quoted rate of exchange prevailing,
in each case, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties each covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Any amount due from a Loan Party under this Section 9.18 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

(c) For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

SECTION 9.19 Canadian Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Lender Parties may be required to obtain, verify and
record information regarding the Borrowers and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Borrowers, and the transactions contemplated hereby. Each
Borrower shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
Party or any prospective assignee or participant of a Lender, any Issuing Bank
or any Agent, in order to comply with any applicable AML Legislation, whether
now or hereafter in existence.

(b) If the Canadian Administrative Agent has ascertained the identity of any
Borrower or any authorized signatories of the Borrower for the purposes of
applicable AML Legislation, then the Canadian Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender Party, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender Party and the Canadian Administrative Agent within the meaning of the
applicable AML Legislation; and

(ii) shall provide to each Lender Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

 

147



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lender Parties agrees that neither the Canadian
Administrative Agent nor any other Agent has any obligation to ascertain the
identity of the Borrowers or any authorized signatories of the Borrowers on
behalf of any Lender Party, or to confirm the completeness or accuracy of any
information it obtains from any Borrower or any such authorized signatory in
doing so.

SECTION 9.20 Lender Loss Sharing Agreement. (a) Definitions. As used in this
Section 9.20, the following terms shall have the following meanings:

(i) “CAM” means the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).

(ii) “CAM Exchange” means the exchange of the U.S. Lenders’ interests and the
Canadian Lenders’ interests provided for in Section 9.20(b).

(iii) “CAM Exchange Date” means the first date after the Restatement Date on
which there shall occur (a) any event described in paragraphs (k) or (l) of
Article VII with respect to any Borrower, or (b) an acceleration of Loans and
termination of the Revolving Commitments pursuant to Article VII.

(iv) “CAM Percentage” means as to each Lender, a fraction, (a) the numerator of
which shall be the aggregate amount of such Lender’s Revolving Commitments
immediately prior to the CAM Exchange Date and the termination of the Revolving
Commitments, and (b) the denominator of which shall be the amount of the
Revolving Commitments of all the Lenders immediately prior to the CAM Exchange
Date and the termination of the Revolving Commitments.

(v) “Designated Obligations” means all Obligations of the Borrowers with respect
to (a) principal and interest under the Loans, (b) unreimbursed drawings under
Letters of Credit and interest thereon and (c) fees under Section 2.12.

(vi) “Revolver Facility” means the facility established under the U.S.
Commitments and the Canadian Commitments.

(b) CAM Exchange.

(i) On the CAM Exchange Date,

(A) the U.S. Commitments and the Canadian Commitments shall have terminated in
accordance with Article VII;

(B) each U.S. Lender shall fund its participation in any outstanding Swingline
Loans and Protective Advances in accordance with Section 2.04 and Section 2.05
of this Agreement, and each Canadian Lender shall fund its participation in any
outstanding Swingline Loans and Protective Advances in accordance with
Section 2.04 and Section 2.05;

(C) each U.S. Lender shall fund its participation in any unreimbursed LC
Disbursements made under the U.S. Letters of Credit in accordance with
Section 2.06(e), and each Canadian Lender shall fund its participation in any
unreimbursed LC Disbursements made under the Canadian Letters of Credit in
accordance with Section 2.06(e); and

 

148



--------------------------------------------------------------------------------

(D) the Lenders shall purchase in dollars at par interests in the Designated
Obligations under each Revolver Facility (and shall make payments in dollars to
the Administrative Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse Issuing Banks for unreimbursed LC Disbursements under outstanding
Letters of Credit under such Revolver Facility such that, in lieu of the
interests of each Lender in the Designated Obligations under the U.S.
Commitments and the Canadian Commitments in which it shall have participated
immediately prior to the CAM Exchange Date, such Lender shall own an interest
equal to such Lender’s CAM Percentage in each component of the Designated
Obligations immediately following the CAM Exchange.

(ii) Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(iii) As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated Obligations shall be distributed to the
Lenders, pro rata in accordance with their respective CAM Percentages.

(iv) In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the U.S. Borrowers or the Canadian Borrowers, if applicable, then each Lender
shall promptly reimburse such Issuing Bank for its CAM Percentage of such
unreimbursed payment in the Equivalent Amount in dollars.

Notwithstanding any other provision of this Section 9.20, each Lender Party
agrees that if any Lender Party is required under applicable law to withhold or
deduct any taxes or other amounts from payments made by it hereunder or as a
result hereof, such Person shall be entitled to withhold or deduct such amounts
and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify any Lender Party
with respect to such amounts and without any other obligation of gross up or
offset with respect thereto and there shall be no recourse whatsoever by any
Lender Party subject to such withholding to any other Lender Party making such
withholding and paying over such amounts, but without diminution of the rights
of such Lender Party subject to such withholding as against Borrowers and the
other Loan Parties to the extent (if any) provided in this Agreement and the
other Loan Documents. Any amounts so withheld or deducted shall be treated as,
for the purpose of this Section 9.20, having been paid to such Lender Party to
which such withholding or deduction was made.

SECTION 9.21 Restatement. As of the date hereof, the terms, conditions,
agreements, covenants, representations and warranties set forth in the Existing
Credit Agreement are hereby amended, restated, replaced and superseded in their
entirety by this Agreement, provided that (a) nothing herein shall impair or
adversely affect the continuation of the liability and obligations of the Loan
Parties under the Existing Credit Agreement, as amended hereby, (b) nothing
herein shall be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Indebtedness

 

149



--------------------------------------------------------------------------------

and other obligations and liabilities of the Loan Parties evidenced by or
arising under the Existing Credit Agreement or the other Existing Loan
Documents, as amended hereby, and (c) nothing herein shall be construed to
impair, limit, terminate, release or adversely affect the liens and security
interests in favor of the Administrative Agent securing such Indebtedness and
other obligations and liabilities.

SECTION 9.22 ABL-Term Loan Intercreditor Agreement. Notwithstanding anything to
the contrary contained herein, each Lender acknowledges that the Liens and
security interest granted to the Administrative Agent pursuant to the Collateral
Documents and the exercise of any right or remedy by such Administrative Agent
thereunder are subject to the provisions of the ABL-Term Loan Intercreditor
Agreement. In the event of any conflict between the terms of the ABL-Term Loan
Intercreditor Agreement and the Collateral Documents, the terms of the ABL-Term
Loan Intercreditor Agreement shall govern and control.

ARTICLE X.

Loan Guaranty

SECTION 10.01 Guaranty. Each Loan Guarantor hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Lender Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations (the “Guaranteed Obligations”). Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender Party that extended any portion of the
Guaranteed Obligations. Notwithstanding any provision to the contrary set forth
in this Agreement, the Loan Guaranty of the Canadian Loan Guarantors shall be
limited to the Canadian Obligations and in no event shall any Canadian Loan
Guarantor be liable as a Guarantor for any obligation of any U.S. Loan Party.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Lender Party to sue any Borrower, any other Loan Guarantor, any other guarantor,
or any other person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, any Lender Party, or any other person, whether in
connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or

 

150



--------------------------------------------------------------------------------

regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Lender Party to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by any Lender Party with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any Loan Guarantor,
other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person. Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Lender Parties and no Obligations are outstanding.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Lender Parties are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under

 

151



--------------------------------------------------------------------------------

the terms of any agreement relating to the Guaranteed Obligations shall
nonetheless be payable by the Loan Guarantors forthwith on demand by the Lender
Parties.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
no Lender Party shall have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks.

SECTION 10.08 Termination. Each of the Lenders and the Issuing Bank may continue
to make loans or extend credit to the Borrowers based on this Loan Guaranty
until five days after it receives written notice of termination from any Loan
Guarantor. Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of such Guaranteed Obligations.

SECTION 10.09 Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

SECTION 10.10 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lender Parties,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each U.S. Loan Guarantor
is intended solely to preserve the rights of the Lender Parties to the maximum
extent not subject to avoidance under applicable law, and no Loan Guarantor nor
any other person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lender Parties hereunder; provided that nothing in this sentence
shall be construed to increase any Loan Guarantor’s obligations hereunder beyond
its Maximum Liability.

SECTION 10.11 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount

 

152



--------------------------------------------------------------------------------

equal to such Non-Paying Guarantor’s “Applicable Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article X, each Non-Paying Guarantor’s “Applicable Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from the Borrowers after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all Loan
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Loan Guarantor, the aggregate amount of all monies received by such Loan
Guarantors from the Borrowers after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any Loan
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Loan Guarantor’s Maximum Liability). Each of the Loan
Guarantors covenants and agrees that its right to receive any contribution under
this Loan Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to the payment in full in cash of the Guaranteed
Obligations. This provision is for the benefit of both the Lender Parties and
the Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

SECTION 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Lender Parties under this Agreement
and the other Loan Documents to which such Loan Party is a party or in respect
of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

ARTICLE XI.

The Borrower Representative

SECTION 11.01 Appointment; Nature of Relationship. WESCO Distribution, Inc., a
Delaware corporation is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower, subject to the limits as
between Canadian Borrowers and U.S. Borrowers contained in this Agreement. None
of the Lender Parties and their respective officers, directors, agents or
employees, shall be liable to the Borrower Representative or any Borrower for
any action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.

SECTION 11.02 Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender Parties to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

 

153



--------------------------------------------------------------------------------

SECTION 11.03 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04 Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lender
Parties. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

SECTION 11.05 Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lender Parties.

SECTION 11.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender Parties the Loan Documents
(including without limitation, the ABL-Term Loan Intercreditor Agreement) and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.

SECTION 11.07 Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of any certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.

ARTICLE XII.

Limitations on Obligations of Canadian Loan Parties

SECTION 12.01 Limitations. Notwithstanding provision to the contrary set forth
in this Credit Agreement or any of the Loan Documents, but subject to
Section 9.20, in no event shall any Canadian Loan Party (other than the Canadian
Cross-Border Loan Guarantors), be liable for, guarantee or otherwise have any
obligation with respect to, nor shall any such entity’s assets secure any U.S.
Obligations, whether arising under any provisions of such documents relating to
guaranty, set off, contribution, subrogation, indemnity, requirements to post
collateral, use of deposits or otherwise.

[Remainder of Page Left Intentionally Blank]

 

154



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

U.S. BORROWERS: WESCO DISTRIBUTION, INC., a Delaware corporation

WESCO EQUITY CORPORATION,

a Delaware corporation

BRUCKNER SUPPLY COMPANY, INC.

a Delaware corporation

WESCO NEVADA, LTD.,

a Nevada corporation

COMMUNICATIONS SUPPLY CORPORATION,

a Connecticut corporation

CALVERT WIRE & CABLE CORPORATION,

a Delaware corporation

LIBERTY WIRE & CABLE, INC.,

a Delaware corporation

CARLTON-BATES COMPANY,

an Arkansas corporation

TVC COMMUNICATIONS, L.L.C.,

a Delaware limited liability company

By  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer

CONNEY SAFETY PRODUCTS, LLC,

a Delaware limited liability company

By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

OTHER U.S. LOAN PARTIES: WESCO INTERNATIONAL, INC., a Delaware corporation

WESCO FINANCE CORPORATION,

a Delaware corporation

CDW HOLDCO, LLC,

a Delaware limited liability company

WDC HOLDING INC.,

a Delaware corporation

WESCO NIGERIA, INC.,

a Delaware corporation

WESCO ENTERPRISES, INC.,

a Delaware corporation

WESCO HOLDINGS, LLC,

a Delaware limited liability company

CBC LP HOLDINGS, LLC,

a Delaware limited liability company

By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer

WDCH, LP,

a Pennsylvania limited partnership

By:   CBC LP Holdings, LLC,   its General Partner By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer

CONNEY INVESTMENT HOLDINGS, LLC,

a Delaware limited liability company

By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CANADIAN BORROWERS:

WESCO DISTRIBUTION CANADA LP,

an Ontario limited partnership

By:   WESCO DISTRIBUTION CANADA GP INC.,   its General Partner By  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Assistant Secretary

WDCC ENTERPRISES INC.,

an Alberta corporation

By  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Assistant Secretary

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WDCH US LP, a Delaware limited partnership By:   WESCO Distribution II ULC,  
its General Partner By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Assistant Secretary

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

OTHER CANADIAN LOAN PARTIES: WESCO DISTRIBUTION CANADA CO., a Nova Scotia
company TVC CANADA CORP., A Nova Scotia corporation

WESCO DISTRIBUTION II ULC,

a Nova Scotia unlimited liability company

WESCO DISTRIBUTION CANADA GP INC.,

a Nova Scotia general partnership

By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Assistant Secretary

WESCO CANADA II, LP,

an Alberta limited partnership

By:   WESCO Distribution II ULC,   its General Partner By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Assistant Secretary

WESCO CANADA I, LP,

an Alberta limited partnership

By:   WESCO Holdings, LLC,   its General Partner By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. ADMINISTRATIVE AGENT, U.S. LENDER, ISSUING BANK AND U.S. SWINGLINE LENDER:
JPMORGAN CHASE BANK, N.A., individually, as a U.S. Lender, Administrative Agent,
Issuing Bank and U.S. Swingline Lender By  

/s/ David J. Waugh

Name:   David J. Waugh Title:   Authorized Officer CANADIAN ADMINISTRATIVE
AGENT, CANADIAN LENDER, ISSUING BANK AND CANADIAN SWINGLINE LENDER: JPMORGAN
CHASE BANK, N.A. TORONTO BRANCH, individually, as a Canadian Lender, Canadian
Administrative Agent, Issuing Bank and Canadian Swingline Lender By  

/s/ Agostino A. Marchetti

Name:   Agostino A. Marchetti Title:   Authorized Officer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. as a U.S. Lender By:  

/s/ William J. Wilson

Name:   William J. Wilson Title:   Senior Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

Bank of America, N.A., Canada Branch,

as a Canadian Lender

By:  

/s/ Medina Sales de Andrade

Name:   Medina Sales de Andrade Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

First National Bank of PA

as a U.S. Lender

By:  

/s/ Wayne A. Suprano, Jr.

Name:   Wayne A. Suprano, Jr. Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

HSBC BANK USA, NATIONAL

ASSOCIATION,

as a U.S. Lender

By:  

/s/ Christopher S. Helmeci

Name:   Christopher S. Helmeci Title:   Senior Relationship Manager

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

HSBC BANK CANADA,

as a Canadian Lender

By:  

/s/ Richard Lo

Name:   Richard Lo Title:   Global Relationship Manager

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

THE HUNTINGTON NATIONAL BANK,

as a U.S. Lender

By:  

/s/ W. Christopher Kohler

Name:   W. Christopher Kohler Title:   Senior Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

THE PRIVATEBANK AND TRUST

COMPANY

as a U.S. Lender

By:  

/s/ Chandra Pierson

Name:   Chandra Pierson Title:   Associate Managing Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS CITIZENS, N.A., as a
U.S. Lender and as a Canadian Lender By:  

/s/ Don Cmar

Name:   Don Cmar Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: TD BANK, N.A., as a U.S. Lender By:  

/s/ Edward Behnen

Name:   Edward Behnen Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

U.S. BANK NATIONAL ASSOCIATION,

as a U.S. Lender

By:  

/s/ Matthew Kasper

Name:   Matthew Kasper Title:   Vice-President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: US BANK N.A.

CANADA BRANCH

as a Canadian Lender

By:  

/s/ JOSEPH RAUHALA

Name:   JOSEPH RAUHALA Title:   PRINCIPAL OFFICER

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

PNC BANK, N.A.,

as a U.S. Lender

By:  

/s/ David B. Thayer

Name:   David B. Thayer Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

PNC BANK CANADA BRANCH

as a Canadian Lender

By:  

/s/ Mike Danby

Name:   Mike Danby Title:   Assistant Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, N.A., as a U.S. Lender By:  

/s/ Michael Henry

Name:   Michael Henry Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,

as a Canadian Lender

By:  

/s/ Domenic Cosentino

Name:   Domenic Cosentino Title:   Vice President   Domenic Cosentino   Vice
President   Wells Fargo Capital Finance Corporation Canada

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION,

as a U.S. Lender

By:  

/s/ Nita Jain

Name:   Nita Jain Title:   Duly Authorized Signatory

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: GE Canada Finance Holding Company, as a Canadian Lender By:  

/s/ DAN BILLARD

Name:   DAN BILLARD Title:   DULY AUTHORIZED SIGNATORY

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: GOLDMAN SACHS BANK USA, as a U.S. Lender By:  

/s/ Charles D. Johnston

Name:   Charles D. Johnston Title:   Authorized Signatory

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: GOLDMAN SACHS BANK USA, as a Canadian Lender By:  

/s/ Charles D. Johnston

Name:   Charles D. Johnston Title:   Authorized Signatory

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

UBS LOAN FINANCE LLC,

as a U.S. Lender

By:  

/s/ Joselin Fernandes

Name:   Joselin Fernandes Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

UBS LOAN FINANCE LLC,

as a Canadian Lender

By:  

/s/ Joselin Fernandes

Name:   Joselin Fernandes Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a U.S. Lender

By:  

/s/    Christopher Reo Day        

Name:   Christopher Reo Day Title:   Vice President By:  

/s/    Wei-Jen Yuan        

Name:   Wei-Jen Yuan Title:   Associate

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, TORONTO BRANCH, as a Canadian Lender By:  

/s/    Alain Daoust        

Name:   Alain Daoust Title:   Director By:  

/s/ Paul White

Name:   Paul White Title:   Vice President   Credit Suisse, AG, Toronto Branch

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

BARCLAYS BANK PLC,

as a U.S. Lender

By:  

/s/ Alicia Borys

Name:   Alicia Borys Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

BARCLAYS BANK PLC,

as a Canadian Lender

By:  

/s/ Alicia Borys

Name:   Alicia Borys Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a U.S. Lender and as a Canadian Lender By:  

/s/ Laura Gimena

Name:   Laura Gimena Title:   Director By:  

/s/ Juan Pablo Jimenez

Name:   Juan Pablo Jimenez Title:   Associate Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a U.S. Lender By:  

/s/ Jim Janovsky

Name:   Jim Janovsky Title:   Vice President

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, OPERATING THROUGH ITS CANADIAN BRANCH As a Canadian Lender By:
 

/s/ Mauro Spagnolo

Name:   Mauro Spagnolo Title:   Managing Director and Principal Officer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01

MANDATORY COST FORMULAE



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Issuing Bank

  

Account Party

  

Beneficiary

  

L/C

Number

   Currency    Issue Date      Expiration
Date      Balance   JP Morgan    WESCO Distribution Canada LP    Kiewit-Alarie,
a Partnership    OCOS-703703    CAD      6/22/2012         6/15/2013        
278,205.00    JP Morgan    WESCO Distribution Canada LP    Kiewit-Alarie, a
Partnership    OCOS-703704    CAD      6/22/2012         6/15/2013        
138,925.38    JP Morgan    WESCO Distribution Canada LP    Kiewit-Alarie, a
Partnership    OCOS-703705    CAD      6/22/2012         6/15/2013        
117,294.60    JP Morgan    WESCO Distribution Canada LP    Terrane Metals Corp
   OCOS-703725    CAD      7/3/2012         6/29/2013         23,064.48    JP
Morgan    WESCO Distribution Canada LP    Rio Tinto Alcan Inc    OCOS-703729   
CAD      7/13/2012         7/12/2013         598,026.40    JP Morgan    WESCO
Distribution International Ltd.    JP Morgan Chase Bank, Australia   
CPCS-943770    AUD      7/29/11         8/19/13       $ 170,228.81    JP Morgan
   WESCO Distribution International Ltd.    JP Morgan Chase Bank, Australia   
CPCS-943770    AUD      7/29/11         8/19/13       $     481,825.88    Bank
of America    WESCO Distribution, Inc.    Siemens Energy Inc    68077057    USD
     9/11/2012         8/30/2013         14,823.00    Bank of America    WESCO
Distribution, Inc.    Zachry Industrial Inc    68061494    USD      9/8/2012   
     9/2/2013         386,063.84    Bank of America    WESCO Distribution, Inc.
   Zachry Industrial Inc    68064607    USD      1/31/2012         1/22/2013   
     42,094.69    Bank of America    WESCO Distribution, Inc.    Bank of America
   68063168    USD      11/23/2011         11/22/2013         84,393.89    Bank
of    WESCO    Sandy Creek Power    68049521    USD      5/5/2010        
6/29/2013      

 

2



--------------------------------------------------------------------------------

Issuing Bank

  

Account Party

  

Beneficiary

  

L/C

Number

   Currency    Issue Date      Expiration
Date      Balance   America    Distribution, Inc.    Partners LP               
  68,700.00    Bank of America    WESCO Distribution, Inc.    Arrowood Indemnity
Company    68054116    USD      10/28/2010         10/28/2013         75,000.00
   Bank of America    WESCO Distribution, Inc.    Sandy Creek Power Partners LP
   68049522    USD      5/5/2010         6/29/2013         66,710.00    Bank of
America    WESCO Distribution, Inc.    Sandy Creek Power Partners LP    68047082
   USD      12/9/2009         6/12/2013         45,523.49    Bank of America   
WESCO Distribution, Inc.    Zachry Industrial Inc    68074806    USD     
5/22/2012         1/10/2013         42,094.69    Bank of America    WESCO
Distribution, Inc.    The Travelers Indemnity Company    68050375    USD     
5/26/2010         6/3/2013         8,100,000.00    Bank of America    WESCO
Distribution, Inc.    Zachry Industrial Inc    68061496    USD      9/8/2011   
     9/2/2013         162,800.40    Bank of America    WESCO Distribution, Inc.
   Wells Fargo Bank N.A.    68054808    USD      12/9/2010         5/31/2013   
     570,636.36    Bank of America    WESCO Distribution, Inc.    Zachry
Industrial Inc    68064824    USD      2/9/2012         12/12/2012        
19,888.60    Bank of America    WESCO Distribution, Inc.    Zachry Industrial
Inc    68075822    USD      7/5/2012         5/30/2013         16,553.20    Bank
of America    WESCO Distribution, Inc.    Zachry Industrial Inc    68063725   
USD      12/19/2011         9/29/2013         21,445.50    Bank of America   
Carlton-Bates Company    Offshore International LLC    3064574    USD     
8/3/2004         5/17/2013         123,000.00    Bank of America    Conney
Safety Products, LLC    AGNL Conney LLC    68075927    USD      7/12/2012      
  7/9/2013         772,810.71    Bank of America    WESCO Distribution, Inc.   
Zachry Industrial Inc    68061495    USD      9/8/2011         9/2/2013        
121,215.84    Bank of America    WESCO Distribution, Inc.    Zachry Industrial
Inc    68059072    USD      5/24/2011         6/30/2013         268,745.12   
Bank of America    WESCO Distribution, Inc.    Cargill Incorporated Corn Milling
   68088277    USD      11/16/2012         03/31/2013         221,637    HSBC   
WESCO    HSBC Bank Middle    SDCMTN5    USD      06/03/2010         03/19/2013
        5,575,000   

 

3



--------------------------------------------------------------------------------

Issuing Bank

  

Account Party

  

Beneficiary

  

L/C

Number

   Currency    Issue Date    Expiration
Date    Balance    Distribution, Inc.    East Limited    57942            

 

4



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

None.

 

5



--------------------------------------------------------------------------------

SCHEDULE 3.10

CANADIAN PENSION PLANS

None.

 

6



--------------------------------------------------------------------------------

SCHEDULE 3.12

MATERIAL CONTRACTS

 

1. Recapitalization Agreement, dated as of March 27, 1998, among Thor
Acquisitions L.L.C., WESCO International, Inc. (formerly known as CDW Holding
Corporation) and certain security holders of WESCO International, Inc.

 

2. Membership Interest Purchase Agreement, dated as of November 16, 2010, by and
among WESCO Distribution, Inc., WDCH, LP, TVC Communications, L.L.C. and
Palisades TVC Holding, L.L.C.

 

3. Restated Certificate of Incorporation of WESCO International, Inc.

 

4. Amended and Restated By-laws of WESCO International, Inc., effective as of
September 28, 2009.

 

5. The Certificate of Incorporation and By-Laws, or comparable organizational or
governing documents, of each other Loan Party (as they may have been amended or
restated to date).

 

6. Form of 7.50% Senior Subordinated Note due 2017.

 

7. Indenture, dated August 27, 2009, by and among WESCO International, Inc.,
WESCO Distribution, Inc. and The Bank of New York Mellon, as Trustee.

 

8. Form of 6.0% Convertible Senior Debenture due 2029.

 

9. Form of Stock Option Agreement.

 

10. Form of Amendment to Stock Option Agreement.

 

11. Form of Management Stock Option Agreement.

 

12. Form of Amendment to Management Stock Option Agreement.

 

13. 1999 Deferred Compensation Plan for Non-Employee Directors, as amended and
restated September 20, 2007.

 

14. 1999 Long-Term Incentive Plan, as restated effective as of May 21, 2008.

 

15. Form of Stock Appreciation Rights Agreement for Employees.

 

16. Form of Restricted Stock Unit Agreement for Employees.

 

17. Form of Stock Appreciation Rights Agreement for Non-Employee Directors.

 

7



--------------------------------------------------------------------------------

18. Form of Restricted Stock Unit Agreement for Non-Employee Directors.

 

19. Lease dated December 13, 2002 between WESCO Distribution, Inc. and WESCO
Real Estate IV, LLC.

 

20. Lease dated February 14, 2003 between WESCO Real Estate I, LLC and WESCO
Distribution, Inc.

 

21. Lease dated February 24, 2003 between WESCO Real Estate II, LLC and WESCO
Distribution, Inc.

 

22. Lease dated January 30, 2003 between WESCO Real Estate III, LLC and WESCO
Distribution, Inc.

 

23. Lease Guaranty dated December 13, 2002 by WESCO International, Inc. in favor
of WESCO Real Estate IV, LLC.

 

24. Lease Guaranty dated February 24, 2003 by WESCO International, Inc. in favor
of WESCO Real Estate II, LLC.

 

25. Lease Guaranty dated January 30, 2003 by WESCO International, Inc. in favor
of WESCO Real Estate III, LLC.

 

26. Amended and Restated Registration and Participation Agreement, dated as of
June 5, 1998, among WESCO International, Inc. and certain security holders of
WESCO International, Inc. named therein.

 

27. Loan Agreement between Bear Stearns Commercial Mortgage, Inc. and WESCO Real
Estate IV, LLC, dated December 13, 2002.

 

28. Loan Agreement between Bear Stearns Commercial Mortgage, Inc. and WESCO Real
Estate I, LLC, dated February 14, 2003.

 

29. Loan Agreement between Bear Stearns Commercial Mortgage, Inc. and WESCO Real
Estate II, LLC, dated February 24, 2003.

 

30. Loan Agreement between Bear Stearns Commercial Mortgage, Inc. and WESCO Real
Estate III, LLC, dated January 30, 2003.

 

31. Guaranty of Non-Recourse Exceptions Agreement dated December 13, 2002 by
WESCO International, Inc. in favor of Bear Stearns Commercial Mortgage, Inc.

 

32. Environmental Indemnity Agreement dated December 13, 2002 made by WESCO Real
Estate IV, Inc. and WESCO International, Inc. in favor of Bear Stearns
Commercial Mortgage, Inc.

 

8



--------------------------------------------------------------------------------

33. Asset Purchase Agreement, dated as of September 11, 1998, among Bruckner
Supply Company, Inc. and WESCO Distribution, Inc.

 

34. Amendment dated March 29, 2002 to Asset Purchase Agreement, dated as of
September 11, 1998, among Bruckner Supply Company, Inc. and WESCO Distribution,
Inc.

 

35. Agreement and Plan of Merger, dated August 16, 2005, by and among
Carlton-Bates Company, the shareholders of Carlton-Bates Company signatory
thereto, the Company Representative (as defined therein), WESCO Distribution,
Inc. and C-B WESCO, Inc.

 

36. Agreement and Plan of Merger, dated October 2, 2006, by and among WESCO
Distribution, Inc., WESCO Voltage, Inc., Communications Supply Holdings, Inc.
and Harvest Partners, LLC, as Shareholders’ Representative.

 

37. Third Amended and Restated Receivables Purchase Agreement, dated as of
April 13, 2009, by and among WESCO Receivables Corp., WESCO Distribution, Inc.,
the Purchasers and Purchaser Agents party thereto and PNC Bank, National
Association (as successor to Wachovia Capital Markets, LLC), as Administrator.

 

38. First Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of August 31, 2009.

 

39. Second Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of September 7, 2010.

 

40. Third Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of December 16, 2010.

 

41. Fourth Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of August 22, 2011.

 

42. Fifth Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of July 31, 2012.

 

43. Sixth Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of October 9, 2012.

 

44. Purchase and Sale Agreement, dated as of June 30, 1999, by and among WESCO
Distribution, Inc., as Servicer, the Originators party thereto, as Sellers, and
WESCO Receivables Corp., as Purchaser.

 

45. First Amendment to Purchase and Sale Agreement, dated as of September 28,
1999.

 

9



--------------------------------------------------------------------------------

46. Second Amendment to Purchase and Sale Agreement, dated as of November 22,
2002.

 

47. Third Amendment to Purchase and Sale Agreement, dated as of October 4, 2005.

 

48. Fourth Amendment to Purchase and Sale Agreement, dated as of February 22,
2007.

 

49. Fifth Amendment to Purchase and Sale Agreement, dated as of January 29,
2009.

 

50. Sixth Amendment to Purchase and Sale Agreement, dated as of April 13, 2009.

 

51. Seventh Amendment to Purchase and Sale Agreement, dated as of March 1, 2010.

 

52. Eighth Amendment to Purchase and Sale Agreement, dated as of December 16,
2010.

 

53. Ninth Amendment to Purchase and Sale Agreement, dated as of October 9, 2012.

 

54. Amended and Restated Employment Agreement, dated as of September 1, 2009,
between WESCO International Inc. and John J. Engel.

 

55. Amended and Restated Employment Agreement, dated as of September 1, 2009,
between WESCO International Inc. and Stephen A. Van Oss.

 

56. Term Sheet, dated January 15, 2010, memorializing terms of employment of
Diane Lazzaris by WESCO International, Inc.

 

57. Term Sheet, dated June 18, 2010, memorializing terms of employment of
Kimberly Windrow by WESCO International, Inc.

 

58. Term Sheet, dated May 30, 2012, memorializing terms of employment of Kenneth
S. Parks by WESCO International, Inc.

 

59. Form of Performance Share Awards Agreement for Employees.

 

60. Consulting and Separation Agreement between WESCO International, Inc. and
Richard P. Heyse.

 

61. Share Purchase Agreement dated October 15, 2012 between WDCC Enterprises
Inc., the Shareholders party thereto, EECOL Holdings Ltd., Jarich Holdings Ltd.,
EESA Corp., EESA Holdings Ltd. and EECOL Electric Corporation.

 

62. Seventh Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of December 11, 2012.

 

63.

Commitment Increase Letter Agreement dated as of December 11, 2012, among WRC,
WESCO as Servicer, the Administrator, PNC Bank, National Association, as
Purchaser Agent for Market

 

10



--------------------------------------------------------------------------------

  Street Funding, LLC and PNC Bank, National Association, as a Related Committed
Purchaser for Market Street Funding, LLC.

 

11



--------------------------------------------------------------------------------

SCHEDULE 3.15

CAPITALIZATION AND SUBSIDIARIES

 

Name of

Entity

 

Jurisdiction

 

Total Shares
Authorized /
(Outstanding)

 

Type of

Equity

Interest

 

Owner of

Shares

 

Percentage

Owned of

Shares

Outstanding

 

Type of

Entity

WESCO International, Inc.

  Delaware   210,000,000   Class A Common Stock   Publicly Traded (WCC)   100%  
Corporation

WESCO International, Inc.

  Delaware   20,000,000   Class B Common Stock   N/A   N/A   Corporation

WESCO International, Inc.

  Delaware   20,000,000   Preferred Stock   N/A   N/A   Corporation

WESCO Distribution, Inc.

  Delaware   1,000   Common Stock   WESCO International, Inc.   100%  
Corporation

Bruckner Supply Company, Inc.

  Delaware   1,000   Common Stock   WDC Holding, Inc.   100%   Corporation

Calvert-Wire & Cable Corporation

  Delaware   1,000   Common Stock   Communication Supply Corporation   100%  
Corporation

Carlton-Bates Company

  Arkansas   250,000   Class A Common Stock   WDCH US LP   100%   Corporation

Carlton-Bates Company

  Arkansas   250,000   Preferred Stock   N/A   N/A   Corporation

CBC LP Holdings, LLC

  Delaware   N/A   Membership Interest   WESCO Enterprises, Inc.   100%  
Limited Liability Company

CDW Holdco, LLC

  Delaware   100   Units   WESCO Distribution, Inc.   100%   Limited Liability
Company

Communications Supply Corporation

  Connecticut   1,000   Common Stock   WDCH US LP   100%   Corporation

Conney Investment Holdings, LLC

  Delaware   100   Units   WESCO Distribution, Inc.   100%   Limited Liability
Company

Conney Safety Products, LLC

  Delaware   100   Units   Conney Investment Holdings, LLC   100%   Limited
Liability Company

Liberty-Wire & Cable, Inc.

  Delaware   15,000   Common Stock   Communication Supply   100%   Corporation

 

12



--------------------------------------------------------------------------------

Name of

Entity

 

Jurisdiction

 

Total Shares
Authorized /
(Outstanding)

 

Type of

Equity

Interest

 

Owner of

Shares

 

Percentage

Owned of

Shares

Outstanding

 

Type of

Entity

        Corporation    

TVC Communications, L.L.C.

  Delaware   100   Units   WESCO Distribution, Inc.   100%   Limited Liability
Company

WDC Holding, Inc.

  Delaware   25,000   Class A Common Stock   WESCO Distribution, Inc.   100%  
Corporation

WDC Holding, Inc.

  Delaware   25,000   Class B Common Stock   WESCO Distribution, Inc.   100%  
Corporation

WDCH, LP

  Pennsylvania   N/A   N/A   CBC LP Holdings, LLC   0.1%   Limited Partnership

WDCH, LP

  Pennsylvania   N/A   N/A   WDINESCO II BV   99.9%   Limited Partnership

WDCH US LP

  Delaware   N/A   N/A   WESCO Distribution Canada Co.   99.85%   Limited
Partnership

WDCH US LP

  Delaware   N/A   N/A   WESCO Distribution II ULC   0.15%   Limited Partnership

WESCO Enterprises, Inc.

  Delaware   1,000   Common Stock   WDC Holding, Inc.   100%   Corporation

Wesco Equity Corporation

  Delaware   1,000   Common Stock   WESCO Distribution, Inc.   100%  
Corporation

WESCO Finance Corporation

  Delaware   1,000   Common Stock   WESCO International, Inc.   100%  
Corporation

WESCO Holdings, LLC

  Delaware   N/A   Membership Interest   WDC Holding, Inc.   100%   Limited
Liability Company

WESCO Nevada, Ltd.

  Nevada   1,000   Common Stock   WDCH US LP   100%   Corporation

WESCO Nigeria, Inc.

  Delaware   1,000   Common Stock   WESCO Distribution, Inc.   100%  
Corporation

TVC Canada Corp.

  Canada-Nova Scotia   100,000,000   Common Stock   WDCH LP   100%   Unlimited
Liability Company

WDCC Enterprises Inc.

  Canada – Alberta   Unlimited   Common   WDINESCO III B.V.*   100%  
Corporation

WESCO Distribution

  Canada-Nova Scotia   Unlimited   Common Stock   WDCH, LP   100%   Unlimited
Liability

 

13



--------------------------------------------------------------------------------

Name of

Entity

 

Jurisdiction

 

Total Shares
Authorized /
(Outstanding)

 

Type of

Equity

Interest

 

Owner of

Shares

 

Percentage

Owned of

Shares

Outstanding

 

Type of

Entity

Canada Co.

            Company

WESCO Distribution Canada Co.

  Canada-Nova Scotia   1,000,000   Class A Preferred Stock   TVC Canada Corp.  
100%   Unlimited Liability Company

WESCO Distribution Canada GP Inc.

  Canada-Nova Scotia   1,000,000,000   Common Stock   WDINESCO CV   100%  
Limited Liability Company

WESCO Distribution Canada LP

  Canada-Ontario   N/A   N/A   WESCO Distribution Canada GP, Inc.   6.6809%  
Limited Partnership

WESCO Distribution Canada LP

  Canada-Ontario   N/A   N/A   WDINESCO CV   93.3191%   Limited Partnership

WESCO Distribution II ULC

  Canada-Nova Scotia   1,000,000   Common Stock   WESCO Distribution Canada Co.
  100%   Unlimited Liability Company

WESCO Distribution III ULC

  Canada-Nova Scotia   1,000,000   Common Stock   WDINESCO CV   100%   Unlimited
Liability Company

WESCO Canada I, LP

  Canada-Alberta   N/A   N/A   WESCO Holdings, LLC   >99.99%%   Limited
Partnership

WESCO Canada I, LP

  Canada-Alberta   N/A   N/A   WDC Holding, Inc.   <0.01%   Limited Partnership

WESCO Canada II, LP

  Canada-Alberta   N/A   N/A   WESCO Distribution II ULC   .15%   Limited
Partnership

WESCO Canada II, LP

  Canada-Alberta   N/A   N/A   WESCO Distribution Canada Co.   99.85%   Limited
Partnership

WDINESCO II B.V.

  Netherlands   9,000   Ordinary   WESCO Enterprises, Inc.   100%  

Limited

Liability

Company

WDINESCO III B.V.

  Netherlands   Unlimited   Ordinary   WESCO Canada I, LP   100%  

Limited

Liability

Company

WDINESCO C.V.

  Netherlands   N/A   N/A   WESCO Distribution II ULC   0.15%   Limited
Partnership

WDINESCO C.V.

  Netherlands   N/A   N/A   WDINESCO II C.V.   99.85%   Limited Partnership

 

14



--------------------------------------------------------------------------------

 

Name of

Entity

 

Jurisdiction

 

Total Shares
Authorized /
(Outstanding)

 

Type of

Equity

Interest

 

Owner of

Shares

 

Percentage

Owned of

Shares

Outstanding

 

Type of

Entity

WDINESCO II C.V.

  Netherlands   N/A   N/A  

WESCO

Distribution II ULC

  0.15%   Limited Partnership

WDINESCO II C.V.

  Netherlands   N/A   N/A   WDINESCO III C.V.   99.85%   Limited Partnership

WDINESCO III C.V.

  Netherlands   N/A   N/A  

WESCO

Distribution

Canada Co.

  57.00%   Limited Partnership

WDINESCO III C.V.

  Netherlands   N/A   N/A   WESCO Enterprises, Inc.   42.85%   Limited
Partnership

WDINESCO III C.V.

  Netherlands   N/A   N/A   WESCO Distribution II ULC   0.15%   Limited
Partnership

In addition to the entities set forth above, set forth below is supplemental
information required by clause (a) of Section 3.15:

 

Name of Entity

 

Jurisdiction

 

Owner of Equity Interests

TVC International Holdings, L.L.C.

  Delaware   TVC Communications, L.L.C. (100%)

CARLTON-BATES COMPANY OF TEXAS GP, INC.

  Texas   CARLTON-BATES COMPANY (100%)

1502218 Alberta, Ltd. (aka Brews Supply Holding Co.)

  Canada-Alberta   WESCO Distribution Canada Co. (100%)

Stone Eagle Electrical Supply GP Inc.

  Canada-Alberta   WESCO Distribution Canada Co. (100%)

Stone Eagle Electrical Supply LP

  Canada – Alberta   1502218 Alberta Ltd. (49%); Stone Eagle Electrical Supply
GP Inc. (.001%)

M&M Power Products

  California   WESCO Distribution, Inc. (45%)

WESCO Real Estate I, LLC

  Delaware   CDW Holdco, LLC (100%)

WESCO Real Estate II, LLC

  Delaware   CDW Holdco, LLC (100%)

WESCO Real Estate III, LLC

  Delaware   CDW Holdco, LLC (100%)

WESCO Real Estate IV, LLC

  Delaware   CDW Holdco, LLC (100%)

WESCO International Supply Co. Singapore Pte Ltd.

  Singapore   WESCO Distribution, Inc. (100%)

TVC UK Holding Limited

  United Kingdom   WDCH, LP (100%)

Carlton-Bates Company de Mexico, S.A. de C.V.

  Mexico   CARLTON-BATES COMPANY (100%)

WESCO Nigeria Ltd.

  Nigeria   WESCO Nigeria, Inc. (67%)

WDI Angola, LDA

  Angola   WDINESCO B.V. (49%)

 

15



--------------------------------------------------------------------------------

WDINESCO Cooperatief U.A.

  Netherlands  

WESCO Distribution III ULC (90.08%)

WDINESCO CV (9.92%)

WDINESCO B.V.

  Netherlands   WDINESCO Cooperatief U.A. (100%)

TVC Espana Distribucion

  Spain   WDINESCO B.V. (100%)

WESCO do Brasil Equipamentos Eletronicos Ltda.

  Brazil   WDINESCO B.V. (100%)

WEAS Company Srl

  Mexico  

WDINESCO Cooperatief U.A. (.00015%)

WDINESCO B.V. (99.9985%)

TVC Mexico Services

  Mexico  

WEAS Company SRL (99%)

WDINESCO Cooperatief U.A. (1%)

WESCO Distribution de Mexico, Srl

  Mexico  

WDINESCO Cooperatief U.S. (.00015%)

WDINESCO B.V. (99.9985%)

TVC Mexico Distribution

  Mexico  

WDINESCO Cooperatief U.A. (1%)

WESCO Distribution de Mexico, Srl (99%)

WESCO Australia Pty Ltd.

  Australia   WDINESCO B.V. (100%)

WESCO Sourcing and Procurement Services Pte Ltd.

  Singapore   WDINESCO B.V. (100%)

Bruckner Supply Singapore

  Signapore   WESCO Sourcing and Procurement Services Pte Ltd. (100%)

WESCO Distribution HK Limited

  Hong Kong   WDINESCO B.V. (100%)

WESCO (Suzhou) Trading Co. Ltd.

  China   WESCO Distribution HK Limited (100%)

WESCO Distribution International, Ltd.

  United Kingdom   WDINESCO B.V. (100%)

Bruckner Polska sp z.o.o.

  Poland  

WESCO Distribution International, Ltd. (1%)

WDINESCO B.V. 99%)

 

16



--------------------------------------------------------------------------------

SCHEDULE 4.01

EFFECTIVE DATE COLLATERAL ACCESS AGREEMENTS

Wesco US

Inventory by Location

 

Landlord

  

Address

  

City

  

State

  

L, C, O,
OP, P

  

Division

ARTICORP    5760 Silverado Way    Anchorage    AK    Leased    WESCO Haleyville
Mobile Home Supply, Inc.    7643 State Highway 13    Bear Creek    AL    Leased
   WESCO NLW, Inc.    566 Beauregard Street    Mobile    AL    Leased    WESCO
WESCO Real Estate I, LLC    125 32Nd Street, South    Birmingham    AL    Leased
   WESCO Carlton Properties, LLP    3600 West 69th Street    Little Rock    AR
   Leased    CARLTON-BATES Oscar M. Hall Marital Trust    1210 Esi Drive   
Springdale    AR    Leased    WESCO OWNED    2000 West Washington Avenue   
Little Rock    AR    OWNED    WESCO Antonio and Francisco Gonzalez    1050 South
Plummer Street    Tucson    AZ    Leased    WESCO GLW Development, LLC    912 S
Park Lane Suite 105    Tempe    AZ    Leased    WESCO James H. Johnson    353 N
44Th Avenue    Phoenix    AZ    Leased    WESCO WESCO Real Estate IV LLC    239
East Chambers St.    Phoenix    AZ    OWNED    WESCO OWNED    3425 East Van
Buren    Phoenix    AZ    OWNED    WESCO CS LLC    6400 Artesia Blvd.    Buena
Park    CA    Leased    CSC CS LLC    6400 Artesia Blvd.    Buena Park    CA   
Leased    CSC Louis Marcellin    15085 LaPalma Drive    Chino    CA    Leased   
TVC J V L Properties    567/569 Exchange Court    Livermore    CA    Leased   
WESCO J V L Properties    567/569 Exchange Court    Livermore    CA    Leased   
WESCO JB Management    1045 W. National Boulevard    Sacramento    CA    Leased
   WESCO OWNED    3233 Rio Mirada Drive    Bakersfield    CA    OWNED    WESCO
OWNED    801 West Walnut Street    Compton    CA    OWNED    WESCO Polka Dot
Properties, LLC    26407 Highway 33    Fellows    CA    Leased    WESCO R G G L
Corporation    3701 Parkway Place, Unit B    West Sacramento    CA    Leased   
WESCO State College Parkway Properties c/o EDI Realty, Inc.    1333 State
College Parkway    Anaheim    CA    Leased    WESCO WESCO Real Estate I, LLC   
2800 Mead Avenue    Santa Clara    CA    Leased    WESCO

 

17



--------------------------------------------------------------------------------

Landlord

  

Address

  

City

  

State

  

L, C, O,
OP, P

  

Division

Eddie & Mary Ann Mill    133 Commercial Drive    Fort Collins    CO    Leased   
WESCO Garrett Properties, LLC    170 Sky Lane, Animas Air Park    Durango    CO
   Leased    WESCO OWNED    115 South Main Street    Pueblo    CO    OWNED   
WESCO OWNED    6883 East 47Th Avenue    Denver    CO    OWNED    WESCO OWNED   
178 Wallace Street    New Haven    CT    OWNED    WESCO OWNED    62 Village
Street    East Hartford    CT    OWNED    WESCO M. R. Bradley    5 Germany Drive
   Wilmington    DE    Leased    WESCO McLeod Properties, Inc.    5051 L.B.
McLeod Rd.    Orlando    FL    Leased    CSC Crossroads Industrial Complex, LTD
   501 Avenue R. Se    Winterhaven    FL    Leased    WESCO Monument Leasing
Corp.    1630 N. E. 23Rd Avenue    Gainesville    FL    Leased    WESCO Monument
Leasing Corp.    6209 Bowdendale Avenue    Jacksonville    FL    Leased    WESCO
WESCO Real Estate II LLC    14381 Gamma Drive SE    Fort Meyers    FL    OWNED
   WESCO OWNED    2661 West Mcnab Road    Pompano Beach    FL    OWNED    WESCO
Calvin B & Linda J Fleming    1945 Commerce Road    Athens    GA    Leased   
WESCO Monument Leasing Corp.    1570 Seventh Street    Macon    GA    Leased   
WESCO Monument Leasing Corp.    1703 Marvin Griffin Road    Augusta    GA   
Leased    WESCO Monument Leasing Corp.    813 Gil Harbin Industrial Parkway   
Valdosta    GA    Leased    WESCO R. E. Adams Properties, Inc.    808 Bradford
Street, Sw    Gainesville    GA    Leased    WESCO The Estate of Sidney A. Evans
   114 Corporate Park East    LaGrange    GA    Leased    WESCO W. Banks Haley
Foundation    724 Pine Avenue    Albany    GA    Leased    WESCO Konani
Partners, LP    74-5590 Eho St., Luhia Center    Kahului-Kona    HI    Leased   
WESCO OWNED    1030 Mapunapuna Street    Honolulu    HI    OWNED    WESCO
ELECTRO MANAGEMENT CORPORATION    2301 Fleur Drive    Des Moines    IA    Leased
   WESCO OWNED    2501 East Third Street    Sioux City    IA    OWNED    WESCO
OWNED    725 33Rd Avenue, Sw    Cedar Rapids    IA    OWNED    WESCO Interwest
Investments, LLC    2815 Garrett Way    Pocatello    ID    Leased    WESCO OWNED
   5480 Irving Street    Boise    ID    OWNED    WESCO Ronald W. Van Auker   
1395 South Teare Avenue    Meridian    ID    Leased    WESCO Globe 2007 PLB LLC
   200 E. Lies Road    Carol Stream    IL    Leased    CSC OWNED    1515 East
Pershing Road    Decatur    IL    OWNED    WESCO OWNED    1801 Moen Avenue   
Joliet    IL    OWNED    WESCO OWNED    2869 Eastrock Drive    Rockford    IL   
OWNED    WESCO OWNED    737 Oaklawn Avenue    Elmhurst    IL    OWNED    WESCO

 

18



--------------------------------------------------------------------------------

Landlord

  

Address

  

City

  

State

  

L, C, O,
OP, P

  

Division

Tobin Bros. Development Co. Inc.    915 North East Adams Street    Peoria    IL
   Leased    WESCO TP Partnership    1224 Grinnell Road    Kankakee    IL   
Leased    WESCO Braun Management Partnership, L.P.    401 South 3rd Avenue   
Evansville    IN    Customer Site    WESCO Gene G. Hendrickson    716 Belvedere
Drive    Kokomo    IN    Leased    WESCO OWNED    1560 Stadium Drive   
Indianapolis    IN    OWNED    WESCO OWNED    7020 Grand Avenue    Hammond    IN
   OWNED    WESCO TAK Properties, LLC    9214 Bond Street    Overland Park    KS
   Leased    CARLTON-BATES David Brakey    921 West Mary    Garden City    KS   
Leased    WESCO OWNED    1257 North Mosley Street    Wichita    KS    OWNED   
WESCO BAC Realty, Inc.    3419 Bashford Avenue Court    Louisville    KY   
Leased    WESCO Fortune Business Centre, LLC    1721 Fortune Court    Lexington
   KY    Leased    WESCO Sealy Slack Industrial, LLC    9211 Slack Road   
Shreveport    LA    Leased    CARLTON-BATES Murco Properties, LLC    1803
Farmerville Highway    Ruston    LA    Leased    WESCO MURPHY FAMILY LIMITED
PARTNERSHIP    201 Washington Street    Monroe    LA    Leased    WESCO OWNED   
721 East Pont Des Mouton Road    Lafayette    LA    OWNED    WESCO SHAMUS, INC.
   3011 Lausat Street    Metairie    LA    Leased    WESCO SHAMUS, INC.    5105
Us Highway 90    Broussard    LA    Leased    WESCO Barbara A. Sharp   
1700-1710 Edison Highway    Baltimore    MD    Leased    WESCO Commercial
Coastal Maine, LLC    150 Bar Harbor Road, Route 3    Trenton    ME    Leased   
WESCO WESCO Real Estate II LLC    64 Anthony Dr    Augustu    ME    Owned   
WESCO Kemp and Sherman Company    33162 Sterling Ponds Blvd.    Sterling Heights
   MI    Leased    CSC Craig Russett    630 East Boulevard    Kingsford    MI   
Leased    WESCO E Six Limited Partnership    125 Tecumseh Street    Adrian    MI
   Leased    WESCO Klein Brothers, LLC    3340 Legacy Park    Lansing    MI   
Leased    WESCO Ninety-Seven, LLC    2857 Enterprise Court    Saginaw    MI   
Leased    WESCO WESCO Real Estate IV LLC    3443 Gembrit Circle    Kalamazoo   
MI    OWNED    WESCO WESCO Real Estate II LLC    7 Allen Ave.    Coldwater    MI
   OWNED    WESCO OWNED    21610 Meyers Road    Oak Park    MI    OWNED    WESCO
ARD Investments LLP    4304 West First Street    Duluth    MN    Leased    WESCO
Marco Group LLC    5554 Ne Enterprise Drive    Mountain Iron    MN    Leased   
WESCO

 

19



--------------------------------------------------------------------------------

Landlord

  

Address

  

City

  

State

  

L, C, O,
OP, P

  

Division

OWNED    5151 Industrial Boulevard    Fridley    MN    OWNED    WESCO OWNED   
2301 East Truman Road    Kansas City    MO    OWNED    WESCO OWNED    2820
Market Street    St. Louis    MO    OWNED    WESCO OWNED    7300 West Highway
I-78    Byhalia    MS    OWNED    WESCO Ronald E. Jones    2835 Andrews Street
   Pascagoula    MS    Leased    WESCO OWNED    949 South Montana Street   
Butte    MT    OWNED    WESCO Robert Tomina Labacus    1211 S. 27Th Street West
   Billings    MT    Leased    WESCO Pylon Inc.    501 Hutton Street, Uwharrie
Ct.    Raleigh    NC    Leased    CARLTON-BATES Beacon Ventures #2 LLC    5521
Lakeview Road    Charlotte    NC    Leased    WESCO WESCO Real Estate IV LLC   
1101 Carrier Drive    Charlotte    NC    Owned    WESCO Monument Leasing Corp.
   3025 Stonybrook Drive    Raliegh    NC    Leased    WESCO OWNED    840
Riverside Drive    Asheville    NC    OWNED    WESCO OWNED    2650 Seventh
Avenue, North    Fargo    ND    OWNED    WESCO Ralph J. Keller    901 South 9Th
Street    Bismarck    ND    Leased    WESCO OWNED    13535 F Street    Omaha   
NE    OWNED    WESCO OWNED    3100 North 33Rd Street    Lincoln    NE    OWNED
   WESCO Perimeter Realty    200 Perimeter Road    Manchester    NH    Leased   
WESCO WESCO Real Estate I LLC    1029 Edwards St    Parsippany    NJ    OWNED   
WESCO James H. Johnson    Tract 4 Industrial Park Lane    Belen    NM    Leased
   WESCO OWNED    3333 Los Arboles, Ne    Albuquerque    NM    OWNED    WESCO
Polaris Office/Warehouse, LLC    6065 Polaris Avenue, Suite H    Las Vegas    NV
   Leased    WESCO Cottrone Development Co., Inc.    1523 Mt. Read Blvd.   
Rochester    NY    Leased    WESCO OWNED    120 Galleria Drive    Cheektowaga   
NY    OWNED    WESCO OWNED    331 Mill Street    Poughkeepsie    NY    OWNED   
WESCO OWNED    424 Commerce Road    Vestal    NY    OWNED    WESCO OWNED    465
Newell Street    Watertown    NY    OWNED    WESCO WESCO Real Estate III LLC   
160 East Voris Street    Akron    OH    Owned    WESCO FBC Properties and Frank
Coughlin    4276 Strausser NW    North Canton    OH    Leased    CALVERT Putman
Properties    5321 W. 164th St    Brook Park    OH    Leased    CALVERT BHW
Investments    4900 A. Lyons Road    Miamisburg    OH    Leased    CARLTON-BATES
Appel Consolidated Properties, Inc.    8431 South Avenue, Bldg. 3    Boardman   
OH    Leased    WESCO

 

20



--------------------------------------------------------------------------------

Landlord

  

Address

  

City

  

State

  

L, C, O,
OP, P

  

Division

DPH Centre, LLC    1250 Danner Drive    Aurora    OH    Leased    WESCO WESCO
Real Estate IV LLC    6010 Skyview Dr.    Toledo    OH    Owned    WESCO OWNED
   4741 Hinckley Industrial Park    Cleveland    OH    OWNED    WESCO Admiral
Square, Inc.    13505 E. 61st St., S., Suite A    Tulsa    OK    Leased    CSC
OWNED    500 North Pennsylvania Avenue    Oklahoma City    OK    OWNED    WESCO
World Harvest Outreach    130 Industrial Drive    Chambersburg    PA    Leased
   TVC Duquesne Light Company    2515 Preble Avenue    Pittsburgh    PA   
Leased    WESCO Lucy and Donato Spaventa    2505 Boulevard Of The Generals   
Norristown    PA    Leased    WESCO OWNED    185 Thorn Hill Drive    Warrendale
   PA    OWNED    WESCO OWNED    24 Parkway Soulevard    York    PA    OWNED   
WESCO OWNED    5Th Avenue And 14Th Street    New Brighton    PA    OWNED   
WESCO OWNED    One Wesco Drive    Murrysville    PA    OWNED    WESCO WESCO Real
Estate III, LLC    209 Broad Street    Johnstown    PA    Leased    WESCO
Gilbert Ventures, LLC    1811 Wall Street    Florence    SC    Leased    WESCO
Jim G. Bright    706 A Garlington Road    Greenville    SC    Leased    WESCO B
and K Enterprises    524 Suncrest Drive    Gray    TN    Leased    CARLTON-BATES
Memphis Investments, LLC    4477 Winchester Boulevard    Memphis    TN    Leased
   CARLTON-BATES Hamilton Business Center,    1400 Fort Negley Boulevard   
Nashville    TN    Leased    WESCO Hamilton Business Center,    1400 Fort Negley
Boulevard    Nashville    TN    Leased    WESCO Sandra Bishop    1328F South
John B. Dennis Parkway    Kingsport    TN    Leased    WESCO OWNED    430 Clay
Street    Kingsport    TN    OWNED    WESCO Thomas W. Peggy Orton    1709 North
Orchard Knob Avenue    Chattanooga    TN    Leased    WESCO Cameron Technology
Investors II, L.P.    8900 Cameron Drive    Austin    TX    Leased   
CARLTON-BATES Carlos F Martinez    3815 Buckner    El Paso    TX    Leased   
CSC Cotton Street Partners, Ltd.    337 West Cotton Street    Longview    TX   
Leased    WESCO Hardeman Family Joint Venture, Ltd.    2003 Rutland Drive   
Austin    TX    Leased    WESCO WESCO Real Estate IV LLC    8329 Cross Park Dr.
   Austin    TX    Owned    WESCO Lubbock Commercial Building, Inc.    520 34Th
Street    Lubbock    TX    Leased    WESCO Monument Leasing Corp.    4030
Express Street    Arlington    TX    Leased    WESCO

 

21



--------------------------------------------------------------------------------

Landlord

  

Address

  

City

  

State

  

L, C, O,
OP, P

  

Division

OWNED    1105 Howard Drive    Deer Park    TX    OWNED    WESCO OWNED    13757
Stemmons Freeway    Dallas    TX    OWNED    WESCO OWNED    1705 Cypress Street
   Haltom City    TX    OWNED    WESCO OWNED    208 South Williams Street   
Odessa    TX    OWNED    WESCO OWNED    306 East Nakoma Drive    San Antonio   
TX    OWNED    WESCO OWNED    3815 West Cardinal Drive    Beaumont    TX   
OWNED    WESCO RLLR Properties, Ltd    7049 Brookhollow West Drive    Houston   
TX    Leased    WESCO RLLR Properties, Ltd    7049 Brookhollow West Drive   
Houston    TX    Leased    WESCO RLLR Properties, Ltd    7049 Brookhollow West
Drive    Houston    TX    Leased    WESCO RLLR Properties, Ltd    7049
Brookhollow West Drive    Houston    TX    Leased    WESCO BDO 1080, L.C.   
1080 South Depot Drive, Ste. 4    Ogden    UT    Leased    WESCO OWNED    3210
South 900 West    Salt Lake City    UT    OWNED    WESCO Merrimac LLC    418
Aberdeen Road    Hampton    VA    Leased    WESCO Stevel LLC    1270 Bolton
Street    Norfolk    VA    Leased    WESCO WESCO Real Estate III, LLC    2902
North Boulevard    Richmond    VA    Leased    WESCO OWNED    4 Harbor View Road
   Burlington    VT    OWNED    WESCO Jeff Barden    2025 East Trent Avenue   
Spokane    WA    Leased    WESCO OWNED    2233 Sixth Avenue    Seattle    WA   
OWNED    WESCO Byers Cedarburg Properties, LLC    1220 Washington Avenue   
Cedarburg    WI    Leased    CARLTON-BATES Falanco Development LLC    47
Englewood Court    Sheboygan Falls    WI    Leased    WESCO SBP II, LLC    4111
West Mitchell Street    Milwaukee    WI    Leased    WESCO OWNED    1403 Johnson
Avenue    Bridgeport    WV    OWNED    WESCO OWNED    1803 Eoff Street   
Wheeling    WV    OWNED    WESCO OWNED    256 Ragland Road    Skelton    WV   
OWNED    WESCO OWNED    7 Stonecrest Drive    Huntington    WV    OWNED    WESCO
Arlyn N. Magnuson    2 Winland Court    Gillette    WY    Leased    WESCO Watt
Investment    11675 Ridgeline Dr    Colorado Springs    CO    Leased    LIBERTY
Kushniroff Investments LLC    10401 East 102nd Ave    Henderson    CO    Leased
   WESCO Evangeline Thruway Storage, LLC    814 SW Evangeline Thruway   
Lafayette    LA    Leased    WESCO City Gate Properties, LLC    2256 City Gate
Drive    Columbus    OH    Leased    WESCO

Bendix Properties, LLC and Bendix

Properties 3, LLC

   200 and 210 Bendix    Taos    NM    Leased    WESCO

 

22



--------------------------------------------------------------------------------

Landlord

  

Address

  

City

  

State

  

L, C, O,
OP, P

  

Division

Kevin Lines, KCA Properties LLC    241 S. Union Street    Springfield    MO   
Leased    Carlton-Bates Platt Industrial Complex    5904 Old Mobile Highway   
Pascagoula    MS    Leased    WESCO

Landlord

  

Address

  

City

  

State

  

L, C, O,
OP, P

  

Division

Atlantic Construction, Inc.    1330 TransCanada Highway    Dorval    PQ   
Leased    WESCO Canada LP Pillar Leasing Corp    3911 Millar Avenue    Saskatoon
   SK    Leased    WESCO Canada LP Lamco Societe en Commandite    255 rue
Fortin, Suite 100    Ville de Vanier    PQ    Leased    WESCO Canada LP Marcur
Management Ltd.    11491 98 Avenue    Grande Praire    AB    Leased    WESCO
Canada LP 718721 Alberta Ltd    284 MacDonald Crescent    Fort McMurray    AB   
Leased    WESCO Canada LP EMCO Investments Limited    34377 Marshall Road   
Abbotsford    BC    Leased    WESCO Canada LP The Hardman Group    400 Edinburgh
Drive    Moncton    NB    Leased    WESCO Canada LP DMW Electrical
Instrumentation ,Inc.    567 South Vidal Street    Sarnia    ON    Leased   
WESCO Canada LP Stamford Properties Ltd.    1809 Fremont Road    Nanaimo    BC
   Leased    WESCO Canada LP Windsor Poirier Inc.    3250 Electricity Drive   
Windsor    ON    Leased    WESCO Canada LP Dalron Leasing, Ltd    48 Pacific
Avenue    Sudbury    ON    Leased    WESCO Canada LP Benchmark Estate
(2009) Ltd.    12844 Anvil Way Unit 201    Surrey    BC    Leased    WESCO
Canada LP Maurice Gagnon Sept Iles, Inc.    253 Joliette Avenue    Sept Iles   
QC    Leased    WESCO Canada LP Morgan Mae Enterprises Ltd    353 Sovereign Road
   London    ON    Leased    WESCO

 

23



--------------------------------------------------------------------------------

Landlord

  

Address

  

City

  

State

  

L, C, O,
OP, P

  

Division

               Canada LP Cidic Limitee    1190 Rue Manic    Chicoutimi    Quebec
   Leased    WESCO Canada LP Perla Holdings Company Ltd    1055 Clark Drive   
Vancouver    BC    Leased    WESCO Canada LP Mario DiBella, Businessman    2328
Sixth Avenue    Castlegar    BC    Leased    WESCO Canada LP P.T.J. Holdings
Limited    1355 Riverside Drive    Timmins    ON    Leased    WESCO Canada LP
9212 4791 Quebec inc    26 William-Dobell    Baie-Comeau    Quebec    Leased   
WESCO Canada LP 10651 Newfoundland Inc.    4-6 Second Avenue    Wabush    NF   
Leased    WESCO Canada LP 0925621 B.C. LTD.    157 - 7th St    Kitimat    BC   
Leased    WESCO Canada LP Northgate Developments, Inc    4075 - 5th Avenue East
   Prince Albert    SK    Leased    WESCO Canada LP Someday Properties Inc   
1902 Stock Road    Regina    SK    Leased    WESCO Canada LP

 

24



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

INTERCOMPANY INDEBTEDNESS

 

Holder

  

Original Payee

  

Initial

Principal

Amount

  

Original

Issue Date

Amended

and

Restated

Date

  

Maturity

Date

  

Interest

Rate

WESCO Distribution, Inc.    WESCO Receivables Corp.    Floating (shall not
exceed $150,000,000)    June 30, 1999    121 days after Purchase and Sale
Termination Date    Telerate Screen Rate Wesco Equity Corporation    WESCO
Distribution, Inc.    $184,000,000   

January 1, 2003

August 22, 2011

      5% Wesco Equity Corporation    WESCO Receivables Corp.    Floating (shall
not exceed $150,000,000)    June 30, 1999    121 days after Purchase and Sale
Termination Date    Telerate Screen Rate Carlton-Bates Company    WESCO
Receivables Corp    Floating (shall not exceed $150,000,000)    October 4, 2005
   121 days after Purchase and Sale Termination Date    Telerate Screen Rate
WESCO Finance Corporation    WESCO Distribution, Inc.    $334,181,639.04   

March 19, 2002

August 22, 2011

   October 31, 2015    Prime + 1% WESCO Finance Corporation    WESCO
Distribution, Inc.    $146,250,000   

September 28, 2005

August 22, 2011

   October 31, 2015    Prime + 1%



--------------------------------------------------------------------------------

Holder

  

Original Payee

  

Initial

Principal

Amount

  

Original

Issue Date

Amended

and

Restated

Date

  

Maturity

Date

  

Interest

Rate

Bruckner Supply Company, Inc.    WESCO Receivables Corp.    Floating (shall not
exceed $150,000,000)    January 29, 2009    121 days after Purchase and Sale
Termination Date    Telerate Screen Rate Communications Supply Corporation   
WESCO Receivables Corp.    Floating (shall not exceed $150,000,000)    February
22, 2007    121 days after Purchase and Sale Termination Date    Telerate Screen
Rate Calvert Wire & Cable Corporation    WESCO Receivables Corp.    Floating
(shall not exceed $150,000,000)    February 22, 2007    121 days after Purchase
and Sale Termination Date    Telerate Screen Rate Liberty Wire & Cable, Inc.   
WESCO Receivables Corp.    Floating (shall not exceed $150,000,000)    February
22, 2007    121 days after Purchase and Sale Termination Date    Telerate Screen
Rate WDC HOLDING    WESCO Enterprises, Inc.   

$290,000,000

(Canadian Dollars)

   October 10, 2012    October 10, 2022    7.5% WDCH, LP    WDCH US LP   

$134,393,721

(Canadian Dollars)

  

September 2, 2004

August 22, 2011

   November 3, 2016    8.75% WDCH, LP    WDCH US LP   

$108,201,463

(Canadian Dollars)

   October 10, 2012    November 3, 2016    8.75%



--------------------------------------------------------------------------------

Holder

  

Original Payee

  

Initial

Principal

Amount

  

Original

Issue Date

Amended

and

Restated

Date

  

Maturity

Date

  

Interest

Rate

WDCH, LP    WDCH US LP   

$203,000,000

(Canadian Dollars)

   October 10, 2012    October 10, 2022    7.5% TVC Communications, L.L.C.   
WESCO Receivables Corp.    Floating (shall not exceed $150,000,000)   
December 16, 2010    121 days after Purchase and Sale Termination Date   
Telerate Screen Rate Conney Safety Products, LLC    WESCO Receivables Corp.   
Floating (shall not exceed $150,000,000)    October 9, 2012    121 days after
Purchase and Sale Termination Date    Telerate Screen Rate WESCO Distribution
Canada GP Inc.    WESCO Distribution HK Limited    $571,578.75 (Canadian
Dollars)    July 31, 2010    Demand Note    0%

 

1) WDCC Enterprises $90,000,000 Intercompany Note (as defined in the Credit
Agreement)



--------------------------------------------------------------------------------

THIRD PARTY INDEBTEDNESS

 

1. Lease Guaranty dated December 13, 2002 by WESCO International, Inc. in favor
of WESCO Real Estate IV, LLC.

 

2. Lease Guaranty dated February 24, 2003 by WESCO International, Inc. in favor
of WESCO Real Estate II, LLC.

 

3. Lease Guaranty dated January 30, 2003 by WESCO International, Inc. in favor
of WESCO Real Estate III, LLC.

 

4. Indemnity Agreement between Orlando Corporation and WESCO Distribution, Inc.
dated May 19, 2011 (regarding lease dated May 19, 2011 between Orlando
Corporation and WESCO Distribution Canada LP)

 

5. $8,000,000 Uncommitted Credit Facility between WESCO Distribution
International, Ltd. and Bank of America, N.A. dated January 25, 2012 as amended
from time to time.

 

6. $7,500,000 Uncommitted Banker’s Undertaking Facility and Uncommitted
Overdraft Facility between WESCO Australia Pty Ltd and Bank of America, N.A.
dated January 4, 2010 as amended from time to time.

 

7. $7,500,000 line of credit between WESCO Distribution de Mexico S.de.R.L. de
C.V. and Bank of America Mexico, S.A. Institucion de Banca Multiple dated
December 30, 2011 as amended from time to time.

 

8. $5,000,000 line of credit between WESCO Sourcing and Procurement Services Pte
Ltd and Bank of America, N.A. dated March 13, 2012

 

9. $800,000 line of credit between WESCO do Brasil Equipamentos Electronicos
Ltda and HSBC Bank Brasil S.A. dated April 16, 2012

 

10. PLN8,397,716 Overdraft Facility between Bruckner Polska sp z.o.o. and HSBC
Bank Polska S.A. dated September 5, 2012

 

11. $2,000,000 line of credit between WESCO Distribution International, Ltd and
HSBC Bank, plc dated May 25, 2012

 

12. Amounts outstanding under the 6% Convertible Debentures due 2029 issued
pursuant to outstanding under the Indenture, dated August 27, 2009, by and among
WESCO International, Inc., WESCO Distribution, Inc. and The Bank of New York, as
Trustee

 

13. Amounts outstanding under the Third Amended and Restated Receivables
Purchase Agreement dated as of April 13, 2009, and as amended from time to time,
among WESCO Receivables, as seller, WESCO Distribution, Inc., as servicer, the
purchasers from time to time party thereto, and PNC Bank National Association,
as administrator



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

WESCO INTERNATIONAL, INC.

 

I. DELAWARE

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1.    Secured Party:    NMHG Financial Services, Inc.      Filing Number:   
60110650      Filing Date:    1-11-2006      Collateral:    All of the equipment
now or hereafter leased by Lessor to Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof.   Continuation File #:    03984006     
Filing date:    11-12-2010   2.    Secured Party:    Lease Plan USA, Inc.     
Filing Number:    63702222      Filing Date:    10-04-2006      Collateral:   
Master Lease Agreement dated June 14th, 2006 between Wesco International, Inc as
lessee and Lease Plan U.S.A., Inc as lessor Control No 40247 and in particular
to Schedule 2006-01. Various vehicles and material handling equipment including
the equipment more fully described therein   Amendment File #:    12064070
(change SP to General Electric Capital Corp)      Filing date:    5-31-2011  
Continuation File #:    12064320      Filing date:    5-31-2011   3.    Secured
Party:    AT&T Capital Services, Inc.      Filing Number:    2010 2411647     
Filing Date:    7-12-2010      Collateral:    All telecommunications and data
equipment including but not limited to telephones, modems, private branch
exchanges, switchboards, key services units, and other equipment including
additions and accessions there to and other equipment licensed, leased or
otherwise provided under Schedule No 001-4596800-002 and all supplementary
schedules, exhibits and attachments including specific equipment   4.    Secured
Party:    Cisco Systems Capital Corporation      Filing Number:    2011 2969544
     Filing Date:    8/1/2011      Collateral:    All equipment, insurance,
warranty, rental and other claims, books, records, proceeds (routers, other
computer networking



--------------------------------------------------------------------------------

      And telecommunications equipment)



--------------------------------------------------------------------------------

WESCO DISTRIBUTION, INC.

 

I. DELAWARE

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1.    Intentionally blank.   2.    Secured Party:    Citicorp Del Lease Inc.
DBA Citibank Dealer Finance      File Number:    30685746      File Date:   
2-28-2003      Collateral:    Mitsubishi #FGC25KLP, Mitsubishi #FGC18KLP     
Cont.: Filed 1-19-2008   3.    Secured Party:    St. Francis Bank         United
Leasing Associates of America Ltd.      File Number:    31246134      File Date:
   5-15-2003      Collateral:    Panasonic Telephone System      Cont.: Filed
2-5-2008   4.    Intentionally blank.   5.    Secured Party:    WestBank     
File Number:    32886771      File Date:    10-30-2003      Collateral:   
Personal property which is leased by SP to Debtor Pursuant to Lease Agreement
dated 10-2-2003 (Kalmar Cushion Tire Lift)      Cont.: Filed 8-22-2008   6.   
Secured Party:    Citicorp Leasing, Inc.      File Number:    43506872      File
Date:    12-13-2004      Collateral:    Caterpillar #P5000LP      Cont.: Filed
9-14-2009   7.    Secured Party:    Citicorp Leasing, Inc.      File Number:   
43632652      File Date:    12-23-2004      Collateral:    Clark #C25     
Cont.: Filed 9-15-2009   8.    Secured Party:    Citicorp Leasing, Inc.     
File Number:    51708081      File Date:    6-3-2005      Collateral:    Clark
#TMX17



--------------------------------------------------------------------------------

     Cont.: Filed 1-19-2010   9.    Secured Party:    General Electric Company,
GE Lighting      File Number:    52165349      File Date:    7-14-2005     
Collateral:    In Lieu of financing statement; also covers Lights and light
bulbs, lighting fixtures      Cont.: Filed 6-24-2010   10.    Secured Party:   
NMHG Financial Services Inc.      File Number:    54023363      File Date:   
12-27-2005      Collateral:    In Lieu Of financing statement (covers equipment)
     Amend.:    Filed 10-22-2010 (Changes debtor information)      Cont.: Filed
10-22-2010   11.    Secured Party:    NMHG Financial Services Inc.      File
Number:    62579167      File Date:    7-26-2006      Collateral:    All
equipment now or hereafter leased by Lessor to Lessee      Amend.:    Filed
6-9-2011 (change secured party information)      Cont.:    Filed 6-9-2011   12.
   Secured Party:    NMHG Financial Services Inc.      File Number:    63985090
     File Date:    11-15-2006      Collateral:    All equipment now or hereafter
leased by Lessor to Lessee      Cont.:    Filed 9-2-2011      Amend.:    Filed
9-2-2012 (Update SP address)   13.    Secured Party:    NMHG Financial Services
Inc.      File Number:    2007 1453744      File Date:    4-18-2007     
Collateral:    All equipment now or hereafter leased by Lessor to Lessee     
Amend.:    Filed 2-9-2012 (amend debtor address)      Amend.:    Filed 2-9-2012
(amend SP address)      Cont.:    Filed 2-9-2012   14.    Secured Party:   
Toyota Motor Credit Corporation      File Number:    2007 2360229      File
Date:    6-21-2007      Collateral:    1995 Crown Stock Picker   15.    Secured
Party:    NMHG Financial Services Inc.      File Number:    2007 4529284     
File Date:    11-30-2007      Collateral:    All equipment leased by SP to
debtor



--------------------------------------------------------------------------------

     Amend.:    Filed 9-15-2012 (amend SP address)      Cont.:    Filed
9-15-2012   16.    Secured Party:    NMHG Financial Services Inc.      File
Number:    2008 1756517      File Date:    5-21-2008      Collateral:    All
equipment leased by SP to debtor   17.    Secured Party:    Motion Industries
Inc.      File Number:    2008 2305397      File Date:    7-7-2008     
Collateral:    Maintenance, repair and operational assets, including without
limitation, materials, parts, equipment, supplies and other tangible personal
property, held for resale, use or consumption in Debtor’s business and supplied
by SP under consignment or other agreement   18.    Secured Party:    Wells
Fargo Financial Leasing Inc.      File Number:    2008 2335568      File Date:
   7-9-2008      Collateral:    Ricoh Co Pier 3000CL38785300103   19.    Secured
Party:    Wells Fargo Financial Leasing Inc.      File Number:    2008 2335584  
   File Date:    7-9-2008      Collateral:    Ricoh Co Pier MP2000L70856540816  
20.    Secured Party:    Wells Fargo Financial Services Inc.      File Number:
   2008 2382263      File Date:    7-11-2008      Collateral:    Ricoh Aficio
Copier   21.    Secured Party:    IBM Credit LLC      File Number:    2008
2465415      File Date:    7-17-2008      Collateral:    3573-L2U (IBM) all
additions, attachments, accessories   22.    Secured Party:    Wells Fargo
Financial Leasing Inc.      File Number:    2008 2640520      File Date:   
8-1-2008      Collateral:    Ricoh Aficio Copier   23.    Secured Party:   
Wells Fargo Financial Leasing Inc.      File Number:    2008 2838397      File
Date:    8-20-2008      Collateral:    Ricoh Co Pier 2550M6585401718   24.   
Secured Party:    Wells Fargo Financial Leasing Inc.      File Number:    2008
2906046      File Date:    8-26-2008      Collateral:    Ricoh Copiers   25.   
Secured Party:    Wells Fargo Financial Leasing Inc.      File Number:    2008
2929717      File Date:    8-28-2008



--------------------------------------------------------------------------------

     Collateral:    Ricoh Copier   26.    Secured Party:    Wells Fargo
Financial Leasing Inc.      File Number:    2008 2988978      File Date:   
9-4-2008      Collateral:    Ricoh Copier   27.    Secured Party:    IBM Credit
LLC      File Date:    2008 3025473      File Date:    9-8-2008      Collateral:
   Equipment together with related software described on         IBM Credit LLC
Supplement #F63534   28.    Secured Party:    Wells Fargo Financial Leasing Inc.
     File Number:    2008 3257753      File Date:    9-25-2008      Collateral:
   Ricoh Copier   29.    Secured Party:    Wells Fargo Financial Leasing Inc.  
   File Number:    2008 3353271      File Date:    10-3-2008      Collateral:   
Ricoh Copier   30.    Secured Party:    Wells Fargo Financial Leasing Inc.     
File Number:    2008 3353446      File Date:    10-3-2008      Collateral:   
Ricoh Copier   31.    Secured Party:    Wells Fargo Financial Leasing Inc.     
File Number:    2008 3402680      File Date:    10-2-2008      Collateral:   
Ricoh Copier   32.    Secured Party:    Wells Fargo Financial Leasing Inc.     
File Number:    2008 3522222      File Date:    10-20-2008      Collateral:   
Ricoh Co Pier 4500L9086721263   33.    Secured Party:    Wells Fargo Financial
Leasing Inc.      File Number:    2008 3569082      File Date:    10-23-2008  
   Collateral:    Ricoh Co Pier 2550M6585600900   34.    Secured Party:    Wells
Fargo Financial Leasing Inc.      File Number:    2008 3569348      File Date:
   10-23-2008      Collateral:    Ricoh Co Pier 4000M5585700817   35.    Secured
Party:    Wells Fargo Financial Leasing Inc.      File Number:    2008 3671862  
   File Date:    10-31-2008      Collateral:    Ricoh Copier   36.    Secured
Party:    Wells Fargo Financial Leasing Inc.      File Number:    2008 3683701



--------------------------------------------------------------------------------

     File Date:    11-3-2008      Collateral:    Ricoh Copier   37.    Secured
Party:    Wells Fargo Financial Leasing Inc.      File Number:    2008 3683750  
   File Date:    11-3-2008      Collateral:    Ricoh Copier   38.    Secured
Party:    Wells Fargo Financial Leasing Inc.      File Number:    2008 3699541  
   File Date:    11-4-2008      Collateral:    Ricoh Copier 4000   39.   
Secured Party:    Wells Fargo Financial Leasing Inc.      File Number:    2008
3962998      File Date:    11-28-2008      Collateral:    Ricoh Copier 2550  
40.    Secured Party:    Wells Fargo Financial Leasing Inc.      File Number:   
2008 3969191      File Date:    12-1-2008      Collateral:    Ricoh Copier
2550M6485800342   41.    Secured Party:    Wells Fargo Financial Leasing Inc.  
   File Number:    2008 4025852      File Date:    12-4-2008      Collateral:   
Ricoh Copier 3500   42.    Secured Party:    Wells Fargo Financial Leasing Inc.
     File Number:    2008 4053367      File Date:    12-8-2008      Collateral:
   Ricoh Copier   43.    Secured Party:    Wells Fargo Financial Leasing Inc.  
   File Number:    2008 4112809      File Date:    12-11-2008      Collateral:
   Ricoh Copier 2000   44.    Secured Party:    Wells Fargo Financial Leasing
Inc.      File Number:    2008 4134068      File Date:    12-12-2008     
Collateral:    Ricoh Copier 4000   45.    Secured Party:    Wells Fargo
Financial Leasing Inc.      File Number:    2008 4188023      File Date:   
12-17-2008      Collateral:    Ricoh copier 2550   46.    Secured Party:   
Wells Fargo Financial Leasing Inc.      File Number:    2008 4312060      File
Date:    12-30-2008      Collateral:    Ricoh Copier 2550   47.    Secured
Party:    Wells Fargo Financial Leasing Inc.      File Number:    2009 0064045



--------------------------------------------------------------------------------

     File Date:    1-8-2009      Collateral:    Ricoh Copier 7500   48.   
Secured Party:    OCE Financial Services Inc.      File Number:    2009 0921277
     File Date:    3-23-2009      Collateral:    Equipment under equipment PO #
61432 (Model FX3000)   49.    Secured Party:    OCE Financial Services Inc.     
File Number:    2009 0921285      File Date:    3-23-2009      Collateral:   
Equipment under equipment PO # 61437 (Model FX3000)   50.    Secured Party:   
OCE Financial Services Inc.      File Number:    2009 0923638      File Date:   
3-23-2009      Collateral:    Equipment under equipment PO # 61436 (Model
FX3000)   51.    Intentionally blank.   52.    Secured Party:    Wells Fargo
Financial Leasing, Inc.      File Number:    2009 1285979      File Date:   
4-23-2009      Collateral:    Xerox Copier 4118 YHT 640199   53.    Secured
Party:    Wells Fargo Financial Leasing, Inc.      File Number:    2009 1286068
     File Date:    4-23-2009      Collateral:    Xerox Copier 7328C FKA93877  
54.    Secured Party:    Wells Fargo Financial Leasing, Inc.      File Number:
   2009 1286084      File Date:    4-23-2009      Collateral:    Xerox Copier
4118 YHT 641897         Xerox Copier 4118 YHT 641590         Xerox Copier 4118
YHT 641589 and all accessories   55.    Secured Party:    Wells Fargo Financial
Leasing, Inc.      File Number:    2009 1421509      File Date:    5-5-2009     
Collateral:    Xerox Copier 7328C FKA93631599   56.    Secured Party:    Wells
Fargo Financial Leasing, Inc.      File Number:    2009 1481594      File Date:
   5-11-2009      Collateral:    Xerox Copier 5225 LNX 624521   57.    Secured
Party:    Wells Fargo Financial Leasing, Inc.      File Number:    2009 1481677
     File Date:    5-11-2009      Collateral:    Xerox Copier 5638 WRT038192  
58.    Secured Party:    Wells Fargo Financial Leasing, Inc.      File Number:
   2009 1481727      File Date:    5-11-2009



--------------------------------------------------------------------------------

     Collateral:    Xerox Copier 5632 WRR026630;Xerox Copier 5632 WRT036767  
59.    Secured Party:    Wells Fargo Financial Leasing, Inc.      File Number:
   2009 1801676      File Date:    6-8-2009      Collateral:    Xerox Copier
MAV775088   60.    Secured Party:    Kiewit Building Group, Inc.      File
Number:    2009 2116124      File Date:    7-1-2009      Collateral:   
Specified electrical conduit, couplers and computers   61.    Secured Party:   
Kiewit Building Group Inc.      File Number:    2009 2116264      File Date:   
7-1-2009      Collateral:    Specified electrical conduit, couplers and
computers   62.    Secured Party:    Advantage Financial Services, LLC      File
Number:    2009 2492640      File Date:    7-17-2009      Collateral:    DocStar
imaging System,. Fujistsu Scanner and all attachments Products &proceeds   63.
   Secured Party:    Wells Fargo Financial Leasing, Inc.      File Number:   
2009-2508130      File Date:    8-5-2009      Collateral:    XEROX 6204CP SN/
AGF 423195 and accessories   64.    Secured Party:    Comdoc, Inc.      File
Number:    2009-3122113      File Date:    9-30-2009      Collateral:    XEROX
W5225AP S/N LNX625441 and all accessories   65.    Secured Party:    Comdoc,
Inc.      File Number:    2009-3343446      File Date:    10-17-2009     
Collateral:    XEROX W5222P S/N NAF805118;         XEROX W5230AP S/N LNX625063;
        XEROX MFP3635X S/N LBP251816;         XEROX MFP3635X LBP252171 and all
accessories   66.    Secured Party:    United States Steel Corporation      File
Number:    2009 4010754      File Date:    12-15-2009      Collateral:    All US
Steel owned equipment including but not limited to electric boards and motors
“Notice of Bailment”   67.    Secured Party:    XCEL ENERGY Services, Inc.     
File Number:    2009 4041932      File Date:    12-17-2009      Collateral:   
All equipment and inventory owned by Xcel or its affiliates and held by Wesco
pursuant to an Electric Products and Logistics Agreement   68.    Secured Party:
   Comdoc, Inc.



--------------------------------------------------------------------------------

     File Number:    2009 4055072      File Date:    12-18-2009      Collateral:
   Xerox WC7428P Copier SN3 PBB09891   69.    Secured Party:    Comdoc, Inc.  
   File Number:    2010 0304935      File Date:    1-28-2010      Collateral:   
Xerox WC7428P S/N PBB009855   70.    Secured Party:    Wells Fargo Financial
Leasing Inc.      File Number:    2010 0330989      File Date:    1-29-2010     
Collateral:    Xerox W5225AP S/N KBM 527220   71.    Secured Party:    Wells
Fargo Financial Leasing, Inc.      File Number:    2010 0330997      File Date:
   1-29-2010      Collateral:    Xerox W5225AP S/N KBM527220   72.    Secured
Party:    Comdoc, Inc.      File Number:    2010 0331003      File Date:   
1-29-2010      Collateral:    Xerox W5230AP S/N LNX625979   73.    Secured
Party:    Comdoc, Inc.      File Number:    2010 0557375      File Date:   
2-19-2010      Collateral:    Xerox WC7435P S/N PBB011038   74.    Secured
Party:    Comdoc, Inc.      File Number:    2010 0655401      File Date:   
2-26-2010      Collateral:    Xerox W5225AP S/NLNX627348   75.    Secured Party:
   Comdoc, Inc.      File Number:    2010 1032006      File Date:    3-25-2010  
   Collateral:    Xerox WC7435P S/N PBB011841   76.    Secured Party:    Comdoc,
Inc.      File Number:    2010 1286420      File Date:    4-14-2010     
Collateral:    Xerox W5225AP S/N LNX625385   77.    Secured Party:    Comdoc,
Inc.      File Number:    2010 1413909      File Date:    4-23-2010     
Collateral:    Xerox WC4250X S/N MAC 585558   78.    Secured Party:    Comdoc,
Inc.      File Number:    2010 1413917      File Date:    4-23-2010     
Collateral:    Xerox WC4250X S/N MAC 585477   79.    Secured Party:    Comdoc,
Inc.



--------------------------------------------------------------------------------

     File Number:    2010 1535420      File Date:    5-3-2010      Collateral:
   Xerox WC7435P S/N PBB013884         Xerox W5638PT S/N WRT055874   80.   
Secured Party:    Comdoc, Inc.      File Number:    2010 1641590      File Date:
   5-11-2010      Collateral:    Xerox WC435P S/NBB013629   81.    Secured
Party:    Comdoc, Inc.      File Number:    2010 1641608      File Date:   
5-11-2010      Collateral:    Xerox WC7435P S/N PBB 013902   82.    Secured
Party:    Comdoc, Inc.      File Number:    2010 1653504      File Date:   
5-12-2010      Collateral:    Xerox WC7428P S/N PBB 013946   83.    Secured
Party:    Comdoc, Inc.      File Number:    2010 1691983      File Date:   
5-14-2010      Collateral:    Xerox WC7428P S/N PBB 014375   84.    Secured
Party:    Comdoc, Inc.      File Number:    2010 1846496      File Date:   
5-26-2010      Collateral:    Xerox W5225AP S/N LNX627332   85.    Secured
Party:    Comdoc, Inc.      File Number:    2010 1852627      File Date:   
5-26-2010      Collateral:    Xerox WC4250X S/N MAC 586733   86.    Secured
Party:    LES Schwab Tire Centers of Portland Inc.      File Number:    2010
1956170      File Date:    6-4-2010      Collateral:    Contractual Security
Agreement in all present and future products and goods and proceeds thereto
including but not limited to recapped tires, wheels and batteries   87.   
Secured Party:    Comdoc, Inc.      File Number:    2010 2202749      File Date:
   6-24-2010      Collateral:    Xerox WC4250X S/N MAC 586488   88.    Secured
Party:    Comdoc, Inc.      File Number:    2010 2239295      File Date:   
6-28-2010      Collateral:    Xerox WC7435P S/N PBB 014156   89.    Secured
Party:    Comdoc, Inc.      File Number:    2010-2257024      File Date:   
6-29-2010



--------------------------------------------------------------------------------

     Collateral:    XEROX WC3Q90201 S/N BRE238707         XEROX WC4250X S/N
MAC584995         XEROX MFP3635X S/N LBP268190 and all accessories   90.   
Secured Party:    Comdoc, Inc.      File Number:    2010 2257792      File Date:
   6-29-2010      Collateral:    Xerox W5225AP S/N LNX626870   91.    Secured
Party:    Comdoc, Inc.      File Number:    2010 2321259      File Date:   
7-2-2010      Collateral:    Xerox W5755APT S/N XEH 583056   92.    Secured
Party:    Comdoc, Inc.      File Number:    2010 2333270      File Date:   
7-6-2010      Collateral:    Xerox W5225AP S/N LNX627096   93.    Secured Party:
   PNCEF, LLC      File Number:    2010 2392383      File Date:    7-9-2010     
Collateral:    All equipment and other goods, all software and other general
intangibles, and other property which are described on Installment Purchase
Agreement Number 1362250000 and Equipment described therein   94.    Secured
Party:    Comdoc, Inc.      File Number:    2010 2461600      File Date:   
7-15-2010      Collateral:    Xerox WC4250X S/N MAC587902   95.    Secured
Party:    Comdoc, Inc.      File Number:    2010 2462285      File Date:   
7-15-2010      Collateral:    Xerox WC4250X S/N MAC584058   96.    Secured
Party:    Comdoc, Inc.      File Number:    2010 2462319      File Date:   
7-15-2010      Collateral:    Xerox WC4250X S/N MAC587795   97.    Secured
Party:    Comdoc, Inc.      File Number:    2010 2671596      File Date:   
8-2-2010      Collateral:    Xerox WC7425P S/N PBB015621   98.    Secured Party:
   Comdoc, Inc.      File Number:    2010 3026733      File Date:    8-30-2010  
   Collateral:    Xerox WC4250X S/N MAC587410   99.    Secured Party:    Comdoc,
Inc.      File Number:    2010 3096132      File Date:    9-3-2010



--------------------------------------------------------------------------------

     Collateral:    Xerox WC7120PT S/N XDC 337445   100.    Secured Party:   
Comdoc, Inc.      File Number:    2010 3233156      File Date:    9-16-2010     
Collateral:    Xerox WC4250X Copier   101.    Secured Party:    Comdoc, Inc.  
   File Number:    2010 3432543      File Date:    10-1-2010      Collateral:   
(3) Xerox WC4250X S/N MAC590825;MAC590835; MAC590849         (1) Xerox 3C9201
S/N BRE001318   102.    Secured Party:    Comdoc, Inc.      File Number:    2010
3433269      File Date:    10-1-2010      Collateral:    Xerox W5225AP S/N
LNX628237   103.    Secured Party:    Comdoc, Inc.      File Number:    2010
3433285      File Date:    10-1-2010      Collateral:    Xerox WC7755P S/N
PNX001378   104.    Secured Party:    Comdoc, Inc.      File Number:    2010
3434036      File Date:    10-1-2010      Collateral:    Xerox WC4250X S/N
MAC590368   105.    Secured Party:    Comdoc, Inc.      File Number:    2010
3434044      File Date:    10-1-2010      Collateral:    Xerox WC4250X S/N
MAC589590   106.    Secured Party:    Comdoc, Inc.      File Number:    2010
3434069      File Date:    10-1-2010      Collateral:    Xerox W7120PT S/N
XDC337496   107.    Secured Party:    Comdoc, Inc.      File Number:    2010
3434085      File Date:    10-1-2010      Collateral:    Xerox WC4250X S/N
MAC584032   108.    Secured Party:    Comdoc, Inc.      File Number:    2010
3814070      File Date:    11-1-2010      Collateral:    Xerox WC7435P S/N
PBB019603   109.    Secured Party:    Comdoc, Inc.      File Number:    2010
4191734      File Date:    12-1-2010      Collateral:    Xerox WC7428P S/N
PBB021120   110.    Secured Party:    Comdoc, Inc.      File Number:    2010
4569665



--------------------------------------------------------------------------------

     File Date:    12-23-2010      Collateral:    Xerox WC5225AP S/N LNX629320  
111.    Secured Party:    Comdoc, Inc.      File Number:    2010 4569699     
File Date:    12-23-2010      Collateral:    Xerox WC4250X S/N MAC592359   112.
   Secured Party:    Comdoc, Inc.      File Number:    2010 4656033      File
Date:    12-31-2010      Collateral:    Xerox W5230AP S/N LNX630069   113.   
Secured Party:    Comdoc, Inc.      File Number:    2011 0318751      File Date:
   1-27-2011      Collateral:    Xerox W5225AP S/N LNX628814   114.    Secured
Party:    IBM Credit, LLC      File Number:    2011 0339799      File Date:   
1-28-2011      Collateral:    Specific Equipment identified on IBM Credit
Supplement         # G69245, G74118   115.    Secured Party:    Comdoc, Inc.  
   File Number:    2011 0386360      File Date:    2-2-2011      Collateral:   
Xerox W5230AP S/N LNX628737   116.    Secured Party:    Comdoc, Inc.      File
Number:    2011 0438773      File Date:    2-7-2011      Collateral:    Xerox
W5225AP S/N LNX629419   117.    Secured Party:    Comdoc, Inc.      File Number:
   2011 0547342      File Date:    2-15-2011      Collateral:    Xerox WC7435P
S/N PBB097004   118.    Secured Party:    Comdoc, Inc.      File Number:    2011
0689797      File Date:    2-24-2011      Collateral:    Xerox WC4250X S/N
MAC592686   119.    Secured Party:    Comdoc, Inc.      File Number:    2011
0690621      File Date:    2-24-2011      Collateral:    Xerox WC7428P
S/NPBB026954   120.    Secured Party:    Comdoc, Inc.      File Number:    2011
0774458      File Date:    3-2-2011      Collateral:    Xerox WC4250XP S/N
MAC593938   121.    Secured Party:    Comdoc, Inc.



--------------------------------------------------------------------------------

     File Number:    2011 0774466      File Date:    3-2-2011      Collateral:
   Xerox WC4250X S/N MAC593786   122.    Secured Party:    Comdoc, Inc.     
File Number:    2011 0916711      File Date:    3-11-2011      Collateral:   
Xerox MFP365X S/N LBP359464   123.    Secured Party:    Comdoc, Inc.      File
Number:    2011 1007882      File Date:    3-18-2011      Collateral:    Xerox
W5735APT S/N XEF437435   124.    Secured Party:    Comdoc, Inc.      File
Number:    2011 1029720      File Date:    3-21-2011      Collateral:    Xerox
WWC7435P S/N PBB024489   125.    Secured Party:    Comdoc, Inc.      File
Number:    2011 1111577      File Date:    3-25-2011      Collateral:    Xerox
MFP3635X S/N LBP359095   126.    Secured Party:    Comdoc, Inc.      File
Number:    2011 1187676      File Date:    3-31-2011      Collateral:    Xerox
W7545P S/N XKP513965   127.    Secured Party:    Comdoc, Inc.      File Number:
   2011 1188559      File Date:    3-31-2011      Collateral:    Xerox W5225AP
S/N LNX630696   128.    Secured Party:    Comdoc, Inc.      File Number:    2011
1214991      File Date:    4-1-2011      Collateral:    Xerox W5225AP S/N
LNX629889   129.    Secured Party:    Comdoc, Inc.      File Number:    2011
1215444      File Date:    4-1-2011      Collateral:    Xerox W7120P S/N
XMK102854   130.    Secured Party:    Comdoc, Inc.      File Number:    2011
1227605      File Date:    4-4-2011      Collateral:    Xerox W7120P S/N
XMK102776   131.    Secured Party:    Comdoc, Inc.      File Number:    2011
1232381      File Date:    4-4-2011      Collateral:    Xerox WC7775P S/N
RFX351046   132.    Secured Party:    Comdoc, Inc.



--------------------------------------------------------------------------------

     File Number:    2011 1602062      File Date:    4-28-2011      Collateral:
   Xerox W5225AP S/N LNX629451   133.    Secured Party:    Comdoc, Inc.     
File Number:    2011 1644635      File Date:    5-3-2011      Collateral:   
Xerox W5225AP S/N LNX631011   134.    Secured Party:    Comdoc, Inc.      File
Number:    2011 2324690      File Date:    6-17-2011      Collateral:    Xerox
WC4250X S/N MAC596210;         Xerox W7120P S/N XMK103181   135.    Secured
Party:    Comdoc, Inc.      File Number:    2011 2542564      File Date:   
7-1-2011      Collateral:    Xerox 5225AP S/N LNX631513   136.    Secured Party:
   Comdoc, Inc.      File Number:    2011 2542572      File Date:    7-1-2011  
   Collateral:    Xerox WC4250X S/N MAC598001   137.    Secured Party:    NMHG
Financial Services      File Number:    2011 2766023      File Date:   
7-19-2011      Collateral:    All equipment leased to debtor by SP.   138.   
Secured Party:    Comdoc      File Number:    2011 3000323      File Date:   
8-3-2011      Collateral:    Xerox W5225AP S/N LNX630765   139.    Secured
Party:    Wells Fargo Bank, NA      File Number:    2011 4661883      File Date:
   12-6-2011      Collateral:    Komatsu Forklift S/N 588845A   140.    Secured
Party:    Toyota Motor Credit Corporation         C&D Factory Direct, Inc.     
File Number:    2012 1887977      File Date:    4-27-2012      Collateral:   
BBI battery, S/N J3020   141.    Secured Party:    Orbian Financial Services II
     File Number:    2012 1948365      File Date:    5-21-2012      Collateral:
   All accounts, general intangibles, or other receivables Which are owed to
debtor by Siemens Industry Inc.   142.    Secured Party:    De Lage Landen
Financial Services, Inc.      File Number:    2012 2518613



--------------------------------------------------------------------------------

     File Number:    6-29-2012      Collateral:    EMC SF for VMare System
Items, EMC VNX-7500 System Items, EMC PowerPath System Items, EMC VG2 Gateway
System Items, EMC Spares   143.    Secured Party:    Wells Fargo Bank, NA     
File Number:    2012 2821074      File Date:    7-23-2012      Collateral:    2
Caterpillar Forklifts

 

II. ALLEGHENY COUNTY

PENNSYLVANIA

 

  A. UCC Financing Statements – Recorder

 

  1.    Secured Party:    NMHG Financial Services, Inc.      File Number:   
2005-64081      File Date:    6-21-2005      Collateral:    All of the equipment
now or hereafter leased by Lessor to Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof.      Cont.:    Filed 3-18-2010



--------------------------------------------------------------------------------

TVC COMMUNICATIONS, L.L.C.

 

I. DELAWARE

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1.    Secured Party:    Commscope, Inc. of North Carolina      Filing Number:
   2009 1997995      Filing Date:    6-23-2009      Collateral:    All
components and materials that the Secured party furnished to the Debtor for use
in finished products, the finished products incorporating such components and
material and all proceeds as defined in the UCC code and all payments under
insurance, indemnity, warranty or guaranty, with respect to collaterals and all
other amounts from time to time payable under and with respect to collateral



--------------------------------------------------------------------------------

BRUCKNER SUPPLY COMPANY, INC.

 

I. DELAWARE

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1.    Secured Party:    NMHG Financial Services, Inc.      Filing Number:   
63965134      Filing Date:    11-14-2006      Collateral:    All of the
equipment now or hereafter leased by Lessor to Lessee; and all accessions,
additions, replacements, and substitutions thereto and therefore; and all
proceeds including insurance proceeds thereof.   Continuation File #:    2011
3433573      Filing date:    9/7/2011   Amendment File #:    2011 3434159     
Filing date:    9/7/2011 (change SP address)   2.    Secured Party:    Modern
Leasing Inc. of Iowa      Filing Number:    2011 0059736      Filing Date:   
1-6-2011      Collateral:    All interest in all automatic merchandising
equipment further described as Edge 5000 S/N 1252648 and or vending Machines
purchased or financed by Seller   3.    Secured Party:    Sulzer Metco     
Filing Number:    2011 1184830      Filing Date:    3-31-2011      Collateral:
   Schedule A dated June 1, 2010 attached therein shall be incorporated by
reference to the Consignment Agreement dated June 1, 2010 and shall be part of
the UCC-1



--------------------------------------------------------------------------------

COMMUNICATIONS SUPPLY CORPORATION

 

I. CONNECTICUT

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1.    Secured Party:    Citibank, NA      Filing Number:    0002333959     
Filing Date:    6-7-2005      Collateral:    Accounts Receivable from The
Stanley Works Co. purchased by Citibank, NA      Cont.: Filed 3-25-2010   2.   
Secured Party:    Wells Fargo Bank, NA      File Number:    0002880570      File
Date:    6/7/2012      Collateral:    Toyota Forklift



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA LP

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   7684926 2.    Xerox Canada Ltd.    Wesco Distribution Canada LP    101901E 3.
   CIT Financial Ltd    Wesco Distribution Canada LP    122315E 4.    CIT
Financial Ltd    Wesco Distribution Canada LP    563612E 5.    JPMorgan Chase
Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   305402G 6.    The Bank of Nova Scotia    Wesco Distribution Canada LP   
847942G



--------------------------------------------------------------------------------

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   98060224692 2.    CIT Financial Ltd.    Wesco Distribution Canada LP   
08111906338 3.    De Lage Landen Financial Services Canada Inc.    Wesco
Distribution Canada Inc.    09113029974 4.    JPMorgan Chase Bank, N.A. as
Administrative Agent   

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   11081718153

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   112282172 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   300762439



--------------------------------------------------------------------------------

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   980603107017 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   201113824803

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   672254604 - 20110817 1136 1590 6629 as amended by: 20121205 1702 1590 2066 2.
   PHH Vehicle Management Services Inc   

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

Wesco Distribution Canada Co.

Wesco Distribution Canada Inc.

Wesco Distribution-Canada, Inc.

   841343904 - 19980602 1901 1531 3453



--------------------------------------------------------------------------------

NEW BRUNSWICK

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   3578550 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   20474078

NEWFOUNDLAND AND LABRADOR

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   9322743



--------------------------------------------------------------------------------

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   7716 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

Wesco Distribution Canada GP Inc.

   18469288



--------------------------------------------------------------------------------

QUEBEC

PART I – LIST OF MOVABLE HYPOTHECS & ASSIGNMENT OF CLAIMS

Legend:

NATURE OF SECURITY   CHARGED ASSETS   OTHERS MH   =    Movable Hypothec without
delivery   G   =    General Movable Property   A1, A2    Assignment MHwt   =   
Movable Hypothec with delivery   AR   =    Account Receivables   AS1, AS2   
Assumption of Hypothec FH   =    Floating Hypothec   I   =    Inventory   C1, C2
   Cession of rank LHL   =    Legal Hypothec of Landlord (renewal of Landlord
Privilege)   E   =    Equipment   ChN1, ChN2    Change of name LHJ   =    Legal
Hypothec resulting from a Judgment   IP   =    Intellectual Property   M1, M2   
Modification of a published right LHS   =    Legal Hypothec of State or of a
legal person established   S   =    Securities   P1, P2    Prior Notice of
Intention to exercise a Right in the public interest        CL   =    Claims  
PR1, PR2    Preservation of Hypothec

All dates are in the following format: Y-M-D

The “REF. No.” below are for reference purposes only and are not intended to
indicate ranking of the security

 

Ref.
No.

  

Registration

No./

Registration

Date

(Y-M-D) &

Time

  

Parties

   Nature of
registration/
Amount – Cdn $/
Agreement Date
(Y-M-D)/
Form   

Description of affected assets
(For further details, please refer
to the text  of the registration)

  

Comments

(Y-M-D)

1.   

11-0632493-0001

2011-08-18

02:11 PM

  

Holder:

JPMorgan Chase Bank, N.A.

 

Grantor:

Wesco Distribution Canada LP

   MH


$700,000,000

2011-08-18

(Notarial Deed:

Notary: Irwin Litvack

Minute: 25 389)

   G   

Expiry date: 2021-08-18

 

Other mentions: The hypothec is granted to secure the payment bonds or other
titles of indebtness.

 

Except for those claims consisting of securities pledged to the Attorney, the
Grantor shall have authority to collect payments of interest and repayments of



--------------------------------------------------------------------------------

Ref.
No.

  

Registration

No./

Registration

Date

(Y-M-D) &

Time

  

Parties

   Nature of
registration/
Amount – Cdn $/
Agreement Date
(Y-M-D)/
Form   

Description of affected assets
(For further details, please refer
to the text  of the registration)

  

Comments

(Y-M-D)

               capital made on the claims included in the Hypothecated Property,
until withdrawal of such authorization by the Attorney.

PART II – LIST OF OTHER RIGHTS

 

No.

  

Lessor

  

Lessee

  

Registration No.

1.    Wesco Distribution Canada, LP    Silverbirch Hotels and Resorts Limited
Partnership    10-0313409-0001 2.    Wesco Distribution Canada LP {sic}   
9086-1675 Québec Inc    10-0243824-0001 3.    Wesco Distribution Canada   
Corporation Minière Inmet    10-0153058-0001 4.    Wesco Distribution   
Compagnie Abitibi-Consolidated du Canada    09-0784319-0001 5.    Wesco
Distribution Canada, LP    9086-1675 Québec Inc.    09-0736878-0001 6.    Wesco
Distribution    Entreprises D’Électricité J.M.N. Inc    08-0572544-0001 7.   
Wesco Distribution    Aéroport de Québec Inc    08-0347749-0001 8.    Wesco
Distribution    Les Contrôles I.S.I. Inc.    08-0258647-0001 9.    Wesco
Distribution    Sorevco Inc    08-0258641-0001 10.    Wesco Distribution   
Télénet Informatique Inc    08-0166355-0001 11.    Wesco Distribution    Élite
Technologies Inc    08-0160614-0001 12.    Xerox Canada Ltd    Wesco
Distribution Canada Inc. LP    08-0151291-0012



--------------------------------------------------------------------------------

No.

  

Lessor

  

Lessee

  

Registration No.

13.    Wesco Distribution    Barrette-Chapais Ltée    08-0113152-0001 14.   
Wesco Distribution    Bois D’œuvre Cedrico Inc    08-0109818-0001 15.    Wesco
Distribution    Cegertec Experts Conseils Inc    08-0068899-0001 16.    PHH
Vehicle Management Services Inc.   

Wesco Distribution Canada LP;

Wesco Distribution Canada LP by its General Partner, Wesco Distribution Canada
GP Inc.

   05-0383591-0001



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA GP INC.

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   7684926 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   305402G 3.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada GP Inc.    305405G



--------------------------------------------------------------------------------

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   98060224692 2.    De Lage Landen Financial Services Canada Inc.    Wesco
Distribution Canada Inc.    09113029974 3.    JPMorgan Chase Bank, N.A. as
Administrative Agent    Wesco Distribution Canada GP Inc.    11081718091 4.   
JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   11081718153

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   112282172 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   300762439



--------------------------------------------------------------------------------

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   980603107017 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   201113824803 3.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada GP Inc.    201113825605

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada GP Inc.   

672254586 –

20110817 1135 1590 6628

as amended by:

20121205 1702 1590 2067

2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

  

672254604 –

20110817 1136 1590 6629

as amended by:

20121205 1702 1590 2066

3.    PHH Vehicle Management Services Inc   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

  

841343904 –

19980602 1901 1531 3453



--------------------------------------------------------------------------------

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

     

Wesco Distribution Canada Co.

 

Wesco Distribution Canada Inc.

 

Wesco Distribution-Canada, Inc.

  

NEW BRUNSWICK

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   3578550 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   20474078 3.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada GP Inc.    20474151

NEWFOUNDLAND AND LABRADOR

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   9322743



--------------------------------------------------------------------------------

No.

  

Secured Party

  

Debtor

  

Registration No.

2.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada GP Inc.    9323038

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   7716 2.    JPMorgan Chase Bank, N.A. as Administrative Agent   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   18469288 3.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada GP Inc.    18469650



--------------------------------------------------------------------------------

QUEBEC

PART I – LIST OF MOVABLE HYPOTHECS & ASSIGNMENT OF CLAIMS

Legend:

NATURE OF SECURITY   CHARGED ASSETS   OTHERS MH   =    Movable Hypothec without
delivery   G   =    General Movable Property   A1, A2   Assignment MHwt   =   
Movable Hypothec with delivery   AR   =    Account Receivables   AS1, AS2  
Assumption of Hypothec FH   =    Floating Hypothec   I   =    Inventory   C1, C2
  Cession of rank LHL   =    Legal Hypothec of Landlord (renewal of Landlord
Privilege)   E   =    Equipment   ChN1, ChN2   Change of name LHJ   =    Legal
Hypothec resulting from a Judgment   IP   =    Intellectual Property   M1, M2  
Modification of a published right LHS   =    Legal Hypothec of State or of a
legal person established   S   =    Securities   P1, P2   Prior Notice of
Intention to exercise a Right in the public interest        CL   =    Claims  
PR1, PR2   Preservation of Hypothec

All dates are in the following format: Y-M-D

The “REF. No.” below are for reference purposes only and are not intended to
indicate ranking of the security

 

Ref.
No.

  

Registration

No./

Registration

Date

(Y-M-D) &

Time

  

Parties

   Nature of
registration/
Amount – Cdn $/
Agreement Date
(Y-M-D)/
Form   

Description of affected assets

(For further details, please refer

to the text of the registration)

  

Comments

(Y-M-D)

1.   

11-0632493-0002

2011-08-18

02:11 PM

  

Holder:

JPMorgan Chase Bank, N.A.

 

Grantor:

Wesco Distribution Canada GP Inc.

   MH


$700,000,000

2011-08-18

(Notarial Deed:

Notary: Irwin Litvack

Minute: 25 390)

   G   

Expiry date: 2021-08-18

 

Other mentions: The hypothec is granted to secure the payment bonds or other
titles of indebtness.

 

Except for those claims consisting of securities pledged to the Attorney, the
Grantor shall have authority to collect payments of interest and repayments of



--------------------------------------------------------------------------------

Ref.
No.

  

Registration

No./
Registration
Date

(Y-M-D) &
Time

  

Parties

   Nature of
registration/
Amount – Cdn $/
Agreement Date
(Y-M-D)/
Form   

Description of affected assets

(For further details, please refer

to the text of the registration)

  

Comments

(Y-M-D)

               capital made on the claims included in the Hypothecated Property,
until withdrawal of such authorization by the Attorney.

PART II – LIST OF OTHER RIGHTS

 

No.

  

Lessor

  

Lessee

  

Registration No.

1.    WESCO Distribution    Corporation miniem Armet    10-0153058-0001 2.   
Wesco Distribution    Compagnie Abitibi-Consolidated du Canada   
09-0784319-0001 3.    Wesco Distribution    Entreprises D’Électricité J.M.N. Inc
   08-0572544-0001 4.    Wesco Distribution    Aéroport de Québec Inc   
08-0347749-0001 5.    Wesco Distribution    Les Contrôles I.S.I. Inc.   
08-0258647-0001 6.    Wesco Distribution    Sorevco Inc    08-0258641-0001 7.   
Wesco Distribution    Télénet Informatique Inc    08-0166355-0001 8.    Wesco
Distribution    Élite Technologies Inc    08-0160614-0001 9.    Xerox Canada Ltd
   Wesco Distribution Canada Inc. LP    08-0151291-0012 10.    Wesco
Distribution    Barrette-Chapais Ltée    08-0113152-0001 11.    Wesco
Distribution    Bois D’œuvre Cedrico Inc    08-0109818-0001



--------------------------------------------------------------------------------

No.

  

Lessor

  

Lessee

  

Registration No.

12.    Wesco Distribution    Cegertec Experts Conseils Inc    08-0068899-0001



--------------------------------------------------------------------------------

WESCO DISTRIBUTION CANADA CO.

BRITISH COLUMBIA

 

No.

  

Secured Party

  

Debtor

  

Base Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    305406G

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   98060224692 2.    De Lage Landen Financial Services Canada Inc.    Wesco
Distribution Canada Inc.    09113029974 3.    JPMorgan Chase Bank, N.A. as
Administrative Agent    Wesco Distribution Canada Co.    11081718120

SASKATCHEWAN

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    300762441



--------------------------------------------------------------------------------

MANITOBA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   980603107017 2.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco
Distribution Canada Co.    201113826202

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    957590 Ontario Inc. o/a Global Leasing    Wesco Distribution – Canada Inc.
  

677513079 –

20120411 1640 9049 0207

2.    Her Majesty in Right of Ontario Represented by the Minister of Revenue   
Wesco Distribution – Canada Inc.   

675770175 –

20120123 0941 1031 4338

3.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.   

672254577 –

20110817 1135 1590 6627

as amended by:

20121205 1703 1590 2068

4.    PHH Vehicle Management Services Inc   

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

 

Wesco Distribution Canada Co.

  

841343904 –

19980602 1901 1531 3453



--------------------------------------------------------------------------------

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

     

Wesco Distribution Canada Inc.

 

Wesco Distribution – Canada, Inc.

  

NEW BRUNSWICK

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    20474169 2.    PHH Vehicle Management Services Inc.   

Wesco Distribution Canada Inc.

 

Wesco Distribution Canada LP

 

Wesco Distribution Canada GP Inc.

   3578550

NEWFOUNDLAND AND LABRADOR

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    9323056



--------------------------------------------------------------------------------

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution
Canada Co.    18469684 2.    De Lage Landen Financial Services Canada Inc.   
Wesco Distribution Canada, Inc.    16056202



--------------------------------------------------------------------------------

QUEBEC

PART I – LIST OF MOVABLE HYPOTHECS & ASSIGNMENT OF CLAIMS

Legend:

NATURE OF SECURITY   CHARGED ASSETS   OTHERS MH   =    Movable Hypothec without
delivery   G   =    General Movable Property   A1, A2    Assignment MHwt   =   
Movable Hypothec with delivery   AR   =    Account Receivables   AS1, AS2   
Assumption of Hypothec FH   =    Floating Hypothec   I   =    Inventory   C1, C2
   Cession of rank LHL   =    Legal Hypothec of Landlord (renewal of Landlord
Privilege)   E   =    Equipment   ChN1, ChN2    Change of name LHJ   =    Legal
Hypothec resulting from a Judgment   IP   =    Intellectual Property   M1, M2   
Modification of a published right LHS   =    Legal Hypothec of State or of a
legal person established   S   =    Securities   P1, P2    Prior Notice of
Intention to exercise a Right in the public interest        CL   =    Claims  
PR1, PR2    Preservation of Hypothec

All dates are in the following format: Y-M-D

The “REF. No.” below are for reference purposes only and are not intended to
indicate ranking of the security

 

Ref.
No.

  

Registration

No./

Registration

Date

(Y-M-D) &
Time

  

Parties

   Nature of
registration/
Amount – Cdn $/
Agreement  Date
(Y-M-D)/
Form   

Description of affected assets

(For further details, please refer
to the text of the registration)

  

Comments

(Y-M-D)

1.    NIL



--------------------------------------------------------------------------------

CHANGE OF NAME

 

Ref.

  

Registration #

Date

  

Previous Name

  

New Name

  

Details

ChN1   

04-0526213-0001

2004-09-09

01:58 PM

   Wesco Distribution – Canada, Inc.    Wesco Distribution Canada Co.   
Certificate of amalgamation dated 2004-08-12

PART II – LIST OF OTHER RIGHTS

 

No.

  

Lessor

  

Lessee

  

Registration No.

1.    Wesco Distribution Canada    Corporation Minière Inmet    10-0153058-0001
2.    Wesco Distribution    Compagnie Abitibi-Consolidated du Canada   
09-0784319-0001 3.    Wesco Distribution    Entreprises D’Électricité J.M.N. Inc
   08-0572544-0001 4.    Wesco Distribution    Aéroport de Québec Inc   
08-0347749-0001 5.    Wesco Distribution    Les Contrôles I.S.I. Inc.   
08-0258647-0001 6.    Wesco Distribution    Sorevco Inc    08-0258641-0001 7.   
Wesco Distribution    Télénet Informatique Inc    08-0166355-0001 8.    Wesco
Distribution    Élite Technologies Inc    08-0160614-0001 9.    Wesco
Distribution    Barrette-Chapais Ltée    08-0113152-0001 10.    Wesco
Distribution    Bois D’œuvre Cedrico Inc    08-0109818-0001 11.    Wesco
Distribution    Cegertec Experts Conseils Inc    08-0068899-0001



--------------------------------------------------------------------------------

WESCO DISTRIBUTION II ULC

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

WESCO Distribution II ULC

 

WESCO Canada II, LP.

   12120430772

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution II
ULC   

672254568 –

20110817 1135 1590 6626

as amended by:

20121205 1703 1590 2069

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    Wesco Distribution II
ULC    18469726



--------------------------------------------------------------------------------

TVC CANADA CORP.

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    TVC Canada Corp.   

672254541 –

20110817 1134 1590 6625

as amended by:

20121207 0859 1590 2143

NOVA SCOTIA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    TVC Canada Corp.   
18469759



--------------------------------------------------------------------------------

WDCC ENTERPRISES INC.

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    WDCC Enterprises Inc.
   12120430664

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    WDCC Enterprises Inc.
  

683334792 –

20121204 1635 1590 1981



--------------------------------------------------------------------------------

WESCO CANADA I, LP

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

WESCO Canada I, LP

 

WESCO Holdings, LLC

   12120430717



--------------------------------------------------------------------------------

WESCO HOLDINGS, LLC

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

WESCO Canada I, LP

 

WESCO Holdings, LLC

   12120430717



--------------------------------------------------------------------------------

WESCO CANADA II, LP

ALBERTA

 

No.

  

Secured Party

  

Debtor

  

Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

WESCO Canada II, LP

 

WESCO Distribution II ULC

   12120430772



--------------------------------------------------------------------------------

WDINESCO III B.V.

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    WDINESCO III B.V.   

683390331 –

20121206 1217 1590 2108



--------------------------------------------------------------------------------

WDINESCO C.V.

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent    WDINESCO C.V.   

672254523 –

20110817 1134 1590 6624

as amended by:

20121205 1704 1590 2071



--------------------------------------------------------------------------------

WDCH, LP

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

WDCH, LP

 

CBC LP Holdings, LLC

  

672254496 –

20110817 1132 1590 6623

as amended by:

20121205 1704 1590 2072



--------------------------------------------------------------------------------

CBC LP HOLDINGS, LLC

ONTARIO

 

No.

  

Secured Party

  

Debtor

  

Reference File No. / Registration No.

1.    JPMorgan Chase Bank, N.A. as Administrative Agent   

WDCH, LP

 

CBC LP Holdings, LLC

  

672254496 –

20110817 1132 1590 6623

as amended by:

20121205 1704 1590 2072



--------------------------------------------------------------------------------

SCHEDULE 6.10

EXISTING RESTRICTIONS

 

1. Third Amended and Restated Receivables Purchase Agreement, dated as of
April 13, 2009, by and among WESCO Receivables Corp., WESCO Distribution, Inc.,
the Purchasers and Purchaser Agents party thereto and PNC Bank, National
Association (as successor to Wachovia Capital Markets, LLC), as Administrator,
as amended by the First Amendment to the Third Amended and Restated Receivables
Purchase Agreement, dated as of August 31, 2009, as further amended by the
Second Amendment to the Third Amended and Restated Receivables Purchase
Agreement, dated as of September 7, 2010, as further amended by the Third
Amendment to the Third Amended and Restated Receivables Purchase Agreement,
dated as of December 16, 2010, as further amended by the Fourth Amendment to the
Third Amended and Restated Receivables Purchase Agreement, dated as of
August 22, 2011, as further amended by the Fifth Amendment to the Third Amended
and Restated Receivables Purchase Agreement, dated as of July 31, 2012, as
further amended by the Sixth Amendment to the Third Amended and Restated
Receivables Purchase Agreement, dated as of October 9, 2012, and as further
amended by the Seventh Amendment to the Third Amended and Restated Receivables
Purchase Agreement, dated as of December     , 2012.

 

2. Indenture, dated August 27, 2009, by and among WESCO International, Inc.,
WESCO Distribution, Inc. and The Bank of New York Mellon, as Trustee.

 

3. The Real Estate Loan Agreements and any and all documents related thereto.

 

4. The Limited Liability Company Agreement of WESCO Real Estate I, LLC dated
January 13, 2003.

 

5. The Limited Liability Company Agreement of WESCO Real Estate II, LLC dated
January 13, 2003.

 

6. The Limited Liability Company Agreement of WESCO Real Estate III, LLC dated
January 13, 2003.

 

7. The Limited Liability Company Agreement of WESCO Real Estate IV, LLC dated
November 1, 2002.

 

8. Affiliate Subordination Agreement, dated as of December     , 2012, made by
and among the Subordinated Creditors and Subordinated Debtors party thereto (as
defined therein) in favor of Credit Suisse AG, Cayman Islands Branch



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   Assignor:  

 

2.   Assignee:  

 

    [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   Borrowers:  

WESCO Distribution, Inc., as a U.S. Borrower

WESCO Distribution Canada LP and WDCC Enterprises Inc.,

as the Canadian Borrowers

The other U.S. Borrowers party thereto

4.   Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.   Credit Agreement:   The Amended and
Restated Credit Agreement dated as of December 12, 2012, among WESCO
Distribution, Inc., WESCO Distribution Canada

 

1 

Select as applicable.



--------------------------------------------------------------------------------

    LP, WDCC Enterprises Inc., the other Loan Parties thereto, the other Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent. 6.  
Assigned Interest:  

 

Aggregate Revolving Commitments

   Amount of
Commitment/Revolving
Assigned      Percentage Assigned of
Revolving Commitments  

$

   $           %   

$

   $           %   

$

   $           %   

Effective Date:                 , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title: Consented to and Accepted: JPMORGAN CHASE, N.A., as Administrative
Agent and as Issuing Bank By  

 

Title:   Consented to: [NAME(S) OF ADDITIONAL ISSUING BANK(S)] By  

 

Title:   [Consented to:]5 [WESCO DISTRIBUTION, INC., as Borrower Representative]
By  

 

Title:  

 

5 

To be included only if the consent of the Borrower Representative is required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender1,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This

 

1 

The concept of “Non-U.S. Lender” should be conformed to the section in the
Credit Agreement governing Taxes.



--------------------------------------------------------------------------------

Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING BASE CERTIFICATE

Please see attached.



--------------------------------------------------------------------------------

LOGO [g451196chase_logo.jpg]   BORROWING BASE REPORT – WESCO – Consolidated  

 

Obligor Number:     Date:   October 31, 2012   Loan Number:     Period Covered:
             to               

 

     CANADA     US               

COLLATERAL CATEGORY

   Total A/R     Total
Inventory     Total
Inventory     Total Eligible
Collateral      –   Description            

1 Total Ending Collateral Balance

     —              

2 Less Ineligible [451196.EX10_2TX] Past Due > 90

     —              

3 Less Ineligible – Credits in Prior

     —              

4 Less Ineligible – Crossage (50%)

     —              

5 Less Ineligible – Contras

     —              

6 Less Ineligible – Foreign Not Covered by L/C

     —              

7 Less Ineligible – Federal Government

     —              

8 Less Ineligible – Finance Charges

     —              

9 Less Ineligible – Progress Billings

     —              

10 Less Ineligible – Cash on Aging

     —              

11 Less Ineligible – Volume Rebates

     —              

12 Less Ineligible – Intercompany

     —              

13 Less Ineligible – Unapplied Cash

     —              

14 Less Ineligible – Deferred Revenue

     —                 

 

 

          

15 Total Ineligibles – Accounts Receivable

     0               

 

 

          

16 INVENTORY ANALYSIS –

       —          —          

17 Less Ineligible – Work in Process

       —          —          

18 Less Ineligible – Inventory Shrink Reserve

       —          —          

19 Less Ineligible – Intercompany Profits

       —          —          

20 Less Ineligible – Excess/Obsolete Inventory

       —          —          

21 Less Ineligible – Locations less than $100M

       —          —          

22 Less Ineligible – Offsite Locations

       —          —          

23 Less Ineligible – Bill and Hold

       —          —          

24 Less Ineligible – Special Order/Non Stock

       —          —          

25 Less Ineligible – Consigned Inventory

       —          —          

26 Less Ineligible – In- Transit Inventory

       —          —          

27 Less Ineligible – Transactional Inventory

       —          —          

28 Less Ineligible – Ship & Debit Reserve

       —          —          

29 Less Ineligible – Special Buy Reserve

       —          —          

30 Less Ineligible – Purchase Price Variance

       —          —          

31 Less Ineligible – Demo/Damaged/Tools

       —          —          

32 Less Ineligible – International Inventory

       —          —          

33 Less Ineligible – Supplier Volume Rebates

       —          —          

34 Less Ineligible – Handling Adder Stock Reserve

       —          —          

35 Less Ineligible – Cash Discounts

       —          —          

36 Less Ineligible – Inventory Mark Ups

       —          —          

37 Less Ineligible – G/L to Perpetual Variance

       —          —               

 

 

   

 

 

      

38 Total Ineligibles – Inventory

       —          —               

 

 

   

 

 

      

39 Total Eligible Collateral

     —          —          —             

 

 

   

 

 

   

 

 

      

40 Advance Rate Percentage

     85.0 %      70.0 %      70.0 %      

41 Net Available – Borrowing Base Value

           

42 Effective Advance Rate

           

43 INVENTORY NOLV ANALYSIS

       0        0        

44 Less NOLV ineligibles

       0        0        

45 Eligible NOLV Inventory

       0        0        

46 Inventory Advance Rate Percentage

       60.4 %      56.6 %           

 

 

   

 

 

      

47 Total Availability NOLV Analysis

       0        0             

 

 

   

 

 

      

48 Lessor of Exam Calculation or NOLV

       0        0        

49 Additional Securitization Availability

         —          

50 Less Dilution Reserve

     —              

51 Less Surety Bond Reserve

     —            —             

 

 

   

 

 

   

 

 

      

52 Total Borrowing Base Value

     —          —          —             

 

 

   

 

 

   

 

 

      

53 CAPS / Loan Limits

       400,000,000        600,000,000       
  Total CAPS / Loan
Line   
        600,000,000        

 

 

   

 

 

      

 

 

 

54 Maximum Borrowing Limit

       0        0        Total Available         0        

 

 

   

 

 

      

 

 

 

55 Loan Balance

           Loan Balance:         0               

 

 

 

56 Total Availability

              0               

 

 

 

57 Total Line Reserves (see Line Reserve schedule)

              0               

 

 

 

58 Net Availability

              0               

 

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Loan and Security Agreement (“Agreement”), between JPM Chase (“Secured Party”)
and WESCO DISTRIBUTION INC (“Borrower”), Borrower is executing and delivering to
Secured Party this Collateral Report accompanied by supporting data
(collectively referred to as (“Report”). Borrower warrants and represents to
Secured Party that this Report is true, correct, and based on information
contained in Borrower’s own financial accounting records. Borrower, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement, and further certifies on this
31st day of October 2012, that the Borrower is in compliance with said
Agreement.

 

  BORROWER NAME:     AUTHORIZED SIGNATURE:   WESCO DISTRIBUTION, INC    



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of December 12, 2012 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”) among WESCO
Distribution, Inc., a Delaware corporation (“Distribution”), the other U.S.
Borrowers party thereto (together with Distribution, the “U.S. Borrowers”),
WESCO Distribution Canada LP, an Ontario limited partnership (“Distribution
Canada”), WDCC ENTERPRISES INC., an Alberta corporation (“WDCC” and together
with Distribution Canada, the “Canadian Borrowers”; each of the U.S. Borrowers
and the Canadian Borrowers are referred to herein collectively as the
“Borrowers”), the other Loan Parties, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders (the “Administrative Agent”)
and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent.
This Compliance Certificate is being delivered by Distribution in its capacity
as Borrower Representative. Unless otherwise defined herein, capitalized terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

THE UNDERSIGNED, AS BORROWER REPRESENTATIVE, HEREBY CERTIFIES, ON ITS BEHALF AND
ON BEHALF OF THE OTHER BORROWERS, THAT:

1. I am the duly elected                      of the Borrower Representative;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings and its Subsidiaries during the accounting period
covered by the attached financial statements (the “Accounting Period”) [for
quarterly financial statements add: and such financial statements present fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Credit Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Administrative Agent the notice required by Section 4.15 of the Security
Agreement;

5. Check one of the following options based upon whether a Fixed Charge Coverage
Trigger Period is in effect as described in Section 6.12 of the Credit
Agreement.

 

  ¨

As of the last day of the Accounting Period, a Fixed Charge Coverage Trigger
Period is in effect, and therefore, the Loan Parties are required to comply with
the Fixed Charge Coverage Ratio covenant set forth in Section 6.12 of the Credit



--------------------------------------------------------------------------------

  Agreement. Accordingly, the attached Schedule I sets forth financial data and
computations evidencing the Loan Parties’ compliance with the Fixed Charge
Coverage Ratio covenant set forth in Section 6.12 of the Agreement, all of which
data and computations are true, complete and correct.

 

  ¨ As of the last day of the Accounting Period, a Fixed Charge Coverage
Covenant Period is not in effect, and therefore, the Loan Parties are not
required to comply with the Fixed Charge Coverage Ratio covenant set forth in
Section 6.12 of the Credit Agreement. Notwithstanding such fact, the attached
Schedule I sets forth (for informational purposes only) financial data and
computations evidencing the Loan Parties’ compliance with the Fixed Charge
Coverage Ratio covenant set forth in Section 6.12 of the Agreement.

[6. Schedule II hereto sets forth a computation of the Leverage Ratio as of the
end of the Accounting Period, for purposes of determining the Applicable Rate
commencing on the fifth Business Day after this certificate is delivered.]1

[7. Schedule III hereto sets forth a list of names of all Excluded Subsidiaries
and Unrestricted Subsidiaries as of the date hereof. Each Subsidiary set forth
on Schedule III hereto qualifies as an Excluded Subsidiary or Unrestricted
Subsidiary, as the case may be.]2

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
            ,     .

 

WESCO DISTRIBUTION, INC., as Borrower Representative By:  

 

Name:  

 

Title:  

 

 

1 

Include item 6 only in quarterly Compliance Certificates for fiscal quarters
ending from and after December 31, 2012.

2 

Include item 7 only in yearly Compliance Certificates for fiscal years ending
from and after December 31, 2012.



--------------------------------------------------------------------------------

SCHEDULE 1

Compliance as of             ,         with Section 6.12 of the Credit
Agreement.

Fixed Charge Coverage Ratio. Ratio of EBITDA for the period of four consecutive
fiscal quarters most recently ended to Fixed Charges for such period, all
calculated for Holdings and its Restricted Subsidiaries on a consolidated basis
in accordance with GAAP.

A. EBITDA                    $        

 

EBITDA of Holdings and its Restricted Subsidiaries on a consolidated basis

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Net Income

              

(+) (a)(i) Interest Expense

              

(+) (a)(ii) income tax expense

              

(+) (a)(iii) all amounts attributable to depreciation and amortization expense

              

(+) (a)(iv) amortized debt discount

              

(+) (a)(v) any non-cash losses or non-cash charges for such period that relate
to the write-down or write-off of inventory to the extent such non-cash charges
or non-cash losses do not exceed $10,000,000 in the aggregate during such period

              

(+) (a)(vi) any other non-cash losses or non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period)

              

(-) (b)(i) income tax credits and refunds

              

(-) (b)(ii) interest income

              

(-) (b)(iii) any cash payments made during such period in respect of non-cash
charges

              



--------------------------------------------------------------------------------

described in clause (a)(v) above taken in a prior period

              

(-) (b)(iv) any non-cash gains and non-cash items of income for such period that
relate to any write-up of inventory to the extent such non-cash gains and
non-cash income does not exceed $10,000,000 in the aggregate during such period

              

(-)(b)(v) any other non-cash gains and non-cash items of income for such period

              

= EBITDA

   $                    $                    $                    $             
      $                

B. FIXED CHARGES                    $        

 

Fixed Charges of Holdings and its Restricted Subsidiaries on a consolidated
basis

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

cash Interest Expense

              

(+) prepayments and scheduled principal payments on Indebtedness made during
such period (excluding principal payments in respect of (i) the Revolving Loans,
(ii) Indebtedness owing under the Receivables Securitization Agreements or
(iii) the Permitted Debt Defeasance in an aggregate amount not to exceed
$95,000,000, but including repurchases of Indebtedness or payments in respect of
conversion rights relating to Indebtedness)

              

(+) expense for taxes paid in cash

              

(+) Restricted Payments paid in cash Persons other than Loan Parties or
Subsidiaries of Loan Parties

              



--------------------------------------------------------------------------------

(+) Capital Lease Obligation payments

 

              

(+) cash contributions to any Plan or any Canadian Pension Plan for such period
(excluding any cash contributions made in respect of the Canadian Pension Plan
assumed pursuant to the EECOL Acquisition in an aggregate amount not to exceed
$35,900,000) to the extent such contributions have not been deducted in the
calculation of EBITDA for such period

              

(+) Capital Expenditures (other than any such Capital Expenditures to the extent
that such Capital Expenditures are made with proceeds from the sale of assets
not constituting Collateral and such sale is permitted by the Credit Agreement)

              

= Fixed Charges

   $                    $                    $                    $             
      $                

 

C. FIXED CHARGE COVERAGE RATIO (Line A ÷ Line B)  
                                       to 1.00 [D. IN COMPLIANCE  
¨  YES             ¨   NO]2

 

2 

Include item D only if Fixed Charge Coverage Trigger Period is in effect.



--------------------------------------------------------------------------------

SCHEDULE II3

LEVERAGE RATIO CALCULATION

Leverage Ratio. On any date, the ratio of (a) Total Indebtedness on such date to
(b) EBITDA for the period of four consecutive fiscal quarters ended on such
date.

 

A.

  

TOTAL INDEBTEDNESS

   $                

B.

  

EBITDA for the period of four consecutive fiscal quarters ended on such date (as
calculated below).

   $                

 

EBITDA of Holdings and its Restricted Subsidiaries on a consolidated basis

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Net Income

              

(+) (a)(i) Interest Expense

              

(+) (a)(ii) income tax expense

              

(+) (a)(iii) all amounts attributable to depreciation and amortization expense

              

(+) (a)(iv) amortized debt discount

              

(+) (a)(v) any non-cash losses or non-cash charges for such period that relate
to the write-down or write-off of inventory to the extent such non-cash charges
or non-cash losses do not exceed $10,000,000 in the aggregate during such period

              

(+) (a)(vi) any other non-cash losses or non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period)

              

 

3 

Include Schedule II only in connection with quarterly Compliance Certificates
for fiscal quarters.



--------------------------------------------------------------------------------

(-) (b)(i) income tax credits and refunds

              

(-) (b)(ii) interest income

              

(-) (b)(iii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) above taken in a prior period

              

(-) (b)(iv) any non-cash gains and non-cash items of income for such period that
relate to any write-up of inventory to the extent such non-cash gains and
non-cash income does not exceed $10,000,000 in the aggregate during such period

              

(-)(b)(v) any other non-cash gains and non-cash items of income for such period

              

= EBITDA

   $                    $                    $                    $             
      $


 

            


(to line B

  


) 

 

C. LEVERAGE RATIO (Line A ÷ Line B)   



--------------------------------------------------------------------------------

SCHEDULE III4

EXCLUDED SUBSIDIARIES AND UNRESTRICTED SUBSIDIARIES

 

4 

Include Schedule III only in connection with yearly Compliance Certificates.



--------------------------------------------------------------------------------

EXHIBIT D-1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             ,         ,
20    , is entered into between                                         , a
                    (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Amended and Restated Credit Agreement dated as of December 12, 2012 (as the same
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”) among WESCO DISTRIBUTION, INC., a Delaware corporation, WESCO
DISTRIBUTION CANADA LP, an Ontario limited partnership, WDCC ENTERPRISES INC.,
an Alberta corporation, the other Loan Parties party thereto, the Lenders party
thereto, JPMORGAN CHASE BANK, N.A., Toronto Branch, as Canadian Administrative
Agent and the Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a [U.S. Borrower] [Loan Guarantor]
[Canadian Cross-Border Loan Guarantor] [Canadian Loan Guarantor] for all
purposes of the Credit Agreement and shall have all of the rights, duties,
benefits and obligations of a Loan Party and a [Loan Guarantor] [U.S. Borrower]
[Canadian Cross-Border Loan Guarantor] [Canadian Loan Guarantor] thereunder as
if it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, [and] (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement [and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 10.10 of the Credit Agreement,
hereby guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.]1 [The New Subsidiary has delivered to the
Administrative Agent an executed Loan Guaranty.]2

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

1 

Delete bracketed language if New Subsidiary is a Canadian Subsidiary or a U.S.
Borrower.

2 

Insert bracketed language if New Subsidiary is a Canadian Subsidiary.



--------------------------------------------------------------------------------

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

    

 

    

 

    

 

  

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF OMNIBUS JOINDER AGREEMENT

THIS OMNIBUS JOINDER AGREEMENT (this “Agreement”), dated as of December     ,
2012, is entered into among WESCO DISTRIBUTION, INC., a Delaware corporation
(the “Company”), WESCO DISTRIBUTION CANADA LP, an Ontario limited partnership
(the “Canadian Borrower I”), WDCC ENTERPRISES INC., an Alberta corporation (the
“Canadian Borrower II” and, together with the Canadian Borrower I, the “Canadian
Borrowers”), the other Loan Parties party hereto, JPMORGAN CHASE BANK, N.A., in
its capacity as administrative agent (the “Administrative Agent”), EESA CORP.,
an Alberta corporation (the “EECOL Parent”), EESA HOLDINGS LTD., an Alberta
corporation (“EESA Holdings”), JARICH HOLDINGS LTD., an Alberta corporation
(“Jarich”), EECOL HOLDINGS LTD., an Alberta corporation (“EECOL Holdings”),
EECOL ELECTRIC CORP., an Alberta corporation (“EECOL Electric”), and EECOL
PROPERTIES CORP., an Alberta corporation (“EECOL Properties” and, together with
EECOL Parent, EESA Holdings, Jarich, EECOL Holdings and EECOL Electric, the “New
Loan Parties”). Capitalized terms used but not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement (as defined below).

WHEREAS, the Company has entered into that certain Amended and Restated Credit
Agreement dated as of December 12, 2012 among the Company, the other U.S.
Borrowers party thereto, the Canadian Borrowers, the other Loan Parties party
thereto, the lenders party thereto (the “Lenders”), the Administrative Agent,
and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; all capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement);

WHEREAS, the EECOL Acquisition Closing Date has occurred and, pursuant to the
terms of the EECOL Acquisition Agreement, the Canadian Borrower II has acquired
all of the issued and outstanding equity interests of EECOL Electric through the
purchase of the issued and outstanding shares of EECOL Electric’s direct parent,
EECOL Holdings, and its direct or indirect parent holding companies, Jarich,
EESA Holdings and the EECOL Parent;

WHEREAS, in accordance with Section 5.13(g) of the Credit Agreement, the Loan
Parties are required to execute and deliver, and to cause the New Loan Parties
to execute and deliver, this Agreement to the Administrative Agent;

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
expressly recognized by all of the parties hereto, the Loan Parties, the New
Loan Parties, and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. Joinder to Credit Agreement. Each of the New Loan Parties hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, such
New Loan Party will be deemed to be a Loan Party and a Canadian Loan Guarantor
under and for all purposes of the Credit Agreement and shall have all of the
rights, duties, benefits and obligations of a Loan Party and a Canadian Loan
Guarantor thereunder to the same extent and with the same force and effect as if
it had executed the Credit Agreement. Each New Loan Party hereby ratifies, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement (subject to the updated schedules described in Section 4 of
this Agreement), (b) all of the covenants of the Loan



--------------------------------------------------------------------------------

Parties set forth in Articles V and VI of the Credit Agreement and (c) all of
the guaranty obligations of the Canadian Loan Parties set forth in Article X of
the Credit Agreement. Without limiting the generality of the foregoing
provisions of this Section 1, each New Loan Party, subject to the limitations
set forth in the last sentence of Section 10.01 and in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other
Canadian Loan Guarantors, to the Administrative Agent and the Canadian Lender
Parties, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Canadian Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that, if any of the Canadian
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), each New
Loan Party will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Canadian Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration or otherwise)
in accordance with the terms of such extension or renewal.

2. Joinder to Canadian Guarantee. Each of the New Loan Parties hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, such
New Loan Party will be deemed to be a “Canadian Guarantor” under and for all
purposes of the Amended and Restated Guarantee Agreement dated as of
December 12, 2012 by the “Canadian Guarantors” party thereto in favor of the
Administrative Agent (for the benefit of itself and the Canadian Lender Parties)
(as amended, supplemented or otherwise modified from time to time, the “Amended
and Restated Guarantee”) and shall have all of the rights, duties, benefits and
obligations of a “Canadian Guarantor” thereunder to the same extent and with the
same force and effect as if it had executed such Amended and Restated Guarantee.
Each New Loan Party hereby ratifies, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Amended and Restated
Guarantee. Without limiting the generality of the foregoing, and subject to the
limitations set forth in the last sentence of Section 10.01 and in Section 10.10
of the Credit Agreement, each New Loan Party hereby guarantees, jointly and
severally with the other “Canadian Guarantors”, to the Administrative Agent, for
itself and the Canadian Lender Parties, as provided in the Amended and Restated
Guarantee, the prompt payment of any and all indebtedness (as defined in the
Amended and Restated Guarantee) of the Canadian Borrowers to the Administrative
Agent and the Canadian Lender Parties, including pursuant to the Credit
Agreement.

3. Joinder to Canadian Security Agreement. Each of the New Loan Parties hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, such
New Loan Party will be deemed to be a “Grantor” under and for all purposes of
the Amended and Restated Canadian Pledge and Security Agreement dated as of
December 12 2012 by the “Grantors” party thereto in favor of the Administrative
Agent (for the benefit of itself and the Canadian Lender Parties) (as amended,
supplemented or otherwise modified from time to time, the “Amended and Restated
Security Agreement”) and shall have all of the rights, duties, benefits and
obligations of a “Grantor” thereunder to the same extent and with the same force
and effect as if it had executed such Amended and Restated Security Agreement.
Each New Loan Party hereby ratifies, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Amended and Restated Security
Agreement, including without limitation (a) all of the representations and
warranties of the “Grantors” set forth in Article III of the Amended and
Restated Security Agreement, and (b) all of the covenants of the “Grantors” set
forth in Article IV of the Amended and Restated Security Agreement. Without
limiting the generality of the foregoing, to secure the prompt and complete
payment and performance of the Canadian Secured Obligations, each New Loan Party
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of itself and the Canadian Lender Parties, a security
interest in all Collateral (as defined in the Amended and Restated Security
Agreement and subject to the limitations set forth in the Amended and Restated
Security Agreement) of each such New Loan Party as provided in the

 

2



--------------------------------------------------------------------------------

Amended and Restated Security Agreement. Each of the Canadian Borrowers and
Canadian Loan Guarantors (including, the New Loan Parties) and the
Administrative Agent hereby acknowledge and agree that updated Exhibits A, B, C,
D, E and F of the Amended and Restated Security Agreement attached as Annex I
hereto shall be deemed to replace Exhibits A, B, C, D, E and F annexed to the
Amended and Restated Security Agreement and such exhibits set forth in Annex I
hereto shall be incorporated into the Amended and Restated Security Agreement as
of the date hereof and, on and after the date hereof, each reference in the
Amended and Restated Security Agreement to Exhibit A, B, C, D, E or F, as
applicable, shall be deemed to refer to the exhibits set forth on Annex I
hereto. Each of the Canadian Borrowers and Canadian Loan Guarantors (including,
the New Loan Parties) hereby represent, warrant and confirm, as of the date
hereof, that after giving effect to the updated exhibits to the Amended and
Restated Security Agreement set forth on Annex I hereto, each of the
representations and warranties set forth in the Amended and Restated Security
Agreement is true and correct on and as of the date hereof.

4. Updated Schedules to Credit Agreement; Representations and Warranties of the
Loan Parties. Each of the parties hereto hereby acknowledges, agrees and
confirms that (a) Schedules 1.01, 2.06, 3.06, 3.10, 3.12, 3.15, 4.01, 6.01,
6.02, and 6.10 to the Credit Agreement are hereby replaced with updated
Schedules 1.01, 2.06, 3.06, 3.10, 3.12, 3.15, 4.01, 6.01, 6.02, and 6.10 in the
form of Annex II attached hereto (collectively, the “Updated Credit Agreement
Schedules”), (b) the Owned and Leased Property Schedule and the Insurance
Schedule delivered by the Loan Parties to the Administrative Agent on the
Restatement Date in connection with the Credit Agreement are hereby replaced
with the updated Owned and Leased Property Schedule and Insurance Schedule
attached as Annex III hereto, (c) the Updated Credit Agreement Schedules shall
be incorporated into the Credit Agreement as of the date hereof and, on and
after the date hereof, each reference in the Credit Agreement to any of
Schedules 1.01, 2.06, 3.06, 3.10, 3.12, 3.15, 4.01, 6.01, 6.02, and 6.10 shall
be deemed to refer to the corresponding Updated Credit Agreement Schedule
attached hereto as Annex II and (d) on and after the date hereof, each reference
in the Credit Agreement to the Owned and Leased Property Schedule or the
Insurance Schedule shall be deemed to refer to the updated Owned and Leased
Property Schedule or Insurance Schedule, as applicable, attached hereto as Annex
III. Each of the Loan Parties, including without limitation, each of the New
Loan Parties, hereby represents, warrants, agrees and confirms that, after
giving effect to the Updated Credit Agreement Schedules attached hereto as Annex
II and the updated Owned and Leased Property Schedule and Insurance Schedule
attached hereto as Annex III (i) each of the representations and warranties set
forth in Article III of the Credit Agreement is true and correct as of the date
of this Agreement, (ii) the representations and warranties set forth in
Section 3.04 of the Credit Agreement shall be deemed to include a representation
and warranty of the Loan Parties that the financial statements of the New Loan
Parties described in Section 4.01(b)(iv) of the Credit Agreement present fairly,
in all material respects, the financial position and results of operations and
cash flows of the New Loan Parties and their consolidated Subsidiaries as of the
applicable dates and for the applicable periods in accordance with Accounting
Standards for Private Enterprises, or in the cases where reconciliations to GAAP
are available, GAAP, (iii) any such representation and warranty stated in
Article III of the Credit Agreement to be true and correct “as of the date
hereof”, “as of the date of this Agreement”, or “as of the Restatement Date” is
true and correct as of the date of this Agreement and (iv) the Administrative
Agent is authorized to replace the versions of the Schedules annexed to the
Credit Agreement as of the Restatement Date with the Updated Credit Agreement
Schedules attached hereto as Annex II and the versions of the Owned and Leased
Property Schedule and Insurance Schedule delivered by the Loan Parties to the
Administrative Agent on the Restatement Date with the updated Owned and Leased
Property Schedule and Insurance Schedule attached hereto as Annex III.

5. Additional Documents. If required by the Administrative Agent, each New Loan
Party is, simultaneously with the execution of this Agreement, executing and
delivering such Collateral

 

3



--------------------------------------------------------------------------------

Documents (and such other documents and instruments) as requested by the
Administrative Agent in accordance with the Credit Agreement.

6. Address for Notices. The address of the New Loan Parties for purposes of
Section 9.01 of the Credit Agreement is as follows:

 

 

 

    

 

    

 

    

 

  

7. Miscellaneous.

(a) Each New Loan Party, by its execution of this Agreement, hereby waives
acceptance by the Administrative Agent and the Lender Parties of the guaranty by
such New Loan Party under each of Article X of the Credit Agreement and the
Amended and Restated Guarantee.

(b) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

(c) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Remainder of Page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its authorized officer as of the day and year above first
written.

 

NEW LOAN PARTIES; EESA CORP. By  

 

Name:  

 

Title:  

 

EESA HOLDINGS LTD. By  

 

Name:  

 

Title:  

 

JARICH HOLDINGS LTD. By  

 

Name:  

 

Title:  

 

EECOL HOLDINGS LTD. By  

 

Name:  

 

Title:  

 

EECOL ELECTRIC CORP. By  

 

Name:  

 

Title:  

 

EECOL PROPERTIES CORP. By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

OTHER LOAN PARTIES:

WESCO DISTRIBUTION, INC.,

a Delaware corporation

WESCO EQUITY CORPORATION,

a Delaware corporation

BRUCKNER SUPPLY COMPANY, INC.

a Delaware corporation

WESCO NEVADA, LTD.,

a Nevada corporation

COMMUNICATIONS SUPPLY CORPORATION,

a Connecticut corporation

CALVERT WIRE & CABLE CORPORATION,

a Delaware corporation

LIBERTY WIRE & CABLE, INC.,

a Delaware corporation

CARLTON-BATES COMPANY,

an Arkansas corporation

TVC COMMUNICATIONS, L.L.C.,

a Delaware limited liability company

CONNEY SAFETY PRODUCTS, LLC

a Delaware limited liability company

By  

 

Name:  

 

Title:  

 

WESCO DISTRIBUTION CANADA LP BY:   WESCO DISTRIBUTION CANADA GP   INC., its
General Partner By  

 

Name:  

 

Title:  

 

WDCC ENTERPRISES INC. By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

WESCO INTERNATIONAL, INC. By  

 

Name:  

 

Title:  

 

WESCO FINANCE CORPORATION By  

 

Name:  

 

Title:  

 

CDW HOLDCO, LLC By  

 

Name:  

 

Title:  

 

WDC HOLDING INC. By  

 

Name:  

 

Title:  

 

WESCO NIGERIA, INC. By  

 

Name:  

 

Title:  

 

CBC LP HOLDINGS, LLC By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

WDCH, LP BY:   CBC LP HOLDINGS, LLC,   its General Partner By  

 

Name:  

 

Title:  

 

CONNEY INVESTMENT HOLDINGS, LLC By  

 

Name:  

 

Title:  

 

WESCO ENTERPRISES, INC. By  

 

Name:  

 

Title:  

 

WESCO HOLDINGS, LLC By  

 

Name:  

 

Title:  

 

WDCH US LP BY:   WESCO Distribution II ULC,   its General Partner By  

 

Name:  

 

Title:  

 

WESCO DISTRIBUTION CANADA CO. By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

WESCO DISTRIBUTION II ULC By  

 

Name:  

 

Title:  

 

TVC CANADA CORP. By  

 

Name:  

 

Title:  

 

WESCO CANADA I, LP BY:  

WESCO HOLDINGS, LLC, its General Partner

By  

 

Name:  

 

Title:  

 

WESCO CANADA II, LP BY:  

WESCO DISTRIBUTION II ULC, its General Partner

By  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Annex I

[Updated Exhibits A, B, C, D, E and F to Amended and Restated Canadian Security
Agreement]



--------------------------------------------------------------------------------

Annex II

[Updated Schedules to Credit Agreement]



--------------------------------------------------------------------------------

Annex III

[Updated Owned and Leased Property Schedule and Insurance Schedule]



--------------------------------------------------------------------------------

EXHIBIT E-1

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

Dated as of December 12, 2012

by and among

PNC BANK, NATIONAL ASSOCIATION,

as Receivables Agent,

JPMORGAN CHASE BANK, N.A.,

as ABL Lenders Agent,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Term Lenders Agent

WESCO RECEIVABLES CORP.,

as Receivables Seller,

WESCO DISTRIBUTION, INC.,

as Seller, as Servicer, in its individual capacity and as Borrower,

and

THE OTHER PARTIES HERETO



--------------------------------------------------------------------------------

This AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of December 12, 2012
(as supplemented, amended, restated or otherwise modified from time to time,
this “Agreement”), is by and among PNC BANK, NATIONAL ASSOCIATION, in its
capacity as Administrator under the Receivables Purchase Agreement (as defined
below) (the “Receivables Agent”), JPMORGAN CHASE BANK, N.A., in its capacity as
Agent, for itself and on behalf of the ABL Lenders (as defined below) (the “ABL
Lenders Agent”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its capacity as
Agent, for itself and on behalf of the Term Lenders (as defined below) (the
“Term Lenders Agent”), WESCO RECEIVABLES CORP. (the “Receivables Seller”), WESCO
DISTRIBUTION, INC. (“WESCO”), WESCO EQUITY CORPORATION, CARLTON-BATES COMPANY,
COMMUNICATIONS SUPPLY CORPORATION, LIBERTY WIRE & CABLE, INC., CALVERT WIRE &
CABLE CORPORATION, BRUCKNER SUPPLY COMPANY, INC, TVC COMMUNICATIONS, L.L.C. and
CONNEY SAFETY PRODUCTS, LLC.

RECITALS:

A.    WESCO and various of WESCO’s domestic subsidiaries and affiliates have
agreed to sell, transfer and assign to the Receivables Seller, and the
Receivables Seller has agreed to purchase or otherwise acquire from WESCO and
various of WESCO’S domestic subsidiaries and affiliates from time to time party
thereto (together with WESCO, the “Originators”), all of the right, title and
interest of WESCO in the Receivables (as hereinafter defined) pursuant to a
Purchase and Sale Agreement dated as of June 30, 1999, as amended by that
certain First Amendment to Purchase and Sale Agreement dated as of September 28,
1999, that certain Second Amendment to Purchase and Sale Agreement dated as of
November 22, 2002, that certain Third Amendment to Purchase and Sale Agreement
dated as of October 4, 2005, that certain Fourth Amendment to Purchase and Sale
Agreement dated as of February 22, 2007, that certain Fifth Amendment to
Purchase and Sale Agreement dated as of January 29, 2009, that certain Sixth
Amendment to Purchase and Sale Agreement dated as of April 13, 2009, that
certain Seventh Amendment to Purchase and Sale and Agreement and Waiver dated as
of March 1, 2010, that certain Eighth Amendment to Purchase and Sale Agreement
dated as of December 16, 2010, and that certain Ninth Amendment to Purchase and
Sale Agreement dated as of the date hereof (and as the same may be further
supplemented, amended, restated or otherwise modified from time to time, the
“Receivables Purchase and Sale Agreement”).

B.    The Receivables Seller, as seller, WESCO, in its capacity as servicer and
in its individual capacity, the Receivables Agent, the Receivables Purchasers
and the Purchaser Agents (each as defined below) are parties to a Third Amended
and Restated Receivables Purchase Agreement, dated as of April 13, 2009, as
amended by that certain First Amendment to Third Amended and Restated
Receivables Purchase Agreement, dated as of August 31, 2009, that certain Second
Amendment to Third Amended and Restated Receivables Purchase Agreement, dated as
of September 7, 2010, that certain Third Amendment to Third Amended and Restated
Receivables Purchase Agreement, dated as of December 16, 2010, that certain
Fourth Amendment to Third Amended and Restated Receivables Purchase Agreement,
dated as of August 22, 2011, that certain Fifth Amendment to Third Amended and
Restated Receivables Purchase Agreement dated as of July 31, 2012, that certain
Sixth Amendment to Third Amended and Restated Receivables Purchase Agreement
dated as of October 9, 2012, and that certain Seventh Amendment to Third Amended
and Restated Receivables Purchase Agreement dated as of the date hereof (and as
the same may be further supplemented, amended, restated or otherwise modified
from time to time, the “Receivables Purchase Agreement”) pursuant to which the
Receivables Purchasers have agreed, among other things, to purchase from the
Receivables Seller from time to time Receivables (or interests therein)
purchased by or contributed to the Receivables Seller pursuant to the
Receivables Purchase and Sale Agreement, and the Receivables Seller has granted
a lien on the Receivables to the Receivables Agent.



--------------------------------------------------------------------------------

C.    The Receivables Purchase and Sale Agreement and the Receivables Purchase
Agreement provide for the filing of UCC financing statements to perfect the
ownership and security interest of the parties thereto with respect to the
property covered thereby.

D.    WESCO, certain subsidiaries and affiliates of WESCO, the ABL Lenders Agent
and the financial institutions from time to time party thereto entered into that
certain Credit Agreement dated as of August 22, 2011 (as heretofore
supplemented, amended, restated or otherwise modified from time to time, the
“Existing ABL Credit Agreement”).

E.    To secure WESCO’s and the Loan Parties’ obligations to the Lenders and ABL
Lenders Agent under the Existing ABL Credit Agreement and other Loan Documents
(as defined in the Existing ABL Credit Agreement), WESCO and the other Loan
Parties granted to the ABL Lenders Agent for the benefit of the ABL Lenders
Agent and the ABL Lenders party to the Existing ABL Credit Agreement a lien
over, among other things, certain accounts receivable and certain general
intangibles, including the Unsold Receivables (as hereinafter defined), certain
inventory and all proceeds of the foregoing.

F.    In connection with the execution and delivery of the Existing ABL Credit
Agreement, the Receivables Agent, the ABL Lenders Agent, WESCO and the
originators party thereto entered into that certain Intercreditor Agreement
dated as of August 22, 2011 (as heretofore amended, the “Existing Intercreditor
Agreement”), pursuant to which the parties thereto made certain agreements with
respect to the parties’ relative rights regarding the Receivables Assets (as
defined in the Existing Intercreditor Agreement) and with respect to the ABL
Lenders Collateral (as defined in the Existing Intercreditor Agreement).

G.    Concurrently herewith, WESCO, certain subsidiaries and affiliates of
WESCO, the ABL Lenders Agent and the financial institutions from time to time
party thereto are entering into that certain Amended and Restated Credit
Agreement dated as of the date hereof (as supplemented, amended, restated or
otherwise modified from time to time, the “ABL Credit Agreement”), which ABL
Credit Agreement amends and restates in its entirety the Existing ABL Credit
Agreement.

H.    To secure WESCO’s and the Loan Parties’ obligations to the Lenders and ABL
Lenders Agent under the ABL Credit Agreement and other ABL Loan Documents (as
defined below), WESCO and the other Loan Parties have granted to the ABL Lenders
Agent for the benefit of the ABL Lenders Agent and the ABL Lenders a lien over,
among other things, certain accounts receivable and certain general intangibles,
including the Unsold Receivables (as hereinafter defined), certain inventory and
all proceeds of the foregoing.

I.    Concurrently herewith, WESCO, certain subsidiaries and affiliates of
WESCO, the Term Lenders Agent, and the financial institutions from time to time
party thereto are entering into that certain Term Loan Agreement dated as of the
date hereof (as supplemented, amended, restated or otherwise modified from time
to time, the “Term Loan Agreement”).

J.    To secure WESCO’s and the Loan Parties’ obligations to the Term Lenders
and Term Lenders Agent under the Term Loan Agreement and other Term Loan
Documents (as defined below), WESCO and the other Loan Parties have granted to
the Term Lenders Agent for the benefit of the Term Lenders Agent and the Term
Lenders party to the Term Loan Agreement a lien over, among other things,
certain accounts receivable and certain general intangibles, including the
Unsold Receivables (as hereinafter defined), certain inventory and all proceeds
of the foregoing.

K.    Concurrently herewith, the ABL Lenders Agent, the Term Lenders Agent,
WESCO and certain subsidiaries and affiliates of WESCO are entering into that
certain Intercreditor Agreement dated

 

- 2 -



--------------------------------------------------------------------------------

as of the date hereof (as supplemented, amended, restated or otherwise modified
from time to time, the “ABL-Term Loan Intercreditor Agreement”), pursuant to
which the ABL Lenders Agent and the Term Lenders Agent are making certain
agreements regarding the relative priorities of their security interests in the
Collateral (as defined below), including the Unsold Receivables and other
matters related thereto.

L.    The parties hereto wish to enter into this Agreement to amend and restate
the Existing Intercreditor Agreement and to set forth certain agreements with
respect to the Receivables Assets (as hereinafter defined) and with respect to
the Lenders Collateral (as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, it is hereby agreed
that the Existing Intercreditor Agreement is amended and restated in its
entirety by this Agreement and it is hereby further agreed as follows:

ARTICLE 1. DEFINITIONS.

1.1    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“ABL Event of Default” means an Event of Default under and as defined in the ABL
Credit Agreement.

“ABL Lenders” shall mean the ABL Lenders from time to time party to the ABL
Credit Agreement, the ABL Lenders Agent and each other Secured Party (as defined
in the ABL Security Agreement).

“ABL Lenders Claim” means all of the indebtedness, obligations and other
liabilities of WESCO and the other Loan Parties now or hereafter arising under,
or in connection with, the ABL Credit Agreement and the other ABL Loan
Documents, including, but not limited to, all sums now or hereafter loaned or
advanced to or, for the benefit of WESCO or any Loan Party, all reimbursement
obligations of WESCO or any Loan Party, with respect to letters of credit and
guarantees issued thereunder for its account, all guarantee obligations of the
Loan Parties, any interest thereon (including, without limitation, interest
accruing after the commencement of a bankruptcy, insolvency or similar
proceeding relating to any of the Loan Parties, whether or not such interest is
an allowed claim in any such proceeding), any reimbursement obligations, fees or
expenses due thereunder, and any costs of collection or enforcement.

“ABL Lenders Interest” means, with respect to any property or interest in
property, now owned or hereafter acquired or created, of WESCO or any of the
Loan Parties, any lien, claim, encumbrance, security interest or other interest
of the ABL Lenders Agent or the ABL Lenders in such property or interests in
property.

“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Credit
Agreement.

“ABL Loan Parties” means the “Loan Parties” as defined in the ABL Credit
Agreement.

“ABL Obligations Payment Notice Date” means the date on which the Receivables
Agent has received written notice from the ABL Lenders Agent that the “ABL
Obligations Payment Date” under and as defined in the ABL-Term Loan
Intercreditor Agreement has occurred.

 

- 3 -



--------------------------------------------------------------------------------

“Business Day” has the meaning ascribed to such term in the Credit Agreement.

“Claim” means the Lenders Claim or the Receivables Claim, as applicable.

“Collateral” means all property and interests in property, now owned or
hereafter acquired or created, of WESCO or any of the other Loan Parties in or
upon which a Lenders Interest is granted or purported to be granted by WESCO or
such other Loan Party to the ABL Lenders or the ABL Lenders Agent under any of
the ABL Loan Documents or to the Term Lenders or the Term Lenders Agent under
any of the Term Loan Documents.

“Collections” means, for any Receivable as of any date, (i) all amounts, whether
in the form of wire transfer, cash, checks, drafts, or other instruments that
are received by the Receivables Seller, WESCO or any other Originator in payment
of any amounts owed in respect of such Receivable (including purchase price
finance charges, interest and other charges), or applied to any amount owed by
an Obligor on account of such Receivable, including, without limitation, all
amounts received on account of such Receivable (including insurance payments and
net proceeds of the sale or disposition of repossessed goods or other collateral
of any Person liable for repayment of such Receivable) and all other fees and
charges related thereto, (ii) cash proceeds of Returned Goods with respect to
such Receivable, (iii) all amounts paid by WESCO in respect of such Receivable
pursuant to the Receivables Purchase and Sale Agreement and/or the Receivables
Purchase Agreement and (iv) all Proceeds of such Receivable.

“Controlling Agent” means (a) during the period commencing on the date hereof
and continuing to and including the ABL Obligations Payment Notice Date, the ABL
Lenders Agent and (b) thereafter, the Term Lenders Agent.

“Controlling Lenders” means (a) during the period commencing on the date hereof
and continuing to and including the ABL Obligations Payment Notice Date, the ABL
Lenders and (b) thereafter, the Term Lenders.

“Controlling Lenders Event of Default” means (a) during the period commencing on
the date hereof and continuing to and including the ABL Obligations Payment
Notice Date, an ABL Event of Default and (b) thereafter, a Term Loan Event of
Default.

“Contract” has the meaning ascribed to such term in the Receivables Purchase
Agreement.

“Credit Agreement” means the ABL Credit Agreement and/or the Term Loan
Agreement, as the context may require.

“Disposition” means, with respect to any assets of WESCO, any liquidation of
WESCO or its assets, the establishment of any receivership for WESCO or its
assets, a Bankruptcy proceeding of WESCO (either voluntary or involuntary), the
payment of any insurance, condemnation, confiscation, seizure or other claim
upon the condemnation, confiscation, seizure, loss or destruction or thereof, or
damage to, or any other sale, transfer, assignment or other disposition of such
assets.

“Enforcement” means collectively or individually, for (a) any of the Receivables
Agent or the Receivables Purchasers to (i) declare the Facility Termination Date
under the Receivables Documents or (ii) commence the judicial or nonjudicial
enforcement of any of the default rights and remedies under any of the
Receivables Documents upon the occurrence of such default, (b) any of the ABL
Lenders Agent or the ABL Lenders during the continuance of a ABL Event of
Default (i) to demand payment in full of or accelerate the indebtedness of WESCO
and the Loan Parties to the ABL Lenders and ABL Lenders Agent or (ii) to
commence the judicial or nonjudicial enforcement of any of the default rights
and remedies

 

- 4 -



--------------------------------------------------------------------------------

under any of the ABL Loan Documents and (c) any of the Term Lenders Agent or the
Term Lenders during the continuance of a Term Loan Event of Default (i) to
demand payment in full of or accelerate the indebtedness of WESCO and the Loan
Parties to the Term Lenders and Term Lenders Agent or (ii) to commence the
judicial or nonjudicial enforcement of any of the default rights and remedies
under any of the Term Loan Documents.

“Enforcement Notice” means a written notice delivered in accordance with
Section 2.5 which notice shall (i) if delivered by the Receivables Agent, state
that the Facility Termination Date has occurred, specify the nature of the
Termination Event that has caused the declaration of such Facility Termination
Date, and state that an Enforcement Period has commenced, (ii) if delivered by
the ABL Lenders Agent, state that a ABL Event of Default has occurred and that
the payment in full of the ABL Lenders Claim has been demanded or the
indebtedness of WESCO and the Loan Parties to the ABL Lenders has been
accelerated, specify the nature of the ABL Event of Default that caused such
demand and acceleration, and state that an Enforcement Period has commenced and
(iii) if delivered by the Term Lenders Agent, state that a Term Loan Event of
Default has occurred and that the payment in full of the Term Lenders Claim has
been demanded or the indebtedness of WESCO and the Loan Parties to the Term
Lenders has been accelerated, specify the nature of the Term Loan Event of
Default that caused such demand and acceleration, and state that an Enforcement
Period has commenced.

“Enforcement Period” means the period of time following the receipt by either
the ABL Lenders Agent or the Term Lenders Agent, on the one hand, or the
Receivables Agent, on the other, of an Enforcement Notice delivered by the other
until the earliest of the following: (1) the Receivables Claim has been
satisfied in full, none of the Receivables Purchasers have any further
obligations under the Receivables Documents and the Receivables Documents have
been terminated; or (2) the Lenders Claim of the applicable Lenders Agent and
the applicable Lenders has been satisfied in full, such Lenders have no further
obligations under the applicable Credit Agreement and the other related Loan
Documents and such Credit Agreement and such other Loan Documents have been
terminated; and (3) the parties hereto agree in writing to terminate the
Enforcement Period.

“Facility Termination Date” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

“Lenders” means the ABL Lenders and/or the Term Lenders, as the context may
require.

“Lenders Agents” means the ABL Lenders Agent and the Term Lenders Agent and
“Lenders Agent” means either the ABL Lenders Agent or the Term Lenders Agent, as
the context may require.

“Lenders Claim” means the ABL Lenders Claim and/or the Term Lenders Claim, as
the context may require.

“Lenders Collateral” means all Collateral which does not constitute Receivables
Assets.

“Lenders Event of Default” means (a) during the period commencing on the date
hereof and continuing to and including the ABL Obligations Payment Notice Date,
an ABL Event of Default and (b) thereafter, a Term Loan Event of Default.

“Lenders Interest” means the ABL Lenders Interest and/or the Term Lenders
Interest, as the context may require.

“Loan Documents” means the ABL Loan Documents and/or the Term Loan Documents, as
the context may require.

 

- 5 -



--------------------------------------------------------------------------------

“Loan Party” means an ABL Loan Party and/or a Term Loan Loan Party, as the
context may require.

“Obligor” has the meaning ascribed to such term in the Receivables Purchase and
Sale Agreement.

“Outstanding Balance” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

“Person” means any individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture or other entity.

“Proceeds” has the meaning ascribed to such term in the UCC.

“Purchased Receivables” means now owned or hereafter existing Receivables sold,
purported to be sold, transferred or contributed or purported to be transferred
or contributed by WESCO or any other Originator to the Receivables Seller under
the Receivables Purchase and Sale Agreement.

“Purchaser Agents” means each Person from time to time party to the Receivables
Purchase Agreement in the capacity of a “Purchaser Agent.”

“Receivable” means:

(a)    indebtedness, right to payment from or other obligation of an Obligor
(whether constituting an account, chattel paper, document, instrument or general
intangible) arising from the provision of merchandise, goods or services to such
Obligor, including all monies due or to become due with respect thereto,
including the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto;

(b)    all security interests or liens and property subject thereto from time to
time securing or purporting to secure any such indebtedness by such Obligor;

(c)    all guarantees, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;

(d)    all Collections with respect to any of the foregoing;

(e)    all Records with respect to any of the foregoing;

(f)    when used with respect to a Purchased Receivable, all rights, interests
and claims of the Receivables Seller under the Receivables Purchase and Sale
Agreement; and

(g)    all Proceeds with respect to any of the foregoing.

“Receivables Assets” means (i) the Purchased Receivables, (ii) the Collections
related to such Purchased Receivables, (iii) Returned Goods relating to such
Purchased Receivables, (iv) each deposit or other bank account to which any
Collections of such Purchased Receivables are deposited (but in no event shall
Receivables Assets include any Collections or other monies deposited in such
accounts which are not Collections related to Purchased Receivables), and
(v) all Proceeds with respect to any of the foregoing.

 

- 6 -



--------------------------------------------------------------------------------

“Receivables Claim” means, all indebtedness, obligations and other liabilities
of WESCO and the other Originators to the Receivables Seller and of the
Originators and the Receivables Seller to the Receivables Agent, the Receivables
Purchasers and/or the Purchaser Agents now or hereafter arising under, or in
connection with, the Receivables Documents, including, but not limited to, all
sums or increases now or hereafter advanced or made to or for the benefit of the
Receivables Seller thereunder as the purchase price paid for Purchased
Receivables (or any interests therein) or otherwise under the Receivables
Purchase Agreement, any yield thereon (including, without limitation, yield
accruing after the commencement of a Bankruptcy, insolvency or similar
proceeding relating to any Originator or the Receivables Seller, whether or not
such yield is an allowed claim in any such proceeding), any repayment
obligations, fees or expenses due thereunder, and any costs of collection or
enforcement.

“Receivables Documents” means the Receivables Purchase and Sale Agreement, the
Receivables Purchase Agreement and any other agreements, instruments or
documents (i) executed by the Originators and delivered to the Receivables
Seller, the Receivables Agent, the Purchase. Agents or the Receivables Purchaser
or (ii) executed by the Receivables Seller and delivered to the Receivables
Agent, the Purchaser Agents or the Receivables Purchasers.

“Receivables Interest” means, with respect to any property or interests in
property, now owned or hereafter acquired or created, of the Originators
(regardless of whether sold or contributed by the Originators to the Receivables
Seller), any lien, claim, encumbrance, security interest or other interest of
the Receivables Seller and/or the Receivables Agent, the Purchaser Agents or any
Receivables Purchaser in such property or interests in property.

“Receivables Purchaser” means each Person from time to time party to the
Receivables Purchase Agreement in the capacity of a “Conduit Purchaser” or a
“Related Committed Purchaser”, as each such term is defined in the Receivables
Purchase Agreement.

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights) maintained with respect to Receivables, the
Obligors thereunder and the Receivables Assets.

“Requisite Controlling Lenders” means (a) at any time when the ABL Lenders
constitute the Controlling Lenders, the “Required Lenders” under and as defined
in the ABL Credit Agreement and (b) at any time when the Term Lenders constitute
the Controlling Lenders, the “Required Lenders” under and as defined in the Term
Loan Agreement.

“Returned Goods” means all right, title and interest of WESCO or any Originator,
the Receivables Seller, the Receivables Agent or any Receivables Purchaser, as
applicable, in and to returned, repossessed or foreclosed goods and/or
merchandise the sale of which gave rise to a Receivable.

“Security Agreement” means the security agreements and other security documents
under which the Loan Parties have granted to the ABL Lenders Agent or the Term
Lenders Agent, as applicable, a security interest in the Lenders Collateral.

“Termination Event” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

“Term Lenders” shall mean the Term Lenders from time to time party to the Term
Loan Agreement and the Term Lenders Agent.

 

- 7 -



--------------------------------------------------------------------------------

“Term Lenders Claim” means all of the indebtedness, obligations and other
liabilities of WESCO and the other Loan Parties now or hereafter arising under,
or in connection with, the Term Loan Agreement and the other Term Loan
Documents, including, but not limited to, all sums now or hereafter loaned or
advanced to or, for the benefit of WESCO or any Loan Party, all guarantee
obligations of the Loan Parties, any interest thereon (including, without
limitation, interest accruing after the commencement of a bankruptcy, insolvency
or similar proceeding relating to any of the Loan Parties, whether or not such
interest is an allowed claim in any such proceeding), any reimbursement
obligations, fees or expenses due thereunder, and any costs of collection or
enforcement.

“Term Lenders Interest” means, with respect to any property or interest in
property, now owned or hereafter acquired or created, of WESCO or any of the
Loan Parties, any lien, claim, encumbrance, security interest or other interest
of the Term Lenders Agent or the Term Lenders in such property or interests in
property.

“Term Loan Event of Default” means an Event of Default under and as defined in
the Term Loan Agreement.

“Term Loan Documents” means the “Loan Documents” as defined in the Term Loan
Agreement.

“Term Loan Loan Party” means a “Loan Party” as defined in the Term Loan
Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unsold Receivables” means any Receivables other than Purchased Receivables.

1.2    Other Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

1.3     References to Terms Defined in the Receivables Documents and the Loan
Documents. Whenever in Section 1.1 a term is defined by reference to the meaning
ascribed to such term in any of the Receivables Documents or in any of the Loan
Documents, then, unless otherwise specified herein, such term shall have the
meaning ascribed to such term in the Receivables Documents or such Loan Document
(provided that if such a term is defined in the ABL Loan Documents and the Term
Loan Documents and such definitions are not identical, the definition contained
in the ABL Loan Documents shall control until the ABL Obligations Payment Notice
Date).

ARTICLE 2. INTERCREDITOR PROVISIONS.

2.1    Priorities with Respect to Receivables Assets. Notwithstanding any
provision of the UCC, any applicable law, equitable principle or decision or any
of the Loan Documents or the Receivables Documents, each of the ABL Lenders
Agent (for itself and on behalf of each ABL Lender) and the Term Lenders Agent
(for itself and on behalf of each Term Lender) hereby agrees that, upon the sale
or other transfer (including, without limitation, by way of capital
contribution) or the purported sale or other purported transfer (including,
without limitation, by means of capital contribution) of any Receivable (or
interest therein) by WESCO or any other Originator to the Receivables Seller
pursuant to the Receivables Purchase and Sale Agreement, any Lenders Interest of
the Lenders or the Lenders Agents solely in such Receivables and all Receivables
Assets with respect thereto shall automatically and without further action cease
and be forever released and discharged and the Lenders Agents and the Lenders
shall have no Lenders Interest therein; provided, however, that nothing in this
Section 2.1 shall be deemed to

 

- 8 -



--------------------------------------------------------------------------------

constitute a release by the Lenders Agents or the Lenders of (i) any Lenders
Interest in the proceeds received by WESCO or any other Originator from the
Receivables Seller for the sale of Receivables pursuant to the Receivables
Purchase and Sale Agreement (including, without limitation, cash payments made
by the Receivables Seller); (ii) any Lenders Interest or right of Lenders Agents
or Lenders in any interest which WESCO or any other Originator may have in
Returned Goods; provided, further, however, that any Lenders Interest in such
Returned Goods shall be junior and subject and subordinate to the Receivables
Interest therein unless and until WESCO and the Receivables Seller shall have
made all payments or adjustments required to be made under the Receivables
Documents on account of the reduction of the outstanding balance of any
Purchased Receivable related to such Returned Goods; and (iii) any Lenders
Interest or right the Lenders or the Lenders Agents have in any Unsold
Receivables and the proceeds thereof. If any goods or merchandise, the sale of
which has given rise to a Purchased Receivable, are returned to or repossessed
by WESCO or any other Originator, on behalf of the Receivables Seller, then,
upon payment by WESCO or any other Originator and the Receivables Seller of all
adjustments required on account thereof under the Receivables Purchase Agreement
and the other Receivables Documents, the Receivables Interest in such Returned
Goods shall automatically and without further action cease to exist and be
released and extinguished and such Returned Goods shall thereafter not
constitute Receivables Assets for purposes of this Agreement unless and until
such Returned Goods have been resold so as to give rise to a Receivable and such
Receivable has been sold or contributed to the Receivables Seller.

2.2    Respective Interests in Receivables Assets and Lenders Collateral.

(a)    Except for all rights to access to and use of Records granted to the
Receivables Agent, the Purchaser Agents, and the Receivables Purchasers pursuant
to the Receivables Documents and except for the Receivables Interest of the
Receivables Agent (for the benefit of the Purchaser Agents and Receivables
Purchasers) in Returned Goods, which interest is senior in all respects to any
Lenders Interest therein, each of the Receivables Seller and the Receivables
Agent (for itself and on behalf of each Receivables Purchaser) agrees that it
does not have and shall not have any Receivables Interest in any of the Lenders
Collateral. Each of the Receivables Seller and the Receivables Agent (for itself
and on behalf of each Receivables Purchaser) agrees that it shall not request or
accept, directly or indirectly (by assignment or otherwise) from WESCO or any
other Originator any collateral security for payment of any Receivables Claims
(other than any such collateral security included in the Receivables Assets and
the right of access to and use of Records granted to the Receivables Agent and
the Receivables Purchasers pursuant to the Receivables Documents) and hereby
releases any Receivables Interest in any such collateral security.

(b)    Except for rights in Returned Goods granted to the Lenders Agents and the
Lenders, which Lenders Interest is junior and subordinate to any Receivables
Interest therein, each of the ABL Lenders Agent (for itself and on behalf of
each ABL Lender) and the Term Lenders Agent (for itself and on behalf of each
Term Lender) agrees that neither the Lenders Agents nor the Lenders have, nor
shall they have, any Lenders Interest in the Receivables Assets.

2.3    Distribution of Proceeds. At all times, all proceeds of Lenders
Collateral and Receivables Assets shall be distributed in accordance with the
following procedure:

(a)    All proceeds of the Lenders Collateral shall be paid to the Controlling
Agent (it being understood that if any such proceeds received by the Controlling
Agent at any time constitute “Term Loan Priority Collateral”, as defined in the
ABL-Term Loan Intercreditor Agreement, and the Controlling Agent at such time is
the ABL Lenders Agent, the ABL Lenders Agent shall turn such proceeds over to
the Term Lenders Agent in accordance with and to the extent required by the
ABL-Term Loan Intercreditor Agreement) for application on the Lenders Claims and
other obligations and liabilities

 

- 9 -



--------------------------------------------------------------------------------

owing under the Credit Agreements and the other Loan Documents in accordance
with the ABL-Term Loan Intercreditor Agreement until all Lenders Claims and such
other obligations and liabilities have been paid and satisfied in full in cash
and each of such Credit Agreements and the other Loan Documents is terminated
and, thereafter, any remaining proceeds shall be paid to WESCO or the
appropriate Loan Party, or as otherwise required by applicable law. The
Receivables Seller and the Receivables Agent (for itself and on behalf of each
Receivables Purchaser) agrees that none of the Receivables Seller, the
Receivables Agent or the Receivables Purchasers have, nor shall they have, any
Receivables Interest in such remaining proceeds. The foregoing shall not,
however, impair any claim or any right or remedy which the Receivables Seller,
the Receivables Agent, the Purchaser Agents or the Receivables Purchasers may
have against WESCO or any other Originator under the Receivables Documents or
otherwise.

(b)    All proceeds of the Receivables Assets shall be paid to the Receivables
Agent for application against the Receivables Claim and for application in
accordance with the Receivables Documents until the Receivables Claim has been
paid and satisfied in full in cash and the Receivables Documents have terminated
and, thereafter, any remaining proceeds shall be paid to the Receivables Seller
or as otherwise required by applicable law. Each of the ABL Lenders Agent (for
itself and on behalf of the ABL Lenders) and the Term Lenders Agent (for itself
and on behalf of the Term Lenders) agrees that neither the Lenders Agents nor
the Lenders have, nor shall they have, any Lenders Interest in such remaining
proceeds. The foregoing shall not, however, impair any claim or any right or
remedy which the any Lenders Agent or the any Lenders may have against WESCO or
any other Originator under any Loan Documents or otherwise.

(c)    In the event that any of the Receivables Seller, the Receivables Agent or
the Receivables Purchasers now or hereafter obtains possession of any Lenders
Collateral, it shall immediately deliver to the Controlling Agent such Lenders
Collateral to be applied in accordance with the ABL-Term Loan Intercreditor
Agreement (and until delivered to the Controlling Agent such Lenders Collateral
shall be held in trust for the Lenders Agents and the Lenders). Each of the
Receivables Seller and the Receivables Agent (for itself and on behalf of each
Receivables Purchaser) further agrees to immediately turn over to the
Controlling Agent the proceeds of any Disposition of Lenders Collateral which it
(or any Receivables Purchaser) might receive while any Lenders Claim, any other
obligations or liabilities under the applicable Credit Agreement, any related
other Loan Document or any commitment to make financial accommodations
thereunder remain outstanding, regardless of whether the Controlling Agent has a
perfected and enforceable lien in the assets of WESCO or any other Originator
from which the proceeds of any such Disposition have been received, to be
applied in accordance with the ABL-Term Loan Intercreditor Agreement.

(d)    In the event that any of the Lenders or any Lenders Agent now or
hereafter obtains possession of any Receivables Assets, it shall immediately
deliver to the Receivables Agent such Receivables Assets (and until delivered to
the Receivables Agent such Receivables Assets shall be held in trust for the
Receivables Agent). Each of the ABL Lenders Agent (for itself and on behalf of
each ABL Lender) and the Term Lenders Agent (for itself and on behalf of each
Term Lender) further agrees to immediately turn over the proceeds of any
Disposition of Receivables Assets to the Receivables Agent which it (or the ABL
Lenders or Term Lenders, as applicable) might receive while any Receivables
Claim, any other obligations or liabilities under the Receivables Documents or
any commitment to make financial accommodations thereunder remain outstanding,
regardless of whether the Receivables Agent has a perfected and enforceable lien
in the assets from which the proceeds of such Disposition have been received.

(e)    To the extent that any Inventory of WESCO or any other Originator has
been commingled with Returned Goods in which the Receivables Interest continues
as provided in Section 2.1 above, and any Lenders Agent or any Lender receives
any proceeds on account of such Returned Goods

 

- 10 -



--------------------------------------------------------------------------------

(whether by reason of sale or by reason of insurance payments on account
thereof) prior to release of such Receivables Interest, then all proceeds of
such Returned Goods shall, promptly upon receipt of such proceeds by such
Lenders Agent or Lender, be paid to the Receivables Agent for application
against the Receivables Claim.

2.4    Unsold Receivables.

(a)    The Receivables Seller and the Receivables Agent (for itself and on
behalf of each Receivables Purchaser) hereby acknowledge that the Controlling
Agent on behalf of the Controlling Lenders and itself shall be entitled to the
Collections of Unsold Receivables.

(b)    Each of the parties hereto hereby agrees that all Collections received on
account of Receivables Assets shall be paid or delivered to the Receivables
Agent for application in accordance with Section 2.3(b) and all Collections
received on account of Unsold Receivables shall be paid or delivered to the
Controlling Agent for application in accordance with Section 2.3(a).

(c)    Each Lenders Agent agrees that it shall not exercise any rights it may
have under the Loan Documents to send any notices to Obligors informing them of
the Lenders’ interest (if any) in the Receivables or directing such Obligors to
make payments in any particular manner of any amounts due under the Receivables
prior to the payment in full of the Receivables Claim and the termination of the
Receivables Documents, except that from and after any date on which (x) a
Receivables Termination Notice has been delivered pursuant to Section 2.18,
(y) the termination and cessation of transfers of Receivables is required to be
effective under the terms of Section 2.18 and (z) the Receivables Claim has been
paid in full or the Purchased Receivables giving rise to any unpaid Receivables
Claim have been written off in accordance with their terms, the Controlling
Agent may inform any Obligors of Unsold Receivables that such Unsold Receivables
have been assigned to the Controlling Agent, so long as such notices do not
under any circumstances direct that payments on account of such Unsold
Receivables be made to any location or account to which payments on account of
Purchased Receivables are required to be made pursuant to the terms of the
Receivables Documents.

2.5    Enforcement Actions. Each, of the Lenders Agents, on the one hand, and
the Receivables Agent, on the other hand, agrees to use reasonable efforts to
give an Enforcement Notice to the other prior to commencement of Enforcement
(but failure to do so shall not prevent such Person from commencing Enforcement
or affect its rights hereunder nor create any cause of action or liability
against such Person). Subject to the foregoing, each of the parties hereto
agrees that during an Enforcement Period:

(a)    Subject to any applicable restrictions in the Receivables Documents, the
Receivables Agent may at its option and without the prior consent of the other
parties hereto, take any action to (i) accelerate payment of the Receivables
Claim or any other obligations and liabilities under any of the Receivables
Documents and (ii) liquidate the Receivables Assets or to foreclose or realize
upon or enforce any of its rights with respect to the Receivables Assets;
provided, however, that, subject to Section 2.3(e), the Receivables Agent shall
not take any action to foreclose or realize upon or to enforce any rights it may
have with respect to any Receivables Assets constituting Returned Goods which
have been commingled with the Lenders Collateral without the prior written
consent of the Controlling Agent.

(b)    Subject to any applicable restrictions in the Loan Documents and the
ABL-Term Loan Intercreditor Agreement, the Lenders Agents or the Lenders may, at
their option and without the prior consent of the other parties hereto, take any
action to accelerate payment of the Lenders Claims or any other obligation or
liability arising under the Credit Agreements or any of the other Loan
Documents, foreclose or realize upon or enforce any of their rights with respect
to the Lenders Collateral, including, except as otherwise provided in
Section 2.3(e), with respect to any Receivables Assets constituting

 

- 11 -



--------------------------------------------------------------------------------

Returned Goods that have been commingled with the Lenders Collateral, or take
any other actions as they deem appropriate; provided, however, that the Lenders
Agents shall not otherwise take any action to foreclose or realize upon or to
enforce any rights they may have with respect to uncommingled Returned Goods
without the Receivables Agent’s prior written consent unless the Receivables
Claim shall have been first paid and satisfied in full and the Receivables
Documents have terminated.

(c)    If Returned Goods are commingled with Inventory, the parties agree to
cooperate in the disposition of such Returned Goods and Inventory and the
application of the proceeds thereof as provided in Section 2.3(e).

2.6    Access to Records. Subject to any applicable restrictions in the
Receivables Documents (but without limiting any rights under the Receivables
Documents), each of the Receivables Purchasers, the Purchaser Agents and the
Receivables Agent may enter one or more premises of WESCO, any other Originator,
the Receivables Seller or their respective affiliates, whether leased or owned,
at any time during reasonable business hours, upon reasonable prior notice to
the Term Lenders Agent following an Enforcement Notice delivered to the
Receivables Agent by the Term Lenders Agent, without force or process of law and
without obligation to pay rent or compensation to WESCO, any other Originator,
the Receivables Seller, such affiliates, the Lenders or the Lenders Agents,
whether before, during or after an Enforcement Period, and may have access to
and use of all Records located thereon and may have access to and use of any
other property to which such access and use are granted under the Receivables
Documents, provided that after an Enforcement Notice is delivered by the Term
Lenders Agent to the Receivables Agent, such access with respect to the premises
of any Originator (but expressly excluding the Receivables Seller) for which the
Term Lenders Agent has taken possession or physical control of, shall terminate
on the earliest of (i) the day which is 270 days after the date following
receipt by the Receivables Agent of such Enforcement Notice on which the
Receivables Agent initially obtains the right under the Receivables Documents to
take physical possession of all Records located on such premises, plus such
number of days, if any, that the Receivables Agent is stayed or otherwise
prohibited by law or court order from exercising remedies with respect to any
such Records of such Originator and (ii) the date on which all or substantially
all of the Receivables are sold, collected or liquidated in accordance with the
Credit and Collection Policy (as defined in the Receivables Purchase Agreement)
and the Receivables Documents (such period, with respect to the premises of any
Originator, a “Post Enforcement Access Period”). Following the delivery by the
Term Lenders Agent to the Receivables Agent of an Enforcement Notice, the Term
Lenders Agent agrees to cooperate in good faith with the Receivables Agent to
allow the Receivables Agent to exercise its access rights during the applicable
Post Enforcement Access Period. The Receivables Agent shall take proper and
reasonable care under the circumstances of any Lenders Collateral that is used
by the Receivables Agent during any Post Enforcement Access Period. WESCO and
each of the other Originators shall, jointly and severally, indemnify and hold
harmless the Term Lenders Agent and the Term Lenders for any injury or damage to
any Lenders Collateral (ordinary wear-and-tear excepted) caused by the acts or
omissions of Persons under the control of the Receivables Agent; provided,
however, that WESCO and each of the other Originators will not be liable for any
diminution in the value of any Lenders Collateral caused by the absence of any
Records from any premises. The Receivables Agent and the Term Lenders Agent
shall cooperate and use reasonable efforts to ensure that their activities
during the Post Enforcement Access Period as described above do not interfere
materially with the activities of the other as described above, including the
right of the Term Lenders Agent to show the Lenders Collateral to prospective
purchasers and to ready the applicable Lenders Collateral for sale. If the Term
Lenders Agent shall foreclose or otherwise sell or dispose of any of the
properties of any Originator during any Post Enforcement Access Period, the Term
Lenders Agent will notify the buyer thereof of the existence of this Agreement
and that the buyer is acquiring such property subject to the terms of this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

2.7    Accountings. Each of the ABL Lenders Agent and the Term Lenders Agent
agrees to render statements to the Receivables Agent upon reasonable prior
written request, which statements shall (a) render an account of the applicable
Lenders Claim, giving effect to the application of proceeds of Lenders
Collateral as hereinbefore provided, and (b) in the case of the Controlling
Agent, identify in reasonable detail the Unsold Receivables. The Receivables
Agent agrees to render Purchase Reports (as defined in the Receivables Purchase
Agreement) to the Controlling Agent upon reasonable prior written request. WESCO
and the Receivable Seller hereby authorize the Controlling Agent and the
Receivables Agent to provide the statements described in this section. The
Controlling Agent and the Receivables Agent shall bear no liability if their
respective accounts are incorrect.

2.8    Agency for Perfection. The Receivables Agent, on the one hand, and each
Lenders Agent, on the other hand, hereby appoint the other as agent for purposes
of perfecting by possession their respective security interests and ownership
interests and liens on the Lenders Collateral and Receivables Assets described
hereunder. In the event that the Receivables Agent obtains possession of any of
the Lenders Collateral, the Receivables Agent shall notify the Controlling Agent
of such fact, shall hold such Lenders Collateral in trust and shall deliver such
Lenders Collateral to the Controlling Agent upon request for application in
accordance with the ABL-Term Loan Intercreditor Agreement. In the event that any
Lenders Agent obtains possession of any of the Receivables Assets, such Lenders
Agent shall notify the Receivables Agent of such fact, shall hold such
Receivables Assets in trust and shall deliver such Receivables Assets to the
Receivables Agent upon request.

2.9    UCC Notices. In the event that the ABL Lenders Agent and the Term Lenders
Agent, on the one hand, or the Receivables Agent, on the other hand, shall be
required by the UCC or any other applicable law to give notice to the other of
intended disposition of Receivables Assets or Lenders Collateral, respectively,
such notice shall be given in accordance with Section 3.1 hereof and ten
(10) days’ notice shall be deemed to be commercially reasonable.

2.10    Independent Credit Investigations. Neither the Receivables Purchasers,
the Receivables Agent, the Lenders Agents nor the Lenders nor any of their
respective directors, officers, agents or employees shall be responsible to the
other or to any other person, firm, corporation or entity for the solvency,
financial condition or ability of WESCO, any other Originator or the Receivables
Seller to repay the Receivables Claim or the Lenders Claims, or for the worth of
the Receivables Assets or the Lenders Collateral, or for statements of WESCO,
any other Originator, the Receivables Seller or the Loan Parties, oral or
written, or for the validity, sufficiency or enforceability of the Receivables
Claim, the Lenders Claims, the Receivables Documents, the Loan Documents, the
Receivables Agent’s interest in the Receivables Assets or the Lenders’ or
Lenders Agents’ respective interests in the Lenders Collateral. The Lenders and
the Receivables Purchasers have entered into their respective agreements with
WESCO, the Originators, the Receivables Seller or the Loan Parties, as
applicable, based upon their own independent investigations. None of the
Lenders, the Receivables Agent or the Receivables Purchasers makes any warranty
or representation to the other nor does it rely upon any representation of the
other with respect to matters identified or referred to in this Section 2.10.

2.11    Limitation on Liability of Parties to Each Other. Except with respect to
liability for breach of an express obligation under this Agreement, no party
shall have any liability to any other party except for liability arising from
the gross negligence or willful misconduct of such party.

2.12    Amendments to Financing Arrangements or to this Agreement. Each Lenders
Agent agrees to use reasonable efforts to give, concurrently with any written
amendment, waiver or other modification in the Loan Documents to which it is a
party with respect to the Collateral, prompt notice to the Receivables Agent of
the same and the Receivables Agent agrees to use reasonable efforts to give,
concurrently with any written amendment, waiver or other modification in the
Receivables Documents

 

- 13 -



--------------------------------------------------------------------------------

with respect to the Receivables Assets or the Collateral, prompt notice to each
Lenders Agent of the same; provided, however, that the failure to do so shall
not create a cause of action against any party failing to give such notice or
create any claim or right on behalf of any third party or affect any such
amendment or modification. Each Lenders Agent, on the one hand, and the
Receivables Agent, on the other hand, shall, upon reasonable request of the
other party, provide copies of all such modifications or amendments and copies
of all other agreements, instruments, filings or documentation relevant to the
Receivables Assets or the Lenders Collateral. All modifications or amendments of
this Agreement must be in writing and duly executed by an authorized officer of
each party hereto to be binding and enforceable.

2.13    Marshalling of Assets. Nothing in this Agreement will be deemed to
require either the Receivables Agent or any Lenders Agent (i) to proceed against
certain property securing any Lenders Claim (or any other obligation or
liability under the Credit Agreements or any other Loan Documents) or the
Receivables Claim (or any other obligation or liability under the Receivables
Documents), as applicable, prior to proceeding against other property securing
such Claim or obligations or liabilities or against certain persons guaranteeing
any such obligations or (ii) to marshal the Lenders Collateral (or any other
collateral) or the Receivables Assets (as applicable) upon the enforcement of
any Lenders Agent’s or the Receivables Agent’s remedies under the applicable
Loan Documents or Receivables Documents, as applicable.

2.14    Relative Rights.

(a)    The relative rights of the ABL Lenders, each as against the other, shall
be determined by agreement among such parties in accordance with the terms of
the ABL Credit Agreement and the other ABL Loan Documents. The relative rights
of the Term Lenders, each as against the other, shall be determined by agreement
among such parties in accordance with the terms of the Term Loan Agreement and
the other Term Loan Documents. The relative rights of the ABL Lenders and the
ABL Lenders Agent, on the one hand, and the Term Lenders and the Term Lenders
Agent, on the other hand, shall be determined by agreement among such parties in
accordance with the terms of the ABL-Term Loan Intercreditor Agreement. The
Receivables Agent and the Receivables Purchasers shall be entitled to rely on
the power and authority of (i) the ABL Lenders Agent to act on behalf of all of
the ABL Lenders to the extent the provisions hereof have the ABL Lenders Agent
so act and (ii) the Term Lenders Agent to act on behalf of all of the Term
Lender to the extent the provision hereof have the Term Lenders Agent so act.

(b)    Each of the Lenders Agents and the Lenders shall be entitled to rely on
the power and authority of the Receivables Agent to act on behalf of the
Purchaser Agents and Receivables Purchasers to the extent the provisions hereof
have the Receivables Agent so act.

2.15    Effect Upon Loan Documents and Receivables Documents. By executing this
Agreement, WESCO, the other Originators and the Receivables Seller agree to be
bound by the provisions hereof (i) as they relate to the relative rights of the
ABL Lenders and the ABL Lenders Agent with respect to the property of WESCO;
(ii) as they relate to the relative rights of the Term Lenders and the Term
Lenders Agent with respect to the property of WESCO; and (iii) as they relate to
the relative rights of WESCO, the other Originators, the Receivables Seller, the
Receivables Purchasers, the Purchaser Agents and/or the Receivables Agent as
creditors of (or purchasers from) WESCO, the other Originators, or the
Receivables Seller, as the case may be. Each of WESCO and the other Originators
acknowledges that the provisions of this Agreement shall not give it or any
other Loan Party any substantive rights as against the Lenders Agents or the
Lenders and that nothing in this Agreement shall (except as expressly provided
herein) amend, modify, change or supersede the terms of (a) the ABL Loan
Documents as between WESCO, the other Loan Parties, the ABL Lenders Agent and
the ABL Lenders or (b) the Term Loan Documents as between WESCO, the other Loan
Parties, the Term Lenders Agent and

 

- 14 -



--------------------------------------------------------------------------------

the Term Lenders. Each of the Receivables Seller, WESCO and the other
Originators acknowledges that the provisions of this Agreement shall not give
the Receivables Seller, WESCO, or the other Originators any substantive rights
as against the Receivables Agent, the Purchaser Agents or the Receivables
Purchasers and that nothing in this Agreement shall (except as expressly
provided herein) amend, modify, change or supersede the terms of the Receivables
Documents as among the Receivables Seller, WESCO, the other Originators, the
Receivables Agent, the Purchaser Agents or the Receivables Purchasers. WESCO,
the other Originators and the Receivables Seller further acknowledge that the
provisions of this Agreement shall not give any such party any substantive
rights as against the other and that nothing in this Agreement shall amend,
modify, change or supersede the terms of the Receivables Documents as among
WESCO, the other Originators and the Receivables Seller. Each of the ABL Lenders
Agent (on behalf of itself and the ABL Lenders) and the Term Lenders Agent (on
behalf of itself and the Term Lenders) agrees that the provisions of this
Agreement shall not give the ABL Lenders Agent and the ABL Lenders, on the one
hand, or the Term Lenders Agent and the Term Lenders, on the other hand, any
substantive rights as against the other and that nothing in this Agreement shall
amend, modify, change or supersede the terms of the ABL-Term Loan Intercreditor
Agreement. To the extent possible, this Agreement, the other Loan Documents and
the Receivables Documents shall be read and construed together so as to give
full effect to each of them. Notwithstanding the foregoing, (i) each of the
Receivables Agent (for itself and on behalf of each Receivables Purchaser), and
the ABL Lenders Agent (for itself and on behalf of each ABL Lenders) agrees,
that, as between themselves, to the extent the terms and provisions of the other
ABL Loan Documents (other than the ABL-Term Loan Intercreditor Agreement) or the
Receivables Documents are inconsistent with the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall control and
(ii) each of the Receivables Agent (for itself and on behalf of each Receivables
Purchaser), and the Term Lenders Agent (for itself and on behalf of each Term
Lenders) agrees, that, as between themselves, to the extent the terms and
provisions of the other Term Loan Documents (other than the ABL-Term Loan
Intercreditor Agreement) or the Receivables Documents are inconsistent with the
terms and provisions of this Agreement, the terms and provisions of this
Agreement shall control.

2.16    Nature of the Lenders Claim and Modification of Loan Documents; Nature
of Receivables Claim. (a) Each of the Receivables Seller and the Receivables
Agent (for itself and on behalf of each Receivables Purchaser) acknowledge that
the ABL Lenders Claim and other obligations and liabilities owing under the Loan
Documents are revolving in nature and that the amount of such revolving
indebtedness which may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed. Except as provided in
Section 2.12, the terms of the ABL Credit Agreement and the other ABL Loan
Documents may be modified, extended or amended from time to time, and the amount
thereof may be increased or reduced, all without notice to or consent by any of
the Receivables Seller, the Receivables Agent or the Receivables Purchasers and
without affecting the provisions of this Agreement. Without in any way limiting
the generality of the foregoing, each of the Receivables Seller and the
Receivables Agent (for itself and on behalf of each Receivables Purchaser)
hereby agrees that the maximum amount of the ABL Lenders Claim and other
obligations and liabilities owing under the ABL Loan Documents may be increased
at any time and from time to time to any amount.

(b)    Except as provided in Section 2.12, the terms of the Term Loan Agreement
and the other Term Loan Documents may be modified, extended or amended from time
to time, and the amount thereof may be increased or reduced, all without notice
to or consent by any of the Receivables Seller, the Receivables Agent or the
Receivables Purchasers and without affecting the provisions of this Agreement.
Without in any way limiting the generality of the foregoing, each of the
Receivables Seller and the Receivables Agent (for itself and on behalf of each
Receivables Purchaser) hereby agrees that the maximum amount of the Term Lenders
Claim and other obligations and liabilities owing under the Term Loan Documents
may be increased at any time and from time to time to any amount.

 

- 15 -



--------------------------------------------------------------------------------

(c)     Except as provided in Section 2.12, the terms of the Receivables
Documents may be modified, extended or amended from time to time, and the amount
thereof may be increased or reduced, all without notice to or consent by the
Lenders Agents and without affecting the provisions of this Agreement. Without
in any way limiting the generality of the foregoing, each of the ABL Lenders
Agent (for itself and on behalf of the ABL Lenders) and the Term Lenders Agent
(for itself and on behalf of the Term Lenders) acknowledges that the Receivables
Claim and other obligations owing under the Receivables Documents are revolving
in nature and the amount of such indebtedness which may be outstanding at any
time or from time to time may be increased or reduced in accordance with the
terms of the Receivables Documents.

2.17     Further Assurances. Each of the parties agrees to take such actions as
may be reasonably requested by any other party, whether before, during or after
an Enforcement Period, in order to effect the rules of distribution and
allocation set forth above in this Article 2 and to otherwise effectuate the
agreements made in this Article 2.

2.18     Termination and Cessation of Transfer of Receivables. After the
occurrence and during the continuance of a Controlling Lenders Event of Default
resulting from the commencement of a bankruptcy, insolvency or similar
proceeding relating to WESCO, any Originator or any other Loan Party or after
any declaration by the Controlling Agent, in accordance with the terms of the
applicable Credit Agreement, that the Loans and Obligations thereunder are due
and payable in whole or in part and upon written notice thereof by the
Controlling Agent to the Receivables Agent (a “Receivables Termination Notice”),
(i) WESCO, the other Originators and the Receivables Seller shall terminate and
cease all transfers of Receivables from WESCO and the other Originators to the
Receivables Seller and (ii) the Receivables Seller and the Receivables Agent,
Receivables Purchasers and Purchaser Agents shall terminate and cease, or shall
cause the termination and cessation of, all transfers of Receivables from the
Receivables Seller to the Receivables Purchasers or the Purchaser Agents (all
such termination and cessation to be effective at the close of business on the
date such notice is effective in accordance with Section 3.1; provided that in
the case of a Controlling Lenders Event of Default resulting from the
commencement of a bankruptcy, insolvency or similar proceeding relating to
WESCO, any Originator or any other Loan Party, all transfers of Receivables by
the Originators to the Receivables Seller immediately and automatically shall
terminate and cease without notice of any kind; provided, further, that neither
the Receivables Agent, the Receivables Purchasers nor the Purchaser Agents shall
have any responsibility for ensuring compliance by WESCO, the other Originators
or the Receivables Seller with the provisions of this Section 2.18). Nothing
contained in this Section shall affect the rights of the Receivables Seller,
Receivables Agent, Receivables Purchasers or Purchaser Agents with respect to
Receivables transferred prior to delivery of such notice.

2.19     Blocked Accounts. The Receivables Agent (for itself and on behalf of
the Receivables Purchasers and Purchaser Agents) hereby consents to the
execution of blocked account agreements in favor of the Controlling Agent with
respect to bank accounts held in the name of the Receivables Seller, in
accordance with the terms of the applicable Security Agreement (the “Blocked
Account Agreements”) (it being understood that the interest of Controlling
Agent, on behalf of itself and the Controlling Lenders, in such bank accounts
and amounts held therein shall extend only to Unsold Receivables and Collections
and other proceeds in respect thereof). The Receivable Agent agrees, upon the
written request of the Controlling Agent (an “Initial Notification Request”), to
provide a written response stating whether or not the Receivables Documents have
been terminated and all monetary obligations under the Receivables Documents
have been satisfied in full and, if such termination and satisfaction have
occurred, to notify the applicable banks under the Blocked Account Agreements
(it being understood that the Controlling Agent shall deliver an Initial
Notification Request only if it believes in good faith that the Receivables
Documents may have been terminated and all monetary obligations thereunder may
have been paid, or if the Controlling Agent has been instructed in good faith by
the

 

- 16 -



--------------------------------------------------------------------------------

Requisite Controlling Lenders to make such Initial Notification Request). If the
Receivables Agent does not respond in writing within five (5) Business Days of
its receipt of the Initial Notification Request, the Controlling Agent may
deliver a second notice (the “Final Notification Request”) to the Receivables
Agent asking it to provide a written response stating whether or not the
Receivables Documents have been terminated and all monetary obligations under
the Receivables Documents have been satisfied in full and, if such termination
and satisfaction have occurred, to notify the applicable banks under the Blocked
Account Agreements. In the event that the Receivables Agent has not responded in
writing within three (3) Business Days of its receipt of the Final Notification
Request, the Controlling Agent shall be entitled to activate the Blocked Account
Agreements. Notwithstanding anything to the contrary in this Section 2.19, if
the Receivables Agent responds in writing to an Initial Notification Request or
a Final Notification Request within the respective time periods allowed herein
for such response, and such written response states that the Receivables
Documents have not terminated or that all monetary obligations in respect
thereof have not been satisfied, the Controlling Agent (regardless of whether it
disputes the statements set forth in such response) shall not be entitled to
activate any of the Blocked Accounts (or otherwise notify the applicable account
banks to take other actions with respect to such Blocked Accounts) unless and
until the Receivables Agent shall have indicated in writing (or a court of
competent jurisdiction shall have determined) that the Receivables Documents
have been terminated and all monetary obligations in respect thereof have been
satisfied. For the avoidance of doubt, to the extent of any inconsistency
between the provisions of this Agreement and the provisions of any Blocked
Account Agreement, the provisions of this Agreement shall control and be binding
in all respects.

2.20     No Petition. Each of the ABL Lenders Agent (on behalf of itself and the
ABL Lenders) and the Term Lenders Agent (on behalf of itself and the Term
Lenders), agrees that it shall not institute against or join any other Person in
instituting against the Receivables Seller or a Receivables Purchaser any
bankruptcy, reorganization, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy, insolvency or similar law
until ninety-one (91) days after the date that the Controlling Lenders Agent
reasonably believes that the Receivables Claims have been paid in full and the
Receivables Documents have terminated. The Receivables Agent agrees that, upon
written request of the Controlling Agent, it shall promptly notify the
Controlling Agent as to whether the Receivables Claims have been paid in full
and the Receivables Documents have terminated (it being understood that the
Controlling Agent shall deliver such a written request only if it believes in
good faith that the Receivables Claims have been paid in full and the
Receivables Documents may have been terminated).

ARTICLE 3. MISCELLANEOUS

3.1     Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, transmitted or delivered, as to each party hereto,
at its address set forth under its name on the signature pages hereof or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. All such notices and communications shall be effective
upon receipt, or, in the case of notice by mail, five (5) days after being
deposited in the mails, postage prepaid, or in the case of notice by facsimile
copy, when verbal confirmation of receipt is obtained, in each case addressed as
aforesaid.

3.2     Agreement Absolute. Each of the Receivables Agent and the Receivables
Purchasers shall be deemed to have entered into and continued with the
Receivables Documents in express reliance upon this Agreement, the ABL Lenders
and the ABL Lenders Agent shall be deemed to have entered into and continued
with the ABL Loan Documents in express reliance upon this Agreement and the Term
Lenders and the Term Lenders Agent shall be deemed to have entered into and
continued with the Term Loan Documents in express reliance upon this Agreement.
This Agreement shall be applicable both before and after the filing of any
petition by or against WESCO, any other Originator or the Receivables Seller or
any Loan Party under the U.S. Bankruptcy Code and all references herein to
WESCO, any other

 

- 17 -



--------------------------------------------------------------------------------

Originator or the Receivables Seller or any Loan Party shall be deemed to apply
to a debtor-in-possession for such party and all allocations of payments between
the Controlling Lenders and the Receivables Purchasers shall, subject to any
court order to the contrary, continue to be made after the filing of such
petition on the same basis that the payments were to be applied prior to the
date of the petition.

3.3     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns. The successors and assigns for WESCO and the Receivables Seller shall
include a debtor-in-possession or trustee of or for such party. The successors
and assigns for the ABL Lenders, the Term Lenders the Receivables Purchasers,
Purchaser Agents, the ABL Lenders Agent, the Term Lenders Agent and the
Receivables Agent, as the case may be, shall include any successor ABL Lenders,
Term Lenders, Receivables Purchasers, the Purchaser Agents, ABL Lenders Agent,
Term Lenders Agent and Receivables Agent, as the case may be, appointed under
the terms of the Loan Documents or the Receivables Documents, as applicable.
Each of the ABL Lenders Agent (for itself and on behalf of each ABL Lender), the
Term Lenders Agent (for itself and on behalf of each Term Lender) and the
Receivables Agent (for itself and on behalf of each Receivables Purchaser), as
the case may be, agrees not to transfer any interest it may have in the Loan
Documents or the Receivables Documents unless such transferee has been notified
of the existence of this Agreement and its terms and conditions. In the event
that the financing provided under the ABL Credit Agreement or the Term Loan
Agreement, as applicable, shall be refinanced, replaced, refunded or restated,
WESCO, the Receivables Seller and the Receivables Agent hereby agree, at the
request of the agent or ABL Lenders or Term Lenders under the credit facility
that so refinances, replaces, refunds or restates, the financing under the
applicable Credit Agreement, to execute and deliver a new intercreditor
agreement with such agent and/or ABL Lenders or Term Lenders on substantially
the same terms as herein provided. In the event that the financing provided
under the Receivables Documents shall be refinanced, replaced, refunded or
restated, each of the ABL Lenders Agent (for itself and on behalf of each ABL
Lender) and the Term Lenders Agent (for itself and on behalf of each Term
Lender) hereby agrees that, at the request of the agent or purchasers under the
facility that so refinances, replaces, refunds or restates the financing under
the Receivables Documents, to execute and deliver a new intercreditor agreement
with such agent and/or purchasers on substantially the same terms as herein
provided.

3.4     Beneficiaries. The terms and provisions of this Agreement shall be for
the sole benefit of the parties hereto, the ABL Lenders, the Term Lenders, the
Purchaser Agents and the Receivables Purchasers and their respective successors
and assigns, and no other Person shall have any right, benefit or priority by
reason of this Agreement.

3.5     GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. EACH
PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PARTIES HERETO
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

3.6     WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING

 

- 18 -



--------------------------------------------------------------------------------

BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
AMONG THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS
AGREEMENT OR THE TRANSACTIONS RELATED THERETO.

3.7     Section Titles. The article and section headings contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

3.8     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

3.9     Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed signature page by telecopy machine shall be as effective as delivery of
a manually signed, original signature page.

[signature pages follow]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

PNC BANK, NATIONAL ASSOCIATION, as Receivables Agent

By:

 

 

Name:

 

Title:

 

Address:

  One PNC Plaza   249 Fifth Avenue   Pittsburgh, Pennsylvania 15222

Attention:

  William Falcon

Telecopy:

  (412) 762-9184



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as ABL Lenders Agent

By:

 

 

Name:

 

Title:

 

Address:

  1300 East Ninth Street, Floor 13   Cleveland, OH 44114

Attention:

  David Waugh

Telecopy:

  (216) 781-2071



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Term Lenders Agent

By:

 

 

Name:

 

Title:

 

Address:

 

Attention:

 

Telecopy:

 



--------------------------------------------------------------------------------

WESCO RECEIVABLES CORP., as Receivables Seller

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

WESCO EQUITY CORPORATION

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

WESCO DISTRIBUTION, INC.
as Seller, as Servicer and as Borrower

By:  

 

Name:   Title:   Address:   Attention:   Telecopy:  
(    )         -            



--------------------------------------------------------------------------------

CARLTON-BATES COMPANY

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

COMMUNICATIONS SUPPLY CORPORATION

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

LIBERTY WIRE & CABLE, INC.

By:

 

 

Name:

  Daniel A. Brailer

Title:

  Treasurer



--------------------------------------------------------------------------------

CALVERT WIRE & CABLE CORPORATION

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

BRUCKNER SUPPLY COMPANY, INC.

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

TVC COMMUNICATIONS, L.L.C.

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

CONNEY SAFETY PRODUCTS, LLC

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E-2

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of December 12, 2012, among
JPMorgan Chase Bank, N.A., as Administrative Agent, and JPMorgan Chase Bank,
N.A., Toronto Branch, as Canadian Administrative Agent (together, in such
capacities, with their respective successors and assigns, and as more
specifically defined below, the “ABL Representative”) for the ABL Secured
Parties (as defined below), Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent (in such capacities, with its
successors and assigns, and as more specifically defined below, the “Term Loan
Representative”) for the Term Loan Secured Parties (as defined below), and WESCO
Distribution, Inc. (the “Company”) for and on behalf of each of the Loan Parties
(as defined below).

WHEREAS, WDCC Enterprises Inc. (“WDCC Enterprises”), a newly formed,
wholly-owned, indirect subsidiary of the Company, has entered into a Share
Purchase Agreement dated October 15, 2012 (the “EECOL Acquisition Agreement”)
with EECOL Holdings Ltd., Jarich Holdings Ltd., EESA Corp., EESA Holdings and
EECOL Electric Corp. (collectively, with their subsidiaries (the “EECOL Acquired
Companies”), pursuant to which WDCC Enterprises is acquiring substantially all
of the equity interests and businesses of the EECOL Acquired Companies (the
“EECOL Acquisition”);

WHEREAS, in connection with the EECOL Acquisition and related transactions, the
Company and certain of its direct and indirect subsidiaries, are entering into
an Amended and Restated Credit Agreement dated as of the date hereof (as the
same may be further amended, modified or supplemented from time to time in
accordance with the provisions of this Agreement, the “Amended and Restated ABL
Agreement”) with the ABL Representative and certain financial institutions and
other entities, pursuant to which such financial institutions and other entities
have agreed to make loans and extend other financial accommodations to the Loan
Parties and a portion of the proceeds of such loans to be funded on the
Restatement Date (as defined below) will be used to fund a portion of the
purchase price for the EECOL Acquisition and a portion of the fees and expenses
related thereto;

WHEREAS, in connection with the EECOL Acquisition and related transactions, the
Company, WDCC Enterprises and WESCO International, Inc. are entering into a Term
Loan Agreement dated as of the date hereof (as the same may be further amended,
modified or supplemented from time to time in accordance with the provisions of
this Agreement, the “Initial Term Loan Agreement”) with the Term Loan
Representative and certain financial institutions and other entities, pursuant
to which such financial institutions and other entities are making a
$700,000,000 term loan to the Company and a CDN $150,000,000 term loan to WDCC
Enterprises, the proceeds of which shall be used to fund a portion of the
purchase price for the EECOL Acquisition and a portion of the fees and expenses
related thereto;

WHEREAS, pursuant to the ABL Documents (as defined below), the Loan Parties have
granted to the ABL Representative security interests in and liens on
substantially all of the Collateral (as defined below), other than Fee Interests
in Real Property (as defined below), as security for the payment and performance
of the ABL Obligations (as defined below); and

WHEREAS, pursuant to the Term Loan Documents (as defined below), the Loan
Parties have granted to the Term Loan Representative security interests in and
liens on substantially all of the Collateral, including Fee Interests in Real
Property, as security for the payment and performance of the Term Loan
Obligations (as defined below).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions; Rules of Construction.

1.1    UCC and PPSA Definitions. The following terms which are defined in the
Uniform Commercial Code or the PPSA, as applicable, are used herein as so
defined: Account, Chattel Paper, Commercial Tort Claim, Commodity Account
(including “futures account” as defined in the PPSA), in capitalized or
uncapitalized form, Commodity Contract (including “futures contract” as defined
in the PPSA), Deposit Account, Document (including “documents of title” as
defined in the PPSA), Equipment, Fixtures, General Intangible (including
“intangible” as defined in the PPSA), Goods, Instrument, Inventory, Investment
Property, Letter of Credit, Letter-of-Credit Right, Record, Securities Account,
Security, Security Entitlement and Supporting Obligation.

1.2    Defined Terms. The following terms, as used herein, shall have the
following meanings:

“ABL Agreement” means the collective reference to (a) the Amended and Restated
ABL Agreement, (b) any Additional ABL Agreement, and (c) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument the availability of which is primarily subject to a
borrowing base comprised of accounts receivable and inventory evidencing or
governing the terms of any indebtedness or other financial accommodation that
has at any time been incurred to extend, replace, refinance or refund in whole
or in part the indebtedness and other obligations outstanding under the Amended
and Restated ABL Agreement (regardless of whether such replacement, refunding or
refinancing was entered into after the ABL Obligations Payment Date), any
Additional ABL Agreement or any other agreement or instrument referred to in
this clause (c) unless such agreement or instrument expressly provides that it
is not intended to be and is not an ABL Agreement hereunder (a “Replacement ABL
Agreement”). Any reference to the ABL Agreement hereunder shall be deemed a
reference to any ABL Agreement then extant.

“ABL Creditors” means, collectively, the “Lenders” (as defined in the ABL
Agreement) and all other holders from time to time of any of the ABL
Obligations.

“ABL DIP Financing” has the meaning set forth in Section 5.2(a).

“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement (other
than this Agreement).

“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.

“ABL Lien” means any Lien created by the ABL Security Documents.

“ABL Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made
pursuant to the ABL Agreement or any ABL DIP Financing by the ABL Creditors,
(b) all reimbursement obligations (if any) and interest thereon (including
without limitation any Post-Petition Interest) with respect to any Letter of
Credit or similar instrument issued pursuant to the ABL Agreement, (c) all
Secured Swap Obligations, (d) all Banking Services Obligations, (e) all
obligations of the Loan Parties under all

 

2



--------------------------------------------------------------------------------

ABL Guarantees, and (e) all other guarantee obligations, indemnities, fees,
expenses and other amounts payable from time to time pursuant to the ABL
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding. To the extent any payment with respect to any ABL Obligation
(whether by or on behalf of any Loan Party, as Proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, any Term Loan Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the Term Loan Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been paid in cash in full (or cash collateralized or defeased in accordance
with the terms of the ABL Documents), (b) all commitments to extend credit under
the ABL Documents have been terminated, (c) there are no outstanding Letters of
Credit or similar instruments issued under the ABL Documents (other than such as
have been cash collateralized or defeased in accordance with the terms of the
ABL Documents), and (d) so long as the Term Loan Obligations Payment Date shall
not have occurred, the ABL Representative shall have delivered a written notice
to the Term Loan Representative stating that the events described in clauses
(a), (b) and (c) have occurred to the satisfaction of the ABL Secured Parties.

“ABL Post-Petition Assets” has the meaning set forth in Section 5.2(b).

“ABL Priority Collateral” means all Collateral consisting of the following:

(a)    all Accounts;

(b)    all Inventory;

(c)    all Equity Interests in WESCO Receivables Corp.;

(d)    all WESCO Receivables Intercompany Loans and all WESCO Receivables
Intercompany Notes;

(e)    all cash and cash equivalents, other than specifically identifiable
proceeds from the sale or disposition of Term Priority Collateral;

(f)    all Deposit Accounts (including all bank accounts with a depositary
function), Lock Boxes, Securities Accounts, Security Entitlements and Securities
credited to a Securities Account, Commodity Accounts and Commodity Contracts,
and, in each case, all cash, cash equivalents, checks and other property held
therein or credited thereto, other than (x) Equity Interests of a Loan Party
held by another Loan Party, (y) the Term Priority Cash Management Account, and
(z) other specifically identifiable proceeds from the sale or disposition of
Term Priority Collateral;

(g)    all Assigned Contracts that specifically relate to Accounts, Inventory or
other ABL Priority Collateral;

(h)    all Commercial Tort Claims; provided that to the extent any Commercial
Tort Claim specifically relates to the ownership, use, lease, purchase or sale
of Equipment, Fixtures,

 

3



--------------------------------------------------------------------------------

Intellectual Property, Real Property or other Term Loan Priority Collateral, the
ABL Priority Collateral shall not include such Commercial Tort Claim.

(i)    all policies of insurance relating to or insuring against loss or damage
to any of the items referred to in the preceding clauses (a) through (h) that
constitute ABL Priority Collateral or against any disruption in, or cessation
of, the business of any Loan Party, and all proceeds paid in respect of any such
insurance policies, including, without limitation, any right to any return of
any premiums paid in respect thereof; provided that to the extent any such
insurance policy also relates to or insures against loss or damage to Term Loan
Priority Collateral or the use thereof, the ABL Priority Collateral shall not
include the portion of any proceeds paid pursuant to such policy that
specifically relate to the loss of, or damage to, Term Loan Priority Collateral;

(j)    all Investment Property, Chattel Paper, Documents, Instruments and
General Intangibles (other than Intellectual Property) relating to any of the
items referred to in the preceding clauses (a) through (i); provided that to the
extent any Investment Property, Chattel Paper, Document, Instrument or General
Intangible relates exclusively to Term Loan Priority Collateral, the ABL
Priority Collateral shall not include such Chattel Paper, Document, Instrument
or General Intangible;

(k)    all books and Records relating to any of the items referred to in the
preceding clauses (a) through (j) (including without limitation all books,
databases, customer lists and Records, whether tangible or electronic which
contain any information relating to any such items); and

(l)    all Proceeds of, and Supporting Obligations, including, without
limitation, Letter-of-Credit Rights, with respect to, any of the items referred
to in the preceding clauses (a) through (k) and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

“ABL Representative” has the meaning set forth in the introductory paragraph
hereof. In the case of any Replacement ABL Agreement, the ABL Representative
shall include the Person identified as such in such Agreement.

“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.

“ABL Secured Parties Purchase Option Trigger” means any of the following events:
(a) the acceleration of the maturity date of the Term Loan Obligations pursuant
to the Term Loan Documents; (b) an “Event of Default” under the Term Loan
Documents that remains uncured or unwaived for forty-five (45) consecutive days,
provided that the Term Loan Representative has not agreed to forbear from the
exercise of remedies; (c) the commencement of Enforcement Action against the
Term Loan Priority Collateral by the Term Loan Secured Parties; or (d) the
commencement of an Insolvency Proceeding with respect to any Loan Party.

“ABL Security Documents” means the “Collateral Documents” as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as “ABL Security Documents” for purposes of this Agreement.

“Access Period” means, with respect to each location where Term Loan Priority
Collateral is located, the period, following the commencement of any Enforcement
Action, which begins (a) on the earlier of (i) the day on which the ABL
Representative provides the Term Loan Representative with notice of the ABL
Representative’s election to request access to such location pursuant to

 

4



--------------------------------------------------------------------------------

Section 3.5(c) and (ii) the fifth Business Day after the Term Loan
Representative provides the ABL Representative with notice that the Term Loan
Representative (or its agent) has obtained possession or control of such
location and (b) ends on the earliest of (i) the day which is 180 days after the
date (the “Initial Access Date”) on which the ABL Representative initially
obtains the ability to take physical possession of, remove Collateral or
otherwise control physical access to, or actually uses, such location plus such
number of days, if any, after the Initial Access Date that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to associated ABL Priority Collateral, (ii) the date on which all or
substantially all of the ABL Priority Collateral associated with such location
is sold, collected or liquidated, (iii) the ABL Obligations Payment Date, and
(iv) the date on which the default which resulted in such Enforcement Action has
been cured or waived in writing.

“Additional ABL Agreement” means any agreement for the incurrence of additional
indebtedness that is permitted to be secured by the ABL Priority Collateral
pursuant to this Agreement, the ABL Agreement and the Term Loan Agreement, and
any agreement approved for designation as such by the ABL Representative and the
Term Loan Representative.

“Additional Debt” has the meaning set forth in Section 10.5(b).

“Additional Term Loan Agreement” means any agreement for the incurrence of
additional indebtedness that is permitted to be secured by the Term Loan
Priority Collateral pursuant to this Agreement, the Term Loan Agreement and the
ABL Agreement, and any agreement approved for designation as such by the Term
Loan Representative and the ABL Representative.

“Assigned Contract” means, with respect to any Loan Party, collectively, all of
such Loan Party’s rights and remedies under, and all moneys and claims for money
due or to become due to such Loan Party under, contracts and other agreements
relating to the purchase and sale of Inventory and other Goods or the rendition
of services, and all Accounts related thereto, between such Loan Party and any
party other than the Secured Parties, and any and all amendments, supplements,
extensions, and renewals thereof, including all rights and claims of any such
Loan Party now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.

“Banking Services Obligations” means, with respect to any Loan Party, any and
all obligations of such Loan Party, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), owed to any
“Lender” (as defined in the ABL Agreement) or any of affiliate of any Lender in
respect of any “Banking Services” (as defined in the ABL Agreement).

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“BIA” means the Bankruptcy and Insolvency Act (R.S.C., 1985, c. B-3), as in
effect in Canada, as amended from time to time.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or in Toronto, Canada are authorized or
required by law to remain closed.

 

5



--------------------------------------------------------------------------------

“CCAA” means the Companies’ Creditors Arrangement Act (R.S.C., 1985, c. C-36),
as in effect in Canada, as amended from time to time.

“Collateral” means, collectively, all property upon which a Lien is granted (or
purported to be granted) pursuant to the Security Documents.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Dutch Holding Company” means any direct or indirect subsidiary of the Company
organized under the laws of the Netherlands, whether a Loan Party, or an entity
that holds Equity Interests in a Loan Party or in another Dutch Holding Company.

“EECOL Acquired Companies” has the meaning set forth in the recitals to this
Agreement.

“EECOL Acquired Loan Parties” means those EECOL Acquired Companies listed on
Part II of Schedule I hereto that will become Loan Parties upon, or promptly
following, the consummation of the Acquisition and the Intercompany Step
Transactions.

“EECOL Acquisition” has the meaning set forth in the recitals to this Agreement.

“EECOL Acquisition Agreement” has the meaning set forth in the recitals to this
Agreement.

“EECOL Acquisition Closing Date” means the date the EECOL Acquisition is
consummated in accordance with applicable law and the terms and provisions of
the EECOL Acquisition Agreement.

“Enforcement Action” means, with respect to the ABL Obligations or the Term Loan
Obligations, the exercise of any rights and remedies with respect to any
Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies under, as applicable, the ABL
Documents or the Term Loan Documents, or applicable law, including without
limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the Uniform Commercial
Code or the PPSA, as applicable, of any applicable jurisdiction or under the
Bankruptcy Code, the BIA or the CCAA, it being understood that the following
shall not constitute an “Enforcement Action”: (i) the commencement and
continuation of a Cash Dominion Period (as defined in the Amended and Restated
ABL Agreement), (ii) the imposition of a default rate or a late fee, (iii) the
suspension or termination of the commitments to lend under the ABL Documents or
the Term Loan Documents, (iv) the consent by the ABL Agent to the disposition by
any Loan Party of any of the ABL Priority Collateral (other than in connection
with liquidation of the ABL Priority Collateral at the request of the ABL
Agent), (v) the consent by Term Loan Agent to the disposition by any Loan Party
of any of the Term Loan Priority Collateral (other than in connection with
liquidation of the Term Loan Priority Collateral at the request of a Term Loan
Representative), (vi) the filing of a proof of claim in any Insolvency
Proceeding or the seeking of adequate protection in accordance with the terms of
this Agreement, and (vii) the acceleration of the Term Loan Obligations or the
ABL Obligations.

 

6



--------------------------------------------------------------------------------

“Exigent Circumstances” means events or circumstances that materially and
imminently threaten the ability of the ABL Representative to realize upon any
material portion of the ABL Priority Collateral or the ability of the Term Loan
Representative to realize upon any material portion of the Term Loan Priority
Collateral, as the case may be, such as, without limitation, fraudulent removal,
concealment, destruction (other than to the extent covered by insurance),
material waste or abscondment thereof or that impairs, jeopardizes or threatens
to imminently impair or jeopardize the validity or priority of any Lien upon any
Collateral.

“Fee Interest in Real Property” means the fee interest of any Loan Party in any
Real Property. For avoidance of doubt, the term “Fee Interest in Real Property”
shall not include the right of a Loan Party to possess, use or occupy Real
Property pursuant to a lease, easement, license or other similar contract.

“Insolvency Proceeding” means any proceeding or proposal in respect of
bankruptcy, insolvency, winding up, receivership, dissolution or assignment for
the benefit of creditors, in each of the foregoing events whether under the
Bankruptcy Code, the BIA or the CCAA, or any similar federal, state, provincial
or foreign bankruptcy, insolvency, reorganization, receivership or similar law.

“Intellectual Property” means, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, all Copyrights, Patents, Trademarks and Licenses, and all
rights to sue at law or in equity for any Infringement thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Guarantee” means a guaranty by any Loan Party of an Intercompany
Obligation of another Loan Party.

“Intercompany Loan” means a loan or advance made by one Loan Party to another
Loan Party, whether or not evidenced by a promissory note or other instrument.

“Intercompany Note” means any promissory note or other instrument evidencing an
Intercompany Obligation.

“Intercompany Obligation” means any liability or obligation, contingent or
otherwise, of one or more Loan Parties to one or more other Loan Parties,
whether in respect of an Intercompany Loan or an Intercompany Guaranty, or in
respect of property or other goods sold or delivered or for services rendered,
or under a conditional sale or other title retention agreement, and, in each
case, whether or not evidenced by an Intercompany Note.

“Intercompany Step Transactions” means the series of Intercompany Loans, capital
contributions, property transfers and other transactions scheduled to occur
during the period commencing on or about the Restatement Date and ending on or
about the EECOL Acquisition Closing Date, all as more fully described in that
certain “Project Odyssey” step plan dated December 5, 2012 prepared for WESCO
International Inc.

“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which such Junior Secured Party has a Junior Lien.

 

7



--------------------------------------------------------------------------------

“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.

“Junior Liens” means (a) with respect to any ABL Priority Collateral, all Liens
securing or purporting to secure the Term Loan Obligations and (b) with respect
to any Term Loan Priority Collateral, all Liens securing or purporting to secure
the ABL Obligations.

“Junior Obligations” shall mean (a) with respect to any ABL Priority Collateral,
all Term Loan Obligations and (b) with respect to any Term Loan Priority
Collateral, all ABL Obligations.

“Junior Representative” shall mean (a) with respect to any ABL Obligations or
any ABL Priority Collateral, the Term Loan Representative and (b) with respect
to any Term Loan Obligations or any Term Loan Priority Collateral, the ABL
Representative.

“Junior Secured Parties” shall mean (a) with respect to the ABL Priority
Collateral, all Term Loan Secured Parties and (b) with respect to the Term Loan
Priority Collateral, all ABL Secured Parties.

“Junior Security Documents” shall mean with respect to any Junior Secured Party,
the Security Documents that secure the Junior Obligations.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, collateral assignment, assignation,
debenture, encumbrance, charge, hypothec or security interest in, on or of such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lien Priorities” means with respect to the Liens of the ABL Representative and
Term Loan Representative in the Collateral, the order of priorities of such
Liens specified in Section 2.1.

“Loan Documents” shall mean, collectively, the ABL Documents and the Term Loan
Documents.

“Loan Party” means (a) WESCO International, Inc., the Company and each direct or
indirect Subsidiary of the Company identified on Part I of Schedule I hereto as
a “Loan Party” (including, for avoidance of doubt, WDCC Enterprises), (b) each
EECOL Acquired Loan Party listed on Part II of Schedule I hereto that will
become a Loan Party upon, or promptly following, the consummation of the EECOL
Acquisition, and (c) each direct or indirect Subsidiary, affiliate or
shareholder (or equivalent) of the Company that hereafter becomes a party to any
ABL Document or any Term Loan Document, in each case as a direct obligor or
guarantor of the ABL Obligations or Term Loan Obligations, as applicable. All
references in this Agreement to any Loan Party shall include such

 

8



--------------------------------------------------------------------------------

Loan Party as a debtor-in-possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding.

“Lock Box” means a postal lock box established by any Person with any banking
institution, securities intermediary or other financial institution.

“Patents” means with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unlimited liability company,
unincorporated organization, association, institution, entity, party, including
any government and any political subdivision, agency or instrumentality thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto and related Minister’s Orders, provided that if perfection
or the effect of perfection or non-perfection or the priority of any Lien
created hereunder or under any other Loan Document on the Collateral is governed
by the personal property security legislation or other applicable legislation
with respect to personal property security in effect in a jurisdiction in Canada
other than the Province of Ontario, “PPSA” means the Personal Property Security
Act or such other applicable legislation in effect from time to time in such
other jurisdiction in Canada for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Priority Collateral” means, as applicable, the ABL Priority Collateral or the
Term Loan Priority Collateral.

“Proceeds” means (a) all “Proceeds,” as defined in Article 9 of the Uniform
Commercial Code, or “proceeds” as defined in the PPSA, as applicable, with
respect to the Collateral, and (b) whatever is recoverable or recovered when any
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily, including, without limitation, all proceeds of any insurance
policy covering the Collateral.

“Real Property” means any right, title or interest in and to real property of
any Loan Party, including any fee interest, leasehold interest, easement, or
license and any other right to use or occupy real property, including any right
arising by contract.

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”

“Replacement Term Loan Agreement” has the meaning set forth in the definition of
“Term Loan Agreement.”

 

9



--------------------------------------------------------------------------------

“Restatement Date” means the date that the Amended and Restated ABL Agreement
becomes effective.

“Secured Obligations” shall mean the ABL Obligations and the Term Loan
Obligations.

“Secured Parties” means the ABL Secured Parties and the Term Loan Secured
Parties.

“Secured Swap Obligation” means the Swap Obligations (as defined in the ABL
Agreement) of a Loan Party in connection with any Swap Agreement (as defined in
the ABL Agreement) entered into between such Loan Party and any “Lender” (as
defined in the ABL Agreement) or its affiliate at the time such Swap Agreement
is entered into, for which the applicable Loan Party has given notice (to the
extent required under the ABL Agreement) to the ABL Representative that such
Swap Obligations are intended to constitute “Secured Obligations” under the ABL
Agreement entitled to the benefits of the Liens on Collateral securing the ABL
Obligations.

“Security Documents” means, collectively, the ABL Security Documents and the
Term Loan Security Documents.

“Senior Collateral” shall mean with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

“Senior Documents” shall mean, collectively, with respect to any Senior
Obligation, any provision pertaining to such Senior Obligation in any Loan
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Senior Obligation.

“Senior Liens” shall mean (a) with respect to the ABL Priority Collateral, all
Liens securing or purporting to secure the ABL Obligations and (b) with respect
to the Term Loan Priority Collateral, all Liens securing or purporting to secure
the Term Loan Obligations.

“Senior Obligations” shall mean (a) with respect to any ABL Priority Collateral,
all ABL Obligations and (b) with respect to any Term Loan Priority Collateral,
all Term Loan Obligations.

“Senior Obligations Payment Date” shall mean (a) with respect to ABL
Obligations, the ABL Obligations Payment Date and (b) with respect to any Term
Loan Obligations, the Term Loan Obligations Payment Date.

“Senior Representative” shall mean (a) with respect to any ABL Priority
Collateral, the ABL Representative and (b) with respect to any Term Loan
Priority Collateral, the Term Loan Representative.

“Senior Secured Parties” shall mean (a) with respect to the ABL Priority
Collateral, all ABL Secured Parties and (b) with respect to the Term Loan
Priority Collateral, all Term Loan Secured Parties.

“Senior Security Documents” shall mean with respect to any Senior Secured Party,
the Security Documents that secure the Senior Obligations.

“Term Loan Agreement” means the collective reference to (a) the Initial Term
Loan Agreement, (b) any Additional Term Loan Agreement and (c) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has at any time

 

10



--------------------------------------------------------------------------------

been incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Initial Term Loan
Agreement (regardless of whether such replacement, refunding or refinancing was
entered into after the Term Loan Obligations Payment Date), any Additional Term
Loan Agreement or any other agreement or instrument referred to in this clause
(c) unless such agreement or instrument expressly provides that it is not
intended to be and is not a Term Loan Agreement hereunder (a “Replacement Term
Loan Agreement”). Any reference to the Term Loan Agreement hereunder shall be
deemed a reference to any Term Loan Agreement then extant.

“Term Loan Creditors” means Term Loan Secured Parties.

“Term Loan DIP Financing” has the meaning set forth in Section 5.2(b) of this
Agreement.

“Term Loan Documents” means the Term Loan Agreement, each Term Loan Security
Document, each Term Loan Guarantee and each other “Loan Document” as defined in
the Term Loan Agreement (other than this Agreement).

“Term Loan Lien” means any Lien created by the Term Loan Security Documents.

“Term Loan Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all loans
(including Incremental Loans (as defined in the Term Loan Agreement)) made
pursuant to the Term Loan Agreement or any Term Loan DIP Financing by the Term
Loan Creditors and all obligations due and owing in respect of Hedging
Agreements (as defined in the Term Loan Agreement), and (b) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the Term Loan Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any Term Loan Obligation (whether by or on behalf of any Loan Party, as Proceeds
of security, enforcement of any right of setoff or otherwise) is declared to be
a fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Term Loan Secured Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the ABL Secured Parties and the Term Loan Secured Parties, be
deemed to be reinstated and outstanding as if such payment had not occurred.

“Term Loan Obligations Payment Date” means the first date on which (a) the Term
Loan Obligations (other than those that constitute Unasserted Contingent
Obligations) have been paid in cash in full, (b) all commitments to extend
credit under the Term Loan Documents (including any commitments to extend
Incremental Term Loans (as defined in the Term Loan Agreement)) have been
terminated, and (c) so long as the ABL Obligations Payment Date shall not have
occurred, the Term Loan Representative shall have has delivered a written notice
to the ABL Representative stating that the events described in clauses (a) and
(b) have occurred to the satisfaction of the Term Loan Secured Parties.

“Term Loan Post-Petition Assets” has the meaning set forth in Section 5.2(a).

“Term Loan Priority Collateral” means all Collateral other than the ABL Priority
Collateral, including, without limitation, all Collateral consisting of
(a) Equipment and Fixtures, (b) Fee Interests in Real Property, (c) Intellectual
Property, (d) Equity Interests in Dutch Holding Companies and in Loan Parties;
(e) Intercompany Loans, Intercompany Notes and Intercompany Obligations; and
(f) all Proceeds from the sale or disposition of any of the items referred to in
the preceding clauses (a) through (e); provided that cash, cash equivalents and
Securities obtained as proceeds

 

11



--------------------------------------------------------------------------------

from the sale or disposition of the items referred to in the preceding clauses
(a) through (e) and that are deposited into or credited to a Deposit Account or
a Securities Account shall only constitute Term Loan Priority Collateral to the
extent that such cash, cash equivalents or Securities are specifically
identifiable as proceeds from the sale or disposition of the items referred to
in the preceding clauses (a) through (e).

“Term Loan Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement Term Loan Agreement, the Term
Loan Representative shall be the Person identified as such in such Agreement.

“Term Loan Secured Parties” means the Term Loan Representative, the Term Loan
Creditors and any other holders of the Term Loan Obligations.

“Term Loan Secured Parties Purchase Option Trigger” means any of the following
events: (a) the acceleration of the maturity date of the ABL Obligations
pursuant to the ABL Documents; (b) the occurrence of an “Event of Default” under
the ABL Documents that remains uncured or unwaived for forty-five
(45) consecutive days, provided that the ABL Representative has not agreed to
forbear from the exercise of remedies; (c) the commencement of Enforcement
Action against the ABL Priority Collateral by the ABL Secured Parties, or
(d) the commencement of an Insolvency Proceeding with respect to any Loan Party.

“Term Loan Security Documents” means the “Collateral Documents” as defined in
the Term Loan Agreement, and any other documents that are designated under the
Term Loan Agreement as “Term Loan Security Documents” for purposes of this
Agreement.

“Term Priority Cash Management Account” means one or more deposit accounts or
securities accounts (a) established with a bank designated by the Term Loan
Representative to hold proceeds received in respect of any mandatory repayments
under the Term Loan Agreement, any investments thereof in investments permitted
under the Term Loan Agreement and the proceeds of the foregoing, pending the
application of such proceeds, permitted investments or other proceeds in
accordance with the Term Loan Agreement, and (b) which is subject to a fully
perfected first-priority Lien in favor of the Term Loan Secured Parties.

“Trademarks” means with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof, all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof; (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all rights corresponding to any
of the foregoing throughout the world.

“Unasserted Contingent Obligations” means, at any time, ABL Obligations or Term
Loan Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Term Loan Obligation, as applicable, and (b) with respect to ABL
Obligations contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the

 

12



--------------------------------------------------------------------------------

case of ABL Obligations or Term Loan Obligations, as applicable, for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

“WESCO Receivables Intercompany Loans” means all loans owing to any Loan Party
from WESCO Receivables Corp., and all guarantees of such loans, whether or not
such loans or guarantees are evidenced by the WESCO Receivables Intercompany
Notes or any other Instruments or Documents.

“WESCO Receivables Intercompany Notes” means those certain “Company Notes”
issued by WESCO Receivables Corp. in favor of certain of the Loan Parties to
evidence loans made by such Loan Parties to WESCO Receivables Corp. under the
WESCO Receivables Securitization Agreements, as such notes may be amended,
restated, supplemented or otherwise modified or replaced from time to time.

“WESCO Receivables Securitization Agreements” means (a) that certain Third
Amended and Restated Receivables Purchase Agreement dated as of April 13, 2009
among WESCO Receivables Corp., as seller, WESCO Distribution, Inc., as servicer,
the purchasers from time to time party thereto, and PNC Bank, National
Association, as administrator, (b) that certain Purchase and Sale Agreement
dated as of June 30, 1999, among WESCO Receivables Corp. and WESCO Distribution,
Inc., and (c) all other documents executed or delivered in connection therewith,
in each case, as amended, restated, supplemented or otherwise modified or
replaced from time to time.

“WESCO Receivables Securitization Intercreditor Agreement” means the Amended and
Restated Intercreditor Agreement dated as of December     , 2012, by and among
PNC Bank, National Association, as Receivables Agent, the ABL Representative,
the Term Loan Representative, WESCO Receivables Corp., as Receivables Seller,
WESCO Distribution, Inc., as Seller, as Servicer, in its individual capacity and
as Borrower, and other parties thereto, as amended, restated, supplemented or
otherwise modified or replaced from time to time.

1.3     Rules of Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, extended, renewed, restated, replaced or otherwise modified
(subject to any restrictions on such amendments, supplements, extensions,
renewals, restatements, replacements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

13



--------------------------------------------------------------------------------

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (j) an “agent” shall
be deemed to include a “mandatary”.

SECTION 2. Lien Priorities.

2.1     Lien Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Junior Lien in respect of any Collateral or of
any Senior Lien in respect of any Collateral and notwithstanding any provision
of the UCC, PPSA, any applicable law, any Security Document, any alleged or
actual defect or deficiency in any of the foregoing or any other circumstance
whatsoever, the ABL Representative, for and on behalf of the ABL Secured
Creditors, and the Term Loan Representative, for and on behalf of the Term Loan
Secured Creditors, hereby acknowledge and agree that:

(a)     the Liens in favor of the ABL Representative on the ABL Priority
Collateral securing the ABL Obligations (regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, and whether or not
the Liens in favor of the ABL Representative on such ABL Priority Collateral are
subordinated to any Lien on the ABL Priority Collateral securing any other
obligation) shall be and shall remain senior and prior to any Lien on the ABL
Priority Collateral in favor of the Term Loan Representative securing the Term
Loan Obligations;

(b)     any Lien in favor of the Term Loan Representative on the ABL Priority
Collateral securing the Term Loan Obligations (regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise) shall be
and shall remain junior and subordinated in all respects to all Liens on the ABL
Priority Collateral in favor of the ABL Representative securing the ABL
Obligations;

(c)     the Liens in favor of the Term Loan Representative on the Term Loan
Priority Collateral securing the Term Loan Obligations (regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
and whether or not the Liens in favor of the Term Loan Representative on such
Term Loan Priority Collateral are subordinated to any Lien on the Term Loan
Priority Collateral securing any other obligation) shall be and shall remain
senior and prior to the Liens on the Term Loan Priority Collateral in favor of
the ABL Representative securing the ABL Obligations; and

(d)     any Lien in favor of the ABL Representative on the Term Loan Priority
Collateral securing the ABL Obligations (regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise) shall be and shall
remain junior and subordinated in all respects to all Liens on the Term Loan
Priority Collateral in favor of the Term Loan Representative securing the Term
Loan Obligations.

 

14



--------------------------------------------------------------------------------

2.2     Prohibition on Contesting Liens. In respect of any Junior Collateral,
the Junior Representative, on behalf of each Junior Secured Party, agrees that
it shall not, and hereby waives any right to:

(a)     contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien on such Collateral (or the Senior Obligations secured by such
Collateral); or

(b)     demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens on such Collateral, except to the extent
that such rights are expressly granted in this Agreement.

2.3     Nature of Obligations. The Term Loan Representative, on behalf of itself
and the other Term Loan Secured Parties, acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased, reduced or repaid and subsequently reborrowed in accordance with the
terms of the ABL Agreement and this Agreement, and that the terms of the ABL
Obligations and any ABL Agreement or any provision thereof may be waived,
modified, extended, amended, restated or supplemented from time to time (subject
to the provisions of Section 6), and that the aggregate amount of the ABL
Obligations may be increased, replaced or refinanced (subject to the provisions
of Sections 6 and 10.4), in each event, without notice to or consent by the Term
Loan Secured Parties and without affecting the provisions hereof. The ABL
Representative, on behalf of the ABL Secured Parties, acknowledges that the Term
Loan Obligations may be replaced or refinanced (subject to the provisions of
Sections 6 and 10.4) and the amount of any Term Loan Obligations may be
increased, reduced, or repaid, and any Term Loan Document or any provision
thereof may be waived, modified, extended, amended, restated or supplemented
from time to time (subject to the provisions of Section 6), and that the
aggregate amount of the Term Loan Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the ABL Secured
Parties and without affecting the provisions hereof. The Lien Priorities
provided in Section 2.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Term Loan Obligations, or any portion thereof.

2.4     New Liens.

(a)     Until the ABL Obligations Payment Date, if (i) the Term Loan
Representative (or any other Term Loan Secured Party) shall acquire any new Lien
on any existing or new property or assets of any Loan Party (other than Fee
Interests in Real Property) and (ii) the ABL Representative does not hold a Lien
on such existing or new property or assets, the Term Loan Representative shall
promptly notify the ABL Representative that the Term Loan Representative (or
such Term Loan Secured Party) has acquired such new Lien and shall cooperate
with the ABL Representative in the ABL Representative’s efforts to obtain a new
Lien in favor of the ABL Representative under the ABL Documents on such property
or assets, subject to the Lien Priorities set forth herein. If, despite the
cooperation of the Term Loan Representative, the ABL Representative is not able
to obtain a new Lien on the property or assets that are subject to the new Lien
in favor of the Term Loan Representative (or such other Term Loan Secured Party)
and, if such property or assets are of the type that would otherwise be part of
the ABL Priority Collateral, upon the written request of the ABL Representative,
the Term Loan Representative (or the relevant Term Loan Secured Party) shall,
without the need for any further consent of any other Term Loan Secured Party
and notwithstanding anything to the contrary in any other Term Loan Document, be
deemed to

 

15



--------------------------------------------------------------------------------

also hold such lien for the benefit of the ABL Representative as security for
the ABL Obligations (subject to the Lien Priorities and other terms hereof).

(b)     Until the Term Loan Obligations Payment Date, if (i) the ABL
Representative (or any other ABL Secured Party) shall acquire any new Lien on
any existing or new property or assets of any Loan Party and (ii) the Term Loan
Representative does not hold a Lien on such existing or new property or assets,
the ABL Representative shall promptly notify the Term Loan Representative that
the ABL Representative (or such ABL Secured Party) has acquired such new Lien
and shall cooperate with the Term Loan Representative in the Term Loan
Representative’s efforts to obtain a new Lien in favor of the Term Loan
Representative under the Term Loan Documents on such property or assets, subject
to the Lien Priorities set forth herein. If, despite the cooperation of the ABL
Representative, the Term Loan Representative is not able to obtain a new Lien on
the property or assets that are subject to the new Lien in favor of the ABL
Representative (or such other ABL Secured Party) and, if such property or assets
are of the type that would otherwise be part of the Term Loan Priority
Collateral, upon the written request of the Term Loan Representative, the ABL
Representative (or the relevant ABL Secured Party) shall, without the need for
any further consent of any other ABL Secured Party and notwithstanding anything
to the contrary in any other ABL Documents, be deemed to also hold such lien for
the benefit of the Term Representative as security for the Term Loan Obligations
(subject to the Lien Priorities and other terms hereof).

2.5     Agreements Regarding Actions to Perfect Liens. Each of the ABL
Representative and the Term Loan Representative hereby acknowledges that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the Uniform Commercial Code or the Securities
Transfer Act, 2006 (Ontario)) over Collateral pursuant to the ABL Security
Documents or the Term Loan Security Documents, as applicable, such possession or
control is also for the benefit of the Term Loan Representative and the other
Term Loan Secured Parties or the ABL Representative and the other ABL Secured
Parties, as applicable, solely to the extent required to perfect their security
interest (if any) in such Collateral (subject to the Lien Priorities and other
terms hereof). Nothing in the preceding sentence shall be construed to impose
any duty on the ABL Representative or the Term Loan Representative (or any third
party acting on either such Person’s behalf) with respect to such Collateral or
provide the Term Loan Representative, any other Term Loan Secured Party, the ABL
Representative or any other ABL Secured Party, as applicable, with any rights
with respect to such Collateral beyond those specified in this Agreement, the
ABL Security Documents and the Term Loan Security Documents, as applicable,
provided that subsequent to the occurrence of the ABL Obligations Payment Date
(so long as the Term Loan Obligations Payment Date shall not have occurred), the
ABL Representative shall (a) deliver to the Term Loan Representative, at the
Loan Parties’ sole cost and expense, the Collateral in its possession or control
together with any necessary endorsements to the extent required by the Term Loan
Documents or (b) direct and deliver such Collateral as a court of competent
jurisdiction otherwise directs; provided, further, that subsequent to the
occurrence of the Term Loan Obligations Payment Date (so long as the ABL
Obligations Payment Date shall not have occurred), the Term Loan Representative
shall (i) deliver to the ABL Representative, at the Loan Parties’ sole cost and
expense, the Collateral in its possession or control together with any necessary
endorsements to the extent required by the ABL Documents or (i) direct and
deliver such Collateral as a court of competent jurisdiction otherwise directs;
provided, further, that (x) prior to the occurrence of the Term Loan Obligations
Payment Date, upon the request of the Term Loan Representative or the Company,
the ABL Representative shall turn over to the Term Loan Representative any Term
Loan Priority Collateral of which it has physical possession, and (y) prior to
the occurrence of the ABL Obligations Payment Date, upon the request of the ABL
Representative or the Company, the Term Loan Representative shall turn over to
the ABL Representative any ABL Priority Collateral of which

 

16



--------------------------------------------------------------------------------

it has physical possession. The provisions of this Agreement are intended solely
to govern the respective Lien priorities as between the ABL Secured Parties and
the Term Loan Secured Parties and shall not impose on the ABL Secured Parties or
the Term Loan Secured Parties any obligations in respect of the disposition of
any Collateral (or any proceeds thereof) that would conflict with prior
perfected Liens or any claims thereon in favor of any other Person that is not a
Secured Party.

SECTION 3. Enforcement.

3.1     Exclusive Enforcement. Subject to the provisions of Sections 3.2(a) and
3.3 and the proviso set forth in Section 5.1, until the Senior Obligations
Payment Date, whether or not any Insolvency Proceeding has been commenced by or
against any Loan Party, upon the occurrence and during the continuance of an
“event of default” under the Senior Documents, the Senior Secured Parties shall
have the exclusive right to take and continue any and all Enforcement Action
(including the right to credit bid their debt) with respect to the Senior
Collateral, in such order and in such manner as the Senior Secured Parties may
determine in their discretion, without any consultation with or consent of any
Junior Secured Party. Such exclusive right to take Enforcement Action shall
include the right to appoint an agent, receiver or interim receiver to sell or
otherwise realize on or dispose of any Senior Collateral upon foreclosure or the
enforcement of a hypothecary right, to incur expenses in connection with such
sale or other realization or disposition, and to exercise all of the rights and
remedies of a secured creditor under the UCC, the PPSA, or other applicable law
and of a secured creditor under the Bankruptcy Code, the BIA, the CCAA or any
similar insolvency laws of any applicable jurisdiction.

3.2     Standstill and Waivers. Each Junior Representative, for and on behalf of
all Junior Secured Parties, agrees that, until the Senior Obligations Payment
Date has occurred, but subject to the provisions of Sections 3.3 and 5.1, the
Junior Secured Parties:

(a)     shall not take or cause to be taken any Enforcement Action with respect
to any Senior Collateral, provided that, subject at all times to the provisions
of Section 4 of this Agreement, the Junior Representative shall have the right
to initiate Enforcement Action against the Senior Collateral one hundred eighty
(180) days after the date of receipt by the Senior Representative of written
notice from the Junior Representative (such period being referred to herein as
the “Remedy Standstill Period”), which notice shall specify that the Junior
Secured Parties have accelerated the Junior Obligations in accordance with the
terms of the Junior Term Loan Documents and that the Junior Secured Parties
desire to commence Enforcement Action against the Senior Collateral; provided
that

(1)     the Remedy Standstill Period shall be tolled for any period during which
the Senior Secured Parties are stayed from exercising rights or remedies
pursuant to any Insolvency Proceeding or court order;

(2)     the Junior Secured Parties shall not commence any Enforcement Action
against any Senior Collateral (and shall cease any Enforcement Action that the
Junior Secured Parties have previously commenced) if the Senior Secured Parties
shall have commenced and shall be diligently pursuing in good faith Enforcement
Action against any material portion of the Senior Collateral (it being
understood that any one or more of the following actions shall be deemed to
constitute diligent pursuit of an Enforcement Action: the solicitation of bids
from third parties to conduct the liquidation of any material portion of the
Senior Collateral, the engagement or retention of sales brokers, marketing
agents, investment bankers, accountants, auctioneers or other third parties for
the purpose of valuing, marketing, promoting or selling any material portion of
the Senior Collateral, the initiation of any action to take physical possession
of or to exercise dominion or control over (other than cash dominion), any
material portion of the Senior Collateral, the notification of all or
substantially all account debtors to make payments to

 

17



--------------------------------------------------------------------------------

the Senior Secured Creditors in respect of Accounts comprising Senior
Collateral, or the commencement of any legal proceedings or actions against or
with respect to any material portion of the Senior Collateral); and

(3)     notwithstanding anything to the contrary set forth herein, the Term Loan
Creditors shall not commence any Enforcement Action against any Equity Interests
in WESCO Receivables Corp. or any of the WESCO Receivables Intercompany Loans or
any of the WESCO Receivables Intercompany Notes at any time: (x) prior to the
later to occur of (I) 180 days after the “Final Maturity Date” under and as
defined in the WESCO Receivables Intercompany Notes and (II) 365 days after the
date on which PNC Bank, National Association, in its capacity as Receivables
Agent under the WESCO Receivables Securitization Intercreditor Agreement, shall
have indicated in writing (or a court of competent jurisdiction shall have
determined) that the WESCO Receivables Securitization Agreements have been
terminated and all monetary obligations owing from WESCO Receivables Corp. to
the Receivables Purchasers (as such term is defined in the WESCO Receivables
Securitization Agreements) have been satisfied; or (y) if the ABL Secured
Parties either (I) shall have exercised any remedy under or in respect of the
WESCO Receivables Intercompany Notes or (II) shall have commenced and shall be
diligently pursuing in good faith Enforcement Action against any material
portion of the Senior Collateral (other than the WESCO Receivables Intercompany
Notes);

(b)     shall not take or cause to be taken any action, the purpose or effect of
which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;

(c)     shall not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Senior Collateral by any Senior
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) in respect of the Senior Collateral by or on
behalf of any Senior Secured Party;

(d)     shall have no right to (i) direct either the Senior Representative or
any other Senior Secured Party to exercise any right, remedy or power with
respect to the Senior Collateral or pursuant to the Senior Security Documents in
respect of the Senior Collateral or (ii) consent or object to the exercise by
the Senior Representative or any other Senior Secured Party of any right, remedy
or power with respect to the Senior Collateral or pursuant to the Senior
Security Documents with respect to the Senior Collateral or to the timing or
manner in which any such right is exercised or not exercised (or, to the extent
they may have any such right, whether as a junior lien creditor in respect of
the Senior Collateral or otherwise, they hereby irrevocably waive such right);
and

(e)     shall not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Senior Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no Senior Secured Party shall be
liable for, any action taken or omitted to be taken by any Senior Secured Party
with respect to the Senior Collateral or pursuant to the Senior Documents in
respect of the Senior Collateral.

3.3.     Certain Limited Rights of Junior Secured Parties. Notwithstanding the
provisions of Sections 3.1 and 3.2:

 

18



--------------------------------------------------------------------------------

(a)     the Junior Representative may take such actions as are necessary or
appropriate to create, perfect, preserve or protect (but not enforce) its Lien
on the Junior Collateral consistent with the Loan Priorities set forth in
Section 2.1 and not inconsistent with the provisions of this Agreement; and

(b)     the Junior Secured Parties may enforce the covenants of the Loan Parties
under the Junior Documents to the extent not inconsistent with the provisions of
this Agreement.

3.4     Judgment Creditors. Except as set forth in Sections 2.2, 3.1, 3.5, and
5, the Secured Parties may exercise rights and remedies as unsecured creditors
generally against any Loan Party in accordance with the terms of the applicable
Loan Documents and applicable law so long as doing so is not, directly or
indirectly, inconsistent with the terms of this Agreement; provided, that in the
event that any Junior Secured Party becomes a judgment lien creditor in respect
of any Junior Collateral, such judgment lien shall be subject to the terms of
this Agreement for all purposes to the same extent as all other Junior Liens
securing the Obligations are subject to the terms of this Agreement.

3.5     Notice of Enforcement Action; Cooperation; Sharing of Information and
Access.

(a)     The ABL Representative, on behalf of itself and the other ABL Secured
Parties, agrees that absent Exigent Circumstances, the ABL Representative shall
use commercially reasonable efforts to give the Term Loan Representative not
less than two (2) Business Days’ prior written notice of the ABL Secured
Parties’ intention to commence Enforcement Action against ABL Priority
Collateral, which notice shall specify in reasonable detail the proposed
Enforcement Action that the ABL Secured Parties’ intend to take, provided that
(i) the failure to give such notice shall not affect the rights of the ABL
Secured Parties under this Agreement or under the ABL Documents and (ii) nothing
herein shall be deemed to obligate the ABL Secured Parties to continue to make
loans or otherwise extend credit to the Loan Parties following the occurrence of
an “event of default” under the ABL Documents.

(b)     The Term Loan Representative, on behalf of itself and the other Term
Loan Secured Parties, agrees that absent Exigent Circumstances, the Term Loan
Representative shall use commercially reasonable efforts to give the ABL
Representative not less than three (3) Business Days’ prior written notice of
the Term Loan Secured Parties’ intention to commence Enforcement Action against
Term Loan Priority Collateral, which notice shall specify in reasonable detail
the proposed Enforcement Action that the Term Loan Secured Parties’ intend to
take, provided that the failure to give such notice shall not affect the rights
of the Term Loan Secured Parties under this Agreement or under the Term Loan
Documents.

(c)     The Term Loan Representative, on behalf of itself and the other Term
Loan Secured Parties, agrees that each of them shall take such actions as the
ABL Representative shall reasonably request in connection with the exercise by
the ABL Secured Parties of their rights set forth herein in respect of the ABL
Priority Collateral. The ABL Representative on behalf of the ABL Secured
Parties, agree that each of them shall take such actions as the Term Loan
Representative shall reasonably request in connection with the exercise by the
Term Loan Secured Parties of their rights set forth herein in respect of the
Term Loan Priority Collateral.

(d)     In the event that the ABL Representative shall, in the exercise of its
rights under the ABL Security Documents or otherwise, receive possession or
control of any books or Records of any Loan Party which contain information
identifying or pertaining to the Term Loan Priority Collateral, the ABL
Representative shall promptly notify the Term Loan Representative of such fact
and, upon request from the Term Loan Representative and as promptly as
practicable

 

19



--------------------------------------------------------------------------------

thereafter, either make available to the Term Loan Representative such books or
Records for inspection and duplication or provide to the Term Loan
Representative copies thereof. In the event that a Term Loan Representative
shall, in the exercise of its rights under the Term Loan Security Documents or
otherwise, receive possession or control of any books or Records of any Loan
Party which contain information identifying or pertaining to any of the ABL
Priority Collateral, the Term Loan Representative shall promptly notify the ABL
Representative of such fact and, upon request from the ABL Representative and as
promptly as practicable thereafter, either make available to the ABL
Representative such books or Records for inspection and duplication or provide
the ABL Representative copies thereof. The Term Loan Representative hereby
irrevocably grants the ABL Representative (or its designee) a non-exclusive
worldwide license or right to use, to the maximum extent permitted by applicable
law and to the extent of the Term Loan Representative’s interest therein,
exercisable without payment of royalty or other compensation, to use any of the
Intellectual Property now or hereafter owned by, licensed to, or otherwise used
by the Loan Parties in order for the ABL Representative (or its designee) and
ABL Secured Parties to purchase, use, market, repossess, possess, store,
assemble, manufacture, process, sell, transfer, distribute or otherwise dispose
of any asset included in the ABL Priority Collateral in connection with the
liquidation, disposition or realization upon the ABL Priority Collateral in
accordance with the terms and conditions of the ABL Security Documents and the
other ABL Documents; provided that (i) any such license shall terminate upon the
sale of the applicable ABL Priority Collateral and shall not extend or transfer
to the purchaser of such ABL Priority Collateral (provided that such purchaser
shall have the right to freely sell such ABL Priority Collateral in accordance
with the Fair Use or First Sale doctrines), (ii) the ABL Representative’s use of
such Intellectual Property shall be reasonable and lawful, (iii) any such
license granted is on an “AS IS” basis, without any representation or warranty
whatsoever and (iv) the ABL Representative (or its agents) shall use
commercially reasonable efforts to use any trademarks of such licensed
Intellectual Property only in connection with the sale or disposition of goods
and inventory generally consistent with the standards, quality and reputation of
the Loan Parties’ goods and inventory at such time and which the ABL
Representative in good faith reasonably believes will not materially diminish
the distinctiveness and quality characteristics associated with such
Intellectual Property, the validity thereof or otherwise diminish the value
thereof. This Agreement will not restrict the rights of the Term Loan
Representative to sell, assign or otherwise transfer the related Term Loan
Priority Collateral prior to the expiration of the Access Period if (but only
if) the purchaser, assignee or transferee thereof agrees to be bound by the
provisions of this Section 3.5 and the Term Loan Representative agrees that any
sale, transfer or other disposition of any of the Loan Parties’ Intellectual
Property (whether by foreclosure or otherwise) will be subject to the rights of
the ABL Representative as set forth in this Section 3.5.

(e)     If the Term Loan Representative, or any agent or representative thereof,
or any receiver, shall, after the commencement of any Enforcement Action, obtain
possession or physical control of any material portion of the Term Loan Priority
Collateral, the Term Loan Representative shall promptly notify the ABL
Representative in writing of that fact, and the ABL Representative shall, within
ten Business Days thereafter, notify the Term Loan Representative in writing as
to whether the ABL Representative desires to exercise access rights under this
Agreement. In addition, if the ABL Representative, or any agent or
representative of the ABL Representative, or any receiver, shall obtain
possession or physical control of any of the Term Loan Priority Collateral in
connection with an Enforcement Action, then, without limiting or qualifying the
provisions of Section 2.5 hereof, the ABL Representative shall promptly notify
the Term Loan Representative that the ABL Representative is exercising its
access rights under this Agreement and its rights under Section 3.5 under either
circumstance. Upon delivery of such notice by the ABL Representative to the Term
Loan Representative, the ABL Representative and Term Loan Representative shall
confer in good faith to coordinate with respect to the ABL Representative’s
exercise of such access rights

 

20



--------------------------------------------------------------------------------

during the Access Period, with such access rights to apply to any location where
access is reasonably necessary to enable the ABL Representative during normal
business hours to convert ABL Priority Collateral consisting of raw materials
and work-in-process into saleable finished goods and/or to transport such ABL
Priority Collateral to a point where such conversion can occur, to otherwise
prepare ABL Priority Collateral for sale and/or to arrange or effect the sale of
ABL Priority Collateral (including the conducting of auctions), all in
accordance with the manner in which such matters are completed in the ordinary
course of business. Consistent with the definition of “Access Period,” access
rights will apply to differing locations of Term Loan Priority Collateral at
differing times, in which case, a differing Access Period will apply to each
such location. During any pertinent Access Period, the ABL Representative and
its agents, representatives and designees shall have an irrevocable,
non-exclusive right to have access to, and a rent-free right to use, the
relevant parcel or item the Term Loan Priority Collateral at such location for
the purposes described above. The ABL Representative shall take proper and
reasonable care under the circumstances of any Term Loan Priority Collateral
that is used by the ABL Representative during the Access Period and, at the sole
expense of the ABL Secured Parties, repair and replace any damage (ordinary
wear-and-tear excepted) caused by the ABL Representative or its agents,
representatives or designees and the ABL Representative shall comply with all
applicable laws in all material respects in connection with its use or occupancy
or possession of the ABL Priority Collateral. The ABL Representative and the
other ABL Secured Parties shall indemnify and hold harmless the Term Loan
Representative and the Term Loan Creditors for any injury or damage to Persons
or property (ordinary wear-and-tear excepted) caused by the acts or omissions of
Persons under the control of the ABL Representative; provided, however, that the
ABL Representative and the ABL Secured Parties will not be liable for any
diminution in the value of Term Loan Priority Collateral. The ABL Representative
and the Term Loan Representative shall cooperate and use reasonable efforts to
ensure that their activities during the Access Period as described above do not
interfere materially with the activities of the other as described above,
including the right of Term Loan Representative to show the Term Loan Priority
Collateral to prospective purchasers and to ready the Term Loan Priority
Collateral for sale. Consistent with the definition of the term “Access Period,”
if any order or injunction is issued or stay is granted or is otherwise
effective by operation of law that prohibits the ABL Representative from
exercising any of its rights hereunder, then the Access Period granted to the
ABL Representative under this Section 3.5 shall be stayed during the period of
such prohibition and shall continue thereafter for the number of days remaining
as required under this Section 3.5. The Term Loan Representative shall not
foreclose or otherwise sell, remove or dispose of any of the Term Loan Priority
Collateral during the Access Period with respect to such Collateral if the ABL
Representative (acting in good faith) informs the Term Loan Representative in
writing that such Collateral is reasonably necessary to enable the ABL
Representative to convert, transport or arrange to sell the ABL Priority
Collateral as described above, unless the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this Section 3.5.

3.6     No Additional Rights For the Loan Parties Hereunder. Except as provided
in Section 3.7 hereof, if any ABL Secured Party or Term Loan Secured Party shall
enforce its rights or remedies in violation of the terms of this Agreement, no
Loan Party shall be entitled to use such violation as a defense to any action by
any ABL Secured Party or Term Loan Secured Party, nor to assert such violation
as a counterclaim or basis for set off or recoupment against any ABL Secured
Party or Term Loan Secured Party.

3.7     Actions Upon Breach.

(a)     If any ABL Secured Party or Term Loan Secured Party, contrary to this
Agreement, commences or participates in any action or proceeding against any
Loan Party or the Collateral, such Loan Party, with the prior written consent of
the ABL Representative or the Term

 

21



--------------------------------------------------------------------------------

Loan Representative, as applicable, may interpose as a defense or dilatory plea
the making of this Agreement, and any ABL Secured Party or Term Loan Secured
Party, as applicable, may intervene and interpose such defense or plea in its or
their name or in the name of such Loan Party.

(b)     Should any ABL Secured Party or Term Loan Secured Party, contrary to
this Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fail to take any
action required by this Agreement, any ABL Secured Party or Term Loan Secured
Party (in its own name or in the name of the relevant Loan Party), as
applicable, or the relevant Loan Party, may obtain relief against such ABL
Secured Party or Term Loan Secured Party, as applicable, by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the ABL Representative on behalf of each ABL Secured Party and the
Term Loan Representative on behalf of each Term Loan Secured Party that (i) the
ABL Secured Parties’ or Term Loan Secured Parties’, as applicable, damages from
its actions may at that time be difficult to ascertain and may be irreparable,
and (ii) each Term Loan Secured Party or ABL Secured Party, as applicable,
waives any defense that the Loan Parties and/or the Term Loan Secured Parties
and/or ABL Secured Parties, as applicable, cannot demonstrate damage and/or be
made whole by the awarding of damages.

SECTION 4. Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.

4.1     Application of Proceeds.

(a)     Application of Proceeds of Senior Collateral. The Senior Representative
and Junior Representative hereby agree that all Senior Collateral, and all
Proceeds thereof, received by either of them in connection with the collection,
sale or disposition of Senior Collateral shall be applied as follows:

first, to the payment of costs and expenses (including reasonable attorney’s
fees and expenses and court costs) of the Senior Representative in connection
with such Enforcement Action,

second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,

third, to the payment of the Junior Obligations, to the extent such Senior
Collateral also constitutes Junior Collateral, in accordance with the Junior
Documents until the Junior Obligations Payment Date, and

fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

If, in connection with any Enforcement Action (whether or not pursuant to an
Insolvency Proceeding), any Loan Party is sold as a going concern (whether
pursuant to a sale of the Equity Interests of such Loan Party or otherwise), or
substantially all of the assets of any Loan Party are sold, in each case, where
the consideration received is not allocated by type of asset, the proceeds of
such sale shall be distributed, first to the ABL Representative for application
to the ABL Obligations in accordance with the terms of the ABL Documents, up to
the amount of the book value of the ABL Priority Collateral disposed of in such
sale or owned by such Loan Party (in the case of a sale of such Loan Party as a
going concern), and second to the Term Loan Representative for application to

 

22



--------------------------------------------------------------------------------

the Term Loan Obligations in accordance with the terms of the Term Loan
Documents to the extent such Proceeds exceed the book value of the ABL Priority
Collateral.

The ABL Representative, for and on behalf of the ABL Secured Parties, and the
Term Loan Representative, for and on behalf of the Term Loan Secured Parties,
further agree that prior to an Enforcement Action by any Secured Party (unless
an Insolvency Proceeding then exists), any proceeds of Collateral, whether or
not in Deposit Accounts subject to control agreements, which are used by any
Loan Party as permitted by the Loan Documents to acquire other property which is
Collateral shall not (solely as between the Secured Parties) be treated as
Proceeds of Collateral for purposes of determining the relative priorities in
the Collateral which was so acquired, and the ABL Representative and the other
ABL Secured Parties shall have no liability or responsibility whatsoever to the
Term Loan Representative or any other Term Loan Secured Party to account for any
funds, moneys or other proceeds which are received by the ABL Representative or
any other ABL Secured Party unless at that time the ABL Representative or such
other ABL Secured Party actually knows that the same constituted Proceeds of
Term Loan Priority Collateral, provided that if any Proceeds of Term Loan
Priority Collateral are received by the ABL Representative, the ABL
Representative does not have actual knowledge as to the nature of such Proceeds
and the Term Loan Representative notifies the ABL Representative in writing
within two (2) Business Days of such receipt that such Proceeds constitute Term
Loan Priority Collateral (which notification shall identify the amount and
specify the origin thereof), the ABL Representative shall use commercially
reasonable efforts to account for such Proceeds to the Term Loan Representative.

(b)     Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
except solely for an action or omission that breaches the express obligations
undertaken by the Senior Representative under the terms of this Agreement.

(c)     Segregation of Collateral. Until the occurrence of the Senior
Obligations Payment Date, any Senior Collateral that may be received by any
Junior Secured Party in violation of this Agreement shall, to the extent
practicable and in accordance with its normal practices, be segregated and held
in trust and, in any event, promptly paid over to the Senior Representative, for
the benefit of the Senior Secured Parties, in the same form as received, with
any necessary endorsements, and each Junior Secured Party hereby authorizes the
Senior Representative to make any such endorsements as agent for the Junior
Representative (which authorization, being coupled with an interest, is
irrevocable).

4.2     Release of Liens on ABL Priority Collateral.

(a)     Upon any release, sale or other disposition of ABL Priority Collateral
permitted pursuant to the terms of the ABL Documents that results in the release
of the ABL Lien (other than release of the ABL Lien due to the occurrence of the
ABL Obligations Payment Date) on any ABL Priority Collateral, the Term Loan Lien
on such ABL Priority Collateral (excluding any portion of the proceeds of such
ABL Priority Collateral remaining after the ABL Obligations Payment Date occurs)
shall be automatically and unconditionally released with no further consent or
action of any Person.

(b)     Upon any release, sale or disposition of ABL Priority Collateral
pursuant to any Enforcement Action that results in the release of the ABL Lien
(other than release of the ABL Lien due to the occurrence of the ABL Obligations
Payment Date) on any ABL Priority Collateral pursuant to any Enforcement Action,
the Term Loan Lien on such ABL Priority Collateral

 

23



--------------------------------------------------------------------------------

(excluding any portion of the proceeds of such ABL Priority Collateral remaining
after the ABL Obligations Payment Date occurs) shall be automatically and
unconditionally released with no further consent or action of any Person so long
as the proceeds of such ABL Priority Collateral are applied in accordance with
Section 4.1(a) (and, in the case of ABL Obligations consisting of debt of a
revolving nature, a corresponding permanent reduction in the commitments with
respect thereto).

(c)     The Term Loan Representative shall execute and deliver such release
documents and instruments and shall take such further actions as the ABL
Representative or the Company shall reasonably request in writing to evidence
any release of the Term Loan Lien described in this Section 4.2. The Term Loan
Representative hereby appoints the ABL Representative and any officer or duly
authorized person of the ABL Representative, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of the Term Loan Representative and in the name of the Term
Loan Representative or in the name of the ABL Representative, from time to time,
in the ABL Representative’s discretion, for the purposes of carrying out the
terms of this Section 4.2, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

4.3     Release of Liens on Term Loan Priority Collateral.

(a)     Upon any release, sale or other disposition of Term Loan Priority
Collateral permitted pursuant to the terms of the Term Loan Documents that
results in the release of the Term Loan Lien (other than release of the Term
Loan Lien due to the occurrence of the Term Loan Obligations Payment Date) on
any Term Loan Priority Collateral, the ABL Lien on such Term Loan Priority
Collateral (excluding any portion of the proceeds of such Term Loan Priority
Collateral remaining after the Term Loan Obligations Payment Date occurs) shall
be automatically and unconditionally released with no further consent or action
of any Person.

(b)     Upon any release, sale or disposition of Term Loan Priority Collateral
pursuant to any Enforcement Action that results in the release of the Term Loan
Lien (other than release of the Term Loan Lien due to the occurrence of the Term
Loan Obligations Payment Date) on any Term Loan Priority Collateral pursuant to
any Enforcement Action, the ABL Lien on such Term Loan Priority Collateral
(excluding any portion of the proceeds of such Term Loan Priority Collateral
remaining after the Term Loan Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as the proceeds of such Term Loan Priority Collateral are
applied in accordance with Section 4.1(a).

(c)     The ABL Representative shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the Term Loan
Representative or the Company shall request in writing to evidence any release
of the ABL Lien described in this Section 4.3. The ABL Representative hereby
appoints the Term Loan Representative and any officer or duly authorized person
of the Term Loan Representative, with full power of substitution, as their true
and lawful attorney-in-fact with full irrevocable power of attorney in the place
and stead of the ABL Representative and in the name of the ABL Representative or
in the name of the Term Loan Representative, from time to time, in the Term Loan
Representative’s discretion, for the purposes of carrying out the terms of this
Section 4.3, to take any and all appropriate action and to execute and deliver
any and all documents and instruments as may be necessary or desirable to
accomplish the purposes of this Section 4.3, including, without limitation, any
financing statements, endorsements,

 

24



--------------------------------------------------------------------------------

assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).

4.4     Certain Real Property Notices; Insurance.

(a)     If, in connection with any Enforcement Action by the Term Loan
Representative, any Real Property at which ABL Priority Collateral is stored or
otherwise located is to be sold or otherwise disposed of, the Term Loan
Representative shall use commercially reasonable efforts to give the ABL
Representative at least 45 days’ notice prior to such sale or other disposition.

(b)     Proceeds of Collateral include insurance proceeds and therefore the Lien
Priorities shall govern the ultimate disposition of casualty insurance proceeds.
The ABL Representative and Term Loan Representative shall be named as loss
payees with respect to all insurance policies relating to Collateral. The ABL
Representative shall have the sole and exclusive right, as against the Term Loan
Representative, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of ABL Priority Collateral. The Term Loan
Representative shall have the sole and exclusive right, as against the ABL
Representative, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Loan Priority Collateral. All
proceeds of such insurance shall be remitted to the ABL Representative or the
Term Loan Representative, as the case may be, and each of the Term Loan
Representative and ABL Representative shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.

SECTION 5. Insolvency Proceedings.

5.1     Filing of Motions. Until the Senior Obligations Payment Date has
occurred, the Junior Representative agrees on behalf of itself and the other
Junior Secured Parties that no Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including,
without limitation, with respect to the determination of any Liens or claims
held by the Senior Representative (including the validity and enforceability
thereof) or any other Senior Secured Party in respect of any Senior Collateral
or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that the Junior Secured Parties may:

(a)     file a claim, proof of claim or statement of interest with respect to
the Junior Obligations;

(b)     file any necessary responsive or defensive pleadings in opposition to
any motion, filing, application, claim, adversary proceeding, proposal, plan of
reorganization, arrangement or composition or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Secured Parties, including any claims secured by the Collateral, if any, or
otherwise make any agreements or file any motions, proceedings or objections
pertaining to the claims of the Junior Secured Parties, in each case in
accordance with the terms of this Agreement;

(c)     vote on any plan of reorganization, plan of arrangement or composition
and make any arguments and motions in connection therewith that do not, in any
case, contravene the terms of this Agreement; or

 

25



--------------------------------------------------------------------------------

(d)     bid for the Collateral at any public or private sale thereof, including
credit bidding with respect to the Junior Collateral; provided, however, that
any such bid for the Junior Collateral by the Junior Secured Parties must
provide for payment in cash of the full amount necessary to cause the Senior
Obligations to be paid in full and the Senior Obligations Payment Date to occur.

5.2     Financing Matters.

(a)     If any Loan Party becomes subject to any Insolvency Proceeding at any
time prior to the ABL Obligations Payment Date, and if the ABL Representative or
the other ABL Secured Parties desire to consent (or not object) to the use of
cash collateral under the Bankruptcy Code or to provide financing to any Loan
Party under the Bankruptcy Code, the BIA or the CCAA secured by ABL Priority
Collateral or to consent (or not object) to the provision of such financing to
any Loan Party by any third party (any such use of cash collateral or financing,
an “ABL DIP Financing”), then the Term Loan Representative agrees, on behalf of
itself and the other Term Loan Secured Parties, that each Term Loan Secured
Party (i) (x) will be deemed to have consented to, will raise no objection to,
nor support any other Person objecting to, such ABL DIP Financing on the grounds
of a failure to provide “adequate protection” for the Term Loan Representative’s
Lien on the ABL Priority Collateral to secure the Term Loan Obligations and
(y) will not request any adequate protection solely as a result of such ABL DIP
Financing except as set forth in Section 5.4 below and (ii) will subordinate
(and will be deemed hereunder to have subordinated) the Term Loan Liens on any
ABL Priority Collateral (A) to such ABL DIP Financing on the same terms as the
ABL Liens are subordinated thereto (and such subordination will not alter in any
manner the terms of this Agreement), (B) to any adequate protection provided to
the ABL Secured Parties and (C) to any “carve-out” agreed to by the ABL
Representative or the other ABL Secured Parties, so long as (t) the Term Loan
Representative retains their Lien on the Collateral to secure the Term Loan
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code, the BIA or the CCAA) and, as
to the Term Loan Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code, the BIA
or the CCAA, and any Lien securing such ABL DIP Financing is junior and
subordinate to the Lien of the Term Loan Representative on the Term Loan
Priority Collateral, (u) all Liens on ABL Priority Collateral securing any such
ABL DIP Financing shall be senior to or on a parity with the Liens of the ABL
Representative and the ABL Lenders securing the ABL Obligations on ABL Priority
Collateral, (v) the sum of (1) the aggregate principal amount of any ABL DIP
Financing plus (2) the aggregate outstanding principal amount of the
pre-petition ABL Obligations that is not “rolled up” or repaid with the initial
proceeds of the ABL DIP Financing does not exceed the sum of (I) the aggregate
amount of all commitments to extent credit under the ABL Documents immediately
prior to the commencement of such Insolvency Proceeding plus (II) $150,000,000,
(w) the proposed ABL DIP Financing (including any ABL cash collateral usage)
does not compel any Loan Party to seek confirmation of a specific plan of
reorganization or arrangement for which all or substantially all of the material
terms are set forth in the ABL cash collateral order or ABL DIP Financing
documentation, as applicable, and the proposed ABL cash collateral order or ABL
DIP Financing documentation does not expressly require the sale of all or
substantially all of the Collateral prior to a default under the ABL cash
collateral order or ABL DIP Financing documentation, (x) any of the Term Loan
Secured Parties may seek adequate protection as permitted hereunder, (y) the ABL
DIP Financing is otherwise subject to the terms of this Agreement, and (z) if
the ABL Representative receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations, and such
replacement or adequate protection Lien is on any of the Term Loan Priority
Collateral, (1) such replacement or adequate protection Lien on such
post-petition assets which are part of the Term Loan Priority Collateral (the
“Term Loan Post-Petition Assets”) is junior and subordinate to the Lien in favor
of the Term Loan Representative on

 

26



--------------------------------------------------------------------------------

the Term Loan Priority Collateral and (2) the Term Loan Representative also
receives a replacement or adequate protection Lien on such Term Loan
Post-Petition Assets of the debtor to secure the Term Loan Obligations. In no
event will any of the ABL Secured Parties seek to obtain a priming Lien on any
of the Term Loan Priority Collateral and nothing contained herein shall be
deemed to be a consent by Term Loan Secured Parties to any adequate protection
payments using Term Loan Priority Collateral. The foregoing terms shall not
prevent the Term Loan Representative or the Term Loan Secured Parties from
objecting to any plan of reorganization or other plan of similar effect under
the Bankruptcy Code, the BIA or the CCA, as applicable.

(b)     If any Loan Party becomes subject to any Insolvency Proceeding at any
time prior to the Term Loan Obligations Payment Date, and if the Term Loan
Representative or the other Term Loan Secured Parties desire to consent (or not
object) or to provide financing to any Loan Party under the Bankruptcy Code, the
BIA or the CCAA secured by Term Priority Collateral or to consent (or not
object) to the provision of such financing to any Loan Party by any third party
(any such financing, a “Term Loan DIP Financing”), then the ABL Representative
agrees, on behalf of itself and the other ABL Secured Parties, that each ABL
Secured Party (i) (x) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to such Term Loan DIP
Financing on the grounds of a failure to provide “adequate protection” for the
ABL Representative’s Liens on the Term Priority Collateral to secure the ABL
Obligations and (y) will not request any adequate protection solely as a result
of such Term Loan DIP Financing except as set forth in Section 5.4 below and
(ii) will subordinate (and will be deemed hereunder to have subordinated) the
ABL Liens on any Term Loan Priority Collateral (A) to such Term Loan DIP
Financing on the same terms as the Term Loan Liens are subordinated thereto (and
such subordination will not alter in any manner the terms of this Agreement),
(B) to any adequate protection provided to the Term Loan Secured Parties and
(C) to any “carve-out” agreed to by the Term Loan Representative or the other
Term Loan Secured Parties, so long as (u) the ABL Representative retains their
Lien on the Collateral to secure the ABL Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the Bankruptcy
Code, the BIA or the CCAA) and, as to the ABL Priority Collateral only, such
Lien has the same priority as existed prior to the commencement of the case
under the Bankruptcy Code, the BIA or the CCAA, and any Lien securing such Term
Loan DIP Financing is junior and subordinate to the Lien of the ABL
Representative on the ABL Priority Collateral, (v) all Liens on Term Loan
Priority Collateral securing any such Term Loan DIP Financing shall be senior to
or on a parity with the Liens of the Term Loan Representative and the Term Loan
Secured Parties securing the Term Loan Obligations on Term Loan Priority
Collateral, (w) the proposed Term Loan DIP Financing does not compel any Loan
Party to seek confirmation of a specific plan of reorganization or arrangement
for which all or substantially all of the material terms are set forth in the
Term Loan DIP Financing documentation, and the proposed Term Loan DIP Financing
documentation does not expressly require the sale of all or substantially all of
the Collateral prior to a default under the Term Loan DIP Financing
documentation, (x) any of the ABL Secured Parties may seek adequate protection
as permitted hereunder, (y) the Term Loan DIP Financing is otherwise subject to
the terms of this Agreement, and (z) if the Term Loan Representative receives a
replacement or adequate protection Lien on post-petition assets of the debtor to
secure the Term Loan Obligations, and such replacement or adequate protection
Lien is on any of the ABL Priority Collateral, (1) such replacement or adequate
protection Lien on such post-petition assets which are part of the ABL Priority
Collateral (the “ABL Post-Petition Assets”) is junior and subordinate to the
Liens in favor of the ABL Representative on the ABL Priority Collateral and
(2) the ABL Representative also receives a replacement or adequate protection
Lien on such ABL Post-Petition Assets of the debtor to secure the ABL
Obligations. In no event will any of the Term Loan Secured Parties seek to
obtain a priming Lien on any of the ABL Priority Collateral, and nothing
contained herein shall be deemed to be a consent by the ABL Secured Parties to
any adequate protection payments using ABL Priority Collateral. The foregoing

 

27



--------------------------------------------------------------------------------

terms shall not prevent the ABL Representative of the ABL Secured Parties from
objecting to any plan of reorganization or other plan of similar effect under
the Bankruptcy Code, the BIA or the CCA, as applicable.

(c)     All Liens granted to the Term Loan Representative or the ABL
Representative in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended to be and shall be deemed to be subject to the Lien
Priorities and the other terms and conditions of this Agreement.

5.3     Relief From the Automatic Stay. Until the ABL Obligations Payment Date,
the Term Loan Representative agrees, on behalf of itself and the other Term Loan
Secured Parties, that none of them will seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any ABL Priority Collateral,
without the prior written consent of the ABL Representative, except to the
extent that an ABL Secured Party (in such capacity) seeks or obtains relief from
or modification of such stay. Until the Term Loan Obligations Payment Date, the
ABL Representative agrees, on behalf of itself and the other ABL Secured
Parties, that none of them will seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any Term Loan Priority Collateral, without
the prior written consent of the Term Loan Representative, except to the extent
that a Term Loan Secured Party (in such capacity) seeks or obtains relief from
or modification of such stay. In addition, neither the Term Loan Representative
nor the ABL Representative shall seek any relief from the automatic stay with
respect to any Collateral without providing five Business Days’ prior written
notice to the other, unless otherwise agreed by both the ABL Representative and
the Term Loan Representative.

5.4     Adequate Protection.

(a)     The Term Loan Representative, on behalf of itself and the other Term
Loan Secured Parties, agrees that, prior to the ABL Obligations Payment Date, so
long as the ABL Representative and the other ABL Secured Parties comply with
Section 5.4(b), none of them shall object, contest, or support any other Person
objecting to or contesting, (i) any request by the ABL Representative or the
other ABL Secured Parties for adequate protection of its interest in the
Collateral or any adequate protection provided to the ABL Representative or the
other ABL Secured Parties or (ii) any objection by the ABL Representative or any
other ABL Secured Parties to any motion, relief, action or proceeding based on a
claim of a lack of adequate protection in the Collateral or (iii) the payment of
interest, fees, expenses or other amounts to the ABL Representative or any other
ABL Secured Party under, inter alia, Section 506(b) or 506(c) of the Bankruptcy
Code or otherwise; provided that any action described in the foregoing clauses
(i) and (ii) does not violate Section 5.2. The Term Loan Representative, on
behalf of itself and the other Term Loan Secured Parties, further agrees that,
prior to the ABL Obligations Payment Date, none of them shall assert or enforce
any claim under inter alia, Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise that is senior to or on a parity with the ABL Liens for costs or
expenses of preserving or disposing of any ABL Priority Collateral.
Notwithstanding anything to the contrary set forth in this Section and in
Section 5.2(a)(i)(y), but subject to all other provisions of this Agreement
(including, without limitation, Section 5.2(a)(i)(x) and Section 5.3), in any
Insolvency Proceeding, if the ABL Secured Parties (or any subset thereof) are
granted adequate protection consisting of additional collateral that constitutes
ABL Priority Collateral (with replacement liens on such additional collateral)
and superpriority claims in connection with any ABL DIP Financing or use of cash
collateral, and the ABL Secured Parties do not object to the adequate protection
being provided to them, then in connection with any such ABL DIP Financing or
use of cash collateral the Term Loan Representative, on behalf of itself and any
of the Term Loan Secured Parties, may, as adequate

 

28



--------------------------------------------------------------------------------

protection of their interests in the ABL Priority Collateral, seek or accept
(and the ABL Representative and the ABL Secured Parties shall not object to)
adequate protection consisting solely of (x) a replacement Lien on the same
additional collateral, subordinated to the Liens securing the ABL Obligations
and such ABL DIP Financing on the same basis as the other Term Loan Liens on the
ABL Priority Collateral are so subordinated to the ABL Obligations under this
Agreement and (y) superpriority claims junior in all respects to the
superpriority claims granted to the ABL Secured Parties, provided, however, that
the Term Loan Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Term Loan
Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims.

(b)     The ABL Representative, on behalf of the ABL Secured Parties, agrees
that, prior to the Term Loan Obligations Payment Date, so long as the Term Loan
Representative and the other Term Loan Secured Parties comply with
Section 5.4(a), none of them shall object, contest, or support any other Person
objecting to or contesting, (i) any request by the Term Loan Representative or
the other Term Loan Secured Parties for adequate protection of its interest in
the Collateral or any adequate protection provided to the Term Loan
Representative or the other Term Loan Secured Parties or (ii) any objection by
the Term Loan Representative or any other Term Loan Secured Parties to any
motion, relief, action or proceeding based on a claim of a lack of adequate
protection in the Collateral or (iii) the payment of interest, fees, expenses or
other amounts to the Term Loan Representative or any other Term Loan Secured
Party under inter alia, Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise; provided that any action described in the foregoing clauses (i) and
(ii) does not violate Section 5.2. The ABL Representative, on behalf of the ABL
Secured Parties, further agrees that, prior to the Term Loan Obligations Payment
Date, none of them shall assert or enforce any claim under inter alia,
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to
or on a parity with the Term Loan Liens for costs or expenses of preserving or
disposing of any Term Loan Priority Collateral. Notwithstanding anything to the
contrary set forth in this Section and in Section 5.2(b)(i)(y), but subject to
all other provisions of this Agreement (including, without limitation,
Section 5.2(b)(i)(x) and Section 5.3), in any Insolvency Proceeding, if the Term
Loan Secured Parties (or any subset thereof) are granted adequate protection
consisting of additional collateral that constitutes Term Loan Priority
Collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any DIP Financing or use of cash
collateral, and the Term Loan Secured Parties do not object to the adequate
protection being provided to them, then in connection with any such DIP
Financing or use of cash collateral the ABL Representative, on behalf of the ABL
Secured Parties, may, as adequate protection of their interests in the Term Loan
Priority Collateral, seek or accept (and the Term Loan Representative and the
Term Loan Secured Parties shall not object to) adequate protection consisting
solely of (x) a replacement Lien on the same additional collateral, subordinated
to the Liens securing the Term Loan Obligations on the same basis as the other
ABL Liens on the Term Loan Priority Collateral are so subordinated to the Term
Loan Obligations under this Agreement and (y) superpriority claims junior in all
respects to the superpriority claims granted to the Term Loan Secured Parties,
provided, however, that the ABL Representative shall have irrevocably agreed,
pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of the ABL
Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims.

5.5     Avoidance Issues. If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party,

 

29



--------------------------------------------------------------------------------

because such amount was avoided or ordered to be paid or disgorged for any
reason, including without limitation because it was found to be a fraudulent or
preferential transfer, any amount (a “Recovery”), whether received as proceeds
of security, enforcement of any right of set-off or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Obligations
Payment Date shall be deemed not to have occurred. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto. The
Junior Secured Parties agree that none of them shall be entitled to benefit from
any avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

5.6     Asset Dispositions in an Insolvency Proceeding. Neither the Junior
Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, challenge or oppose any disposition of Senior
Collateral, or the process or procedures for obtaining bids for and effecting a
disposition of Senior Collateral (including the right of the First Lien Lenders
to credit bid and the retention by the Loan Parties of professionals in
connection with any potential disposition of Senior Collateral), or any motion
or order in connection with any disposition process or procedures (whether under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy
Code, the BIA, the CCAA or other applicable insolvency law), if such
disposition, process, procedure, motion or order is supported by the Senior
Secured Parties, and the Junior Representative and each other Junior Secured
Party will be deemed to have consented under Section 363 of the Bankruptcy Code
(and otherwise) to any such disposition, process, procedure, motion or order
supported by the Senior Secured Parties, and to have released the Junior Liens
on such Senior Collateral.

5.7     Separate Grants of Security and Separate Classification; Post-Petition
Interest.

(a)     Each Secured Party and each Loan Party acknowledges and agrees that
(i) the grants of Liens pursuant to the ABL Security Documents and the Term Loan
Security Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Collateral,
the Term Loan Obligations are fundamentally different from the ABL Obligations
and should be separately classified in any plan of reorganization proposed or
adopted in an Insolvency Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the ABL Secured Parties and the Term Loan Secured Parties in
respect of the Collateral constitute claims in the same class (rather than
separate classes of senior and junior secured claims), then the ABL Secured
Parties and the Term Loan Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Obligation
claims and Term Loan Obligation claims against the Loan Parties (with the effect
being that, to the extent that the aggregate value of the ABL Priority
Collateral or Term Loan Priority Collateral is sufficient (for this purpose
ignoring all claims held by the other Secured Parties), the ABL Secured Parties
or the Term Loan Secured Parties, respectively, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of Post-Petition
Interest that are available from each pool of Priority Collateral for each of
the ABL Secured Parties and the Term Loan Secured Parties, respectively, before
any distribution is made in respect of the claims held by the other Secured
Parties, with the other Secured Parties hereby acknowledging and agreeing to
turn over to the respective other Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

 

30



--------------------------------------------------------------------------------

(b)     In furtherance of the foregoing, the Junior Representative, on behalf of
itself and the other Junior Secured Parties, agrees that the Junior Secured
Parties shall not oppose or seek to challenge any claim by the Senior Secured
Parties for allowance in any Insolvency Proceeding of Post-Petition Interest to
the extent of the value of the Liens of the Senior Representative on the Senior
Collateral, without regard to the existence of the Liens of the Junior
Representative and the other Junior Secured Parties on such Collateral.
Regardless of whether any such claim for Post-Petition Interest is allowed,
allowable, recognized or approvable, and without limiting the generality of the
other provisions of this Agreement, this Agreement is expressly intended to
include and does include the “Rule of Explicitness” in that this Agreement
expressly entitles the Senior Secured Parties, and is intended to provide the
Senior Secured Parties with the absolute right, to receive payment of all
Post-Petition Interest through distributions of Proceeds of Senior Collateral
made pursuant to the provisions of this Agreement, even if such Post-Petition
Interest is not allowed or allowable against or paid from the bankruptcy estate
of any Loan Party under Section 502(b)(2) or Section 506(b) of the Bankruptcy
Code, the BIA or the CCAA, or any other provision of the Bankruptcy Code or
other applicable insolvency law.

(c)     The Senior Representative, on behalf of itself and the other Senior
Secured Parties, agrees that the Senior Secured Parties shall not oppose or seek
to challenge any claim by the Junior Secured Parties for allowance in any
Insolvency Proceeding of Post-Petition Interest to the extent of the value of
the Liens of the Junior Representative on the Senior Collateral (after taking
into account the Liens of the Senior Representative on such Collateral and the
extent of the Senior Obligations, including any Post-Petition Interest included
in such Senior Obligations).

5.8     Other Matters. To the extent that the Senior Representative or any
Senior Secured Party has or acquires rights under Section 363 or Section 364 of
the Bankruptcy Code with respect to any of the Collateral on which it has a
Junior Lien, such Senior Representative agrees, on behalf of itself and the
other Senior Secured Parties, not to assert any of such rights without the prior
written consent of the Junior Representative; provided that if requested by the
Junior Representative, such Senior Representative shall timely exercise such
rights in the manner requested by the Junior Representative, including any
rights to payments in respect of such rights.

5.9     Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.

SECTION 6. Amendments to Term Loan Documents and ABL Documents.

6.1     Amendments to Term Loan Documents. The Term Loan Documents may be
amended, supplemented or otherwise modified in accordance with their terms,
without notice to, or the consent of the ABL Secured Parties, all without
affecting the Lien Priorities or other provisions set forth in this Agreement;
provided, that, without the prior written consent of the ABL Representative, no
such amendment, supplement or modification or refinancing shall:

(a)     increase the “Applicable Margin”, any interest rate floors or similar
components of the interest rate by more than three percent (3.00%) per annum in
the aggregate (excluding increases resulting from the accrual of interest at the
default rate) or increase the amount, or frequency of payment of any recurring
fees provided for in the Term Loan Documents; provided that in the case of a
refinancing or replacement of the Term Loan Agreement permitted hereunder, the
interest rate or yield provisions applicable to the Term Loan Obligations may be
changed to a fixed rate pursuant to such refinancing or replacement so long as
such fixed rate does not exceed a rate per annum equal to the sum of (A) the
floating rate applicable to the Term Loan Obligations (on

 

31



--------------------------------------------------------------------------------

a weighted average basis across the facilities thereunder) immediately prior to
the effectiveness of such refinancing or replacement effecting such conversion
of a floating rate to a fixed rate and (B) the difference equal to (x) three
percent (3.00%) per annum minus (y) the aggregate percentage of any increases in
the rate or yield provisions applicable to the Term Loan Obligations (on a
weighted average basis across the facilities thereunder) (excluding increases
resulting from (1) increases in the underlying reference rate not caused by any
refinancing or replacement of the Term Loan Agreement effecting such conversion
of a floating rate to a fixed rate or (2) the accrual of interest of up to two
percent (2.00%) of “default interest) effected since the date hereof;

(b)    (i) shorten the scheduled maturity of the Term Loan Obligations to a date
prior to the scheduled maturity date of the Term Loan Obligations as set forth
in the Initial Term Loan Agreement as in effect on the date hereof, or
(ii) accelerate the dates that principal of, or interest on, the Term Loan Debt
are due to the extent that would result in excess of five percent (5.00%) of the
original Term Loan Commitments (together with any Incremental Term Loan
Commitments, each as defined in the Term Loan Agreement) becoming due and
payable in any Fiscal Year of the Borrowers, in each case above, other than in
connection with an enforcement of rights or remedies following an “event of
default” under the Term Loan Agreement;

(c)     modify (or have the effect of a modification of) the frequency or amount
of payments, including regularly scheduled payments of principal or mandatory
prepayment provisions of the Term Loan Obligations, in each case which results
in a shortening of the weighted average life to maturity of the Term Loan
Obligations;

(d)     modify or add any covenant or “event of default” under the Term Loan
Documents if the effect of such modification or addition would be to directly
restrict (i) the Loan Parties from making payments in respect of the ABL
Obligations from other than proceeds of Term Priority Collateral, (ii) the Loan
Parties from exercising their right to increase the aggregate commitments under
the ABL Documents by an amount up to the incremental $100,000,000 set forth in
the Amended and Restated ABL Agreement as in effect on the date hereof,
(iii) the Loan Parties or the ABL Secured Parties from amending the terms of the
Amended and Restated ABL Agreement to increase the aggregate commitments under
the ABL Documents by an amount up to any aggregate reduction in the maximum
amount of financing available to the Loan Parties under the Receivables
Securitization Facility (as such term is defined in the Amended and Restated ABL
Agreement) as in effect on the date hereof, or (iv) the Loan Parties or the ABL
Secured Parties from otherwise amending any of the terms or provisions of the
ABL Documents (other than amendments to the ABL Documents that are inconsistent
with the provisions of this Agreement);

(e)     require any mandatory prepayment of the Term Loan Obligations to be made
with the Proceeds of ABL Priority Collateral unless such Proceeds are permitted
to be so applied under the ABL Documents and this Agreement;

(f)     modify the provisions of the Term Loan Agreement to permit the
assignment, sale, participation or other transfer of any of the Term Loan
Obligations to any Affiliate of any Loan Party (unless, in connection with any
such assignment of any of the Term Loan Obligations, the Term Loan Obligations
so assigned are immediately retired, cancelled and discharged as a result of
such assignment); or

(g)     modify the provisions of the Term Loan Documents in violation of this
Agreement.

 

32



--------------------------------------------------------------------------------

6.2     Amendments to ABL Documents. The ABL Documents may be amended,
supplemented or otherwise modified in accordance with their terms, without
notice to, or the consent of the Term Loan Secured Parties, all without
affecting the Lien Priorities or other provisions of this Agreement; provided,
that, without the prior written consent of the Term Loan Secured Representative,
no such amendment, supplement or modification or refinancing shall:

(a)     increase the “Applicable Rate”, any interest rate floors or similar
components of the interest rate by more than two percent (2.00%) per annum in
the aggregate (excluding increases resulting from the accrual of interest at the
default rate or fluctuations in the underlying reference rates) or increase the
amount, or frequency of payment of any recurring fees provided for in the ABL
Documents;

(b)     shorten the scheduled maturity of the ABL Obligations to a date prior to
the scheduled maturity date of the ABL Obligations as set forth in the Amended
and Restated ABL Agreement as in effect on the date hereof, or accelerate the
dates that principal of, or interest on, the ABL Obligations are due, in each
case, other than in connection with an enforcement of rights or remedies
following an “event of default” under the ABL Agreement;

(c)     modify or add any covenant or “event of default” under the ABL Documents
if the effect of such modification or addition would be to directly restrict
(i) the Loan Parties from making payments of fees, reimbursements or
indemnification payments, scheduled principal payments or mandatory prepayments
in respect of the Term Loan Obligations to the extent, in the case of scheduled
principal payments and mandatory prepayments, such scheduled principal payments
or mandatory prepayments are provided for in the Initial Term Loan Agreement as
in effect on the date hereof or as modified as permitted pursuant to Section 6.1
hereof (it being expressly understood that nothing herein shall limit the
ability of the Loan Parties to enter into modifications to the ABL Agreement
that may impose additional or greater restrictions on the ability of the Loan
Parties to voluntarily prepay all or any portion of the outstanding principal
balance of the Term Loan Obligations), or (ii) the Loan Parties or the Term Loan
Secured Parties from amending any of the terms or provisions of the Term Loan
Documents (other than amendments to the Term Loan Documents that are
inconsistent with the provisions of this Agreement);

(e)     require any mandatory prepayment of the ABL Obligations to be made with
the Proceeds of Term Loan Priority Collateral unless such Proceeds are permitted
to be so applied under the Term Loan Documents and this Agreement;

(f)     modify the provisions of the ABL Agreement to permit the assignment,
sale, participation or other transfer of any of the ABL Obligations to any
Affiliate of any Loan Party (unless, in connection with any such assignment of
any of the ABL Obligations, the ABL Obligations so assigned are immediately
retired, cancelled and discharged as a result of such assignment);

(g)     convert or change the nature of the credit facility under the ABL
Documents to anything other than a credit facility the availability of which is
primarily subject to a borrowing base comprised of accounts receivable and
inventory; or

(h)     modify the provisions of the ABL Documents in violation of this
Agreement.

6.3     No Subordination. No Senior Representative shall subordinate or permit
the subordination of the Senior Obligations or the Senior Liens to any other
indebtedness, obligations or Liens (except in the case of an ABL DIP Financing
or Term Loan DIP Financing, as applicable, and

 

33



--------------------------------------------------------------------------------

except in the case of those obligations, transactions and Liens permitted under
the ABL Documents or Term Loan Documents, in each case, as in effect on the date
hereof) without the consent of the Junior Representative.

SECTION 7. Purchase Options.

7.1     Notice of Exercise.

(a)     If a Term Loan Secured Parties Purchase Option Trigger shall occur, the
Term Loan Secured Parties, acting as a single group, shall have the option at
any time during the period of thirty calendar days following the earlier of
(i) notice by the ABL Representative of the occurrence of the Term Loan Secured
Parties Purchase Option Trigger and (ii) the Term Loan Representative’s actual
knowledge of the occurrence of such Term Loan Secured Parties Purchase Option
Trigger (such period, the “Term Loan Secured Parties Purchase Option Period”),
to purchase all (but not less than all) of the ABL Obligations from the ABL
Creditors. If the Term Loan Secured Parties desire to exercise their option to
purchase the ABL Obligations, the Term Loan Representative shall deliver a
written notice (any such notice under this Section 7.1, a “Purchase Notice”) to
the ABL Representative prior to the expiration of the Term Loan Secured Parties
Purchase Option Period.

(b)     If an ABL Secured Parties Purchase Option Trigger shall occur, the ABL
Secured Parties, acting as a single group, shall have the option at any time
during the period of thirty calendar days following the earlier of (i) notice by
the Term Loan Representative of the occurrence of the ABL Secured Parties
Purchase Option Trigger and (ii) any ABL Secured Party’s actual knowledge of the
occurrence of such ABL Secured Parties Purchase Option Trigger (such period, the
“ABL Secured Parties Purchase Option Period”), to purchase all (but not less
than all) of the Term Loan Obligations from the Term Loan Creditors. If the ABL
Secured Parties desire to exercise their option to purchase the Term Loan
Obligations, the ABL Representative shall deliver a Purchase Notice to the Term
Loan Representative prior to the expiration of the ABL Secured Parties Purchase
Option Period.

(c)     A Purchase Notice, once delivered, shall be irrevocable. If a Term Loan
Secured Parties Purchase Option Trigger shall occur and the Term Loan
Representative shall fail to deliver a Purchase Notice to the ABL Representative
prior to the expiration of the Term Loan Secured Parties Purchase Option Period,
the Term Loan Secured Parties shall have no further right to purchase, and the
ABL Creditors shall have no further obligation to sell, the ABL Obligations
pursuant to this Section 7. If an ABL Secured Parties Purchase Option Trigger
shall occur and the ABL Representative shall fail to deliver a Purchase Notice
to the Term Loan Representative prior to the expiration of the ABL Secured
Parties Purchase Option Period, the ABL Secured Parties shall have no further
right to purchase, and the Term Loan Creditors shall have no further obligation
to sell, the Term Loan Obligations pursuant to this Section 7.

7.2     Purchase and Sale.

(a)     If the Term Loan Representative shall timely deliver a Purchase Notice
to the ABL Representative, on the date specified by the Term Loan Representative
in the Purchase Notice (which date shall not be less than three (3) Business
Days, nor more than ten (10) calendar days, after delivery of the Purchase
Notice), the ABL Creditors shall sell to the Term Loan Secured Parties, and the
Term Loan Secured Parties shall purchase from the ABL Creditors, all of the ABL
Obligations, provided that, the ABL Representative and the other ABL Secured
Parties shall retain all rights to be indemnified or held harmless by the Loan
Parties in accordance with the terms of the

 

34



--------------------------------------------------------------------------------

ABL Documents but shall not retain any rights to the security therefor. Absent
Exigent Circumstances, upon receipt of a Purchase Notice, the ABL Representative
shall not commence any Enforcement Action (or, if the ABL Representative shall
have already commenced Enforcement Action, shall cease such Enforcement Action)
against any Collateral; provided that, if for any reason, the Term Loan Secured
Parties shall fail to complete the purchase of the ABL Obligations by the date
set forth in the Purchase Notice, the ABL Representative shall be entitled to
immediately commence (or to continue) Enforcement Action against the ABL
Priority Collateral.

(b)     If the ABL Representative shall timely deliver a Purchase Notice to the
Term Loan Representative, on the date specified by the ABL Representative in the
Purchase Notice (which date shall not be less than three (3) Business Days, nor
more than ten (10) calendar days, after delivery of the Purchase Notice), the
Term Loan Creditors shall sell to the ABL Secured Parties, and the ABL Secured
Parties shall purchase from the Term Loan Creditors, all of the Term Loan
Obligations, provided that, the Term Loan Representative and the other Term Loan
Secured Parties shall retain all rights to be indemnified or held harmless by
the Loan Parties in accordance with the terms of the Term Loan Documents but
shall not retain any rights to the security therefor. Absent Exigent
Circumstances, upon receipt of a Purchase Notice, the Term Loan Representative
shall not commence any Enforcement Action (or, if the Term Loan Representative
shall have already commenced Enforcement Action, shall cease such Enforcement
Action) against any Collateral; provided that, if for any reason, the ABL
Secured Parties shall fail to complete the purchase of the Term Loan Obligations
by the date set forth in the Purchase Notice, the Term Loan Representative shall
be entitled to immediately commence (or to continue) Enforcement Action against
the Term Loan Priority Collateral.

7.3     Payment of Purchase Price.

(a)     If the Term Loan Representative shall timely deliver a Purchase Notice
in accordance with Section 7.1(a), upon the date specified in the Purchase
Notice, the Term Loan Secured Parties shall (i) pay to the ABL Representative
for the benefit of the ABL Creditors as the purchase price therefor an amount
equal to 100% of the ABL Obligations then outstanding and unpaid (including
principal, interest, fees and expenses, including reasonable attorneys’ fees and
legal expenses but specifically excluding any prepayment premium, termination or
similar fees), (ii) furnish cash collateral to the ABL Representative in a
manner and in such amounts as the ABL Representative determines is reasonably
necessary to secure the ABL Representative, the ABL Secured Parties, the Issuing
Banks (as such term is defined in the ABL Agreement) and applicable Affiliates
in connection with any issued and outstanding Letters of Credit, Banking
Services Obligations and Secured Swap Obligations, (ii) agree to reimburse the
ABL Representative, the ABL Secured Parties and the Issuing Banks for any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) in connection with any commissions, fees, costs or expenses related to
any issued and outstanding Letters of Credit as described above and any checks
or other payments provisionally credited to the ABL Obligations, and/or as to
which the ABL Representative has not yet received final payment, (iv) agree to
reimburse the ABL Secured Parties and the Issuing Banks, in respect of
indemnification obligations of the Loan Parties under the ABL Documents as to
matters or circumstances known to the ABL Representative at the time of the
purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) to the ABL Secured Parties and the Issuing Banks, and (v) agree to
indemnify and hold harmless the ABL Secured Parties and the Issuing Banks, from
and against any loss, liability, claim, damage or expense (including reasonable
fees and expenses of legal counsel) arising out of any claim asserted by a third
party in respect of the ABL Obligations as a direct result of any acts by any
Term Loan Secured Party occurring after the date of such purchase. Such purchase
price and cash collateral shall be remitted by wire transfer in federal funds to
such

 

35



--------------------------------------------------------------------------------

bank account in New York, New York as the ABL Representative may designate in
writing for such purpose.

(b)     If the ABL Representative shall timely deliver a Purchase Notice in
accordance with Section 7.1(a), upon the date specified in the Purchase Notice,
the ABL Secured Parties shall (i) pay to the Term Loan Representative for the
benefit of the Term Loan Creditors as the purchase price therefor an amount
equal to 100% of the Term Loan Obligations then outstanding and unpaid
(including principal, interest, fees and expenses, including reasonable
attorneys’ fees and legal expenses but specifically excluding any prepayment
premium, termination or similar fees), (ii) furnish cash collateral to the Term
Loan Representative in a manner and in such amounts as the Term Loan
Representative determines is reasonably necessary in connection with any
outstanding Hedging Agreements, (iii) agree to reimburse the Term Loan Secured
Parties in respect of indemnification obligations of the Loan Parties under the
Term Loan Documents as to matters or circumstances known to the Term Loan
Representative at the time of the purchase and sale which would reasonably be
expected to result in any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) to the Term Loan Secured Parties, and
(iv) agree to indemnify and hold harmless the Term Loan Secured Parties, from
and against any loss, liability, claim, damage or expense (including reasonable
fees and expenses of legal counsel) arising out of any claim asserted by a third
party in respect of the Term Loan Obligations as a direct result of any acts by
any ABL Secured Party occurring after the date of such purchase. Such purchase
price and cash collateral shall be remitted by wire transfer in federal funds to
such bank account in New York, New York as the Term Loan Representative may
designate in writing for such purpose.

7.4     Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the ABL Representative or the Term Loan Representative, as applicable)
and without recourse of any kind, except that the selling party shall represent
and warrant: (a) the amount of the ABL Obligations or Term Loan Obligations, as
applicable, being purchased from it, (b) that such ABL Secured Party or Term
Loan Secured Party, as applicable, or the Loan Parties, own the ABL Obligations
or Term Loan Obligations, as applicable, free and clear of any Liens or
encumbrances and (c) that such ABL Secured Party or Term Loan Secured Party, as
applicable, has the right to assign such ABL Obligations or Term Loan
Obligations, as applicable, and the assignment is duly authorized.

SECTION 8. Reliance; Waivers; etc.

8.1     Reliance. The ABL Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Term Loan Representative, on
behalf of it itself and the other Term Loan Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the ABL
Representative and the other ABL Secured Parties. The Term Loan Documents are
deemed to have been executed and delivered and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The ABL Representative, on behalf of the ABL Secured Parties,
expressly waives all notices of the acceptance of and reliance on this Agreement
by the Term Loan Representative and the other Term Loan Secured Parties.

8.2     No Warranties or Liability. The Term Loan Representative and the ABL
Representative acknowledges and agrees that neither has made any representation
or warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other ABL Document or any Term Loan
Document. Except as otherwise provided in this Agreement, the Term Loan
Representative and the ABL Representative will be entitled to manage and
supervise the

 

36



--------------------------------------------------------------------------------

respective extensions of credit to any Loan Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

8.3     No Waivers. No right or benefit of any party hereunder shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the ABL Documents or the Term Loan
Documents.

SECTION 9. Obligations Unconditional.

All rights, interests, agreements and obligations hereunder of the Senior
Representative and the Senior Secured Parties in respect of any Collateral and
the Junior Representative and the Junior Secured Parties in respect of such
Collateral shall remain in full force and effect regardless of:

(a)     any lack of validity or enforceability of any Senior Document or any
Junior Document and regardless of whether the Liens of the Senior Representative
and Senior Secured Parties are not perfected or are voidable for any reason;

(b)     any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Junior Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof or any refinancing, whether by course of conduct or otherwise, of the
terms of any Senior Document or any Junior Document;

(c)     any exchange, release or lack of perfection of any Lien on any
Collateral or any other asset, or any amendment, waiver or other modification,
whether in writing or by course of conduct or otherwise, of all or any of the
Senior Obligations or Junior Obligations or any guarantee thereof;

(d)     the commencement of any Insolvency Proceeding in respect of any Loan
Party; or

(e)     any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of any Secured
Obligation or of any Junior Secured Party in respect of this Agreement.

SECTION 10. Miscellaneous.

10.1     Rights of Subrogation. The Term Loan Representative, for and on behalf
of itself and the Term Loan Secured Parties, agrees that no payment to the ABL
Representative or any ABL Secured Party pursuant to the provisions of this
Agreement shall entitle the Term Loan Representative or any Term Loan Secured
Party to exercise any rights of subrogation in respect thereof until the ABL
Obligations Payment Date. Following the ABL Obligations Payment Date, the ABL
Representative agrees to execute such documents, agreements, and instruments as
the Term Loan Representative or any Term Loan Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the ABL Obligations resulting from payments to the ABL
Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Representative are paid by such Person upon request for payment thereof. The
ABL Representative, for and on behalf of the ABL Secured Parties, agrees that no
payment to the Term Loan Representative or any Term Loan Secured Party pursuant
to the provisions of this Agreement shall entitle the ABL Representative or any
ABL Secured Party to exercise any rights of subrogation in

 

37



--------------------------------------------------------------------------------

respect thereof until the Term Loan Obligations Payment Date. Following the Term
Loan Obligations Payment Date, the Term Loan Representative agrees to execute
such documents, agreements, and instruments as the ABL Representative or any ABL
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the Term Loan Obligations resulting from
payments to the Term Loan Representative by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the Term Loan Representative are paid by such Person
upon request for payment thereof.

10.2     Further Assurances. Each of the Term Loan Representative and the ABL
Representative will, at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the other party may reasonably request,
in order to protect any right or interest granted or purported to be granted
hereby or to enable the ABL Representative or the Term Loan Representative to
exercise and enforce its rights and remedies hereunder; provided, however, that
no party shall be required to pay over any payment or distribution, execute any
instruments or documents, or take any other action referred to in this Section
10.2, to the extent that such action would contravene any law, order or other
legal requirement or any of the terms or provisions of this Agreement, and in
the event of a controversy or dispute, such party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 10.2.

10.3     Conflicts. In the event of any direct conflict between the provisions
of this Agreement and the provisions of any ABL Document or any Term Loan
Document, the provisions of this Agreement shall govern.

10.4     Continuing Nature of Provisions. Subject to Section 5.5, this Agreement
shall continue to be effective, and shall not be terminable by any party hereto,
until the earlier of (i) the ABL Obligations Payment Date and (ii) the Term Loan
Obligations Payment Date; provided that if a Replacement ABL Agreement or
Replacement Term Loan Agreement, as applicable, is entered into following such
termination, the relevant Secured Parties agree to, upon the request of any Loan
Party, restore this Agreement on the terms and conditions set forth herein until
the earlier to occur of the next following ABL Obligations Payment Date or Term
Loan Obligations Payment Date. This is a continuing agreement and the ABL
Secured Parties and the Term Loan Secured Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof. In furtherance of the foregoing:

(a)     Upon receipt of a notice from the Loan Parties stating that the Loan
Parties (or any of them) have entered into a Replacement ABL Agreement (which
notice shall include the identity of the new ABL Representative), the Term Loan
Representative shall promptly (i) enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Loan Parties or
the new ABL Representative shall reasonably request in order to provide to the
new ABL Representative the rights contemplated hereby, in each case consistent
in all material respects with the terms of this Agreement, (ii) deliver to the
new ABL Representative any ABL Priority Collateral held by it, together with any
necessary endorsements (or otherwise allow the new ABL Representative to obtain
control of such ABL Priority Collateral), and (iii) take such other actions as
the Loan Parties or the new ABL Representative may reasonably request to provide
the new ABL Representative or the applicable ABL Creditors the benefits of this
Agreement. The new ABL Representative shall agree in a writing addressed to the
Term Loan Representative to be bound by the terms of this Agreement;

 

38



--------------------------------------------------------------------------------

(b)     Upon receipt of a notice from the Loan Parties stating that the Loan
Parties (or any of them) have entered into entered into a Replacement Term Loan
Agreement (which notice shall include the identity of the new Term Loan
Representative, if applicable), the ABL Representative shall promptly (i) enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the Loan Parties or the new Term Loan Representative shall
reasonably request in order to provide to the new Term Loan Representative or
the applicable new Term Loan Secured Parties the rights contemplated hereby, in
each case consistent in all material respects with the terms of this Agreement,
(ii) deliver to the new Term Loan Representative any Term Loan Priority
Collateral held by it together with any necessary endorsements (or otherwise
allow the new Term Loan Representative to obtain control of such Term Loan
Priority Collateral), and (iii) take such other actions as the Loan Parties or
the new Term Loan Representative may reasonably request to provide the new Term
Loan Representative the benefits of this Agreement. The new Term Loan
Representative shall agree in a writing addressed to the ABL Representative to
be bound by the terms of this Agreement;

(c)     The ABL Representative shall use commercially reasonable efforts to give
the Term Loan Representative prompt written notice following the ABL Obligations
Payment Date (provided that the ABL Representative shall not be liable to the
Term Loan Representative or any other party as a result of the failure of the
ABL Representative to give such prompt written notice), and, upon the written
request of the Term Loan Representative delivered to the ABL Representative at
any time following the ABL Obligations Payment Date, the ABL Representative
shall use commercially reasonable efforts to give prompt written notice to third
parties that are subject to Control Agreements with respect to ABL Priority
Collateral, to other third parties that have possession or control of ABL
Priority Collateral, and to PNC Bank, National Association (or its successor) in
its capacity as the administrator under the WESCO Receivables Securitization
Agreements, that the ABL Obligations Payment Date has occurred and such third
parties and PNC Bank, National Association (or its successor) may rely upon
instructions delivered to such third parties and PNC Bank, National Association
(or its successor) by the Term Loan Representative with respect to the ABL
Priority Collateral and/or the WESCO Receivables Securitization Agreements
(provided that the ABL Representative shall not be liable to the Term Loan
Representative or any other party as a result of the failure of the ABL
Representative to give such prompt written notice); and

(d)     The Term Loan Representative shall use commercially reasonable efforts
to give the ABL Representative prompt written notice following the Term Loan
Obligations Payment Date (provided that the Term Loan Representative shall not
be liable to the ABL Representative or any other party as a result of the
failure of the Term Loan Representative to give such prompt written notice),
and, upon the written request of the ABL Representative delivered to the Term
Loan Representative at any time following the Term Loan Obligations Payment
Date, the Term Loan Representative shall use commercially reasonable efforts to
give prompt written notice to third parties that are subject to Control
Agreements with respect to Term Loan Priority Collateral and other third parties
that have possession or control of Term Loan Priority Collateral, that the Term
Loan Obligations Payment Date has occurred and such third parties may rely upon
instructions delivered to such third parties by the ABL Representative with
respect to such Term Loan Priority Collateral (provided that the Term Loan
Representative shall not be liable to the ABL Representative or any other party
as a result of the failure of the Term Loan Representative to give such prompt
written notice).

 

39



--------------------------------------------------------------------------------

10.5     Amendments; Waivers.

(a)     No amendment or modification of or supplement to any of the provisions
of this Agreement shall be effective unless the same shall be in writing and
signed by the ABL Representative and the Term Loan Representative, and, in the
cases of amendments or modifications of or supplements to this Agreement that
directly or indirectly affect the rights or duties of any Loan Party, including
amendments or modifications of Sections 4.2, 6, 10.4, 10.5, 10.7 or 10.8 that
indirectly or directly affect the rights or duties of any Loan Party, such Loan
Party. The ABL Representative and the Term Loan Representative shall notify the
Company at the address specified in Section 10.9 of any amendment or
modification of or supplement to any provisions of this Agreement which does not
need to be signed by a Loan Party and provide the Company with a copy of such
amendment, modification or supplement.

(b)     It is understood that the ABL Representative and the Term Loan
Representative, without the consent of any other ABL Secured Party or Term Loan
Secured Party, may in their discretion determine that a supplemental agreement
(which may take the form of an amendment and restatement of this Agreement) is
necessary or appropriate to facilitate having additional indebtedness or other
obligations (“Additional Debt”) of any of the Loan Parties become ABL
Obligations or Term Loan Obligations, as the case may be, under this Agreement,
which supplemental agreement shall specify whether such Additional Debt
constitutes ABL Obligations or Term Loan Obligations, provided, that such
Additional Debt is permitted to be incurred by the ABL Agreement and Term Loan
Agreement then extant, and is permitted by such agreements to be subject to the
provisions of this Agreement as ABL Obligations or Term Loan Obligations, as
applicable.

(c)     Notwithstanding the terms of Section 10.5(a) and (b), in the event that
the Term Loan Representative does not take the actions contemplated by
Section 10.4(a)(i) in connection with any permitted Additional Debt within 10
days after the delivery of a written request to do so, the ABL Representative,
without the consent of the Term Loan Representative, may modify this Agreement
(which modification may take the form of an amendment and restatement of this
Agreement) for the purpose of having any Replacement ABL Agreement or Additional
Debt of any of the Loan Parties become ABL Obligations under this Agreement,
which agreement shall specify that such Replacement ABL Agreement or Additional
Debt constitutes ABL Obligations, provided, that such Additional Debt is
permitted to be incurred pursuant to each Term Loan Agreement then extant, and
is permitted by such agreements (as determined by the ABL Representative in good
faith and certified by an officer of the Company to the Term Loan
Representative) to be subject to the provisions of this Agreement as ABL
Obligations, as applicable.

(d)     Notwithstanding the terms of Section 10.5(a) and (b), in the event that
the ABL Representative does not take the actions contemplated by
Section 10.4(b)(i) in connection with any permitted Additional Debt within 10
days after the delivery of a written request to do so, the Term Loan
Representative, without the consent of the ABL Representative, may modify this
Agreement (which modification may take the form of an amendment and restatement
of this Agreement) for the purpose of having any Replacement Term Loan Agreement
or Additional Debt of any of the Loan Parties become Term Loan Obligations under
this Agreement, which agreement shall specify that such Replacement Term Loan
Agreement or Additional Debt constitutes Term Loan Obligations, provided, that
such Additional Debt is permitted to be incurred pursuant to each ABL Agreement
then extant, and is permitted by such agreements (as determined by the Term Loan
Representative in good faith and certified by an officer of the Company to the
ABL Representative) to be subject to the provisions of this Agreement as Term
Loan Obligations, as applicable.

 

40



--------------------------------------------------------------------------------

10.6     Information Concerning Financial Condition of the Loan Parties. Each of
the Term Loan Representative and the ABL Representative hereby assumes
responsibility for keeping itself informed of the financial condition of the
Loan Parties and all other circumstances bearing upon the risk of nonpayment of
the ABL Obligations or the Term Loan Obligations. The Term Loan Representative
and the ABL Representative hereby agree that no party shall have any duty to
advise any other party of information known to it regarding such condition or
any such circumstances (except as otherwise provided in the ABL Documents and
Term Loan Documents). In the event the Term Loan Representative or the ABL
Representative, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, it shall
be under no obligation (a) to provide any such information to such other party
or any other party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

10.7     Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

10.8     Submission to Jurisdiction; JURY TRIAL WAIVER.

(a)     Each ABL Secured Party, each Term Loan Secured Party and each Loan Party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each such party hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each such party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the any
ABL Secured Party or Term Loan Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.

(b)     Each ABL Secured Party, each Term Loan Secured Party and each Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so (i) any objection it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.9. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(d)     EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH

 

41



--------------------------------------------------------------------------------

LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.9     Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.9) shall be as set forth below or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties:

If to the ABL Representative or any ABL Secured Party, to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114

Attention: David Waugh

Facsimile No: 216-781-2071

Email: david.j.waugh@chase.com

- and –

JPMorgan Chase Bank, N.A., Toronto Branch

Royal Bank Plaza, South Tower

1800 – 200 Bay Street

Toronto, Ontario

M5J 2J2

Attention: Augie Marchetti

Facsimile No: 416-981-2375

Email: agostino.a.marchetti@jpmorgan.com

With copies to:

Edwards Wildman Palmer LLP

111 Huntington Avenue

Boston, MA 02119

Attention: David L. Ruediger, Esq.

Facsimile No: 617-227-4420

Email: druediger@edwardswildman.com

- and –

 

42



--------------------------------------------------------------------------------

Norton Rose LLP

Royal Bank Plaza, South Tower

Suite 3800

200 Bay Street

P.O. Box 84

Toronto, Ontario

M5J 2Z4

Attention: David Amato, Esq.

Facsimile No: 416-216-3930

Email: david.amato@nortonrose.com

If to the Term Loan Representative or any Term Loan Secured Party, to:

Credit Suisse AG

One Madison Avenue

New York, NY 10010

Attention: Agency Manager

Facsimile No.: 212-322-2291

Email: agency.loanops@credit-suisse.com

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention: Sal Guerrera, Esq.

Facsimile No.: 917-777-3910

Email: sal.guerrera@skadden.com

If to the Company or any other Loan Party, to:

WESCO Distributions, Inc.

225 W. Station Square Drive, Suite 700

Pittsburgh, PA 15219-1122

Attention: Brian Begg, Assistant Treasurer

Facsimile No.: 412-454-2595

Email: bbegg@wesco.com

With a copy to:

K&L Gates LLP

210 Sixth Avenue

Pittsburgh, PA 19222

Attention: Charles E. Harris

Facsimile No.: 412-355-6501

Email: Charles.Harris@klgates.com

10.10     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and each of the ABL Secured Parties
and Term Loan Secured Parties and their respective successors and assigns, and
nothing herein is intended, or shall be

 

43



--------------------------------------------------------------------------------

construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral; provided that the Borrowers shall
be entitled to rely on the provisions of this Agreement to the extent necessary
for purposes of making applicable representations and warranties under the
applicable Loan Documents.

10.11     Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

10.12     Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.13     Other Remedies. For avoidance of doubt, it is understood that nothing
in this Agreement shall prevent any ABL Secured Party or any Term Loan Secured
Party from exercising any available remedy to accelerate the maturity of any
indebtedness or other obligations owing under the ABL Documents or the Term Loan
Documents, as applicable, or to demand payment under any guarantee in respect
thereof.

10.14     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.

10.15     Additional Loan Parties. On the EECOL Acquisition Closing Date, the
Company shall cause each of the Acquired Companies designated on Part II of
Schedule I hereto to become a party to this Agreement by execution and delivery
by such EECOL Acquired Companies of a Joinder Agreement in the form of Annex I
hereto. The Company also shall cause each Person that becomes a Loan Party after
the EECOL Acquisition Closing Date to become a party to this Agreement by
execution and delivery by such Person of a Joinder Agreement in the form of
Annex I hereto.

[SIGNATURE PAGES TO FOLLOW]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as ABL

Representative for and on behalf of the ABL

Secured Parties

By:

 

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A., Toronto

Branch, as ABL Representative for and on behalf

of the ABL Secured Parties

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Term Loan Representative for and

on behalf of the Term Loan Secured Parties

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

WESCO DISTRIBUTION, INC, for and on

behalf of each of the Loan Parties listed on Part I

of Schedule I hereto

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE I

LOAN PARTIES

Part I – Loan Parties on the Restatement Date

WESCO International, Inc.

WESCO Distribution, Inc.

WESCO Finance Corporation

CDW Holdco, LLC

WESCO Equity Corporation

WDC Holding, Inc.

TVC Communications, LLC

Conney Investment Holding, LLC

Conney Safety Products, LLC

WESCO Nigeria, Inc.

Bruckner Supply Company, Inc.

WESCO Enterprises, Inc.

WESCO Holdings, LLC

CBC LP Holding, LLC

WDCH, LP

WDCH US, LP

WESCO Nevada, Ltd.

Communications Supply Corporation

Calvert Wire & Cable Corporation

Liberty Wire & Cable, Inc.

Carlton-Bates Company

WESCO Distribution Canada Co

WESCO Distribution II ULC

TVC Canada Corp.

WESCO Canada I, LP

WESCO Canada II, LP

WDCC Enterprises Inc.

WESCO Distribution Canada GP, Inc.

WESCO Distribution Canada LP

Part II – EECOL Acquired Companies that will become Loan Parties on the EECOL
Acquisition Closing Date

EESA Corp.

EESA Holdings, Ltd.

Jarich Holdings, Ltd.

EECOL Holdings, Ltd.

EECOL Electric Corp.

EECOL Properties Corp.



--------------------------------------------------------------------------------

ANNEX I

FORM OF

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder”), dated as of                  , 201    ,
is executed by                                 , a                             
(the “New Subsidiary”) in favor of JPMORGAN CHASE BANK, N.A. and JPMORGAN CHASE
BANK, N.A., Toronto Branch (together, the “ABL Representative”), and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (the “Term Loan Representative”), in their
capacities as ABL Representative and Term Loan Representative, respectively,
under that certain Intercreditor Agreement (the “Intercreditor Agreement”),
dated as of November     , 2012, among the ABL Representative, the Term Loan
Representative, and WESCO Distribution, Inc. (the “Company”), for and on behalf
of each of the Loan Parties (as defined therein). All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Intercreditor Agreement.

The New Subsidiary is a direct or indirect subsidiary of the Company and desires
to become a party to the Intercreditor Agreement.

The New Subsidiary, for the benefit of the ABL Representative and the Term Loan
Representative, hereby agrees as follows:

1.     The New Subsidiary hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Joinder, the
New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement. The New Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Intercreditor Agreement. The New Subsidiary
agrees that any notices or other communications required to be delivered to the
New Subsidiary under the Intercreditor Agreement may be delivered to the
Company, on behalf of the New Subsidiary, as provided in Section 10.9 of the
Intercreditor Agreement.

2.     THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE NEW SUBSIDIARY
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder to be duly
executed by its authorized officer, as of the day and year first above written.

 

    [NEW SUBSIDIARY]        By:  

 

       Name:  

 

       Title:  

 

  